Exhibit 10.8

 

OFFICE LEASE (BUILDING II)

 

BETWEEN

 

SCHOLLE JAMBOREE PROPERTY DEVELOPMENT I LLC

 

AND

 

IMPAC FUNDING CORPORATION



--------------------------------------------------------------------------------

LEASE EXHIBITS

 

Exhibit A (Site Plan)

Exhibit B (Rules and Regulations)

Exhibit C (Commencement Letter)

Exhibit D (Work Letter)

Exhibit E (Janitorial Specifications)

Exhibit F (Access Control Specifications)

Exhibit G (Recognition of Covenants, Conditions and Restrictions)

Exhibit H (Form of SNDA)

Exhibit I (Signage Maintenance Specifications)

Exhibit J (Form of Guaranty to Lease)

Exhibit K (Form of Telecommunications Agreement)

Exhibit L (Form of Memorandum of Lease)

Exhibit M (Form of Letter of Credit)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                    Page


--------------------------------------------------------------------------------

1.

   Basic Lease Information.    1      1.1    Notice Addresses:    1      1.2   
“Building I”    1      1.3    “Building II”    1      1.4    “Building III”    1
     1.5    “Building IV”    1      1.6    “Building V”    1      1.7   
“Project”    1      1.8    “Premises”    1      1.9    “Term”    1      1.10   
“Base Rent”:    2      1.11    “Tenant’s Share”    2      1.12    “Base Year”   
2      1.13    “Tenant Improvement Allowance”    2      1.14    “Security
Deposit”    2      1.15    “Permitted Use”    2      1.16    “Broker(s)”    2  
   1.17    “Business Day(s)”    2      1.18    “Normal Business Hours”    2     
1.19    “Law(s)”    2      1.20    “Parking Pass Ratio”    2      1.21   
“Guarantor”    2

2.

   Grant of Tenancy; Measurement.    3      2.1    Grant of Tenancy; Common
Areas.    3      2.2    Measurement.    3

3.

   Possession; Renewal Options; Special Termination Right; First Right to
Purchase; Rights of First Offer and
Lease.    3      3.1    Delivery of Possession.    3      3.2    Turnover of
Premises.    4      3.3    Pre-Term Occupancy.    4      3.4    Renewal Options.
   4           3.4.1.    Option Right.    4           3.4.2.    Option Rent.   
4           3.4.3.    Exercise of Option.    4           3.4.4.    Determination
of Option Rent.    5           3.4.5.    Fair Market Rental Rate.    5

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                    Page


--------------------------------------------------------------------------------

          3.4.6.    Terms and Conditions.    6           3.4.7.    Renewal
Amendment.    6      3.5    Special Termination Option.    6           3.5.1.   
Exercise of Special Termination Option.    6           3.5.2.    Special
Termination Payment.    6           3.5.3.    Special Termination Amendment.   
7           3.5.4.    Other Terms.    7      3.6    Right of First Offer to
Purchase.    7           3.6.1.    Acceptance.    8           3.6.2.    Time of
the Essence and Failure to Accept or Purchase.    8           3.6.3.    Re-Offer
Right.    8      3.7    Right of First Offer to Lease Building I Space.    9  
        3.7.1.    Procedure for Offer.    9           3.7.2.    Procedure for
Acceptance.    9           3.7.3.    Construction In Building I First Offer
Space.    9           3.7.4.    New Lease.    10      3.8    Option to Lease
Building III.    10      3.9    Right of First Offer to Lease Building III
Space.    10           3.9.1.    Procedure for Offer.    10           3.9.2.   
Procedure for Acceptance.    10           3.9.3.    Construction In Building III
First Offer Space.    11           3.9.4.    New Lease.    11      3.10    Right
of First Offer to Lease Building IV.    11           3.10.1.    Procedure for
Offer.    11           3.10.2.    Procedure for Acceptance.    11          
3.10.3.    Construction In Building IV First Offer Space.    12          
3.10.4.    New Lease.    12      3.11    References to Landlord.    12

4.

   Rent.    12      4.1    Payment of Rent.    12      4.2    Late Payment.   
13

5.

   Operating Expenses and Real Estate Taxes.    13      5.1    General Terms.   
13      5.2    Certain Definitions Relating to Additional Rent.    13          
5.2.1.    “Base Year”    13

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                    Page


--------------------------------------------------------------------------------

          5.2.2.    “Direct Expenses”    13           5.2.3.    “Expense Year”
   13           5.2.4.    “Operating Expenses”    13           5.2.5.    Taxes.
   16      5.3    Allocation of Direct Expenses.    17      5.4    Calculation
and Payment of Additional Rent.    17           5.4.1.    Statement of Actual
Direct Expenses and Payment by Tenant.    17           5.4.2.    Statement of
Estimated Direct Expenses.    18      5.5    Taxes and Other Charges for Which
Tenant Is Directly Responsible.    18      5.6    Tenant’s Payment of Certain
Tax Expenses.    18           5.6.1.    The Tax Increase.    18           5.6.2.
   Protection.    19           5.6.3.    Landlord’s Right to Purchase the
Proposition 13 Protection Amount Attributable to a Particular Reassessment.   
19      5.7    Landlord’s Books and Records.    19           5.7.1.    In
General.    19           5.7.2.    Termination of Rights.    20

6.

   Security Deposit; Letter of Credit.    20

7.

   Services to be Furnished by Landlord.    20      7.1    Utilities and
Services.    20      7.2    Excess Usage; Tenant’s Computer Room.    21      7.3
   Interruption of Use.    22      7.4    Tenant HVAC System.    22      7.5   
Emergency Generators.    22           7.5.1.    Auxiliary Space.    22          
7.5.2.    Manner of Installation.    22           7.5.3.    Repair and
Maintenance of Generator.    23           7.5.4.    Generator Use.    23     
7.6    LEED Requirements.    23           7.6.1.    LEED Standards.    23       
   7.6.2.    Compliance with LEED Conditions.    23           7.6.3.   
Reimbursement.    23

8.

   Use; Occupancy Level.    23      8.1    Permitted Use.    23      8.2   
Prohibited Uses.    23      8.3    Occupancy Level.    24

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

9.

   Repairs and Alterations.    24      9.1    Tenant’s Repair Obligations.    24
     9.2    Landlord’s Repair Obligations.    25      9.3    Tenant’s Right to
Make Repairs.    25      9.4    Alterations.    26      9.5    Landlord’s
Property.    26

10.

   Liens.    26

11.

   Entry by Landlord.    27

12.

   Assignment and Subletting.    27      12.1    Transfers.    27      12.2   
Landlord’s Consent.    28      12.3    Transfer Premium.    29      12.4   
Effect of Transfer.    29      12.5    Permitted Occupants.    29      12.6   
Occurrence of Default.    29      12.7    Permitted Transfers.    30

13.

   Insurance.    30      13.1    Landlord’s Fire and Casualty Insurance.    30  
   13.2    Tenant’s Insurance.    30      13.3    Form of Policies.    30     
13.4    Additional Insurance Obligations.    31      13.5    Waiver of Claims
and Subrogation.    31

14.

   Indemnity and Waiver of Claims.    31      14.1    Indemnification of
Landlord.    31      14.2    Indemnification of Tenant.    31      14.3   
Landlord Not Liable.    32      14.4    Survival.    32

15.

   Casualty Damage.    32      15.1    Repair of Damage to Premises by Landlord.
   32      15.2    Landlord’s Option to Repair.    32      15.3    Waiver of
Statutory Provisions.    33

16.

   Condemnation.    33 17.    Events of Default.    33      17.1    Events of
Default.    33      17.2    Remedies Upon Default.    34

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                    Page


--------------------------------------------------------------------------------

     17.3    Subleases of Tenant.    34      17.4    Waiver of Jury Trial.    34
     17.5    Landlord’s Cure.    34      17.6    Landlord Default.    35       
   17.6.1.    General.    35           17.6.2.    Abatement of Rent.    35     
17.7    Efforts to Relet.    35

18.

   Limitation of Liability.    35

19.

   Holding Over.    35

20.

   Surrender of Premises.    36      20.1    Surrender; Removal of Tenant’s
Property and Required Removables.    36      20.2    Removal of Lines.    36

21.

   Subordination; Estoppel Certificate.    36      21.1    Subordination.    36
     21.2    Estoppels.    37

22.

   Landlord’s Development Rights.    37      22.1    Development of Project.   
37      22.2    Subdivision of Project.    37      22.3    Telecommunications
Equipment.    37

23.

   Signage.    38      23.1    Project Name and Project Signage.    38      23.2
   Full Floors.    38      23.3    Multi-Tenant Floors.    38      23.4   
Prohibited Signage and Other Items.    38      23.5    Building Directory.    38
     23.6    Monument Signage.    38      23.7    Building Top Signage.    39  
   23.8    Transferability.    39      23.9    Signage Maintenance.    39

24.

   Parking.    39

25.

   Compliance With Laws.    40

26.

   Notices.    40

27.

   Miscellaneous.    40      27.1    Governing Law.    40      27.2   
Recordation.    41

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                    Page


--------------------------------------------------------------------------------

     27.3    Attorneys’ Fees.    41      27.4    Force Majeure.    41      27.5
   Landlord Transfer.    41      27.6    Brokers.    41      27.7   
Confidentiality.    41      27.8    Hazardous Materials.    41      27.9   
Communications and Computer Lines.    42      27.10    Binding Effect.    42  
   27.11    No Air Rights.    42      27.12    Modification of Lease.    42     
27.13    Relationship of Parties.    42      27.14    Application of Payments.
   42      27.15    Time of Essence.    42      27.16    Right to Lease.    42  
   27.17    Intentionally Omitted.    43      27.18    Counterparts.    43     
27.19    Transportation Management.    43      27.20    Building Renovations.   
43      27.21    No Violation.    43      27.22    Calendar Days.    43     
27.23    Assistance in Litigation.    43      27.24    Survival of Provisions
Upon Termination of Lease.    43      27.25    Financial Statements.    43     
27.26    Independent Covenants.    43      27.27    Quiet Enjoyment.    44     
27.28    Arbitration.    44           27.28.1.    General Submittals to
Arbitration.    44           27.28.2.    JAMS.    44           27.28.3.   
Arbitration Procedure.    44      27.29    Entire Agreement.    45      27.30   
Modification.    45      27.31    No Offer to Lease.    45      27.32   
Anti-Terrorism Representations.    45      27.33    Guaranty of Lease.    45

 

vi



--------------------------------------------------------------------------------

OFFICE LEASE (BUILDING II)

 

THIS OFFICE LEASE (BUILDING II) (this “Lease”) is made and entered into as of
March 1, 2005, by and between SCHOLLE JAMBOREE PROPERTY DEVELOPMENT I LLC, a
California limited liability company (“Landlord”), and IMPAC FUNDING
CORPORATION, a California corporation (“Tenant”).

 

1. Basic Lease Information.

 

1.1 Notice Addresses:

 

    1.      Landlord Address:            Scholle Jamboree Property Development I
LLC            19500 Jamboree Road            Irvine, CA 92612-2457           
Attention: General Counsel            Fax: 949-476-2967 With a copy to:         
Dorn-Platz Properties            3444 North Central            Glendale,
California 91203            Attention: Mark Knapp            Fax: 818-240-9179  
  2.      Tenant Address:     On and after the Commencement Date, notices shall
be sent to Tenant at the Premises. Prior to the Commencement Date, notices shall
be sent to Tenant at the following address:            Impac Funding Corporation
           1401 Dove Street            Newport Beach, CA 92660           
Attention: General Counsel            Fax: 949-475-3967

 

1.2 “Building I” means that certain mixed use building to be constructed in the
Project in the location shown on Exhibit A (sometimes referred to herein as the
“Site Plan”) as “Building I”, containing four (4) floors and approximately
139,000 rentable square feet (and including an adjacent buildable area), and
comprising a portion of the Project.

 

1.3 “Building II” or the “Building” means that certain office building to be
constructed in the Project in the location shown on the Site Plan as “Building
II” in accordance with this Lease, containing seven (7) floors and approximately
200,000 rentable square feet (and including the subterranean parking area
beneath such building), and comprising a portion of the Project.

 

1.4 “Building III” means that certain office building that may be constructed in
the Project in the location shown on Site Plan as “Building III”, expected to
contain four (4) floors and approximately 100,000 rentable square feet (and
including the subterranean parking area beneath such building), and which, if
constructed, shall comprise a portion of the Project.

 

1.5 “Building IV” means that certain office building that may be constructed in
the Project in the location shown on the Site Plan as “Building IV”, expected to
contain four (4) floors and approximately 100,000 rentable square feet (and
including any subterranean parking area beneath such building), and which, if
constructed, shall comprise a portion of the Project.

 

1.6 “Building V” means that certain freestanding building, currently anticipated
to be occupied for restaurant and retail uses, to be constructed in the Project
in the location shown on the Site Plan as “Building V”, containing approximately
7,000 rentable square feet, and comprising a portion of the Project.

 

1.7 “Project” means (i) Building II and the Common Areas (defined in Section
2.1), (ii) the parcel(s) of land upon which Building II and the Common Areas are
located, and (iii) Building I and, if and when constructed, Building III,
Building IV and Building V (collectively, the “Adjacent Buildings”) and the
parcel(s) of land upon which the Adjacent Buildings are located. Collectively,
Building II and the Adjacent Buildings are called the “Project Buildings”.

 

1.8 “Premises” means all of Building II, subject to Landlord’s rights and
reservations with respect thereto as set forth in this Lease.

 

-1-



--------------------------------------------------------------------------------

1.9 “Term” means a period of one hundred twenty (120) months. The Term is
subject to extension as set forth in Section 3.4. The Term shall commence on the
date (the “Commencement Date”) that is the earlier of (i) the date on which the
Premises are “Ready for Occupancy” as provided in the Work Letter attached
hereto as Exhibit D (the “Work Letter”), or (ii) the date on which Tenant
commences business operations from the Premises. Unless terminated early or
extended in accordance with this Lease, the Term shall end one hundred twenty
(120) months after the Commencement Date (the “Termination Date”); provided,
however, that if the Termination Date would occur on a day other than the last
day of a calendar month, the Termination Date shall be extended such that it
occurs on the last day of the month in which the Termination Date otherwise
occurs. At any time during the Term, Landlord may deliver to Tenant a
Commencement Letter in the form attached hereto as Exhibit C (the “Commencement
Letter”), which Tenant shall execute and return to Landlord within ten (10)
Business Days of receipt thereof; provided that if said notice is not factually
correct, then Tenant shall make such changes as are necessary to make the notice
factually correct and shall thereafter execute and return such notice to
Landlord within such ten (10) Business Day period, and thereafter the dates set
forth on such notice shall be conclusive and binding upon Tenant and Landlord,
unless Landlord, within ten (10) Business Days following receipt of Tenant’s
changes, sends a notice to Tenant rejecting Tenant’s changes, whereupon this
procedure shall be repeated until the parties either (a) mutually agree upon the
contents of Exhibit C, or (b) the contents are determined by arbitration
pursuant to Section 27.28.

 

1.10 “Base Rent”:

 

Months of Term

--------------------------------------------------------------------------------

  

Annual Rate Per Rentable

Square Foot

--------------------------------------------------------------------------------

   Monthly Base Rent


--------------------------------------------------------------------------------

1-30

   $ 31.80    $ 530,000

31-60

   $ 33.60    $ 560,000

61-90

   $ 35.40    $ 590,000

91-120

   $ 37.20    $ 620,000

 

The monthly Base Rent set forth above is based on an estimated 200,000 rentable
square feet within the Premises and is subject to adjustment pursuant to Section
2.2 below.

 

1.11 “Tenant’s Share” of Operating Expenses and Real Estate Taxes: 100%, subject
to Section 5.3 and 5.6.

 

1.12 “Base Year” for Operating Expenses and Real Estate Taxes: Calendar year
2007.

 

1.13 “Tenant Improvement Allowance”: $43.00 per rentable square foot of the
Premises.

 

1.14 “Security Deposit”: Six Hundred Twenty-Thousand Dollars ($620,000) (based
on the last month’s Base Rent amount).

 

1.15 “Permitted Use”: General office uses and other uses approved by Landlord as
described in Section 8.1 and Section 8.2.

 

1.16 “Broker(s)”: Cushman & Wakefield of California, Inc. (Rick Kaplan),
representing Landlord, and Meridian Pacific (Bill Anderson), representing
Tenant.

 

1.17 “Business Day(s)” are Monday through Friday of each week, exclusive of New
Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day (“Holidays”). Landlord may designate up to two (2) additional
nationally recognized Holidays, provided that other office buildings in the area
where the Building is located commonly recognize the additional Holidays and
Landlord has provided Tenant with at least one hundred twenty (120) days prior
written notice of such additional Holidays.

 

1.18 “Normal Business Hours” for the Building are 8:00 A.M. to 6:00 P.M. on
Business Days and 9:00 A.M. to 12:00 P.M. on Saturdays.

 

1.19 “Law(s)” means all applicable statutes, codes, ordinances, orders, rules
and regulations of the City of Irvine, the County of Orange, the State of
California and any other federal, state, municipal or other governmental entity,
agency or authority with jurisdiction over the Project or the operations
thereon.

 

1.20 “Parking Pass Ratio” means five (5) parking passes for every 1,000 rentable
square feet of the Premises, a portion of which shall be allocated to reserved
parking in the Building Parking Facility (as defined in Section 24) and the
remainder shall be allocated to unreserved parking in the Project Parking
Facility (as defined in Section 24), subject to the terms and conditions of
Section 24.

 

1.21 “Guarantor” means IMPAC MORTGAGE HOLDINGS, INC., a Maryland corporation.

 

-2-



--------------------------------------------------------------------------------

2. Grant of Tenancy; Measurement.

 

2.1 Grant of Tenancy; Common Areas. Landlord leases the Premises to Tenant and
Tenant leases the Premises from Landlord, together with the right in common with
others to use those portions of the Project and all appurtenant areas and
improvements that are designated by Landlord for the common use, convenience or
benefit of tenants and their respective employees, invitees, licensees, and
other visitors, including without limitation streets, driveways, sidewalks, the
Parking Facilities (as defined in Section 24), landscaped and planted areas and
walkways, designated break and seating areas, designated smoking areas (such
areas, together with such other portions of the Project as shown on the Site
Plan, or if not shown on the Site Plan, as designated by Landlord, in its good
faith discretion, including certain areas to be shared by Landlord and certain
tenants, are collectively referred to herein as the “Common Areas”). As used
herein, “Building Common Areas” shall consist of hallways and interior
stairwells within the applicable Project Buildings not located within the
premises of any tenant, common entrances and lobbies, elevators, and restrooms
not located within the premises of any tenant and subterranean automobile
parking areas and accessways, if any, designated by Landlord for use by tenants
or visitors of the applicable Project Building. Landlord and Tenant acknowledge
that the purpose of Exhibit A is to show the approximate location of the
to-be-constructed Building I and Building II, and currently anticipated other
Project Buildings and amenities only, and such Exhibit is not meant to
constitute an agreement, representation or warranty as to the Project or the
construction of any of the Project Buildings, the precise area thereof or the
specific location of the Common Areas, or the elements thereof or of the
accessways to the Premises or the Project; provided, however, that (i) if
Landlord (or an affiliate of Landlord) leases Building V for restaurant
operations, Landlord shall cause to be included in the lease covering such
restaurant operations (and Landlord shall use commercially reasonable efforts to
enforce) a requirement that the restaurant tenant open and operate, for so long
as such operation remains economically viable for such restaurant tenant, a
deli-type sandwich operation within Building V that is open to public, including
the employees, guests and business invitees of Tenant, during lunch hours on
non-Holiday weekdays; and (ii) Landlord shall not, without Tenant’s prior
written approval, make any material change to the Site Plan that materially
adversely affects Tenant’s ingress to or egress from the Project, Premises or
Parking Facilities or if such change would substantially and adversely alter the
Project from a first-class office building project. Without limitation, examples
of the types of changes which would violate the provisions of clause (ii) of the
foregoing sentence would be conversion of a substantial portion of the floor
area of the Project or Parking Facilities to residential, manufacturing or hotel
usage or outlet type retail operations. The manner in which the Common Areas are
maintained and operated shall be at the reasonable discretion of Landlord,
provided that Landlord shall maintain and operate the same in a manner
consistent with that of other first-class, mid-rise and high-rise office
buildings located in the John Wayne Airport-South Coast Metro-Newport Beach
areas of Orange County, California, which buildings are comparable to the
Building in terms of quality of construction, level of services, amenities, age,
size and appearance (the “Comparable Buildings”). The use of the Building and
Common Areas shall be subject to such reasonable Rules and Regulations as
Landlord may make from time to time as provided in Section 8.2. Landlord
reserves the right to close temporarily, make alterations or additions to, or
change the location of elements of the Project and the Common Areas, as long as
such changes do not change the nature of the Project to something other than a
first class office building project or materially, adversely affect Tenant’s use
of the Premises for the Permitted Use, as set forth in Section 1.15, or Tenant’s
ingress to or egress from the Project, the Premises or the Parking Facilities
servicing the same.

 

2.2 Measurement. Landlord shall, prior to delivery of possession of the Premises
to Tenant, have its architect or a space measurement firm selected by Landlord
and reasonably acceptable to Tenant (the “Measurement Firm”) (Stevenson Systems
and Pace Compumetrics are each hereby pre-approved by Tenant as an acceptable
Measurement Firm) measure the rentable square footage of the Building in
accordance with the guidelines for measuring rentable area (for a single tenant
building if Tenant leases the entire Project Building and for a multi-tenant
building if Tenant leases less than the entire Project Building) specified in
the American National Standard Institute Publication ANSI Z65.1-1996 as adopted
by the Building Owners and Managers Association, as interpreted and applied by
the Measurement Firm (the “Measurement Standard”). If such measurement by the
Measurement Firm indicates that the rentable square footage set forth in Section
1.3 is different than the rentable square footage numbers for the Building
resulting from utilization of the Measurement Standard, then the rentable square
footage set forth in Section 1.3 shall be adjusted to reflect the number of
rentable square feet within the Building as measured under the Measurement
Standard and all amounts, percentages and figures appearing or referred to in
this Lease based upon such incorrect amount (including, without limitation, the
amount of the “Rent” and any “Security Deposit,” as those terms are defined in
this Lease) shall be modified in accordance with such determination and any
payments due to Landlord from Tenant based upon such rentable square feet shall
be proportionally, retroactively and prospectively increased or decreased as
applicable. The Measurement Firm shall also measure each of the Adjacent
Buildings within a reasonable time after the same are completed, as well as the
remaining Premises within a reasonable time following Tenant’s exercise of the
Special Termination Right under Section 3.5, as well as any space additionally
leased by Tenant that is less than an entire Project Building pursuant to
Sections 3.8, 3.9 or 3.10, in each case using the Measurement Standard. Landlord
will confirm all such measurements in writing to Tenant and the same shall be
binding upon Tenant for all purposes under this Lease; provided, however, that
if Tenant disagrees with any of the Measurement Firm’s measurements under this
Section 2.2 and notifies Landlord of same within twenty (20) days after Landlord
notifies Tenant of the Measurement Firm’s applicable measurement, and if a
dispute occurs regarding the final accuracy of such measurement using the
Measurement Standard that is not resolved between Landlord and Tenant, using
good faith efforts, within sixty (60) days after Landlord’s receipt of Tenant’s
disagreement notice, such dispute will be resolved by arbitration pursuant to
Section 27.28, below, and judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof.

 

3. Possession; Renewal Options; Special Termination Right; First Right to
Purchase; Rights of First Offer and Lease.

 

3.1 Delivery of Possession. Landlord shall deliver possession of the Premises to
Tenant upon the date that the Premises are Ready for Occupancy as provided in
the Work Letter. If Landlord, for any reason, cannot deliver

 

-3-



--------------------------------------------------------------------------------

possession of the Premises to Tenant on the “Estimated Commencement Date” set
forth in the Work Letter, this Lease shall not be void or voidable, nor shall
Landlord be liable to Tenant for any loss or damage resulting therefrom.
However, if date that the Premises are Ready for Occupancy is delayed beyond the
Estimated Commencement Date, Tenant shall not be liable for any rent until
Landlord tenders possession of the Premises to Tenant with the Premises Ready
for Occupancy (or until Tenant commences business operations from the Premises).
Notwithstanding the foregoing if the Commencement Date has not occurred within
two hundred ten (210) days (subject to extension for delays attributable to
Force Majeure Events, but in no event shall such extension for delays
attributable to Force Majeure Events extend the 210-day period beyond an
additional 120 days) after the Estimated Commencement Date (the “Outside Date”),
Tenant may, as its sole remedy, terminate this Lease by delivering written
notice thereof to Landlord within fifteen (15) days after the Outside Date
(unless the Commencement Date occurs prior to Landlord’s receipt of such
notice). However, to the extent Landlord’s inability to deliver possession of
the Premises to Tenant in accordance with (or earlier than provided for in) the
Work Letter is caused by Tenant’s negligence or breach of this Lease or of the
Work Letter, or by other Tenant Delay(s) (as defined in the Work Letter), the
Commencement Date for all purposes under this Lease shall be accelerated by the
number of days of those Tenant Delays.

 

3.2 Turnover of Premises. The taking of possession of the Premises by Tenant
shall conclusively establish that the Premises and the Building are at such time
in good order, condition and repair, subject only to Landlord’s obligations
specifically set forth in this Lease with respect to the repair and maintenance
of the Base Building (as defined in Section 9.2), Landlord’s obligations to
provide services and utilities set forth in Section 7.1, Landlord’s obligations
regarding restoration set forth in Sections 15 and 16, and matters which are
Landlord’s responsibility under the Work Letter.

 

3.3 Pre-Term Occupancy. Tenant shall have the right to enter upon and occupy the
Premises (or any portion thereof) before the Commencement Date in accordance
with the terms of the Work Letter for the sole purpose of performing
improvements and/or installing furniture, equipment or other personal property
as permitted by the Work Letter, and such entry/occupancy shall be subject to
the terms and conditions of this Lease except that Tenant shall not be required
to pay Rent (defined in Section 4 below) for such time periods prior to the
Commencement Date so long as Tenant’s entry/occupancy complies with the terms
therefor set forth in the Work Letter.

 

3.4 Renewal Options.

 

3.4.1. Option Right. Landlord hereby grants Tenant two (2) options to extend the
Term as to the entire Premises for a period of five (5) years each (the “First
Option Term” and the “Second Option Term” respectively) (the foregoing option
terms shall be referred to hereinafter sometimes individually or collectively as
the “Option Term”), which options shall be exercisable only by written notice
delivered by Tenant to Landlord as provided below, provided that, as of the date
of delivery of such notice, Tenant is not in Default under this Lease. The
rights contained in this Section 3.4 shall be personal to the original Tenant
executing this Lease and any Tenant Affiliate or Successor (as those terms are
defined in Section 12.1) (collectively, “Original Tenant”), and may only be
exercised by Original Tenant if Original Tenant occupies at least 100,000
rentable square feet of the Building. Upon the proper exercise of such option to
extend the Term, as it applies to the entire Premises, shall be extended for a
period of five (5) years (provided, however, that if, as of the end of the
initial Term or the First Option Term, as the case may be, Tenant is in Default
under this Lease, Landlord shall have the right to void the applicable option by
notice to Tenant, even if the same has been exercised).

 

3.4.2. Option Rent. The rent payable by Tenant during any Option Term (the
“Option Rent”) shall be equal to the “Fair Market Rental Rate,” as that term is
defined in Section 3.4.5, below.

 

3.4.3. Exercise of Option. The option contained in this Section 3.4 shall be
exercised by Tenant, if at all, only by Tenant’s delivery of a written notice
executed by a duly authorized officer of Tenant (the “Option Exercise Notice”)
to Landlord not more than eighteen (18) months nor less than twelve (12) months
prior to the expiration of the initial Term or the First Option Term, as the
case may be, stating that Tenant is irrevocably exercising its option for the
entire Premises. Landlord, after receipt of the Option Exercise Notice, shall
deliver notice (the “Landlord’s Rent Determination”) to Tenant not more than
thirty (30) days after Landlord’s receipt of any Option Exercise Notice, setting
forth Landlord’s determination of the Fair Market Rental Rate for the Option
Term. Tenant, within thirty (30) days after the date on which Landlord delivers
the Option Rent Notice, shall either (i) notify Landlord that Tenant accepts
Landlord’s Rent Determination (the “Rent Acceptance Notice”), or (ii) if Tenant
disagrees with Landlord’s Rent Determination, provide Landlord with written
notice of rejection (the “Rejection Notice”) accompanied by Tenant’s
determination of the Fair Market Rental Rate (“Tenant’s Rent Determination”). If
Tenant fails to provide Landlord with either a Rent Acceptance Notice or
Rejection Notice within such thirty (30) day period, Tenant’s options shall be
null and void and of no further force and effect. If Tenant provides Landlord
with a Rent Acceptance Notice, Landlord and Tenant shall enter into the Renewal
Amendment (hereinafter defined) upon the terms and conditions set forth herein.
If Tenant provides Landlord with a Rejection Notice without a Tenant’s Rent
Determination, Tenant’s options shall be null and void and of no further force
and effect. If Tenant provides Landlord with a Rejection Notice that includes
Tenant’s Rent Determination, Landlord and Tenant shall work together in good
faith to agree upon the Fair Market Rental Rate for the applicable Option Term.
Upon agreement, Landlord and Tenant shall enter into the Renewal Amendment in
accordance with the terms and conditions hereof. Notwithstanding the foregoing,
if Landlord and Tenant are unable to agree upon the Option Rent for the Premises
within ten (10) Business Days after the date on which Tenant provides Landlord
with both a Rejection Notice and Tenant’s Rent Determination (the “Outside
Agreement Date”), the parties shall follow the procedure, and the Option Rent
shall be determined, as set forth in Section 3.4.4 below.

 

-4-



--------------------------------------------------------------------------------

3.4.4. Determination of Option Rent. If Landlord and Tenant fail to reach
agreement (i) with regard to the Option Rent by the Outside Agreement Date, then
each party shall make a separate determination of the Option Rent within five
(5) Business Days after the Outside Agreement Date, and such determinations
shall be submitted to arbitration in accordance with Sections 3.4.4.1 through
3.4.4.7 below.

 

3.4.4.1 Landlord and Tenant shall each appoint one arbitrator who shall be a
real estate appraiser who is a current member of the American Institute of Real
Estate Appraisers, with at least ten (10) years of experience (and who shall
have been active over the five (5) year period ending on the date of such
appointment) appraising office space comparable to the Premises in the John
Wayne Airport-South Coast Metro-Newport Beach area of California (“Market
Area”). The determination of the arbitrators shall be limited solely to the
issue of whether Landlord’s or Tenant’s submitted Option Rent, as the case may
be, is the closest to the actual Fair Market Rental Rate, as determined by the
arbitrators, taking into account the requirements of Section 3.4.5. Each party
shall appoint an arbitrator meeting the foregoing requirements and shall notify
the other party in writing of the name and contact information of their selected
arbitrator within fifteen (15) days after the applicable Outside Agreement Date.
Landlord and Tenant may consult with their selected arbitrators prior to
appointment. The arbitrators so selected by Landlord and Tenant shall be deemed
“Party Arbitrators.”

 

3.4.4.2 The two (2) Party Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the date of
the appointment of the last appointed Party Arbitrator to agree upon and appoint
a third arbitrator (“Neutral Arbitrator”) who shall be qualified under the same
criteria set forth hereinabove for qualification of the two Party Arbitrators
except that neither the Landlord or Tenant or either Party Arbitrator may,
directly or indirectly, consult with the Neutral Arbitrator prior or subsequent
to his or her appearance. The Neutral Arbitrator shall be retained via an
engagement letter jointly prepared by Landlord’s counsel and Tenant’s counsel.

 

3.4.4.3 The three (3) arbitrators shall within thirty (30) days of the
appointment of the Neutral Arbitrator reach a decision as to whether the parties
shall use Landlord’s or Tenant’s submitted Option Rent, and shall notify
Landlord and Tenant thereof. Whichever Option Rent is selected by the
arbitrators shall become the then applicable Option Rent.

 

3.4.4.4 The decision of the majority of the three (3) arbitrators shall be
binding upon Landlord and Tenant.

 

3.4.4.5 If any party fails to notify the other party in writing of the name and
contact information of their selected Party Arbitrator within fifteen (15) days
after the applicable Outside Agreement Date, then the Party Arbitrator appointed
by the other party shall solely decide whether the parties shall use Landlord’s
or Tenant’s submitted Option Rent, and such decision shall be binding on the
parties.

 

3.4.4.6 If the two (2) Party Arbitrators fail to agree upon and appoint the
Neutral Arbitrator, then either party may petition JAMS (as defined in Section
27.28), or if JAMS refuses to act, either party may petition the American
Arbitration Association, to appoint the Neutral Arbitrator, subject to criteria
in Section 3.4.4.1 of this Lease.

 

3.4.4.7 Each party shall bear the costs of its own Party Arbitrator, and the
cost of the Neutral Arbitrator and the arbitration shall be paid by Landlord and
Tenant equally.

 

3.4.4.8 Once the Option Rent is determined by the arbitrators, Landlord and
Tenant shall enter into the Renewal Amendment (as hereinafter defined) upon the
terms and conditions set forth herein.

 

3.4.5. Fair Market Rental Rate. The “Fair Market Rental Rate” shall be equal to
the rent (including additional rent and considering any “base year” or “expense
stop” applicable thereto), including escalations, at which third party tenants,
extrapolated to the commencement of the applicable Option Term, are, pursuant to
transactions completed within the twenty-four (24) month period prior to the
commencement of the applicable Option Term, leasing non-sublease,
non-encumbered, non-equity, non-expansion renewal and non-renewal space
comparable in size, location and quality to the Premises, for a similar lease
term, in an arms length transaction, which comparable space is located in the
Project or in the Comparable Buildings (“Comparable Transactions”), in either
case taking into consideration the differences in Project amenities, parking
rates and type of lease, as well as the following concessions: (a) rental
abatement concessions, if any, being granted such tenants in connection with
such comparable space, (b) tenant improvements or allowances provided or to be
provided for such comparable space, taking into account, and deducting the value
of, the existing improvements in the Premises, as the case may be, such value to
be based upon the age, design, quality of finishes, and layout of the
improvements and the extent to which the same could be utilized by a general
office user, and (c) all other monetary and non-monetary concessions, if any,
being granted such tenants in connection with such comparable space. The Fair
Market Rental Rate shall in all events provide for (i) a new “Base Year,” which
shall be the calendar year in which the Option Term commences if the Option Term
commences in any month from January through June, inclusive, and which shall be
the calendar year following the calendar year in which the Option Term commences
if the Option Term commences in any month from July through December, inclusive,
and (ii) Tenant shall not be required to pay any Direct Expenses for the first
twelve (12) consecutive calendar months (commencing on the date the Option Term
commences); provided, however, that the foregoing Base Year and pass-through
concessions shall be factored into the determination of the Fair Market Rental
Rate. The Fair Market Rental Rate shall additionally include a determination as
to whether, and if so to what extent, Tenant must provide Landlord with
financial security, such as a letter of credit or guaranty, for Tenant’s
obligations during the Option Term. Such determination shall be made by
reviewing the extent of financial security then generally being imposed in
Comparable Transactions from tenants of comparable financial condition and
credit history to the then existing financial condition and credit history of
Tenant (with appropriate adjustments to account for differences in the
then-existing financial condition of Tenant and such other tenants). If in
determining the Fair Market Rental Rate for an Option Term, Tenant is deemed to
be entitled to a tenant

 

-5-



--------------------------------------------------------------------------------

improvement, refurbishment or comparable allowance for the improvement or
refurbishment of the Premises (the total dollar value of such allowance, the
“Option Term TI Allowance”), Landlord may, at Landlord’s sole option, elect any
or a portion of the following: (A) to grant some or all of the Option Term TI
Allowance to Tenant as a lump sum payment to Tenant, and/or (B) in lieu of
making a lump sum payment (or portion thereof) to Tenant, to reduce the rental
rate component of the Fair Market Rental Rate to be an effective rental rate
which takes into consideration that Tenant will not receive a payment of such
Option Term TI Allowance, or portion thereof (in which case the Option Term TI
Allowance, or portion thereof, evidenced in the effective rental rate shall not
be paid to Tenant).

 

3.4.6. Terms and Conditions. Other than the Option Rent and the new Base Year as
described in Section 3.4.5, the terms and conditions of this Lease during the
Option Term shall be on the same terms, covenants and conditions as provided for
in this Lease during the initial Term, except that Tenant shall have no
additional options to extend or renew the Term beyond the Second Option Term,
and Sections 3.5 through 3.10 and Section 5.6 shall not apply during any Option
Term.

 

3.4.7. Renewal Amendment. If Tenant is entitled to and properly exercises an
option, Landlord shall prepare and deliver to Tenant an amendment (the “Renewal
Amendment”) to reflect changes in the Base Rent, Base Year, Term, Termination
Date, and other appropriate terms. Tenant shall be entitled to review same for
compliance with this Lease. If accurate, Tenant shall execute and return the
Renewal Amendment to Landlord within thirty (30) days after receipt thereof.

 

3.5 Special Termination Option. Provided that Tenant has not previously
exercised its option to lease Building IV as described in Section 3.10 (in which
case this Section 3.5 shall be null and void and of no further force or effect),
then Tenant shall have the one-time special option (the “Special Termination
Option”) upon and subject to the terms and conditions set forth below, to
terminate this Lease and, if applicable, the other leases, if any, entered into
by Tenant with respect to any of the other Project Buildings (collectively, the
“Other Leases”), effective as of midnight on the last day of the seventy-second
(72nd) full calendar month of the initial Term of this Lease (the “Special
Termination Date”), as to not more than fifty percent (50%) of the entire
rentable square footage of all space being leased by Tenant in the Project at
the time of the Special Termination Notice (hereinafter defined); provided,
however, that the portion of the space being terminated by Tenant must be in
full floor increments, i.e., following the Special Termination Date, the space
being leased by Tenant in the Project may not include any partial floors (other
than those partial floors that may have been leased by Tenant pursuant to
Section 3.7); and provided further that the Special Termination Portion may not
include any space under an Other Lease that will have been leased by Tenant, as
of the Special Termination Date, for a period of less than 36 full calendar
months (as measured from the commencement date of such Other Lease). Tenant
shall specify the portion of the space being terminated by Tenant pursuant to
this Section 3.5 (the “Special Termination Portion”) in the Special Termination
Notice. Following the Special Termination Notice, Tenant shall have no right to
Transfer (as defined in Section 12.1) any of the space that is subject to the
Special Termination Notice. Notwithstanding the foregoing, if Tenant does not
terminate the ground floor(s) within all Project Buildings that Tenant is then
entirely leasing, then the Special Termination Portion shall be deemed to
include that portion of the ground floor(s) as may reasonably be required by
Landlord to enable Landlord to convert the applicable building lobby from
single-tenant use to multi-tenant use (the “Lobby Conversion”) and the converted
portion shall thereafter be deemed Common Area for purposes of this Lease

 

3.5.1. Exercise of Special Termination Option. To exercise the Special
Termination Option, (i) Tenant must give Landlord written notice (the “Special
Termination Notice”) of its exercise of the Special Termination Option, which
Special Termination Notice must be delivered to Landlord at least 365 days prior
to the Special Termination Date; and (ii) at the time of the Special Termination
Notice, Tenant shall not be in Default under this Lease.

 

3.5.2. Special Termination Payment. In consideration of Landlord’s granting the
Special Termination Option to Tenant, if Tenant elects to terminate this Lease
as to the Special Termination Portion pursuant to this Section 3.5, as a
condition thereto and as a covenant herein Tenant shall pay to Landlord on or
before the Special Termination Date in immediately available funds the Special
Termination Payment (hereinafter defined). If Tenant fails to deliver the
Special Termination Payment to Landlord on or before the Special Termination
Date, then at the sole election of Landlord by written notice to Tenant prior to
Landlord’s receipt of the Special Termination Payment, the Special Termination
Notice shall be deemed cancelled and rescinded, and Landlord and Tenant shall
continue to be obligated under all the terms and conditions of this Lease. As
used herein the term “Special Termination Payment” means an amount equal to (i)
the product of Thirty-Six and 75/100 Dollars ($36.75) multiplied by the number
of rentable square feet of the Special Termination Portion, plus (ii) the
unamortized cost, as of the Special Termination Date of (1) all tenant
improvement allowances, free rent and other monetary concessions, if any,
actually received by Tenant in connection with this Lease and, if applicable,
the Other Leases covering any space included within the Special Termination
Portion, and (2) all leasing commissions and other transaction costs actually
paid by or incurred Landlord in connection with this Lease and, if applicable,
the Other Leases covering space included within the Special Termination Portion.
The unamortized cost described in (ii) above (A) shall be determined separately
for each part of the Special Termination Portion contained within different
Project Buildings, (B) shall be determined on a straight-line basis over the
initial term of the applicable affected space, and (C) shall be prorated based
on the proportion that the terminated space in the affected Project Building
bears to all of the space previously leased by Tenant within such Project
Building (by way of example only, if as of the Special Termination Date Tenant
is leasing all of Building II and all of Building III, and if Tenant exercises
its Special Termination Option to terminate one-third (1/3) of the space in
Building II and one-fourth (1/4) of the space in Building III, the unamortized
costs shall be determined separately for all of the space within Building II and
all of the space within Building III, but only one-third (1/3) of such
unamortized costs for Building II and one-fourth (1/4) of such unamortized costs
for Building III shall be included in the Special Termination Payment. At the
time of exercising the Special Termination Option, Tenant shall notify Landlord
of any subleases covering space contained

 

-6-



--------------------------------------------------------------------------------

within the Special Termination Portion and shall provide Landlord with a true
and correct copy of the affected subleases. If Landlord elects, in its sole
discretion, to recognize and have one or more subtenants of Tenant within the
Special Termination Portion attorn to Landlord as provided in Section 12.6 (the
“Continuing Sublease(s)”), then Landlord shall notify Tenant and the sublessees
under the Continuing Sublease(s) of such recognition/attornment within sixty
(60) days after Landlord’s receipt of the Special Termination Notice and copies
of the affected subleases as described above. Provided that the sublessees under
the Continuing Sublease(s) affirm to Landlord such recognition/attornment in
writing prior to the Special Termination Date (the “Sublessee Affirmation”), the
portion of the Special Termination Payment determined pursuant to subclause (i)
above shall be reduced (but never below zero) by an amount equal to the monthly
base rental rate (on a rentable square foot basis) specified in the Continuing
Sublease(s) for the month in which the Special Termination Date occurs,
multiplied by 12 (to arrive at an annual base rental rate), multiplied by the
applicable number of rentable square feet within the applicable Continuing
Sublease(s).

 

3.5.3. Special Termination Amendment. As soon as reasonably practicable after
Landlord’s receipt of a Special Termination Notice from Tenant, Landlord and
Tenant shall execute an amendment (the “Special Termination Amendment”) to this
Lease and, if applicable, to the Other Leases, covering any portion of the
Special Termination Portion, effective as of the Special Termination Date,
reducing the premises then leased by Tenant by the Special Termination Portion
upon the terms and conditions set forth herein. If as a result of Tenant’s
exercise of the Special Termination Option, the remaining premises shall
constitute less than all of the rentable square footage within any of the
Project Buildings, then the Special Termination Amendment shall contain such
terms and conditions as may be reasonably necessary or appropriate to convert
this Lease (and/or the Other Leases, as applicable) to a multi-tenant lease with
respect to such premises, including, without limitation, (i) any alterations
required by applicable Law or otherwise deemed reasonably necessary by Landlord
to make the Building suitable for multi-tenant occupancy, (ii) such alterations
and installations as Landlord may reasonably determine are necessary to complete
the Lobby Conversion(s), (iii) security measures reasonably approved by Landlord
and reasonably satisfactory to Tenant to ensure that access to tenant floors may
be restricted to authorized personnel, and (iv) the removal of internal
(non-Base Building) stairwells between floors. Item (i) in the immediately
preceding sentence shall be at Landlord’s sole cost and expense, and items (ii),
(iii) and (iv) in the immediately preceding sentence shall be at Tenant’s sole
cost and expense. In addition, Landlord may have the Measurement Firm re-measure
the remaining Premises in accordance with the Measurement Standard to account
for the conversion to a multi-tenant Building (and adjust Rent accordingly).

 

3.5.4. Other Terms. The rights set forth in this Section 3.5 are personal to
Original Tenant and may only be exercised by Original Tenant if Tenant is not in
Default under this Lease at the time Tenant delivers the Special Termination
Notice. After the Special Termination Date and so long as Tenant has paid the
Special Termination Payment and surrendered the Premises in the condition
required under this Lease, neither party shall have any rights, liabilities or
obligations under this Lease with respect to the Special Termination Portion for
the period accruing after the Special Termination Date, except those which, by
the provisions of this Lease, expressly survive the termination of this Lease.
Landlord and Tenant agree that time is expressly of the essence as to every term
and provision where time is a factor in this Section 3.5.

 

3.6 Right of First Offer to Purchase. Except with respect to Exempt Transactions
(hereinafter defined), if Landlord elects to sell Landlord’s entire interest in
the Project or if Landlord or a Landlord Affiliate (hereinafter defined) elects
to sell Landlord’s or such Landlord Affiliate’s entire interest in one or more
of the Project Buildings (“Landlord’s Interest”) during the initial Term,
Landlord (which for purposes of this Section 3.6 shall hereinafter be deemed to
be a reference to Landlord or the applicable Landlord Affiliate(s) owning the
applicable Landlord’s Interest, or both/all if applicable) shall first offer
Landlord’s Interest to Tenant by notifying Tenant (the “Offer Notice”) of the
following economic terms and conditions on which Landlord is willing to sell
Landlord’s Interest (collectively, the “Economic Terms”):

 

  (a) a description of the offered Landlord’s Interest;

 

  (b) the purchase price and payment terms (including the parties respective
obligations in connection with any loan prepayment penalties, brokerage
commissions and any tenant improvement allowances or other concessions payable
to tenants following the closing);

 

  (c) any deposit amount required;

 

  (d) the length of any due diligence period;

 

  (e) the condition of title;

 

  (f) the closing date;

 

  (g) the proposed representations and warranties, if any, which Landlord is
willing to provide, as well as the “as-is” nature of the transaction and any
required waiver of claims against Landlord;

 

  (h) the escrow and title company;

 

  (i) the allocation of escrow, title and closing costs; and

 

  (j) the closing conditions.

 

The Economic Terms, together with those set forth in this Section 3.6, shall
comprise the terms upon which Landlord is willing to sell Landlord’s Interest to
Tenant. Tenant’s right of first offer contained in this Section 3.6 shall not
apply with respect to any sale or transfer of Landlord’s Interest (“Exempt
Transactions”) (i) to any entity which directly or indirectly controls, is
controlled by or is under common control with Landlord or any of the principals
or members of Landlord or transfers among existing principals within Landlord’s
ownership structure, entities controlled by such principals or immediate family
members of such principals (collectively, a “Landlord

 

-7-



--------------------------------------------------------------------------------

Affiliate”), (ii) to any entity resulting from the merger of or consolidation
with Landlord or any Landlord Affiliate, (iii) to any entity acquiring all or
substantially all of the assets of Landlord or a Landlord Affiliate; provided,
however, that if Landlord’s Interest is the sole asset (or constitutes
substantially all the assets) of Landlord or the applicable Landlord Affiliate,
then this exemption shall not apply unless the acquisition of such assets is
part of a larger corporate transaction involving Landlord or the applicable
Landlord Affiliate (the intent of the parties being that Landlord or the
applicable Landlord Affiliate may not use this exemption as a subterfuge to
avoid Tenant’s right of first offer provided in this Section 3.6), (iv) any
sale, sale and leaseback or other transaction in connection with Landlord’s
financing of the Project, or (v) pursuant to any foreclosure sale or deed in
lieu of foreclosure. Tenant’s first offer right pursuant to this Section 3.6
shall continue to apply after a sale or other transfer as described in items (i)
through and including (iv) in the immediately preceding sentence above, but
shall not apply after a sale or transfer as described in item (v) of the
immediately preceding sentence above and, in such case, Tenant’s right of first
offer shall terminate and shall be of no further force or effect. The rights set
forth in this Section 3.6 are personal to Original Tenant and may only be
exercised by Original Tenant if Tenant is not in Default under this Lease at the
time Tenant delivers the Acceptance Notice (hereinafter defined).

 

3.6.1. Acceptance. Tenant may exercise Tenant’s right of first offer only by
giving to Landlord, within twenty (20) days after Tenant’s receipt of the Offer
Notice (the “Response Period”), written notice of Tenant’s agreement to purchase
the entire Landlord’s Interest on the Economic Terms stated in the Offer Notice
or on such other Economic Terms as Landlord and Tenant may mutually agree in
writing during the Response Period (the “Acceptance Notice”). During the
Response Period, Landlord shall make itself reasonably available to Tenant to
discuss the Economic Terms, but shall be under no obligation to negotiate or
modify any of the Economic Terms, and no such discussions shall effect a
modification of the Economic Terms unless such modification is set forth in a
writing signed by Landlord. In that regard, Tenant may, at least two (2)
business days prior to the expiration of the Response Period, deliver to
Landlord a notice (the “Response Notice”) stating that Tenant is interested in
purchasing Landlord’s Interest, but rejecting some or all of the Economic Terms,
in which event Tenant shall include in the Response Notice changes to such
rejected Economic Terms that Tenant would accept. If prior to the end of the
Response Period Landlord accepts in writing any of Tenant’s proposed changes to
the Economic Terms set forth in the Response Notice, then the Economic Terms, as
so changed, shall be deemed the “Economic Terms” for purposes hereof; provided,
however, that Landlord shall have no obligation to accept any such proposed
changes and shall have the right in its sole and absolute discretion to reject
any or all of such proposed changes (and if Landlord fails to accept Tenant’s
proposed changes in writing prior to the end of the Response Period, such
proposed changes shall be deemed rejected). If Tenant fails to deliver an
Acceptance Notice within the Response Period, Tenant’s right of first offer as
specified in this Section 3.6 shall terminate and shall be of no further force
or effect except as set forth in Section 3.6.3. If Tenant delivers an Acceptance
Notice within the Response Period, then within ten (10) days after Tenant’s
delivery thereof, Landlord shall cause to be prepared and delivered to Tenant a
draft purchase agreement and escrow instructions (the “Purchase Agreement”)
setting forth the Economic Terms and such other terms and conditions (the
“Non-Economic Terms”) as Landlord may consider to be appropriate. During the
twenty (20) days after Landlord’s delivery of the Purchase Agreement (the
“Negotiation Period”), Landlord and Tenant and/or their counsel shall meet (in
person or by telephone) as often as is commercially reasonable in a good faith
effort to negotiate the Non-Economic Terms based on the then-current standards
in the Market Area for similar transactions and to finalize the Purchase
Agreement.

 

3.6.2. Time of the Essence and Failure to Accept or Purchase. If (i) Tenant
shall fail to deliver the Acceptance Notice within the Response Period or (ii)
Tenant timely delivers the Acceptance Notice but the parties fail to finalize
and execute the Purchase Agreement within the Negotiation Period, then, except
as set forth in Section 3.6.3, Tenant’s right of first offer contained in this
Section 3.6 shall automatically terminate and be of no further force or effect,
and Landlord may sell and convey Landlord’s Interest to any prospective
purchaser of its choosing free and clear of any rights of Tenant under this
Section 3.6. In addition, if Landlord and Tenant enter into the Purchase
Agreement and Tenant fails to consummate the transaction contemplated by the
Purchase Agreement within the time periods specified in the Purchase Agreement
for any reason other than Landlord’s default, then Tenant’s right of first offer
contained in this Section 3.6 shall automatically terminate and be of no further
force or effect, and Landlord may sell and convey Landlord’s Interest to any
prospective purchaser of its choosing free and clear of any rights of Tenant
under this Section 3.6. Notwithstanding the preceding sentence, if Tenant fails
to consummate the transaction contemplated by the Purchase Agreement due to a
failure of an express condition for the benefit of Tenant set forth in the
Purchase Agreement or, if permitted by the Purchase Agreement, Tenant properly
terminates the transaction contemplated by the Purchase Agreement due to
Tenant’s disapproval of title or the physical or legal condition of the property
covered by the Purchase Agreement during any contingency period, then the
provisions of Section 3.6.3 shall apply.

 

3.6.3. Re-Offer Right. If (A) Tenant does not timely deliver the Acceptance
Notice, but does timely deliver a Response Notice, or (B) Tenant timely delivers
the Acceptance Notice but the parties fail to finalize and execute the Purchase
Agreement within the Negotiation Period, or (C) the parties enter into the
Purchase Agreement but Tenant fails to consummate the transaction contemplated
by the Purchase Agreement due to a failure of an express condition for the
benefit of Tenant set forth in the Purchase Agreement or, if permitted by the
Purchase Agreement, Tenant properly terminates the transaction contemplated by
the Purchase Agreement due to Tenant’s disapproval of title or the physical or
legal condition of the property covered by the Purchase Agreement during the
contingency period, if any, set forth in the Purchase Agreement, then Landlord
shall re-offer Landlord’s Interest to Tenant by delivery of a new Offer Notice
(“Re-Offer Right”) only in the event that (i) Landlord reduces the purchase
price to a prospective purchaser below, in the case of (A), above, the greater
of 93% of the purchase price set forth in the Offer Notice or the purchase price
that Tenant indicated in the Response Notice was acceptable to Tenant, or, in
the case of (B) or (C), above, 93% of the Purchase Price set forth in the
Acceptance Notice, or (ii) Landlord materially changes the other Economic Terms
set forth in the Offer Notice (in the case of (A), above) or the Acceptance
Notice (in the case of (B) or (C), above) in a manner which materially changes
the economics of the proposed transaction so as to make the economic value of
the transaction materially more favorable to the prospective purchaser than set
forth in Tenant’s Response Notice (in the case of (A), above) or the Acceptance

 

-8-



--------------------------------------------------------------------------------

Notice (in the case of (B) or (C), above). Pursuant to its Re-Offer Right,
Tenant shall have the right to purchase Landlord’s Interest at such reduced
purchase price or materially changed Economic Terms in accordance with the terms
of this right of first offer, except that Tenant shall have ten (10) days from
its receipt of the new Offer Notice in which to deliver to Landlord Tenant’s
Acceptance Notice. If Landlord delivers a new Offer Notice to Tenant pursuant to
this Section 3.6.3, and if Tenant fails to deliver Tenant’s Acceptance Notice to
Landlord within said ten (10) day period, Tenant’s rights under this Section 3.6
shall automatically become null and void and of no further force or effect
except as set forth hereinbelow. Notwithstanding anything to the contrary set
forth in this Section 3.6.3, in any case in which Tenant’s rights under this
Section 3.6 become null and void pursuant to Section 3.6.1 or this Section
3.6.3, such rights shall nevertheless be automatically reinstated if Landlord
fails to complete the sale or transfer of Landlord’s Interest to a prospective
purchaser within two hundred seventy (270) days after the later to occur of the
expiration of the Response Period or, if applicable, the expiration of the
Negotiation Period.

 

3.7 Right of First Offer to Lease Building I Space. Landlord hereby grants to
the Tenant a one-time right of first offer (the “Building I First Offer Right”)
during the initial Term to lease space in Building I (collectively, the
“Building I First Offer Space”) on the terms and conditions set forth
hereinbelow. Notwithstanding the foregoing, the Building I First Offer Right
shall in no event apply with respect to space leased to any Landlord Affiliate,
Landlord’s property management, or with respect to space leased pursuant to any
lease of the Building I First Offer Space existing as of the date hereof, and
shall be subordinate to all rights of existing tenants of the Project to lease
the Building I First Offer Space (whether pursuant to rights of first offer,
expansion options or must take requirements) (collectively, the “Building I
Superior Right Holders”); provided, however, that Landlord shall notify Tenant
upon request from time to time of the rights of any Building I Superior Right
Holders.

 

3.7.1. Procedure for Offer. During the initial Term, prior to entering into a
new lease for the Building I First Offer Space with any third party other than a
Building I Superior Right Holder, Landlord shall notify Tenant (the “Building I
First Offer Notice”) when and if the Building I First Offer Space will become
available for lease. Pursuant to such Building I First Offer Notice, Landlord
shall offer to lease to Tenant the Building I First Offer Space. The Building I
First Offer Notice shall describe the space so offered to Tenant (and, at
Landlord’s election, also shall designate configurations in which Landlord is
willing to lease such Building I First Offer Space), the anticipated date of
availability, the rent (the “Building I First Offer Rent”), the estimated
rentable square footage, the term and the other economic terms upon which
Landlord is willing to lease such space to Tenant.

 

3.7.2. Procedure for Acceptance. If Tenant wishes to exercise Tenant’s Building
I First Offer Right with respect to the Building I First Offer Space described
in the Building I First Offer Notice, then within ten (10) Business Days of
delivery of the Building I First Offer Notice to Tenant, Tenant shall deliver
notice (the “Building I First Offer Exercise Notice”) to Landlord of Tenant’s
election to exercise its Building I First Offer Right with respect to the entire
Building I First Offer Space (or designated configurations, if any) described in
the Building I First Offer Notice on the terms contained in the Building I First
Offer Notice; provided, however, if, concurrent with Tenant’s exercise of the
Building I First Offer Right, Tenant notifies Landlord that it does not accept
the Building I First Offer Rent set forth in the Building I First Offer Notice,
and if Landlord and Tenant cannot agree on the Building I First Offer Rent
within ten (10) days after receipt of such notice, then the Building I First
Offer Rent shall be determined in accordance with the same procedures as set
forth in Sections 3.4.4 and 3.4.5 (i.e., at the Fair Market Rental Rate). If
Landlord has designated configurations with respect to the Building I First
Offer Space, and if Tenant elects to exercise its Building I First Offer Right
on a designated configuration only, as opposed to the entire Building I First
Offer Space set forth in the Building I First Offer Notice, then Landlord shall
be free to lease any or all of the remaining space described in the Building I
First Offer Notice to anyone to whom Landlord desires on any terms Landlord
desires and Tenant’s Building I First Offer Right shall terminate and be null
and void with respect to the remaining Building I First Offer Space described in
the Building I First Offer Notice. If Tenant does not deliver the Building I
First Offer Exercise Notice to Landlord within the ten (10) Business Day notice
period, then Landlord shall be free to lease any or all of the space described
in the Building I First Offer Notice to anyone to whom Landlord desires on any
terms Landlord desires and Tenant’s Building I First Offer Right shall terminate
and be null and void with respect to the Building I First Offer Space described
in the Building I First Offer Notice. Notwithstanding the foregoing, if Landlord
shall in its offer to lease to third parties materially increase or decrease the
size of the Building I First Offer Space from that offered to Tenant, Landlord
shall re-offer such space to Tenant in accordance with the terms of this Section
3.7 (and Tenant shall deliver the Building I First Offer Exercise Notice, if at
all, in response to any such re-offer of space by Landlord within ten (10)
Business Days). Notwithstanding anything to the contrary contained herein,
Tenant must elect to exercise its Building I Right of First Offer, if at all,
with respect to all of the Building I First Offer Space (or designated
configurations, if any) offered by Landlord to Tenant at any particular time.

 

3.7.3. Construction In Building I First Offer Space. Tenant shall take the
Building I First Offer Space in its “as is” condition, and, unless the terms of
the Building I First Offer Notice provide otherwise, the construction of
improvements in the Building I First Offer Space shall be performed by Tenant in
compliance with the terms of Section 9.4 of this Lease. Unless the terms of the
Building I First Offer Notice specify otherwise, and notwithstanding if the Fair
Market Rental Rate is used to determine any Building I First Offer Rent, Tenant
agrees that it shall commence payment of rent for any Building I First Offer
Space, and the term of the Building I First Offer Space shall commence, upon the
date which is the earlier to occur of (i) the date Tenant commences to conduct
business in any Building I First Offer Space, and (ii) the date which is one
hundred twenty (120) days after the date Landlord delivers any such Building I
First Offer Space to Tenant, and Tenant’s lease of the Building I First Offer
Space shall terminate upon the termination date set forth in the Building I
First Offer Notice. If the Fair Market Rental Rate is used to determine any
Building I First Offer Rent, and if such Fair Market Rental Rate has not been
finally determined by the Building I First Offer Commencement Date, then Tenant
shall pay rent for the Building I First Offer Space in the amount set forth in
the Building I First Offer Notice until the Fair Market Rental Rate is
determined, at which time an appropriate retroactive adjustment shall be made
for any overpayment or underpayment of rent prior to such determination. The
rights set forth in this Section 3.7 are personal to Original Tenant and may
only be exercised by Original Tenant if Tenant is not in Default under this
Lease at the time Tenant delivers the Building I Offer Exercise Notice.

 

-9-



--------------------------------------------------------------------------------

3.7.4. New Lease. If Tenant timely exercises Tenant’s right to lease the
Building I First Offer Space as set forth herein, Tenant shall within thirty
(30) days after receipt from Landlord execute a new lease for such Building I
First Offer Space upon the terms and conditions as set forth in the Building I
First Offer Notice and this Section 3.7, and otherwise on substantially the same
non-economic terms and conditions as this Lease other than (i) the provisions of
Sections 3.4 through 3.10 (provided, however, that such new lease shall
nevertheless recognize Tenant’s Special Termination Option under Section 3.5),
Section 5.6, Section 7.5, Sections 23.1, Section 23.6 (unless the Building I
First Offer Space constitutes at least twenty-five percent (25%) of Building I),
Section 23.7 and the Work Letter, and (ii) those other changes that Landlord may
deem necessary or appropriate to reflect that the Building I First Offer Space
is in a different (and multi-tenant) Project Building than the Premises under
this Lease (for example, Building I will have differing allocations of Direct
Expenses, may have different access, parking and security procedures, will have
a separate “Tenant’s Share” of Direct Expenses, may have a different Base Year,
etc.) and that Building I may be or become owned by a Landlord Affiliate or
third party.

 

3.8 Option to Lease Building III. Landlord hereby grants to the Tenant during
the initial Term a one-time option (the “Building III Lease Option”) to lease
all (but not less than all) of the entire rentable space within Building III on
the same terms and conditions as set forth herein with respect to Building II
(including the Tenant Improvement Allowance and the subterranean parking rights)
and the term shall be coterminous with the Term of this Lease, except (i)
Tenant’s rental obligations with respect to the Building III space shall
commence on the date (the “Building III Commencement Date”) that is the first
day of the twelfth (12th) month anniversary of the Commencement Date of this
Lease (unless the Building III space is not substantially completed by then, in
which case the rental obligations shall commence on “substantial completion” of
the Building III space, as defined in the Work Letter), but shall otherwise
match the rental and economic obligations (on a rentable square foot basis) set
forth in this Lease, including without limitation the then existing Base Rent
rate under this Lease, Base Rent increases under this Lease, Security Deposit
(except that the Security Deposit shall be based on the last month’s rent for
the Building III space) and the 2007 Base Year (provided, however if the
Building III space is not substantially completed by July 1, 2007, then the Base
Year shall be 2008; if the Building III space is not substantially completed by
July 1, 2008, then the Base Year shall be 2009, and so on), (ii) all provisions
which vary based on rentable square feet shall be adjusted to reflect the
rentable square footage of the Building III space, (iii) for changes that
Landlord may deem necessary or appropriate to reflect that the Building III
space is in a different Project Building than the Premises under this Lease and
may be or become owned by a Landlord Affiliate or third party, (iv) Sections 3.5
through 3.10 (provided, however, that the new lease shall nevertheless recognize
Tenant’s Special Termination Option under Section 3.5), Section 7.5 and Section
23.1, and (v) all construction dates, milestones and completion dates shall be
extended appropriately to reflect the extended commencement date for such space
and any material change in construction conditions. Subject to (v) above,
Landlord shall construct Building III and the tenant improvements therein on
substantially the same terms and conditions as set forth herein with respect to
Building II. The Building III Lease Option shall be exercisable only by written
notice executed by a duly authorized officer of Tenant and delivered by Tenant
to Landlord not later than the Commencement Date for Building II (the “Building
III Option Exercise Notice”). If Tenant exercises the Building III Lease Option,
Tenant shall within thirty (30) days after receipt from Landlord execute a new
lease for the Building III Space upon the terms and conditions as set forth in
this Section 3.8. If Tenant fails to exercise the Building III Lease Option as
set forth herein, then the Building III Lease Option shall expire and be of no
further force or effect and the space within Building III, if and when Building
III is constructed, shall be deemed to be the space subject to the right of
first offer set forth in Section 3.9. The rights set forth in this Section 3.8
are personal to Original Tenant and may only be exercised by Original Tenant if
Tenant is not in Default under this Lease at the time Tenant delivers the
Building III Option Exercise Notice.

 

3.9 Right of First Offer to Lease Building III Space. If Tenant fails to
exercise the Building III Lease Option as described in Section 3.8, and if
Building III is nevertheless constructed, Landlord hereby grants to the Tenant a
one-time right of first offer (the “Building III First Offer Right”) during the
initial Term to lease space in Building III (collectively, the “Building III
First Offer Space”) on the terms and conditions set forth hereinbelow.
Notwithstanding the foregoing, the Building III First Offer Right shall in no
event apply with respect to space leased to any Landlord Affiliate or Landlord’s
property manager, or space leased to any third party or parties prior to
substantial completion of Building III (a “First Generation Lease”), the intent
of the parties being that if Tenant fails to exercise the Building III Lease
Option as described in Section 3.8, Landlord shall have the right to market and
lease any or all of the space within Building III to one or more third parties
free and clear of Tenant’s rights under this Section 3.9 at any time prior to
substantial completion of Building III, and the Building III First Offer Right
shall be subordinate to all rights of tenants under First Generation Leases to
lease the Building III First Offer Space (whether pursuant to rights of first
offer, expansion options or must take requirements) (collectively, the “Building
III Superior Right Holders”); provided, however, that Landlord shall notify
Tenant upon request from time to time of the rights of any Building III Superior
Right Holders.

 

3.9.1. Procedure for Offer. During the initial Term, and after substantial
completion of Building III, prior to entering into a new lease for the Building
III First Offer Space with any third party other than a Building III Superior
Right Holder, Landlord shall notify Tenant (the “Building III First Offer
Notice”) when and if the Building III First Offer Space will become available
for lease. Pursuant to such Building III First Offer Notice, Landlord shall
offer to lease to Tenant the Building III First Offer Space. The Building III
First Offer Notice shall describe the space so offered to Tenant (and, at
Landlord’s election, also shall designate configurations in which Landlord is
willing to lease such Building III First Offer Space), the anticipated date of
availability, the rent (the “Building III First Offer Rent”), the estimated
rentable square footage, the term and the other economic terms upon which
Landlord is willing to lease such space to Tenant.

 

3.9.2. Procedure for Acceptance. If Tenant wishes to exercise Tenant’s Building
III First Offer Right with respect to the Building III First Offer Space
described in the Building III First Offer Notice, then within ten (10) Business
Days of delivery of the Building III First Offer Notice to Tenant, Tenant shall
deliver notice (the

 

-10-



--------------------------------------------------------------------------------

“Building III First Offer Exercise Notice”) to Landlord of Tenant’s election to
exercise its Building III First Offer Right with respect to the entire Building
III First Offer Space (or designated configurations, if any) described in the
Building III First Offer Notice on the terms contained in the Building III First
Offer Notice; provided, however, if, concurrent with Tenant’s exercise of the
Building III First Offer Right, Tenant notifies Landlord that it does not accept
the Building III First Offer Rent set forth in the Building III First Offer
Notice, and if Landlord and Tenant cannot agree on the Building III First Offer
Rent within ten (10) days after receipt of such notice, then the Building III
First Offer Rent shall be determined in accordance with the same procedures as
set forth in Sections 3.4.4 and 3.4.5 (i.e., at the Fair Market Rental Rate). If
Landlord has designated configurations with respect to the Building III First
Offer Space, and if Tenant elects to exercise its Building III First Offer Right
on a designated configuration only, as opposed to the entire Building III First
Offer Space set forth in the Building III First Offer Notice, then Landlord
shall be free to lease any or all of the remaining space described in the
Building III First Offer Notice to anyone to whom Landlord desires on any terms
Landlord desires and Tenant’s Building III First Offer Right shall terminate and
be null and void with respect to the remaining Building III First Offer Space
described in the Building III First Offer Notice. If Tenant does not deliver the
Building III First Offer Exercise Notice to Landlord within the ten (10)
Business Day notice period, then Landlord shall be free to lease any or all of
the space described in the Building III First Offer Notice to anyone to whom
Landlord desires on any terms Landlord desires and Tenant’s Building III First
Offer Right shall terminate and be null and void with respect to the Building
III First Offer Space described in the Building III First Offer Notice.
Notwithstanding the foregoing, if Landlord shall in its offer to lease to third
parties materially increase or decrease the size of the Building III First Offer
Space from that offered to Tenant, Landlord shall re-offer such space to Tenant
in accordance with the terms of this Section 3.9 (and Tenant shall deliver the
Building III First Offer Exercise Notice, if at all, in response to any such
re-offer of space by Landlord within ten (10) Business Days). Notwithstanding
anything to the contrary contained herein, Tenant must elect to exercise its
Building III Right of First Offer, if at all, with respect to all of the
Building III First Offer Space (or designated configurations, if any) offered by
Landlord to Tenant at any particular time

 

3.9.3. Construction In Building III First Offer Space. Tenant shall take the
Building III First Offer Space in its “as is” condition, and, unless the terms
of the Building III First Offer Notice provide otherwise, the construction of
improvements in the Building III First Offer Space shall be performed by Tenant
in compliance with the terms of Section 9.4 of this Lease. Unless the terms of
the Building III First Offer Notice specify otherwise, and notwithstanding if
the Fair Market Rental Rate is used to determine any Building III First Offer
Rent, Tenant agrees that it shall commence payment of rent for any Building III
First Offer Space, and the term of the Building III First Offer Space shall
commence, upon the date which is the earlier to occur of (i) the date Tenant
commences to conduct business in any Building III First Offer Space, and (ii)
the date which is one hundred twenty (120) days after the date Landlord delivers
any such Building III First Offer Space to Tenant, and Tenant’s lease of the
Building III First Offer Space shall terminate upon the termination date set
forth in the Building III First Offer Notice. If the Fair Market Rental Rate is
used to determine any Building III First Offer Rent, and if such Fair Market
Rental Rate has not been finally determined by the Building III First Offer
Commencement Date, then Tenant shall pay rent for the Building III First Offer
Space in the amount set forth in the Building III First Offer Notice until the
Fair Market Rental Rate is determined, at which time an appropriate retroactive
adjustment shall be made for any overpayment or underpayment of rent prior to
such determination. The rights set forth in this Section 3.9 are personal to
Original Tenant and may only be exercised by Original Tenant if Tenant is not in
Default under this Lease at the time Tenant delivers the Building III Offer
Exercise Notice.

 

3.9.4. New Lease. If Tenant timely exercises Tenant’s right to lease the
Building III First Offer Space as set forth herein, Tenant shall within thirty
(30) days after receipt from Landlord execute a new lease for such Building III
First Offer Space upon the terms and conditions as set forth in the Building III
First Offer Notice and this Section 3.9, and otherwise on substantially the same
non-economic terms and conditions as this Lease other than (i) the provisions of
Sections 3.4 through 3.10 (provided, however, that such new lease shall
nevertheless recognize Tenant’s Special Termination Option under Section 3.5),
Section 5.6, Section 7.5, Sections 23.1, Section 23.6 (unless the Building III
First Offer Space constitutes at least twenty-five percent (25%) of Building
III), Section 23.7 and the Work Letter, and (ii) those other changes that
Landlord may deem necessary or appropriate to reflect that the Building III
First Offer Space is in a different (and multi-tenant) Project Building than the
Premises under this Lease (for example, Building III will have differing
allocations of Direct Expenses, may have different access, parking and security
procedures, will have a separate “Tenant’s Share” of Direct Expenses, may have a
different Base Year, etc.) and that Building III may be or become owned by a
Landlord Affiliate or third party.

 

3.10 Right of First Offer to Lease Building IV. Landlord hereby grants to the
Tenant a one-time right of first offer (the “Building IV First Offer Right”)
during the initial Term to lease space in Building IV (collectively, the
“Building IV First Offer Space”) on the terms and conditions set forth in this
Section 3.10. Notwithstanding the foregoing, the Building IV First Offer Right
shall in no event apply with respect to space leased to any Landlord Affiliate
or Landlord’s property management.

 

3.10.1. Procedure for Offer. Prior to entering into a new lease for the Building
IV First Offer Space with any third party other than a Building IV Superior
Right Holder, Landlord shall notify Tenant (the “Building IV First Offer
Notice”) when and if Landlord determines that the Building IV First Offer Space
shall become available for lease. Pursuant to such Building IV First Offer
Notice, Landlord shall offer to lease to Tenant the Building IV First Offer
Space. The Building IV First Offer Notice shall describe the space so offered to
Tenant (and, at Landlord’s election, also shall designate configurations in
which Landlord is willing to lease such Building IV First Offer Space), the
anticipated date of availability, the rent (the “Building IV First Offer Rent”),
the estimated rentable square footage, the term and the other economic terms
upon which Landlord is willing to lease such space to Tenant.

 

3.10.2. Procedure for Acceptance. If Tenant wishes to exercise Tenant’s Building
IV First Offer Right with respect to the Building IV First Offer Space described
in the Building IV First Offer Notice, then within thirty (30) days after
delivery of the Building IV First Offer Notice to Tenant, Tenant shall deliver
notice (the “Building IV First Offer Exercise Notice”) to Landlord of Tenant’s
election to exercise its Building IV First Offer Right with respect to the
entire Building IV First Offer Space (or designated configurations, if any) on
the terms contained in

 

-11-



--------------------------------------------------------------------------------

such notice; provided, however, if, concurrent with Tenant’s exercise of the
Building IV First Offer Right, Tenant notifies Landlord that it does not accept
the Building IV First Offer Rent set forth in the Building IV First Offer
Notice, and if Landlord and Tenant cannot agree on the Building IV First Offer
Rent within ten (10) days after receipt of such notice, then the Building IV
First Offer Rent shall be determined in accordance with the same procedures as
set forth in Sections 3.4.4 and 3.4.5 (i.e., at the Fair Market Rental Rate). If
Landlord has designated configurations with respect to the Building IV First
Offer Space, and if Tenant elects to exercise its Building IV First Offer Right
on a designated configuration only, as opposed to the entire Building IV First
Offer Space set forth in the Building IV First Offer Notice, then Landlord shall
be free to lease any or all of the remaining space described in the Building IV
First Offer Notice to anyone to whom Landlord desires on any terms Landlord
desires and Tenant’s Building IV First Offer Right shall terminate and be null
and void with respect to the remaining Building IV First Offer Space described
in the Building IV First Offer Notice. If Tenant does not deliver the Building
IV First Offer Exercise Notice to Landlord within the thirty (30) day notice
period, then Landlord shall be free to lease any or all of the space described
in the Building IV First Offer Notice to anyone to whom Landlord desires on any
terms Landlord desires and Tenant’s Building IV First Offer Right shall
terminate and be null and void with respect to the Building IV First Offer Space
described in the Building IV First Offer Notice. Notwithstanding the foregoing,
if Landlord shall its offer to lease to third parties materially increase or
decrease the size of the Building IV First Offer Space from that offered to
Tenant, Landlord shall re-offer such space to Tenant in accordance with the
terms of this Section 3.10 (and Tenant shall deliver the Building IV First Offer
Exercise Notice, if at all, in response to any such re-offer of space by
Landlord within ten (10) Business Days). Notwithstanding anything to the
contrary contained herein, Tenant must elect to exercise its Building IV Right
of First Offer, if at all, with respect to all of the Building IV First Offer
Space (or designated configurations, if any) offered by Landlord to Tenant at
any particular time.

 

3.10.3. Construction In Building IV First Offer Space. Tenant shall take the
Building IV First Offer Space in its “as is” condition, and, unless the terms of
the Building IV First Offer Notice provide otherwise, the construction of
improvements in the Building IV First Offer Space shall be performed by Tenant
in compliance with the terms of Section 9.4 of this Lease. Unless the terms of
the Building I First Offer Notice specify otherwise, and notwithstanding if the
Fair Market Rental Rate is used to determine any Building I First Offer Rent,
Tenant agrees that it shall commence payment of rent for any Building IV First
Offer Space, and the term of the Building IV First Offer Space shall commence,
upon the date which is the earlier to occur of (i) the date Tenant commences to
conduct business in any Building IV First Offer Space, and (ii) the date which
is one hundred twenty (120) days after the date Landlord delivers any such
Building IV First Offer Space to Tenant, and Tenant’s lease of the Building IV
First Offer Space shall terminate upon the termination date set forth in the
Building IV First Offer Notice. If the Fair Market Rental Rate is used to
determine any Building IV First Offer Rent, and if such Fair Market Rental Rate
has not been finally determined by the Building IV First Offer Commencement
Date, then Tenant shall pay rent for the Building IV First Offer Space in the
amount set forth in the Building IV First Offer Notice until the Fair Market
Rental Rate is determined, at which time an appropriate retroactive adjustment
shall be made for any overpayment or underpayment of rent prior to such
determination. The rights set forth in this Section 3.7 are personal to Original
Tenant and may only be exercised by Original Tenant if Tenant is not in Default
under this Lease at the time Tenant delivers the Building IV Offer Exercise
Notice

 

3.10.4. New Lease. If Tenant timely exercises Tenant’s right to lease the
Building IV First Offer Space as set forth herein, Tenant shall within thirty
(30) days after receipt from Landlord execute a new lease for such Building IV
First Offer Space upon the terms and conditions as set forth in the Building IV
First Offer Notice and this Section 3.10, and otherwise on substantially the
same non-economic terms and conditions as this Lease other than (i) the
provisions of Sections 3.4 through 3.10 (provided, however, that such new lease
shall nevertheless recognize Tenant’s Special Termination Option under Section
3.5), Section 5.6, Section 7.5, Sections 23.1, Section 23.6 (unless the Building
I First Offer Space constitutes at least twenty-five percent (25%) of Building
I), Section 23.7 and the Work Letter, and (ii) those other changes that Landlord
may deem necessary or appropriate to reflect that the Building IV First Offer
Space is in a different (and potentially multi-tenant) Project Building than the
Premises under this Lease (for example, Building IV will have differing
allocations of Direct Expenses, may have different access, parking and security
procedures, will have a separate “Tenant’s Share” of Direct Expenses, may have a
different Base Year, etc.) and that Building IV may be or become owned by a
Landlord Affiliate or third party.

 

3.11 References to Landlord. For purposes of the foregoing Sections 3.6 through
3.10, if the applicable Project Building to which the applicable Sections apply
become owned by a Landlord Affiliate (or, for purposes of Sections 3.7 through
3.10, by a third party), then references to “Landlord” in those Sections shall
be deemed to be a reference to the applicable Landlord Affiliate (or, for
purposes of Sections 3.7 through 3.10, the applicable third party) owning the
applicable Project Building. As part of Landlord’s sale or transfer of any of
the Project Buildings to a Landlord Affiliate or a third party, Landlord will
notify such Landlord Affiliate or third party of Tenant’s rights under the
applicable Sections with respect to the Project Building in question and shall
require such Landlord Affiliate or third party to recognize the rights of Tenant
and assume the obligations of “Landlord” under such applicable Sections with
respect thereto. At Tenant’s request, such recognition and assumption shall be
memorialized pursuant to a commercially reasonable document prepared by
Landlord, executed by Landlord and the Landlord Affiliate or third party, as
applicable, and delivered to Tenant. At such time as any of Tenant’s rights
under the foregoing Sections 3.6 through 3.10 terminate or become null and void,
Tenant shall, at the request of Landlord or the applicable Landlord Affiliate or
third party, execute and deliver to Landlord or the applicable Landlord
Affiliate or third party a commercially reasonable document prepared by Landlord
relinquishing and disclaiming such terminated or null/void rights.

 

4. Rent.

 

4.1 Payment of Rent. Tenant shall pay, without prior notice or demand, to
Landlord or Landlord’s agent at the management office of the Project, or, at
Landlord’s option, at such other place as Landlord may from time to time
designate in writing, base rent (“Base Rent”) as set forth in Section 1.10, in
equal monthly installments as set forth

 

-12-



--------------------------------------------------------------------------------

in Section 1.10, in advance, on or before the first day of each and every
calendar month during the Term, without any setoff or deduction whatsoever
(except as otherwise expressly set forth in this Lease); provided, however, that
at the time of Tenant’s execution of this Lease, Tenant shall make an initial
payment of Base Rent equal to Five Hundred Thirty Thousand Dollars
($530,000.00), which amount shall be held by Landlord and credited against the
Base Rent first coming due under this Lease. If any Rent payment date (including
the Commencement Date) falls on a day of the month other than the first day of
such month or if any payment of Rent is for a period which is shorter than one
month, the Rent for any fractional month shall accrue on a daily basis for the
period from the date such payment is due to the end of such calendar month or to
the end of the Term at a rate per day which is equal to 1/365 of the applicable
annual Rent. All other payments or adjustments required to be made under the
terms of this Lease that require proration on a time basis shall be prorated on
the same basis. “Additional Rent” means all sums (exclusive of Base Rent) that
Tenant is required to pay Landlord under this Lease. Additional Rent and Base
Rent are sometimes collectively referred to in this Lease as “Rent”. Recurring
monthly charges of Additional Rent shall be due and payable in advance on the
first day of each calendar month together with Base Rent, without notice or
demand. Unless otherwise specified in this Lease, all other items of Rent shall
be due and payable by Tenant on or before thirty (30) days after billing by
Landlord. All payments of Rent shall be by good and sufficient check (drawn on a
bank having a branch office in Irvine or Newport Beach, California) or by other
means (such as automatic debit or electronic transfer) acceptable to Landlord
for currency which, at the time of payment, is legal tender for private or
public debts in the United States of America. Landlord’s acceptance of less than
the correct amount of Rent shall be considered a payment on account of the
earliest Rent due. No endorsement or statement on a check or letter accompanying
a check or payment shall be considered an accord and satisfaction, and either
party may accept the check or payment without prejudice to that party’s right to
recover the balance or pursue other available remedies. Tenant’s covenant to pay
Rent is independent of every other covenant in this Lease.

 

4.2 Late Payment. If Tenant fails to pay any item or installment of Rent within
five (5) days of when due (provided that Tenant shall be entitled to a grace
notice of five (5) days for the first two (2) late payments of Rent in a given
calendar year), then Tenant shall pay to Landlord a late charge equal to three
percent (3%) of the overdue amount plus any reasonable attorneys’ fees incurred
by Landlord by reason of Tenant’s failure to pay Rent and/or other charges when
due hereunder. The late charge shall be deemed Additional Rent and the right to
require it shall be in addition to all of Landlord’s other rights and remedies
hereunder or at law and shall not be construed as liquidated damages or as
limiting Landlord’s remedies in any manner. In addition to the late charge
described above, any Rent or other amounts owing hereunder which are not paid by
Landlord or Tenant to the other within ten (10) Business Days after the date
they are due shall bear interest from the date when due until paid at a rate per
annum equal to the lesser of (i) the annual “Bank Prime Loan” rate cited in the
Federal Reserve Statistical Release Publication G.13(415), published on the
first Tuesday of each calendar month (or such other comparable index as Landlord
and Tenant shall reasonably agree upon if such rate ceases to be published) plus
two (2) percentage points, and (ii) the highest rate permitted by Applicable Law
(the “Interest Rate”).

 

5. Operating Expenses and Real Estate Taxes.

 

5.1 General Terms. In addition to paying the Base Rent specified in Section 4 of
this Lease, Tenant shall pay, as Additional Rent, Tenant’s Share of the annual
Direct Expenses (as those terms are hereinafter defined), which are in excess of
the amount of Direct Expenses applicable to the Base Year (hereinafter defined);
provided, however, that in no event shall any decrease in Direct Expenses for
any Expense Year (hereinafter defined) below Direct Expenses for the Base Year
entitle Tenant to any decrease in Base Rent or any credit against sums due under
this Lease. Without limitation on other obligations of Tenant and Landlord which
survive the expiration of the Term, the obligations of Tenant to pay such
Additional Rent attributable to the period of time prior to the Termination
Date, as the same may be extended pursuant to the provisions of this Lease, or
earlier termination of this Lease, and Landlord’s obligation to refund to Tenant
any overpayments of such Additional Rent, shall survive the expiration of the
Term. Notwithstanding anything to the contrary set forth in this Lease, in no
event shall Tenant be obligated to pay Tenant’s Share of Direct Expenses (i) for
any period prior to the commencement of the second (2nd) Lease year (the
parties’ intent being that Tenant shall have 365 days following the Commencement
Date free of pass-throughs of Direct Expenses) or (ii) attributable to any
period of time after the Term has ended except to the extent Tenant continues to
occupy the Premises.

 

5.2 Certain Definitions Relating to Additional Rent. As used in this Section 5,
the following terms shall have the meanings hereinafter set forth:

 

5.2.1. “Base Year” shall mean the period set forth in Section 1.1.2.

 

5.2.2. “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”

 

5.2.3. “Expense Year” shall mean each calendar year in which any portion of the
Term falls, through and including the calendar year in which the Term expires,
provided that Landlord, upon notice to Tenant, may change the Expense Year from
time to time to any other twelve (12) consecutive month period, and, in the
event of any such change, Tenant’s Share of Direct Expenses shall be equitably
adjusted for any Expense Year involved in any such change.

 

5.2.4. “Operating Expenses” shall mean, except as otherwise provided in this
Section 5.2.4 or otherwise in this Lease, all expenses, costs and amounts of
every kind and nature which Landlord pays or accrues during any Expense Year in
connection with the ownership, management, maintenance, security, repair,
replacement, restoration or operation of the Project, or any portion thereof,
subject to the allocation thereof as set forth in Section 5.3, below. Without
limiting the generality of the foregoing, Operating Expenses shall specifically
include any and all of the following: (i) the cost of supplying all utilities
and services, the cost of operating, repairing, maintaining, and renovating the
utility, telephone, mechanical, sanitary, and storm drainage systems, and the
cost of maintenance and service contracts in connection therewith; (ii) the cost
of licenses, certificates, permits and inspections, the cost of contesting any
governmental enactments which are reasonably anticipated to reduce Operating
Expenses, and the

 

-13-



--------------------------------------------------------------------------------

costs incurred in connection with a transportation system management program or
similar program to the extent required by applicable Law; (iii) the cost of all
insurance carried by Landlord in connection with the Project; (iv) the cost of
landscaping, re-lamping, and all supplies, tools, equipment and materials used
in the operation, repair and maintenance of the Project, or any portion thereof;
(v) costs incurred in connection with the maintenance, repair, replacement and
operation of the Parking Facilities and Common Areas (including, without
limitation, resurfacing, repainting, restriping and cleaning); (vi) fees and
other costs reasonably incurred, including management fees, consulting fees,
legal fees and accounting fees, of all persons engaged by Landlord in connection
with the management, operation, maintenance and repair of the Project; (vii)
payments under any equipment rental agreements and the fair rental value of any
management office space; (viii) wages, salaries and other compensation and
benefits, including taxes levied thereon, of all persons engaged in the
operation, maintenance and security of the Project, including the Project
manager and Project engineer(s) and all employees at levels below the Project
manager; (ix) operation, repair, maintenance and replacement of all systems and
equipment and components thereof of the Building; (x) the cost of janitorial,
alarm, security and other services, and repair of wall and floor coverings,
ceiling tiles and fixtures in Building Common Areas, (xi) maintenance and
replacement of curbs and walkways, repair to roofs and re-roofing; (xii)
amortization over its reasonable useful life (including interest on the
unamortized cost at the Interest Rate) of the cost of acquiring or the rental
expense of personal property used in the maintenance, operation and repair of
the Project, or any portion thereof; (xiii) the cost of capital improvements,
repairs, replacements or other costs incurred in connection with the Project (A)
which are intended to effect economies in the operation or maintenance of the
Project, or any portion thereof, to the extent of cost savings reasonably
anticipated by Landlord at the time of such expenditure to be incurred in
connection therewith, or (B) that are required under any Law, or (C) are
required to replace improvements, systems or equipment as necessary to maintain
the Project in the condition required by this Lease; provided, however, that any
such permitted capital expenditure shall be amortized (including interest at the
Interest Rate) over its reasonable useful life (or, at Landlord’s election, the
anticipated cost recovery period), as determined by Landlord in accordance with
generally accepted real estate accounting practices; (xiv) costs, fees, charges
or assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute “Tax
Expenses” as that term is defined in Section 5.2.5, below; and (xiv) payments
under any easement, license, operating agreement, declaration, covenants,
conditions and restrictions, or instrument pertaining to the sharing of costs by
the Building with other Project Buildings which does not conflict with the terms
of this Lease. Only as provided hereinafter in this Section 5.2.4 below in items
[i] [ii] and [iii], if Landlord incurs costs or expenses associated with or
relating to separate items or categories or subcategories of Operating Expenses
which were not part of Operating Expenses during the entire Base Year, Operating
Expenses for the Base Year shall be deemed increased by the amounts Landlord
would have incurred during the Base Year with respect to such costs and expenses
had such separate items or categories or subcategories of Operating Expenses
been included in Operating Expenses during the entire Base Year. The foregoing
shall only apply as follows: [i] in the event and to the extent any portion of
the Project is covered by a warranty or service agreement which provides
warranty-type protection at any time during the Base Year and is not covered by
such warranty or such warranty-type protection under such service agreement in a
subsequent Expense Year to the same extent, Operating Expenses for the Base Year
shall be deemed increased by the amount Landlord would have incurred during the
Base Year with respect to the items or matters covered by the subject warranty
or warranty-type protection, had such warranty or such service agreement not
been in effect during the Base Year; [ii] any insurance premium resulting from
any new forms of insurance, including earthquake or terrorism insurance, carried
in any Expense Year but not in the Base Year shall be deemed to be included in
Operating Expenses for the Base Year; and [iii] in the event any new categories
of costs relating directly and solely to the Project Parking Facilities are
first included in Operating Expenses in an Expense Year subsequent to the Base
Year, Operating Expenses for the Base Year shall be retroactively increased
(with respect to Expense Years containing such new category of costs) by the
amount Landlord would have incurred had such category of costs been included in
Operating Expenses during the Base Year. Notwithstanding anything in this
Section 5.2.4 to the contrary, for purposes of this Lease, Operating Expenses
and Tax Expenses shall not, however, include the following:

 

(a) costs incurred in connection with the original construction of the Project
or any of the Project Buildings; the cost of any “tap fees” or one-time lump sum
sewer or water connection fees for the Project payable in connection with the
original construction of the Project and the cost of any major changes in the
Project, such as additions or deletions of floors; the cost to replace major
Building systems (such as the HVAC system) because the same have reached the end
of their useful life (irrespective of whether such replacement results in
reducing Operating Expenses); and the cost to repair any damage to the Building
or the Project in connection with any type of casualty, event of damage or
destruction to the extent covered by Landlord’s insurance (or to the extent
covered by Landlord’s Contribution, as hereinafter defined, with respect to any
uninsured casualty); provided, however, that Operating Expenses shall include
the commercially reasonable amount of any deductible;

 

(b) costs of the design and construction of tenant improvements to the Premises
or the premises of other tenants or other occupants and the amount of any
allowances or credits paid to or granted to tenants or other occupants for any
such design or construction;

 

(c) except as set forth in items (xii) and (xiii), above, depreciation, interest
and principal payments on mortgages and other debt costs, if any;

 

(d) marketing costs, legal fees, space planners’ fees, advertising and
promotional expenses, and brokerage fees incurred in connection with the
original development, subsequent improvement, or original or future leasing of
the Project (including tenant relation programs and events, unless consented to
by an authorized representative of Tenant in writing after Tenant has received
an estimate of Tenant’s Share of the cost of such tenant relation program or
event);

 

(e) costs for which the Landlord is reimbursed, or would have been reimbursed if
Landlord had carried the insurance Landlord is required to carry pursuant to
this Lease or would have been reimbursed if Landlord had used commercially
reasonable efforts to collect such amounts, by any tenant or occupant of the
Project or by insurance from its carrier or any tenant’s carrier;

 

-14-



--------------------------------------------------------------------------------

(f) any bad debt loss, rent loss, or reserves for bad debts or rent loss;

 

(g) costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project, including partnership accounting and legal
matters, Landlord’s general corporate overhead and general corporate
administrative expenses (except to the extent those expenses are included in the
management fees), costs of defending any lawsuits with any mortgagee (except as
the actions of Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord’s interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants (except as the actions of Tenant may be in issue);

 

(h) the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-à-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Project
manager or Project engineer;

 

(i) except as set forth in items (xii) and (xiii), above, fines, late charges,
penalties, liquidated damages, and interest;

 

(j) amount paid as ground rental or as rental for the Project by the Landlord;

 

(k) costs, including permit, license and inspection costs, incurred with respect
to the installation of tenant improvements made for new tenants or other
occupants in the Project or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project (excluding, however, such costs relating to any Common Areas);

 

(l) costs of capital repairs and alterations, capital improvements and equipment
except as set forth in items (xii) and (xiii), above;

 

(m) any amount paid by Landlord or to the parent organization or a subsidiary or
affiliate of the Landlord for supplies and/or services in the Project to the
extent the same exceeds the costs of such supplies and/or services rendered by
qualified, first-class unaffiliated third parties on a competitive basis;

 

(n) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by or on behalf of the Landlord;

 

(o) rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project;

 

(p) all items and services for which Tenant or any other tenant in the Project
is required to reimburse Landlord pursuant to the applicable lease (other than
by payment of Direct Expenses), or which Landlord provides selectively to one or
more tenants (other than Tenant) without reimbursement;

 

(q) electric power costs or costs for natural gas for which any tenant
(including Tenant) directly contracts with a public service company, or any
costs for electricity, water, heat, air conditioning or other utilities provided
by Landlord to any tenant free of charge in excess of the costs for utilities
offered by Landlord to Tenant free of charge;

 

(r) costs, other than those incurred in ordinary maintenance and repair, for
sculpture, paintings, fountains or other objects of art;

 

(s) fees and reimbursements payable to Landlord (including its parent
organization, subsidiaries and/or affiliates) or by Landlord for management of
the Project which materially exceed the amount which would normally be paid to a
company, in connection with the management of the Comparable Buildings, with a
general reputation for excellence and integrity used at “arms length” and which
is not, directly or indirectly, affiliated with Landlord (“Independent Company
Test”);

 

(t) rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
Comparable Buildings, with adjustment where appropriate for the size of the
applicable project;

 

(u) all assessments and premiums which are not specifically charged to Tenant
because of what Tenant has done, which can be paid by Landlord in installments,
shall be paid by Landlord in the maximum number of installments permitted by law
(except to the extent inconsistent with the general practice of the Comparable
Buildings) and shall be included as Operating Expenses in the year in which the
assessment or premium installment is actually paid;

 

-15-



--------------------------------------------------------------------------------

(v) costs incurred by Landlord in connection with the correction of defects in
the initial design and or construction of the Project, or any portion thereof,
and any costs arising from the gross negligence or willful misconduct of
Landlord or Landlord Parties (as defined in Section 14.1);

 

(w) costs arising from the presence, removal, remediation, cleanup or abatement
of any Hazardous Material in, on or under the Premises, Building or Project that
was not placed in, on or under the Premises, Building or Project by Tenant,
Tenant Parties (defined in Section 14.1) or Tenant’s contractors, visitors,
patrons, guests, invitees, licensees or subtenants;

 

(x) costs arising from Landlord’s charitable or political contributions,
industry associations or similar organizations;

 

(y) any finders fees, brokerage commissions, job placement costs or job
advertising cost, other than with respect to a receptionist or secretary in the
Project office, once per year;

 

(z) legal fees and costs concerning the negotiation and preparation of any lease
for the Project;

 

(aa) any rental payments and related costs pursuant to any ground lease of land
underlying all or any portion of the Building or Project, and any costs related
to the preparation of any reciprocal easement agreement, and/or covenant,
condition and restriction agreement;

 

(bb) costs incurred because the Building or Project violate any applicable Law
(including without limitation the Americans With Disabilities Act, fire-life
safety codes and similar codes) in effect on or prior to the Commencement Date,
as interpreted by governmental authorities prior to the Commencement Date,
including fines, penalties, interest, and the costs of repairs, replacements or
improvements necessary to make the Building and Project comply with applicable
past Laws in effect and as interpreted by governmental authorities prior to the
Commencement Date;

 

(cc) expenses directly resulting from the gross negligence of Landlord or any
Landlord Parties; and

 

(dd) assessments, charges and dues under any CC&Rs that would result in a
duplicate charge to Tenant.

 

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant. If the Building or Project is not
at least 100% occupied during all or a portion of the Base Year or any Expense
Year or if Landlord is not supplying services to at least 100% of the total
rentable square footage of the Building or Project at any time during all or a
portion of the Base Year or any Expense Year, that portion of Operating Expenses
that is allocated by Landlord solely to the Building shall be determined as if
the Building had been 100% occupied and Landlord had been supplying services to
100% of the rentable square footage of the Building during that year, and that
portion of Operating Expenses that is allocated by Landlord to the Project (and
not solely to the Building) shall be determined as if the Project had been 100%
occupied and Landlord had been supplying services to 100% of the rentable square
footage of the Project during that year. The extrapolation of Operating Expenses
under this Section shall be performed by appropriately adjusting the cost of
those components of Operating Expenses that are impacted by changes in the
occupancy of the Building or Project. Tenant acknowledges and agrees that since
the Project will likely not be fully constructed until after the Base Year,
Landlord’s Base Year and Expense Year extrapolations of that portion of
Operating Expenses allocated to the Project (and not solely the Building) may be
equitably modified as the Project is constructed and leased and Landlord obtains
more accurate information regarding the actual impacts of increased Project
occupancy on such portion of Operating Expenses. Landlord shall operate the
Project (or cause the same to be operated) in a commercially reasonable manner
using Landlord’s good faith business judgment, and Landlord shall not (i) make a
profit by charging items to Operating Expenses that are otherwise also charged
separately to others and (ii) collect Operating Expenses from Tenant and all
other tenants/occupants in the Project in an amount in excess of what Landlord
incurred for the items included in Operating Expenses. In no event shall the
components of Direct Expenses for any Expense Year related to electrical costs
be less than the components of Direct Expenses related to electrical costs in
the Base Year, except to the extent the reduction is due to energy savings
programs or devices that are adopted by the Landlord after the Base Year.
Notwithstanding the foregoing, when calculating Operating Expenses for the Base
Year, Operating Expenses shall not include market-wide labor-rate increases due
to extraordinary circumstances, including, but not limited to, boycotts and
strikes and utility rate increases due to extraordinary circumstances,
including, but not limited to, conservation surcharges, boycotts, embargoes or
other shortages. If Operating Expenses and/or Real Estate Taxes in any calendar
year decrease below the amount of Operating Expenses and/or Real Estate Taxes
for the Base Year, Tenant’s Pro Rata Share of Operating Expenses and/or Real
Estate Taxes, as the case may be, for that calendar year shall be $0.

 

5.2.5. Taxes.

 

5.2.5.1 Subject to Section 5.6, “Tax Expenses” shall mean all federal, state,
county, or local governmental or municipal taxes, fees, charges or other
impositions of every kind and nature, whether general, special, ordinary or
extraordinary, (including, without limitation, real estate taxes, general and
special assessments, transit taxes, leasehold taxes or taxes based upon the
receipt of rent, including gross receipts or sales taxes applicable to the
receipt of rent, unless required to be paid by Tenant, personal property taxes
imposed upon the fixtures, machinery, equipment, apparatus, systems and
equipment, appurtenances, furniture and other personal property used in
connection with the Project, or any portion thereof), which shall be paid or
accrued during any Expense Year (without regard to any different fiscal year
used by such governmental or municipal authority)

 

-16-



--------------------------------------------------------------------------------

because of or in connection with the ownership, leasing and operation of the
Project, or any portion thereof. The parties hereby acknowledge and agree that
the Tax Expenses for the Base Year and any Expense Year shall include all Tax
Expenses assessed or levied as a result of the construction of the Project,
Building or Premises even if assessed or levied after the Base Year or such
Expense Year.

 

5.2.5.2 Subject to Section 5.6, Tax Expenses shall include, without limitation:
(i) any tax on the rent, right to rent or other income from the Project, or any
portion thereof, or as against the business of leasing the Project, or any
portion thereof; (ii) any assessment, tax, fee, levy or charge in addition to,
or in substitution, partially or totally, of any assessment, tax, fee, levy or
charge previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election (“Proposition 13”)
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants, and, in further
recognition of the decrease in the level and quality of governmental services
and amenities as a result of Proposition 13, Tax Expenses shall also include any
governmental or private assessments or the Project’s contribution towards a
governmental or private cost-sharing agreement for the purpose of augmenting or
improving the quality of services and amenities normally provided by
governmental agencies; (iii) any assessment, tax, fee, levy, or charge allocable
to or measured by the area of the Premises or the Rent payable hereunder,
including, without limitation, any business or gross income tax or excise tax
with respect to the receipt of such rent, or upon or with respect to the
possession, leasing, operating, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises, or any portion thereof; and (iv) any
assessment, tax, fee, levy or charge, upon this transaction or any document to
which Tenant is a party, creating or transferring an interest or an estate in
the Premises.

 

5.2.5.3 Any costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
paid. Tax refunds shall be credited against Tax Expenses and refunded to Tenant
regardless of when received, based on the Expense Year to which the refund is
applicable, provided that in no event shall the amount to be refunded to Tenant
for any such Expense Year exceed the total amount paid by Tenant as Additional
Rent under this Section 5 for such Expense Year. If Tax Expenses for any Expense
Year during the Term or any extension thereof are increased after payment
thereof, or if Tax Expenses for the Base Year are decreased after payment
thereof, in either event for any reason, including, without limitation, error or
reassessment by applicable governmental or municipal authorities, Tenant shall
pay Landlord upon demand any resulting increase in the amount of Tenant’s Share
of Direct Expenses for any Expense Year affected by such change. Notwithstanding
anything to the contrary contained in this Section 5.2.5 (except as set forth in
Section 5.2.5.1, above), there shall be excluded from Tax Expenses (i) all
excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord’s general or net income (as
opposed to rents, receipts or income attributable to operations at the Project),
(ii) any items included as Operating Expenses, (iii) any items paid by Tenant
under Section 5.4 of this Lease, and (iv) any Tax Expense that are attributable
to a period prior to or after the Term.

 

5.3 Allocation of Direct Expenses. “Tenant’s Share” shall mean the percentage
set forth in Section 1.11. Tenant’s Share is calculated by dividing the rentable
square footage of the Premises by the total rentable square footage of the
Building, as set forth in Section 1.3, above. Tenant’s Share shall be modified
appropriately to reflect any changes in the rentable square footage of the
Premises. Notwithstanding the foregoing, the parties acknowledge that the
Building is expected to be part of a multi-building project and that the Direct
Expenses incurred in connection with the Project as a whole should be shared
among the tenants of the Building and the tenants or other occupants of the
other Project Buildings as and when the same are completed. Accordingly, as set
forth in Section 5.2 above, Direct Expenses (which consists of Operating
Expenses and Tax Expenses) shall be determined annually for the Project as a
whole, and a portion of the Direct Expenses, which portion shall be determined
by Landlord on an equitable basis, shall be allocated to the Building (as to
which Tenant’s Share shall apply, as lessee of the Premises) and such portion
shall be the Direct Expenses for purposes of this Lease. Such portion of Direct
Expenses allocated to the Building shall include all Direct Expenses
attributable solely to the Building (including, without limitation, all Tax
Expenses attributable solely to the Building) and an equitable portion of the
Direct Expenses reasonably determined by Landlord to benefit or relate
substantially to the entire Project rather than any specific Building (for
example, Direct Expenses on the Project Common Areas will generally be
considered to benefit or relate substantially to the entire Project rather than
any specific Project Building, whereas Direct Expenses attributable solely to
any of the other Project Buildings will generally not be considered to benefit
or relate substantially to the entire Project). Such equitable portion shall be
predicated on the ratio of rentable square feet of the Building to the rentable
square feet of all of the substantially completed Project Buildings (including
the Building) existing from time to time in the Project, except where material
factors require a different equitable treatment. If Landlord reasonably
determines that any premises (including the Premises) or any portion thereof
within any of the Project Buildings, or any of the Project Buildings, incurs a
non-proportional benefit from any Direct Expense, or is the non-proportional
cause of any such Direct Expense, Landlord may allocate a greater percentage of
such Direct Expenses to such premises or such Project Building(s), as
applicable, using Landlord’s good faith business judgment.

 

5.4 Calculation and Payment of Additional Rent. If for any Expense Year ending
or commencing within the Term, Tenant’s Share of Direct Expenses for such
Expense Year exceeds Tenant’s Share of Direct Expenses applicable to the Base
Year, then Tenant shall pay to Landlord, in the manner set forth in Section
5.4.1, below, and as Additional Rent, an amount equal to the excess (the
“Excess”).

 

5.4.1. Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall
use commercially reasonable efforts to give to Tenant within one hundred twenty
(120) days following the end of the Base Year and each subsequent Expense Year,
a statement (the “Statement”) itemized on a line-item by line-item basis, which
shall state, on a line-item by line-item basis, the Direct Expenses incurred or
accrued for the Base Year or such preceding Expense Year, as applicable, and
which shall indicate the amount of the Excess. Upon receipt of the Statement for

 

-17-



--------------------------------------------------------------------------------

each Expense Year commencing or ending during the Term, if an Excess is present,
Tenant shall pay, with its next installment of Base Rent due, the full amount of
the Excess for such Expense Year, less the amounts, if any, paid during such
Expense Year as Estimated Excess (as defined in Section 5.4.2), and if Tenant
paid more as Estimated Excess than the actual Excess, Tenant shall receive a
credit in the amount of Tenant’s overpayment against Rent next due under this
Lease. The failure of Landlord to timely furnish the Statement for any Expense
Year shall not prejudice Landlord or Tenant from enforcing its rights under this
Section 5. Even though the Term has expired and Tenant has vacated the Premises,
when the final determination is made of Tenant’s Share of Direct Expenses for
the Expense Year in which this Lease terminates, if an Excess is present, Tenant
shall immediately pay to Landlord such amount, and if Tenant paid more as
Estimated Excess than the actual Excess, Landlord shall, concurrently with the
delivery of the Statement, deliver a check payable to Tenant in the amount of
the overpayment. The provisions of this Section 5.4.1 shall survive the
expiration or earlier termination of the Term. Notwithstanding the immediately
preceding sentence, Tenant shall not be responsible for Tenant’s Share of any
Direct Expenses attributable to any Expense Year which are first billed to
Tenant more than two (2) calendar years after the earlier of the expiration of
the applicable Expense Year or the Termination Date, provided that in any event
Tenant shall be responsible for Tenant’s Share of Direct Expenses levied by any
governmental authority or by any public utility companies at any time following
the Lease Expiration Date which are attributable to any Expense Year (provided
that Landlord delivers Tenant a bill (a “Supplemental Statement”) for such
amounts within sixty (60) days following Landlord’s receipt of the bill
therefor).

 

5.4.2. Statement of Estimated Direct Expenses. In addition, Landlord shall use
commercially reasonable efforts to give Tenant, within one hundred twenty (120)
days following the end of the prior Expense Year, a yearly expense estimate
statement (the “Estimate Statement”) itemized on a line-item by line-item basis,
which shall set forth Landlord’s reasonable estimate (the “Estimate”) of what
the total amount of Direct Expenses for the then-current Expense Year shall be
and the estimated excess (the “Estimated Excess”) as calculated by comparing the
Direct Expenses for such Expense Year, which shall be based upon the Estimate,
to the amount of Direct Expenses for the Base Year. The failure of Landlord to
timely furnish the Estimate Statement for any Expense Year shall not preclude
Landlord from enforcing its rights to collect any Estimated Excess under this
Section 5, nor shall Landlord be prohibited from revising any Estimate Statement
or Estimated Excess theretofore delivered to the extent necessary; provided,
however, that any such subsequent revision shall set forth on a reasonably
specific basis any particular expense increase. Upon receipt of an Estimate
Statement, Tenant shall thereafter pay, upon the later to occur of its next
installment of Base Rent due or thirty (30) days after receipt of the Estimate
Statement, a fraction of the Estimated Excess for the then-current Expense Year
(reduced by any amounts paid pursuant to the next to last sentence of this
Section 5.4.2). Such fraction shall have as its numerator the number of months
that have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator. Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Excess set forth in
the previous Estimate Statement delivered by Landlord to Tenant.

 

5.5 Taxes and Other Charges for Which Tenant Is Directly Responsible.

 

5.5.1 Tenant shall be liable for and shall pay before delinquency, taxes levied
against Tenant’s equipment, furniture, fixtures and any other personal property
located in or about the Premises. If any such taxes on Tenant’s equipment,
furniture, fixtures and any other personal property are levied against Landlord
or Landlord’s property or if the assessed value of Landlord’s property is
increased by the inclusion therein of a value placed upon such equipment,
furniture, fixtures or any other personal property and if Landlord pays the
taxes based upon such increased assessment, which Landlord shall have the right
to do, after notice to Tenant, regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.

 

5.5.2 If the tenant improvements in the Premises, whether installed and/or paid
for by Landlord or Tenant and whether or not affixed to the real property so as
to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord’s “building standard” in other space in the Project are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 5.5.1,
above.

 

5.5.3 Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project Parking Facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.

 

5.6 Tenant’s Payment of Certain Tax Expenses. Notwithstanding anything to the
contrary contained in this Lease, in the event that, at any time during the
initial Term, any sale or change in ownership of the Building is consummated,
and as a result thereof, and to the extent that in connection therewith, the
Building is reassessed (the “Reassessment”) for real estate tax purposes by the
appropriate governmental authority pursuant to the terms of Proposition 13 (as
adopted by the voters of the State of California in the June, 1978 election, or
any successor statute), then the terms of this Section 5.6 shall apply.

 

5.6.1. The Tax Increase. For purposes of this Section 5.6, the term “Tax
Increase” shall mean that portion of the Tax Expenses, as calculated immediately
following the Reassessment, which is attributable solely to the Reassessment.
Accordingly, the term Tax Increase shall not include any portion of the Tax
Expenses, as calculated immediately following the Reassessment, which (i) is
attributable to the initial assessment of the value of the Building, the Base
Building or the tenant improvements located in the Building, (ii) is
attributable to assessments which were pending immediately prior to the
Reassessment, which assessments were conducted during, and

 

-18-



--------------------------------------------------------------------------------

included in, such Reassessment, or which assessments were otherwise rendered
unnecessary following the Reassessment, (iii) is attributable to the annual
inflationary increase of real estate taxes (as such increases are determined by
statute from time to time), or (iv) is attributable to any Tax Expenses incurred
during the Base Year.

 

5.6.2. Protection. With respect to a Reassessment during the initial Term
resulting from a change in ownership of the Building, the Tax Increase
attributable to such Reassessment shall be excluded from Tax Expenses during the
initial Term.

 

5.6.3. Landlord’s Right to Purchase the Proposition 13 Protection Amount
Attributable to a Particular Reassessment. The amount of Tax Expenses which
Tenant is not obligated to pay or will not be obligated to pay during the
initial Term in connection with a particular Reassessment pursuant to the terms
of this Section 5.6, shall be sometimes referred to hereafter as a “Proposition
13 Protection Amount.” If the occurrence of a Reassessment is reasonably
foreseeable by Landlord and the Proposition 13 Protection Amount attributable to
such Reassessment can be reasonably quantified or estimated for each Lease Year
commencing with the Lease Year in which the Reassessment will occur, the terms
of this Section 5.6.3 shall apply to such Reassessment. Upon notice to Tenant,
Landlord shall have the right to purchase the Proposition 13 Protection Amount
relating to the applicable Reassessment (the “Applicable Reassessment”), by
paying to Tenant an amount equal to the “Proposition 13 Purchase Price,” as that
term is defined below, provided that the right of any successor of Landlord to
exercise its right of repurchase hereunder shall not apply to any Reassessment
which results from the event pursuant to which such successor of Landlord became
the Landlord under this Lease. As used herein, “Proposition 13 Purchase Price”
shall mean the present value of the Proposition 13 Protection Amount remaining
during the initial Term, as of the date of payment of the Proposition 13
Purchase Price by Landlord. Such present value shall be calculated (i) by using
the portion of the Proposition 13 Protection Amount attributable to each
remaining Lease Year (as though the portion of such Proposition 13 Protection
Amount benefited Tenant at the end of each Lease Year), as the amounts to be
discounted, and (ii) by using discount rates for each amount to be discounted
equal to the annual “prime rate” quoted by the Los Angeles branch of Bank of
America, N.A. (or such other comparable lender as Landlord and Tenant shall
reasonably agree upon if such rate ceases to be quoted) as of the date of
payment of the Proposition 13 Protection Amount by Landlord. Upon such payment
of the Proposition 13 Purchase Price, the provisions of Section 5.6.2 shall not
apply to any Tax Increase attributable to the Reassessment. Since Landlord would
be estimating the Proposition 13 Purchase Price because a Reassessment has not
yet occurred, then when such Reassessment occurs, if Landlord has underestimated
the Proposition 13 Purchase Price, upon notice by Landlord to Tenant, Tenant’s
Rent next due shall be credited with the amount of such underestimation, and if
Landlord overestimates the Proposition 13 Purchase Price, then upon notice by
Landlord to Tenant, Rent next due shall be increased by the amount of the
overestimation.

 

5.7 Landlord’s Books and Records.

 

5.7.1. In General. If Tenant disputes the amount of Additional Rent set forth in
any annual Statement or Supplemental Statement delivered by Landlord (including
the allocation of Direct Expenses as described in Section 5.3), then subject to
the provisions of Section 5.7.2, below, Tenant shall have the right to provide
notice to Landlord that it intends to cause an independent, certified public
accountant or other qualified professional acceptable to Landlord in Landlord’s
reasonable discretion (a “Third Party Auditor”) to inspect Landlord’s accounting
records for the Base Year and/or Expense Year covered by such Statement or
Supplemental Statement during normal business hours (the “Tenant Review”);
provided, however, that, as a condition precedent to any such inspection, Tenant
shall deliver to Landlord a copy of Tenant’s written agreement with such Third
Party Auditor, which agreement shall include provisions which state that (i)
such Third Party Auditor will not in any manner solicit or agree to represent
any other tenant of the Project with respect to an audit or other review of
Landlord’s accounting records at the Project, and (ii) such Third Party Auditor
shall maintain in strict confidence any and all information obtained in
connection with the Tenant Review and shall not disclose such information to any
person or entity other than to the legal representatives and management
personnel of Tenant. Any Tenant Review shall take place in Landlord’s office at
the Project or at such other location in Orange County, California as Landlord
may reasonably designate, and Landlord will provide Tenant with reasonable
accommodations for such Tenant Review and reasonable use of such available
office equipment, but may charge Tenant for telephone calls and photocopies at
Landlord’s actual cost. Tenant shall provide Landlord with not less than two (2)
weeks’ prior written notice of its desire to conduct such Tenant Review. In
connection with the foregoing review, Landlord shall furnish Tenant with such
reasonable supporting documentation relating to the subject Statement as Tenant
may reasonably request. In no event shall Tenant have the right to conduct such
Tenant Review if Tenant is then in Default under this Lease with respect to any
of Tenant’s monetary obligations, including, without limitation, the payment by
Tenant of all Additional Rent amounts described in the Statement which is the
subject of Tenant’s Review, which payment, at Tenant’s election, may be made
under dispute. In the event that following Tenant’s Review, Tenant and Landlord
continue to dispute the amounts of Additional Rent shown on Landlord’s Statement
or Supplemental Statement and Landlord and Tenant are unable to resolve such
dispute, then either Landlord or Tenant may submit the matter to arbitration
pursuant to Section 27.28 and the proper amount of the disputed items and/or
categories of Direct Expenses to be shown on such Statement shall be determined
by such proceeding producing an Arbitration Award (as defined in Section 27.28).
The Arbitration Award shall be conclusive and binding upon both Landlord and
Tenant. If the resolution of the parties’ dispute with regard to the Additional
Rent shown on the Statement, pursuant to the Arbitration Award reveals an error
in the calculation of Tenant’s Share of Direct Expenses to be paid for such
Expense Year, the parties’ sole remedy shall be for the parties to make
appropriate payments or reimbursements, as the case may be, to each other as are
determined to be owing. Any such payments shall be made within thirty (30) days
following the resolution of such dispute. At Tenant’s election, Tenant may treat
any overpayments resulting from the foregoing resolution of such parties’
dispute as a credit against Rent until such amounts are otherwise paid by
Landlord. Tenant shall be responsible for all costs and expenses associated with
Tenant’s Review, and Tenant shall be responsible for all reasonable audit fees,
attorney’s fees and related costs of Tenant relating to an Arbitration Award
(collectively, the “Costs”), provided that if the parties’ final resolution of
the dispute involves the overstatement by Landlord of Direct Expenses for such
Expense Year in excess of five percent (5%), then Landlord shall be responsible
for the Costs. Subject to the terms of Section 5.7.2, below, this provision
shall survive the termination of this Lease to allow the parties to enforce
their respective rights hereunder.

 

-19-



--------------------------------------------------------------------------------

5.7.2. Termination of Rights. If, within two (2) years following receipt of any
particular Statement or Supplemental Statement, as applicable, Tenant or
Landlord shall fail to either (i) fully and finally settle any dispute with
respect to such Statement or Supplemental Statement, as applicable, or (ii)
submit the dispute to arbitration in accordance with the terms of Section 5.7.1,
above, then Tenant shall have no further right to conduct a Tenant Review or to
dispute the amount of Additional Rent set forth in the applicable Statement or
Supplemental Statement, as applicable.

 

6. Security Deposit; Letter of Credit. The Security Deposit shall be delivered
to Landlord upon the execution of this Lease by Tenant and shall be held by
Landlord without liability for interest (unless required by Law) as security for
the performance of Tenant’s obligations. The Security Deposit is not an advance
payment of Rent or a measure of Tenant’s liability for damages. Landlord may,
from time to time, without prejudice to any other remedy, use all or a portion
of the Security Deposit to satisfy past due Rent or to cure any uncured default
by Tenant. If Tenant leases additional space pursuant to any of the provisions
of Section 3, the Security Deposit for the Other Lease covering such additional
space, unless the terms of the applicable offer notice provide otherwise, shall
be an amount equal to the monthly Base Rent applicable to such additional space
during the last full calendar month of the initial term for such additional
space. If Landlord uses the Security Deposit, Tenant shall on demand restore the
Security Deposit to its original amount (as the same may be increased pursuant
to this Lease). Landlord shall return any unapplied portion of the Security
Deposit to Tenant within 30 days after the later to occur of: (1) the date
Tenant surrenders possession of the Premises to Landlord in accordance with this
Lease, or (2) the Termination Date. If Landlord transfers its interest in the
Premises, Landlord may assign the Security Deposit to the transferee and,
following the assignment, Landlord shall have no further liability for the
return of the Security Deposit. Landlord shall not be required to keep the
Security Deposit separate from its other accounts. Tenant hereby waives the
provisions of Section 1950.7 of the California Civil Code, or any similar or
successor Laws now or hereinafter in effect which (i) establish the time frame
by which Landlord must refund collateral or security for performance of a
tenant’s obligations under a lease, and/or (ii) provide that Landlord may claim
from collateral or security for performance of a tenant’s obligations under a
lease only those sums reasonably necessary to remedy defaults in the payment of
rent, to repair damage caused by Tenant or to clean the Premises. In that
regard, Tenant agrees that Landlord may, in addition, claim those sums specified
hereinabove and/or those sums reasonably necessary to compensate Landlord for
any loss or damage caused by Tenant’s breach of this Lease or the acts or
omission of Tenant or any employee, agent, contractor or invitee of Tenant.
Landlord agrees that in lieu of a cash Security Deposit as required in this
Section 6, Tenant may deliver to Landlord within ten (10) Business Days after
execution of this Lease a letter of credit in the amount stated in Section 1.14,
which letter of credit shall be in form and with the substance of Exhibit M
attached hereto or such other form as may be reasonably acceptable to Landlord.
The letter of credit shall be issued by a financial institution reasonably
acceptable to Landlord with a branch in Orange County, California, at which
draws on the letter of credit will be accepted. The letter of credit shall
provide for automatic yearly renewals throughout the Term of this Lease and
shall have an outside expiration date (if any) that is not earlier than thirty
(30) days after the expiration of the Term, as the same may be extended pursuant
to Section 3.4. The letter of credit shall be held by Landlord as security for
the faithful performance by Tenant of all the terms, covenants, and conditions
of this Lease to be kept and performed by Tenant during the Term. The letter of
credit shall not be mortgaged, assigned or encumbered in any manner whatsoever
by Tenant without the prior written consent of Landlord. If the letter of credit
is not continuously renewed through the period set forth above, or upon any
breach under this Lease by Tenant (and after the expiration of any applicable
notice and cure period unless Landlord is precluded by law from delivering a
default notice), Landlord shall be entitled to draw upon said letter of credit
by the issuance of Landlord’s sole written demand to the issuing financial
institution. Any such draw shall be without waiver of any rights Landlord may
have under this Lease or at law or in equity as a result of any breach hereunder
by Tenant, and shall not prevent Landlord from exercising any other right or
remedy provided by this Lease or by law, it being intended that Landlord shall
not first be required to proceed against the letter of credit and that the
letter of credit shall not operate as a limitation on any recovery to which
Landlord may otherwise be entitled. Any amount of the letter of credit that is
drawn upon by Landlord, but is not used or applied by Landlord, shall be held by
Landlord and deemed a security deposit (the “Letter of Credit Security
Deposit”). If the letter of credit is drawn upon and used or applied by
Landlord, Tenant shall, within five (5) Business Days after written demand
therefor, either (i) deposit cash with Landlord (which cash shall be applied by
Landlord to the Letter of Credit Security Deposit) in an amount sufficient to
cause the sum of the Letter of Credit Security Deposit and the amount of the
remaining letter of credit, if any, to be equivalent to the amount of the letter
of credit required under this Lease or (ii) reinstate the letter of credit to
the amount required under this Lease, and Tenant’s failure to do so shall be a
Default under this Lease. If Tenant, at Tenant’s option, elects to reinstate the
letter of credit to the amount then required under this Lease, Landlord shall
return the remaining balance, if any, of the Letter of Credit Security Deposit
to Tenant within thirty (30) days following Landlord’s receipt of such
reinstated letter of credit. Tenant acknowledges that Landlord has the right to
transfer or mortgage its interest in the Building or Project and in this Lease
and Tenant agrees that in the event of any such transfer or mortgage, Landlord
shall have the right to transfer or assign the Letter of Credit Security Deposit
and/or the letter of credit to the transferee or mortgagee; in such event,
Landlord shall be responsible for the first $2,000 of any Letter of Credit
transfer fee and Tenant shall be responsible for any Letter of Credit transfer
fee in excess of $2,000.

 

7. Services to be Furnished by Landlord.

 

7.1 Utilities and Services. Landlord agrees to furnish Tenant with the following
utilities and services:

 

7.1.1 Subject to limitations imposed by all governmental rules, regulations and
guidelines applicable thereto, Landlord shall provide heating and air
conditioning (“HVAC”) when necessary for normal comfort for normal office use in
the Premises during Normal Business Hours, except for Holidays. If Tenant
desires to use HVAC during hours other than those for which Landlord is
obligated to supply same pursuant to the terms of this Section 7.1.1, Landlord
shall supply such “after hours” HVAC to Tenant at a cost which will, as of the
date of this

 

-20-



--------------------------------------------------------------------------------

Lease, be equal to $50.00 per floor (or partial floor) per hour, and which cost
may be increased only to the extent that Landlord’s Actual Cost (hereinafter
defined) of providing such “after hours” HVAC increases from time to time. The
minimum time period for after hours HVAC usage shall be one (1) hour. For
purpose of this Lease, “Actual Cost” shall mean the actual cost incurred by
Landlord, as reasonably determined by Landlord, but without charge for
depreciation, profit, overhead or administration, provided that, notwithstanding
the foregoing, any amount actually charged by any unrelated third party to
Landlord for the supply of HVAC shall be deemed Landlord’s “Actual Cost”. When
determining the Actual Cost of Tenant’s utility usage pursuant to the terms of
this Article 7, Landlord agrees that it shall use the monthly average rate paid
by Landlord for a particular utility.

 

7.1.2 Subject to Section 7.2, Landlord shall provide adequate electrical wiring
and facilities for connection to Tenant’s lighting fixtures and incidental use
equipment sufficient to accommodate an electrical connected load of eight (8)
watts per rentable square foot and an electrical demand load of an average of
eight (8) watts per rentable square foot of the Premises and an average lighting
load of one and one-half (1.5) watts per rentable square foot of the Premises,
with such averages determined on a monthly basis per Normal Building Hours (and
not including the electricity required to run the Building HVAC system) (the
“Standard Electrical Usage”), which electrical usage shall be subject to
applicable laws and regulations, including Title 24. Tenant will design Tenant’s
electrical system serving any equipment producing nonlinear electrical loads to
accommodate such nonlinear electrical loads, including, but not limited to,
oversizing neutral conductors, derating transformers and/or providing power-line
filters. Engineering plans shall include a calculation of Tenant’s fully
connected electrical design load with and without demand factors and shall
indicate the number of watts of unmetered and submetered loads. Electrical
service to the Premises may be furnished by one or more companies providing
electrical generation, transmission and distribution services, and the cost of
electricity may consist of several different components or separate charges for
such services, such as generation, distribution and stranded cost charges.
Landlord shall have the exclusive right to select any company providing
electrical service to the Premises, to aggregate the electrical service for the
Premises with other buildings, to purchase electricity through a broker and/or
buyers group and to change the providers and manner of purchasing electricity.
Landlord shall be entitled to receive a fee (if permitted by Law) for the
selection of utility companies and the negotiation and administration of
contracts for electricity, provided that the amount of such fee shall not exceed
50% of any savings obtained by Landlord. Tenant shall bear the cost of
replacement of lamps, starters and ballasts for non-Building standard lighting
fixtures within the Premises. Landlord, as part of Operating Expenses, shall
bear the cost of lamps, starters and ballasts for Building standard lighting
fixtures within the Premises.

 

7.1.3 Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes.

 

7.1.4 Landlord shall provide janitorial services to the Premises, in material
conformance with the specifications attached hereto as Exhibit E, except the
date of observation of the Holidays, in and about the Premises and window
washing services in a manner consistent with other Comparable Buildings. If
Tenant’s use, floor covering or other improvements require special services in
excess of the standard services for the Building, Tenant shall pay the
additional cost attributable to the special services.

 

7.1.5 Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during Normal Business Hours, and, subject to closures for
routine maintenance or repair, shall have at least one elevator available at all
other times, to provide service to the Premises; provided further, however,
except to the extent prevented by Force Majeure Events (as defined in Section
27.4), Tenant shall always have access to one (1) elevator servicing the
Premises; provided, however, that Landlord shall not reduce the number of
elevators existing in the Building as of the Commencement Date.

 

7.1.6 Landlord shall provide nonexclusive freight elevator service at all times,
subject to scheduling by Landlord, and free of direct charge to Tenant. Landlord
shall use commercially reasonable efforts to provide Tenant, on occasion, with
exclusive freight elevator service as reasonably necessary, subject to
availability and reasonable scheduling by Landlord.

 

7.1.7 Landlord shall provide reasonable access control for the Building and the
Parking Facilities seven (7) days per week, twenty-four (24) hours per day, in a
manner consistent with the specifications therefor provided in the approved Base
Building Plans as described in the Work Letter.

 

7.18 Landlord shall provide maintenance and repair of the Building and the
Project as described in Section 9.2.

 

7.19 Landlord shall furnish periodic exterior window washing and pest control in
a manner (and during times) consistent with the practices of Comparable
Buildings.

 

7.20 Landlord shall provide such other services as Landlord reasonably
determines are necessary or appropriate for the Project.

 

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems that do not interfere with Tenant’s business operations.
Subject to Laws, as that term is defined in Article 24, below, Landlord shall
not prohibit Tenant Parties or any of Tenant’s visitors, patrons, guests,
invitees, licensees or subtenants from smoking in the designated smoking areas
of the Project.

 

7.2 Excess Usage; Tenant’s Computer Room. The Building shall be designed to
accommodate the Standard Electrical Usage. Electricity used by Tenant in the
Premises shall be included in Operating Expenses as set forth in Section 5.1
above (except as provided in this Section 7.2 for excess usage). Tenant’s use of
electrical service shall not exceed, either in voltage, rated capacity, use
beyond the Standard Electrical Usage. If Tenant requests permission to consume
reasonable amounts of excess electrical service, Landlord may condition its
consent upon

 

-21-



--------------------------------------------------------------------------------

conditions that Landlord reasonably elects (including, without limitation, the
installation of utility service upgrades, meters, submeters, air handlers or
cooling units, all at Tenant’s sole cost and expense), and the additional usage,
installation and maintenance costs shall be paid by Tenant. In such case,
Landlord shall have the right to measure electrical usage by survey or other
commonly accepted methods. Tenant shall not, without Landlord’s prior written
consent, use heat-generating machines, machines other than normal office
machines, or equipment or lighting other than Building standard lights in the
Premises, to the extent same may materially adversely affect the temperature
otherwise maintained by the HVAC system or materially increase the water (unless
Tenant agrees to pay for such excess water) normally furnished for the Premises
by Landlord pursuant to the terms of Section 7.1 of this Lease. If such consent
is given, Landlord shall have the right to install supplementary air
conditioning units or other facilities in the Premises, including supplementary
or additional metering devices, and the Actual Cost, including the cost of
installation, operation and maintenance, and other similar charges, shall be
paid by Tenant to Landlord upon billing by Landlord.

 

Landlord and Tenant acknowledges and agree that Tenant’s computer room
(including any supplemental air conditioning and equipment) will be designed and
constructed as part of the Tenant Improvements to be separately metered and
billed for electricity based on actual usage (the “Computer Room Electricity”).
Tenant shall pay the cost of installation, metering and use of the Computer Room
Electricity, with usage charges paid directly to the appropriate supplier
(unless Landlord pays the supplier, in which case Tenant shall reimburse
Landlord), within thirty (30) days of delivery to Tenant of the statement or
invoice therefor.

 

7.3 Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent (except as provided in Section 17.6.2) or
otherwise, for failure to furnish or delay in furnishing any service (including
telephone and telecommunication services), or for any diminution in the quality
or quantity thereof, when such failure or delay or diminution is occasioned, in
whole or in part, by breakage, repairs, replacements, or improvements, by any
strike, lockout or other labor trouble, by inability to secure electricity, gas,
water, or other fuel at the Building or Project after reasonable effort to do
so, by any riot or other dangerous condition, emergency, accident or casualty
whatsoever, by act or Default of Tenant or other parties, or by any other cause,
including without limitation any utility service provider initiated “brown-out”
or “black-out”; and such failures or delays or diminution shall never be deemed
to constitute an eviction or disturbance of Tenant’s use and possession of the
Premises or relieve Tenant from paying Rent (except as provided in Section
17.6.2) or performing any of its obligations under this Lease. Furthermore,
Landlord shall not be liable under any circumstances for a loss of, or injury
to, property or for injury to, or interference with, Tenant’s business,
including, without limitation, loss of profits, however occurring, through or in
connection with or incidental to a failure to furnish any of the services or
utilities as set forth in this Section 7. Landlord may comply with voluntary
controls or guidelines promulgated by any governmental entity relating to the
use or conservation of energy, water, gas, light or electricity or the reduction
of automobile or other emissions (“Voluntary Compliance”) without creating any
liability of Landlord to Tenant under this Lease, provided that the Premises are
not thereby rendered untenantable and/or not fit for its Permitted Use by
Tenant, and provided, further, that such Voluntary Compliance shall not increase
Tenant’s monetary obligations under this Lease on an overall, net basis for any
given calendar year.

 

7.4 Tenant HVAC System. Subject to the provisions of Section 7.6, Tenant, at its
sole expense, may install a supplemental HVAC system in the Premises, for the
purpose of servicing the Premises during Building Hours or other than Building
Hours (the “Tenant HVAC System”). If required for such purpose, Tenant may
connect into the Building’s chilled water system, if and to the extent that (i)
Tenant’s use of chilled water pursuant to this Section 7.4 will not materially
adversely affect the chilled water system or the use thereof by other tenants of
the Project, and (ii) such connection is otherwise approved by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed unless a
Design Problem exists. If Tenant connects into the Building’s chilled water
system pursuant to the terms of the foregoing sentence, (x) Landlord may
install, at Tenant’s expense, a meter to measure Tenant’s use of chilled water,
and (y) Tenant shall reimburse Landlord for Tenant’s use of chilled water at
Landlord’s Actual Cost therefor. Tenant shall be permitted, at Tenant’s sole
cost and expense, to access 277/480 volts of electricity from the bus duct riser
in connection with the Tenant HVAC System. In connection with the foregoing (a)
Landlord shall, at Tenant’s sole cost and expense, separately meter the
electricity utilized by the Tenant HVAC System, and (b) Tenant shall be
responsible for the cost of all electricity utilized by the Tenant HVAC System.
Landlord hereby agrees that, at Tenant’s sole option, Tenant shall be permitted
to remove the Tenant HVAC System, and repair any damages to the Building caused
by such removal, or leave same in the Premises, in which event the same shall
become a part of the realty and belong to Landlord and shall be surrendered with
the Premises upon the expiration or earlier termination of this Lease. Tenant’s
plans and specifications regarding utilities and services, as contained in the
“Tenant Improvement Plans,” as that term is defined in the Work Letter, and as
approved by Landlord pursuant to the Work Letter, shall control over more
restrictive requirements set forth in this Lease.

 

7.5 Emergency Generators. Subject to the terms of this Section 7.5, Landlord
hereby grants Tenant the right to install, at Tenant’s sole cost and expense, up
to two (2) emergency generators (including day fuel tank, and primary fuel tank)
at the Project, in an area reasonably designated by Landlord, and supplemental
fuel lines and related connections in the Common Areas of the Building
(collectively, the “Generator”).

 

7.5.1. Auxiliary Space. The areas within the Building and Project occupied by
the Generator, as well as the conduits used by Tenant in connection therewith,
are referred to herein as the “Auxiliary Space”. The precise amount and location
of the Auxiliary Space shall be reasonably designated by Landlord. The Auxiliary
Space and the Generator, shall be deemed to be a part of the Premises for
purposes of the indemnification and insurance provisions of this Lease;
provided, however, Tenant shall not be charged Base Rent or Tenant’s Share of
Direct Expenses for such Auxiliary Space.

 

7.5.2. Manner of Installation. The installation of the Generator shall be
subject to Landlord’s prior approval of all plans and specifications, and shall
be at Tenant’s sole cost and expense (including without limitation, the cost of
any structural reinforcements or other work necessary to provide the required
floor loads). Any and all such installations shall be made in compliance with
all applicable law, insurance policies, and any roof warranty or

 

-22-



--------------------------------------------------------------------------------

other equipment warranties maintained for the Building or Project. Tenant shall
submit the specifications for design, operation, installation and maintenance of
the Generator and facilities related thereto to Landlord for Landlord’s consent,
which consent may be conditioned on Tenant complying with such reasonable
requirements imposed by Landlord, based on the advice of Landlord’s engineers
and consultants, so that the Building’s systems and equipment are not adversely
affected by the installation and operation of the Generator. The cost of design
(including engineering costs and review by Landlord’s engineers and consultants)
and installation of the Generator and the costs of the Generator itself shall be
Tenant’s sole responsibility.

 

7.5.3. Repair and Maintenance of Generator. All repairs and maintenance of the
Generator shall be the sole responsibility of Tenant. Landlord shall not have
any obligations with respect to the Generator, nor shall Landlord be responsible
for any damage that may be caused to Tenant or the Generator by any other tenant
in the Project. Notwithstanding the foregoing, at Landlord’s option, Landlord
may require that Tenant remove the Generator and all related facilities upon the
expiration or earlier termination of the Term and repair all damage to the
Building or Project resulting from the installation or removal of the Generator,
at Tenant’s sole cost and expense. Notwithstanding the use of the Auxiliary
Space by Tenant, Tenant acknowledges that Landlord retains the right to use the
roof and internal conduits of the Building for any purpose whatsoever. Tenant
agrees that Landlord shall have the right, during the Term, after notice and
subject to reasonable mutual scheduling, to relocate the Generator to a
reasonably alternative location at Landlord’s sole cost. Tenant shall maintain,
at Tenant’s cost, industry standard “boiler and machinery” insurance coverage
with respect to the Generator and related facilities. In no event shall a delay
in the installation, testing or operation of the Generator be deemed to be a
delay in the Lease Commencement Date.

 

7.5.4. Generator Use. The Generator shall be used by Tenant only during (i)
testing and regular maintenance (which testing shall be done on Sundays only),
and (ii) any period of electrical power outage or power reduction in the
Building. Tenant shall be entitled to operate the Generator for testing and
regular maintenance only upon notice to Landlord and at times reasonably
approved by Landlord and scheduled in advance through the Project office.

 

7.6 LEED Requirements.

 

7.6.1. LEED Standards. Tenant acknowledges that the Building is currently
contemplated to be constructed and, at Landlord’s option, shall be constructed
and operated in accordance with the U.S. Green Building Council’s Leadership in
Energy and Environmental Design Program’s standards, as the same are amended,
supplemented or replaced from time to time, and, at Landlord’s option, any
similar standards (“LEED”). Landlord currently intends that the Building, upon
completion, will be certified as a “certified” (as opposed to a LEED standard
higher than “certified”) level structure and will be operated in an
environmentally responsible and energy-efficient manner.

 

7.6.2. Compliance with LEED Conditions. If Landlord builds and operates a
“certified” level LEED building, Tenant shall cooperate with Landlord in the
design and construction of the Tenant Improvements (and any Alterations),
including agreeing to use environmentally friendly materials in the Tenant
Improvements that are reasonably comparable to the materials for which they are
substituted and with such elements and in such a manner as will assist Landlord
in obtaining points toward such certification (the “LEED Conditions”), and
Tenant shall not seek approval of any Tenant Improvements or construct any
Alterations or operate in the Premises in a way that would result in the loss of
such certification or the deduction of any certification points. Notwithstanding
the foregoing, Tenant’s cooperation shall in no event require Tenant to incur
costs that, on an overall, net basis, would be substantially greater than the
costs that Tenant would have incurred but for such cooperation. Moreover, Tenant
shall have no obligation to comply with changes to the LEED requirements made
after the Effective Date if such changes would materially adversely increase
Tenant’s obligations or decrease its rights under this Lease or materially
adversely impact its business operations.

 

7.6.3. Reimbursement. If Tenant fails to observe, perform or otherwise comply
with Section 7.6.2 above, within thirty (30) days after written notice from
Landlord (unless a shorter period is necessary in order for Landlord to comply
with the LEED Conditions), Landlord may enter the Premises to perform such act
or replace such materials as may be reasonably necessary to keep the Building in
compliance with the LEED Conditions. Tenant shall pay Landlord, as Additional
Rent, all costs (including reasonable attorneys’ fees) incurred by Landlord in
connection with any action taken by Landlord to remedy Tenant’s noncompliance
with Section 7.6.2, together with interest thereon at the Interest Rate, within
thirty (30) days after Landlord’s demand therefor.

 

8. Use; Occupancy Level.

 

8.1 Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 1.15 and Tenant shall not use or permit the Premises or the
Project to be used for any other purpose or purposes whatsoever without the
prior written consent of Landlord, which shall not be unreasonably withheld,
conditioned or delayed (provided such use is not a prohibited use as described
in Section 8.2), with consideration given to the first-class and office use
nature of the Project. Landlord agrees that any dispute with respect to the
Permitted Use may be submitted to arbitration in accordance with the terms of
Section 27.28 below.

 

8.2 Prohibited Uses. The uses prohibited under this Lease shall include, without
limitation, use of the Premises or a portion thereof for (i) offices of any
agency or bureau of the United States or any state or political subdivision
thereof; (ii) offices or agencies of any foreign governmental or political
subdivision thereof; (iii) offices of any health care professionals or service
organization; (iv) schools or other training facilities which are not ancillary
to corporate, executive or professional office use; or (v) retail or restaurant
uses; provided, however, that nothing in this Section 8.2 shall prohibit or
restrict Tenant from conducting in-house food service and retail service from
the Premises solely for the benefit of Tenant and Tenant’s employees. Tenant
further covenants and agrees that Tenant shall not use, or suffer or permit any
person or persons to use, the Premises or any part thereof for any use in

 

-23-



--------------------------------------------------------------------------------

violation of Laws. Tenant shall not do or permit anything to be done in or about
the Premises that will unreasonably interfere with the rights of other tenants
or occupants of the Project, or use or allow the Premises to be used for any
unlawful purpose, nor shall Tenant cause, maintain or permit any nuisance in, on
or about the Premises. Tenant shall comply with the Rules and Regulations
attached as Exhibit B and such other reasonable rules and regulations adopted by
Landlord from time to time (the “Rules and Regulations”) and with all recorded
covenants, conditions and restrictions now or hereafter affecting the Building
or the Project (collectively, the “CC&Rs”); provided, however, that Tenant shall
not be bound by any CC&Rs placed against the Building or Project after the date
hereof to the extent the same materially adversely increase Tenant’s monetary or
non-monetary obligations with respect to the Premises, the Project or the
Parking Facilities or materially adversely interfere with Tenant’s use of, or
ingress to or egress from, the Premises, the Project or the Parking Facilities.
Without limitation on the foregoing, Tenant acknowledges that the CC&R’s may
provide for some or all of the Project Common Areas to be transferred to a
property owner’s association which will assume the obligation to cause to be
operated and maintained some or all of the Project Common Areas, including,
without limitation the landscaping, driveways, walkways and Parking Facilities
(typically, through a property management/maintenance company retained by the
property owners’ association in respect of such obligations). All costs and
expenses required to be paid by the owner or occupant of the Building under the
CC&R’s for any work performed during the Term shall be included in Operating
Expenses for purposes of this Lease. Tenant shall also cause its agents,
contractors, subcontractors, employees, customers, and subtenants to comply with
all rules and regulations and CC&Rs. Landlord shall not knowingly discriminate
against Tenant in Landlord’s enforcement of the rules and regulations. Landlord
shall have the right to require Tenant to execute and acknowledge, within 15
days of request by Landlord, a “Recognition of Covenants, Conditions and
Restrictions” in a form substantially similar to the Form attached hereto as
Exhibit G, agreeing to and acknowledging the CC&Rs. Tenant, within 10 days after
receipt, shall provide Landlord with copies of any notices it receives regarding
a violation or alleged violation of any Laws. Without limitation on the
foregoing, Tenant acknowledges and agrees that (i) Landlord has granted to
another tenant in the Project the exclusive right to operate a health and
fitness center offering fitness programs, recreational facilities and other
services (which may include, but are not limited to, a jogging track,
racquetball courts, other racquet sports, basketball courts, gymnasiums,
jacuzzi, whirlpools, swimming pool, saunas, steam rooms, aerobics and/or floor
exercise, strength training, nutritional counseling, personal training, cardio
fitness training, free weights, exercise machinery and equipment, martial arts,
physical therapy and rehabilitative services, sports medicine, weight loss
advising, nutritional counseling, and related programs, therapeutic massage and
related spa-type services, treatments and bodywork therapies, chiropractic care,
swim lessons, racquetball lessons, tanning salon, babysitting services for
members (while the member is utilizing the facility), and vitamin and
nutritional supplement sales, facilities and services commonly found in a high
quality day spa or wellness salon (including, without limitation, skin
treatments, facials, and other specialty beauty treatments, as well as the
retail sale of products for body and skin care) in the Project, (ii) Landlord
intends to lease space within the Project to a full service restaurant and that
Landlord may grant such tenant exclusive rights in connection with such lease,
and (iii) Tenant shall not use the Premises or the Project in any way that would
violate any such exclusives; provided, however, that the foregoing exclusives
shall not prohibit Tenant from operating an ancillary food and beverage service
for its employees as permitted by this Lease.

 

8.3 Occupancy Level. Landlord and Tenant acknowledge and agree that the Premises
shall be designed for a maximum occupancy level of five (5) persons per one
thousand (1,000) rentable square feet of space comprising the Premises (the
“Occupancy Threshold”). Tenant therefore covenants and agrees that the number of
persons occupying the Premises shall not exceed the Occupancy Threshold at any
given time during any day of the week. Tenant acknowledges further that Tenant’s
parking privileges hereunder are expressly limited to the parking spaces
specified in Section 24 and Tenant shall limit the occupancy of the Building so
as to not utilize more than the number of parking spaces permitted in the
Parking Agreement, unless Tenant implements measures reasonably satisfactory to
Landlord (e.g., securing additional offsite parking, carpooling or rotational
shifts) to ensure that Tenant does not utilize more than its allotted parking
spaces under the Parking Agreement. If Landlord at any time determines (in its
reasonable judgment) that the Occupancy Threshold is being exceeded on a
day-to-day basis or that the parking spaces are being exceeded on a day-to-day
basis, Landlord shall notify Tenant and Tenant shall have 10 Business Days to
reduce the occupancy level to below the Occupancy Threshold (as respects
occupancy in the Premises) or reduce the number of parking spaces being used (as
respects parking usage). If the Premises occupancy level remains in excess of
the Occupancy Threshold (as respects occupancy) or remains in excess of the
permitted parking spaces as of the 10th Business Day following the date of
Landlord’s notice, Tenant shall automatically be deemed in default of this Lease
and Landlord shall be entitled to exercise any and all remedies set forth in
this Lease or at law or in equity by reason of such default. Tenant shall be
solely responsible for the fees, costs and expenses for any and all
improvements, alterations or additions required to be made by any governmental
authority or other third party to the Premises, the Building, the Common Areas
and/or the Project directly resulting from any use of the Premises by Tenant in
excess of the Occupancy Threshold regardless of when imposed by any such party
and regardless of whether or not the improvement, alteration or addition is of a
capital nature (hereinafter, an “Additional Occupancy Cost”). Tenant shall
reimburse Landlord within 20 days of written demand for any Additional Occupancy
Cost.

 

9. Repairs and Alterations.

 

9.1 Tenant’s Repair Obligations. Tenant shall, at its sole cost and expense,
promptly perform all maintenance and repairs to the Premises that are not
Landlord’s express responsibility under this Lease, and shall keep the Premises,
including all improvements, fixtures and furnishings therein, and the floor or
floors of the Building on which the Premises are located, in good condition and
repair, reasonable wear and tear excepted (but such obligation shall not extend
to the Building Structure and the Building Systems except pursuant to the BS/BS
Exception as described in Section 9.2). Tenant’s repair obligations include,
without limitation, repairs to: (1) the interior side of demising walls; (2)
doors; (3) floor covering; (4) interior partitions; (5) Lines (as defined in
Section 27.9) installed by or on behalf of Tenant and located in or exclusively
serving the Premises; (6) supplemental air conditioning units, private kitchens,
including hot water heaters, plumbing, and similar facilities serving Tenant
exclusively (it being agreed that Tenant shall provide Landlord with written
copies of all maintenance contracts for such work); (7) all Tenant Improvements,
and (8) Alterations performed by contractors retained by Tenant, including
related HVAC

 

-24-



--------------------------------------------------------------------------------

balancing. All work shall be performed in accordance with the rules and
procedures described in Section 9.4. If Tenant fails to make any repairs to the
Premises for more than fifteen (15) days after notice from Landlord (although
notice shall not be required if there is an emergency), Landlord may make the
repairs, and Tenant shall pay the reasonable cost of the repairs to Landlord
within thirty (30) days after receipt of an invoice, together with an
administrative charge in an amount equal to 10% of the cost of the repairs.

 

9.2 Landlord’s Repair Obligations. Landlord shall maintain or cause to be
maintained in good condition and operating order and keep or cause to be kept in
good repair and condition, as part of Operating Expenses, the structural
portions of the Building, including the foundation, floor/ceiling slabs, roof,
curtain wall, exterior glass and mullions, columns, beams, shafts (including
elevator shafts), elevator cabs, stairs and parking areas, men’s and women’s
washrooms, mechanical, electrical and telephone closets (collectively, “Building
Structure”) and the Building’s mechanical, electrical, life safety, plumbing,
sprinkler systems, access systems, security systems (if any) and HVAC systems
which were not constructed or installed by Tenant or Tenant Parties or Tenant’s
contractors or subtenants (collectively, the “Building Systems”), as well as all
Project landscaping, exterior Project signage, Project parking areas and parking
structures, Project mechanical, electrical, life safety, plumbing, sewer, storm
drain, sprinkler and HVAC systems, plazas, art work, fountains and sculptures
and all other Common Areas. Notwithstanding anything in this Lease to the
contrary, Tenant shall be required to repair (or, at Landlord’s election, to
reimburse Landlord for the reasonable cost of such repair, together with an
administrative charge in an amount equal to 10% of the cost thereof) the
Building Structure, Building Systems and Common Areas to the extent required due
to the negligence or willful misconduct of Tenant or because of use of the
Premises for other than other than normal and customary business operations,
unless and to the extent such damage is covered by insurance carried or required
to be carried by Landlord pursuant to Section 13.1 and to which the waiver of
subrogation is applicable (such obligation to the extent applicable to Tenant as
qualified and conditioned will hereinafter be defined as the “BS/BS Exception”).
Landlord may, but shall not be required to, enter the Premises at all reasonable
times to make such repairs, alterations, improvements or additions to the
Premises or to the Project or to any equipment located in the Project as
Landlord shall desire or deem necessary or as Landlord may be required to do by
Law; provided, however, except for emergencies, (i) Landlord shall provide
Tenant with at least twenty-four (24) hours notice (which may be oral) prior to
any such entry; (ii) any such entry shall be performed in a manner designed to
minimize, to the extent reasonably practicable, interference with Tenant’s use
of, or ingress to or egress from, the Premises or the Parking Facilities; and
(iii) subject to Tenant’s rights under Section 17.6.2, to the extent the work
requires Landlord to close the Premises, Landlord shall perform such work on the
weekends or after Normal Business Hours if the work can reasonably be completed
on the weekends or after Normal Business Hours. Without limitation on the other
terms and conditions of this Lease, Tenant hereby waives any and all rights
under and benefits of Section 1 of Section 1932 and Sections 1941 and 1942 of
the California Civil Code or under any similar law, statute, or ordinance now or
hereafter in effect.

 

9.3 Tenant’s Right to Make Repairs. Notwithstanding any of the provisions set
forth in this Lease to the contrary, if Tenant provides written notice (or, in
the case of an emergency, oral notice followed by written notice within
twenty-four (24) hours of such oral notice) to Landlord of an event or
circumstance which requires the action of Landlord with respect to repair and/or
maintenance of the Building, including the Building Structure and/or Building
Systems, which event or circumstance with respect to the Building Structure or
Building Systems materially or adversely affects the conduct of Tenant’s
business from the Premises, and Landlord fails to commence corrective action
within a reasonable period of time, given the circumstances, after the receipt
of such notice, but in any event not later than thirty (30) days after receipt
of such notice, then Tenant may proceed to take the required action upon
delivery of an additional ten (10) Business Days’ notice to Landlord and any
Lender whose address Landlord shall have provided to Tenant specifying that
Tenant is taking such required action, and if such action was required under the
provisions of this Lease to be taken by Landlord and was not commenced by
Landlord within such ten (10) Business Day period and thereafter diligently
pursued to completion, then Tenant shall be entitled to prompt reimbursement by
Landlord of Tenant’s reasonable costs and expenses in taking such action plus an
administrative charge in the amount of 10% of the cost of the repairs. In the
event Tenant takes such action, Tenant shall use only those contractors used by
Landlord in the Building for work unless such contractors are unwilling or
unable to perform, or timely perform, such work, in which event Tenant may
utilize the services of any other qualified contractor which normally and
regularly performs similar work in Comparable Buildings. In the event of repairs
of an emergency nature which are necessary, in Tenant’s reasonable opinion, to
allow Tenant to continue to use the Premises for critical business operations or
to protect persons or property from imminent risk of damage or injury, then
Tenant may immediately make such repairs (using the services of any qualified
contractor which normally and regularly performs similar work in the Project or
in Comparable Buildings) without regard to the time periods or additional notice
set forth above and in connection therewith, and, if such repairs were required
to be made by Landlord under this Lease, then Landlord shall reimburse Tenant
for the cost of such repairs, to the extent Landlord would have been required to
do so pursuant to this Lease (but only to the extent that the cost thereof does
not exceed the cost that Landlord would reasonably have had to incur if Landlord
had made such repairs). Promptly following completion of any work taken by
Tenant pursuant to the provisions of this Section, Tenant shall deliver a
detailed invoice of the work completed, the materials used and the costs
relating thereto. Promptly following completion of any work taken by Tenant
pursuant to the provisions of this Section 9.3, Tenant shall deliver a detailed
invoice of the work completed, the materials used and the costs relating
thereto. If Landlord does not deliver a detailed written objection to Tenant
within thirty (30) days after receipt of an invoice from Tenant, then Tenant
shall be entitled to payment from Landlord of the amount set forth in such
invoice. If, however, Landlord delivers to Tenant, within thirty (30) days after
receipt of Tenant’s invoice, a written objection to the payment of such invoice,
setting forth with reasonable particularity Landlord’s reasons for its claim
that such action did not have to be taken by Landlord pursuant to the provisions
of this Lease or that the charges are excessive (in which case Landlord shall
pay the amount it contends would not have been excessive), then Tenant may
proceed to claim a default by Landlord and, if elected by either Landlord or
Tenant, the matter shall proceed to resolution pursuant to the procedures set
forth in Section 27.28. If Tenant prevails in the arbitration and Landlord fails
to pay the Award within thirty (30) days thereafter, the amount of the Award
(which shall include interest at the Interest Rate from the time of each
expenditure by Tenant until the date Tenant receives such amount by payment or
offset and attorneys’ fees and related costs) may be deducted by Tenant from the
Rent next due and owing under this Lease.

 

-25-



--------------------------------------------------------------------------------

9.4 Alterations. Except as permitted in this Section 9.4, Tenant shall not make
alterations, additions or improvements to the Premises or install Lines in the
Premises or other portions of the Building (collectively referred to as
“Alterations”) without first obtaining the written consent of Landlord in each
instance. Landlord shall not unreasonably withhold, condition or delay its
consent to any proposed Alterations, unless such Alteration will (i) affect the
exterior appearance of the Building; (ii) adversely affect the Building
Structure; (iii) adversely affect the Building Systems; (iv) unreasonably
interfere with any other occupant’s normal and customary office operation, (v)
fail to comply with Law, or (vi) involve the use of hazardous materials (items
(i)-(vi) may be collectively referred to in this Lease as a “Design Problem”).
Landlord’s consent shall not be required for any Alteration that satisfies all
of the following criteria (a “Minor Alteration”): (1) is not visible from the
exterior of the Premises or Building; (2) will not create a Design Problem; (3)
is of a cosmetic nature such as painting, wallpapering, hanging pictures and
installing carpeting; and (4) does not require work to be performed inside the
walls or above the ceiling of the Premises. Even though consent is not required,
the performance of Minor Alterations shall be subject to all the other
provisions of this Section 10.3. Regardless of whether Landlord’s consent is
required to an Alteration, prior to starting work, Tenant shall furnish Landlord
with plans and specifications reasonably acceptable to Landlord; names of
contractors reasonably acceptable to Landlord (provided that Landlord may
designate specific contractors with respect to any work affecting the Building
Systems); copies of contracts; necessary permits and approvals; evidence of
contractor’s and subcontractor’s insurance in form and amounts reasonably
required by Landlord (it being also understood and agreed that all of such
Alterations shall be insured by Tenant pursuant to this Lease immediately upon
completion thereof); and any security for performance that is reasonably
required by Landlord. Changes to the plans and specifications must also be
submitted to Landlord for its approval. Alterations shall be constructed in a
good and workmanlike manner using materials of a quality that is at least equal
to the quality designated by Landlord as the minimum standard for the Building
and in accordance with reasonable construction rules and regulations that
Landlord may designate for the performance of work in the Building. In
performing the work of any such Alterations, Tenant shall have the work
performed in such manner so as not to obstruct access to the Project or any
portion thereof, by any other tenant of the Project, and so as not to obstruct
the business of Landlord or other tenants in the Project. Tenant shall reimburse
Landlord within 30 days after receipt of an invoice for sums paid by Landlord
for third party examination of Tenant’s plans for non-Minor Alterations. In
addition, within 30 days after receipt of an invoice from Landlord, Tenant shall
pay Landlord a fee for Landlord’s oversight and coordination of any non-Minor
Alterations equal to 5% of the cost of the non-Minor Alterations. Upon
completion, Tenant shall furnish (except for Minor Alterations), completion
affidavits, full and final waivers of lien in recordable form, and receipted
bills covering all labor and materials. Tenant shall assure that the Alterations
comply with all insurance requirements and Laws. Landlord’s approval of an
Alteration shall not be a representation by Landlord that the Alteration
complies with applicable Laws or will be adequate for Tenant’s use. Tenant shall
not use (and upon notice from Landlord shall cease using) contractors, services,
workmen, labor, materials or equipment that, in Landlord’s reasonable judgment,
would disturb labor harmony with the workforce or trades engaged in performing
other work, labor or services in or about the Building or the Common Areas.
Tenant shall reimburse Landlord for Landlord’s reasonable out-of-pocket costs
and expenses reasonably incurred in connection with Landlord’s review of any
Alterations to the extent such Alterations could materially adversely affect the
Building Structure or the Building Systems. Upon completion of any Alterations
(except for Minor Alterations), at Landlord’s request, Tenant agrees to prepare
and Landlord shall execute if factually correct, and Tenant shall cause a Notice
of Completion to be recorded in the office of the Recorder of the County of
Orange in accordance with Section 3093 of the Civil Code of the State of
California or any successor statute, and Tenant shall deliver to the Project
management office and Landlord will sign a reproducible copy of the “as built”
drawings of the Alterations as well as all permits, approvals and other
documents issued by any governmental agency in connection with the Alterations.
Any Alterations installed in the Premises may remain in the Premises upon the
expiration or earlier termination of this Lease, except (1) if upon providing
approval of the Alteration Landlord delivers Tenant written notice that such
Alteration must be removed upon the expiration or earlier termination of this
Lease, or (2) if Landlord’s consent is not required to an Alteration, Landlord
gives written notice to Tenant within 30 days of receiving written notice of
such Alteration, that such Alteration must be removed upon the expiration or
earlier termination of the Lease. The construction of the initial Tenant
Improvements (as defined in the Work Letter) shall be governed by the terms of
the Work Letter and not the terms of this Section 9.4.

 

9.5 Landlord’s Property. All improvements, Alterations and appurtenances which
may be installed or placed in or about the Premises, from time to time, shall be
at the sole cost of Tenant and shall be the property of Landlord to the Premises
shall be owned by Landlord and shall remain upon the Premises without
compensation to Tenant; provided, however, that (i) Tenant may remove any of its
furniture, fixtures and/or equipment (regardless of whether the same is built-in
or free-standing), provided Tenant repairs any damage to the Premises caused by
any such removal (except that Tenant may leave floor and wall coverings in their
then-existing “as is” condition and shall have no obligation to repaint, install
new floor covering or to patch normal, immaterial, wall penetrations), and (ii)
Tenant shall remove the “Required Removables” as provided in the Work Letter,
and (iii) Tenant shall remove any Alteration or other improvements which
Landlord has notified Tenant at the time of plan approval are atypical for
normal and customary office purposes and, at Landlord’s request, any or all
internal stairways, other than those included in the initial Tenant Improvements
(unless the same are Required Removables), all at Tenant’s expense, upon the
expiration or early termination of the Term, and shall repair any damage to the
Premises and Building caused by such removal. If Tenant fails to complete such
removal and/or to repair any damage caused by the removal of such Alterations or
improvements in the Premises to the extent required hereunder, Landlord may do
so and may charge the actual, reasonable and documented cost thereof to Tenant.

 

10. Liens. Notwithstanding anything in this Lease to the contrary, if any liens
or encumbrances are placed against the Project, Building or the Premises, or
against Tenant’s leasehold interest, arising out of or alleged to arise out of
the work performed, materials furnished or obligations incurred by or on behalf
of Tenant (a “Lien”), the Tenant shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility. If a Lien occurs, Tenant reserves the right to contest such
Lien by notice to Landlord of such contest given within ten (10) days after
Tenant is

 

-26-



--------------------------------------------------------------------------------

notified of the Lien, provided that in the event that (a) Landlord is in the
process of refinancing or selling its interest in the Building or Project, or
(b) Landlord’s Lender requires the removal of the Lien, or (c) the Lien is the
subject of a foreclosure action (any of items a, b and c to be referred to
herein as a “Bonding Condition”), then Tenant shall, at its sole cost and
expense, provide a bond in accordance with the California Civil Code, Section
3143 within ten (10) days after notice from Landlord that a Bonding Condition
exists. If no Bonding Condition exists, a bond shall not be required if, unless
Tenant fails to actively and diligently pursue the removal of the Lien. If
Tenant does not timely exercise its right to contest such Lien, Tenant shall
remove any such Lien by bond or otherwise within fifteen (15) days after notice
by Landlord, and if Tenant shall fail to do so, Landlord may pay the amount
necessary to remove such lien or encumbrance, without being responsible for
investigating the validity thereof. The amount so paid including, without
limitation, reasonable attorneys’ fees (if and to the extent permitted by Law)
shall be deemed Additional Rent under this Lease payable within 15 days after
receipt of an invoice from Landlord, without limitation as to other remedies
available to Landlord under this Lease. Nothing contained in this Lease shall
authorize Tenant to do any act that shall subject Landlord’s title to the
Building or Premises to any liens or encumbrances whether claimed by operation
of law or express or implied contract. Any claim to a lien or encumbrance upon
the Building or Premises arising in connection with any such work or respecting
the Premises not performed by or at the request of Landlord shall be null and
void, or at Landlord’s option shall attach only against Tenant’s interest in the
Premises and shall in all respects be subordinate to Landlord’s title to the
Project, Building and Premises.

 

11. Entry by Landlord. Subject to Tenant’s reasonable security and
confidentiality requirements, Landlord reserves the right at all reasonable
times and upon at least twenty-four (24) hours’ prior notice to Tenant, which
may be given orally (and except that no notice is required in the case of an
emergency) to enter the Premises to (i) inspect them; (ii) show the Premises to
prospective purchasers, mortgagees, or to current or prospective mortgagees,
ground or underlying lessors or insurers, or during the last twelve (12) months
of the Term, to prospective tenants; (iii) post notices of nonresponsibility; or
(iv) alter, improve or repair the Premises or the Building, or for alterations,
repairs or improvements to the Base Building as required or permitted by this
Lease. Notwithstanding anything to the contrary contained herein, Landlord may
enter the Premises at any time to (A) perform services required of Landlord,
including janitorial service; (B) take possession due to any Default under this
Lease in the manner provided herein; and (C) subject to the provisions of this
Lease, perform any covenants of Tenant which Tenant fails to perform. Subject to
Tenant’s rights under Section 17.6.2, Landlord may make any such entries without
the abatement of Rent and may take such reasonable steps as required to
accomplish the stated purposes; provided, however, except for emergencies, any
such entry shall be designed to minimize, to the extent reasonably practicable,
interference with Tenant’s use of the Premises. For each of the above purposes,
Landlord shall at all times have a key with which to unlock all the doors in the
Premises, excluding Tenant’s vaults, safes and special security areas designated
in advance by Tenant. In an emergency, Landlord shall have the right to use any
means that Landlord may deem proper to open the doors in and to the Premises.
Any entry into the Premises by Landlord in the manner hereinbefore described
shall not be deemed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or an actual or constructive eviction of Tenant from any portion
of the Premises. No provision of this Lease shall be construed as obligating
Landlord to perform any repairs, alterations or decorations except as otherwise
expressly agreed to be performed by Landlord herein. If reasonably necessary for
the protection and safety of Tenant and its employees, Landlord shall have the
right, subject to Tenant’s rights under Section 17.6.2, to temporarily close all
or a portion of the Premises to perform repairs, alterations and additions.
However, except in emergencies, Landlord will not close the Premises if the work
can reasonably be completed on weekends and after Normal Business Hours.

 

12. Assignment and Subletting.

 

12.1 Transfers. Tenant shall not, without the prior written consent (except as
otherwise provided in Section 12.2 or 12.7) of Landlord, which consent will not
be unreasonably withheld, conditioned or delayed, assign, mortgage, pledge,
hypothecate, encumber, or permit any lien to attach to, or otherwise transfer,
this Lease or any interest hereunder, permit any assignment, or other transfer
of this Lease or any interest hereunder by operation of law, sublet the Premises
or any part thereof, or enter into any license or concession agreements or
otherwise permit the occupancy or use of the Premises or any part thereof by any
persons other than Tenant and its employees and contractors (other than on a
temporary, occasional basis by persons or entities having a business
relationship with Tenant, as set forth in Section 12.5), (all of the foregoing
are hereinafter sometimes referred to collectively as “Transfers” and any person
to whom any Transfer is made or sought to be made is hereinafter sometimes
referred to as a “Transferee”). Except as provided in Section 12.7, if Tenant is
a corporation, limited liability company, partnership, or similar entity, and if
the entity which owns or controls a majority of the voting shares/rights at any
time changes for any reason (including but not limited to a merger,
consolidation or reorganization), such change of ownership or control shall
constitute a Transfer for purposes of this Lease. The foregoing shall not apply
so long as Tenant is an entity whose outstanding stock is listed on a recognized
security exchange, or if at least 80% of its voting stock is owned by another
entity, the voting stock of which is so listed. If Tenant desires Landlord’s
consent to any Transfer, Tenant shall notify Landlord in writing, which notice
(the “Transfer Notice”) shall include (i) the proposed effective date of the
Transfer, which shall not be less than ten (10) days after the date of delivery
of the Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the “Subject Space”), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the Transfer
Premium (as defined in Section 12.3), in connection with such Transfer, the name
and address of the proposed Transferee, and a copy of all existing executed
and/or proposed documentation pertaining to the proposed Transfer, including all
existing operative documents to be executed to evidence such Transfer or the
agreements incidental or related to such Transfer, and (iv) current financial
statements of the proposed Transferee certified by an officer, partner or owner
thereof, business credit and personal references and history of the proposed
Transferee and any other information reasonably required by Landlord which will
enable Landlord to determine the financial responsibility, character, and
reputation of the proposed Transferee, nature of such Transferee’s business and
proposed use of the Subject Space. Landlord shall approve or disapprove of the
proposed Transfer within ten (10) days (the “Review Period”) after Landlord’s
receipt of the applicable Transfer Notice. If Landlord fails to notify Tenant in
writing of such approval or disapproval within such Review Period, Landlord
shall be deemed to have approved such Transfer.

 

-27-



--------------------------------------------------------------------------------

If Landlord disapproves a Transfer as provided in Section 12.2, Landlord shall
specify the reasons for such disapproval. Any Transfer requiring Landlord’s
consent hereunder which is made without Landlord’s prior written consent shall,
at Landlord’s option, be null, void and of no effect, and shall, at Landlord’s
option, constitute a Default by Tenant under this Lease. Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord’s review and
processing fees, as well as any reasonable professional fees (including, without
limitation, attorneys’, accountants’, architects’, engineers’ and consultants’
fees) incurred by Landlord, within fifteen (15) days after written request by
Landlord, provided that (i) such fees shall not exceed One Thousand and No/100
Dollars ($1,000.00) for a Transfer in the ordinary course of business; in the
event of a non-ordinary course Transfer, Tenant shall reimburse Landlord for all
reasonable and actual out-of-pocket costs and expenses incurred by Landlord in
connection with its review of the proposed Transfer, and (ii) no such fees shall
be charged in connection with any Transfer Request seeking a Transfer of Subject
Space within Building II if the rentable square footage of such Subject Space,
when combined with the rentable square footage of all previous Transfers of
space within Building II, does not exceed twenty-five percent (25%) of the
Premises leased by Tenant within Building II at the time of the Transfer
Request.

 

12.2 Landlord’s Consent. Landlord shall not unreasonably withhold its consent to
any proposed Transfer of the Subject Space to the Transferee on the terms
specified in the Transfer Notice. The parties hereby agree that the only
reasonable reasons under this Lease and under any applicable Law for Landlord to
withhold consent to any proposed Transfer are where one or more of the following
apply:

 

12.2.1 The Transferee is of a character or reputation or engaged in a business
that is not consistent with the quality of the Building or the Project;

 

12.2.2 The Transferee intends to use the Subject Space for purposes which are
not permitted by or would violate this Lease, or such Transferee requires
improvements to the Subject Space that adversely affect the Base Building;

 

12.2.3 The Transferee is a governmental or quasi-governmental entity or an
agency, department or instrumentality of a governmental or quasi-governmental
agency;

 

12.2.4 The proposed Transfer would cause a violation of an exclusive right
granted by Landlord in good faith in another lease for space in the Project, or
would give an occupant of the Project a right to cancel its lease as a result of
the proposed use to be made of the space by the sublessee or assignee, provided
that upon request from Tenant, Landlord shall provide notice of all applicable
exclusive rights;

 

12.2.5 Tenant is in Default at the time of the Transfer Request;

 

12.2.6 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

 

12.2.7 If Tenant’s or Guarantor’s net worth at the time of the Transfer request
is less than 50% of Tenant’s net worth at the time of execution of this Lease,
the Transferee does not have the creditworthiness and financial strength then
generally required by Landlord and landlords of the Comparable Buildings of a
new tenant who is leasing space of a rentable area comparable to the rentable
area of the Subject Space for a term equal to the term of the Transfer;

 

12.2.8 The Transferee does not intend to occupy the entire Subject Space and
conduct its business therefrom for a substantial portion of the term of the
Transfer;

 

12.2.9 Landlord and the Transferee (or an affiliate of the Transferee) have been
opposing parties in litigation at any time prior to the Transfer Request; or

 

12.2.10 The Transferee has been subject to an unlawful detainer proceeding
resulting in a termination of such Transferee’s lease for space in southern
California during the 5 years prior to the Transfer Request.

 

Notwithstanding the foregoing, items 12.2.6 through 12.2.10 above shall not be
considered reasonable grounds for Landlord to withhold its consent with respect
to any Transfer Request seeking a Transfer of Subject Space within Building II
if the rentable square footage of such Subject Space, when combined with the
rentable square footage of all previous Transfers of space within Building II,
does not exceed twenty-five percent (25%) of the Premises leased by Tenant
within Building II at the time of the Transfer Request.

 

If Landlord consents to any Transfer pursuant to the terms of this Section 12.2,
Tenant may within six (6) months after Landlord’s consent, but not later than
the expiration of said six (6) month period, enter into such Transfer of the
Premises or portion thereof, upon substantially the same terms and conditions as
are set forth in the Transfer Notice furnished by Tenant to Landlord pursuant to
Section 12.1, provided that if there are any changes in the terms and conditions
from those specified in the Transfer Notice such that Landlord would initially
have been entitled to refuse its consent to such Transfer under this Section
12.2, Tenant shall again submit the Transfer to Landlord for its approval and
other action under this Section 12. Notwithstanding anything to the contrary in
this Lease, if Tenant or any proposed Transferee claims that Landlord has
unreasonably withheld, conditioned or delayed its consent under Section 12.2 or
otherwise has breached or acted unreasonably under this Section 12, their sole
remedies shall be an arbitration action pursuant to Section 27.28, which action
shall be limited to (i) a determination of whether Landlord has acted
unreasonably (and, if Landlord is held to have acted unreasonably, Landlord’s
consent to the Transfer shall be deemed given), and (ii) a claim for actual
damages (not including any punitive, special, unforeseeable or speculative
damages) caused by Landlord’s breach under this Section 12.2, and Tenant hereby
waives all other remedies, including, without limitation, any right to terminate
this Lease, on its own behalf and, to the extent permitted under all applicable
Laws, on behalf of the proposed Transferee.

 

-28-



--------------------------------------------------------------------------------

12.3 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any Transfer Premium (hereinafter defined)
actually received by Tenant from such Transferee; provided, however, that Tenant
shall not be required to pay to Landlord any Transfer Premium until such time as
Tenant has recovered all applicable Transaction Costs (hereinafter defined).
“Transfer Premium” shall mean all rent, additional rent or other consideration
payable by such Transferee in connection with the Transfer in excess of the Rent
and Additional Rent payable by Tenant under this Lease during the term of the
Transfer (on a per rentable square foot basis if less than all of the Premises
is transferred), after deducting the reasonable expenses incurred by Tenant in
connection with such Transfer for (i) any improvement allowance or other
economic concessions or economic benefits (space planning allowance, moving
expenses, free rent) paid by Tenant to Transferee in connection with such
Transfer; (ii) any brokerage commissions incurred by Tenant in connection with
the Transfer; (iii) reasonable attorneys’ fees incurred by Tenant in connection
with the Transfer or paid to Landlord pursuant to Section 12.1; (iv) any lease
takeover incurred by Tenant in connection with the Transfer; and (v)
out-of-pocket costs of advertising the space subject to the Transfer
(collectively, “Transaction Costs”). “Transfer Premium” shall also include, but
not be limited to, key money, bonus money or other cash consideration for rent
or in lieu of rent paid by Transferee to Tenant in connection with such
Transfer, and any payment in excess of fair market value for services rendered
by Tenant to Transferee or for assets, fixtures, inventory, equipment,
furniture, or specialized, non-general office improvements paid for by Tenant
and transferred by Tenant to Transferee in connection with such Transfer. The
determination of the amount of Landlord’s applicable share of the Transfer
Premium shall be made on a monthly basis as rent or other consideration is
received by Tenant under the Transfer. For purposes of calculating the Transfer
Premium on a monthly basis, Tenant’s Transaction Costs shall be deemed expended
by Tenant in equal monthly amounts over the entire term of the Transfer. Tenant
shall pay Landlord Landlord’s share of any Transfer Premium within fifteen (15)
days after Tenant’s receipt thereof.

 

12.4 Effect of Transfer. If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer, (iv) Tenant shall furnish upon Landlord’s request a
complete statement, certified by an independent certified public accountant, or
Tenant’s chief financial officer, setting forth in detail the computation of any
Transfer Premium Tenant has derived and shall derive from such Transfer, and (v)
no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord’s consent, shall relieve Original
Tenant from any liability under this Lease, including, without limitation, in
connection with the Subject Space. Landlord or its authorized representatives
shall have the right at all reasonable times to audit the books, records and
papers of Tenant relating to any Transfer, and shall have the right to make
copies thereof. If the Transfer Premium respecting any Transfer shall be found
understated by more than five percent (5%), Tenant shall, within thirty (30)
days after demand, pay the deficiency and Landlord’s reasonable costs of such
audit.

 

12.5 Permitted Occupants. Notwithstanding any contrary provision of this Section
12, Tenant shall have the right without the payment of a Transfer Premium, and
without the receipt of Landlord’s consent, and provided Tenant complies with the
Permitted Occupant Conditions (hereinafter defined), to allow employees of any
wholly-owned (directly or indirectly) subsidiary of Tenant or Guarantor
(“Related Personnel”), or of one or more entities with whom Tenant has an
ongoing business relationship (“Tenant Venturers”) (collectively, Related
Personnel and Tenant Venturers are called “Permitted Occupants”) to use portions
of the Premises without Landlord’s consent and without the requirement by
Landlord of execution and approval of a separate sublease for such use. The
“Permitted Occupant Conditions” shall mean all of the following: (a) with
respect to Permitted Occupants that are employees of Tenant Venturers, such
persons use, in the aggregate at any one time, no more than fifteen percent
(15%) of the Premises and only on a temporary basis (in no event more than three
(3) consecutive months); provided, however, that the foregoing “temporary basis”
restriction shall not apply to any Tenant Venturer with whom Tenant has
contracted to provide concessionaire food services to Tenant and its employees,
(b) Tenant shall provide Landlord with prior written notice of the presence on
the Premises of any such Permitted Occupants, (c) Tenant shall provide to
Landlord, or cause the Permitted Occupants’ employer(s) to provide to Landlord,
satisfactory evidence of workers’ compensation insurance covering the activities
of their respective employees within the Premises, (d) such Permitted Occupants
shall be considered “agents” of Tenant in connection with all of Tenant’s
obligations under this Lease and shall not be considered “third parties” for
purposes of any indemnity obligations of Landlord under this Lease, (e) such
occupancy shall not be a subterfuge by Tenant to avoid its obligations under
this Lease or the restrictions on Transfers under this Section 12, (f) such
individuals or entities shall not be permitted to occupy a separately demised
portion of the Premises which contains an entrance to such portion of the
Premises other than the primary entrance to the Premises, (g) all such
individuals or entities shall be of a character and reputation consistent with
the first-class quality of the Building and the Project, and (h) such right to
use the Premises shall at all times be subject and subordinate to this Lease;
provided, however, Tenant need not comply with items (b) and (c) above with
respect to Related Personnel. Tenant shall promptly supply Landlord with any
documents or information reasonably requested by Landlord regarding any such
individuals or entities. Any occupancy permitted under this Section 12.5 shall
not be deemed a Transfer under this Section 12. Notwithstanding the foregoing,
no such occupancy shall relieve Tenant from any liability under this Lease.

 

12.6 Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as canceled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in Default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant’s agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such Default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
Default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any Transferee shall be deemed a waiver
of any provision of this Section 12 or the approval of any Transferee or a

 

-29-



--------------------------------------------------------------------------------

release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord’s enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord’s right to
enforce any term of this Lease against Tenant or any other person. If Tenant’s
obligations hereunder have been guaranteed, Landlord’s consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.

 

12.7 Permitted Transfers. Notwithstanding anything to the contrary contained in
this Section 12, a Transfer (i) to a successor to Tenant by purchase, merger,
consolidation or reorganization (a “Successor”), or (ii) to an affiliate of
Tenant (an entity which is controlled by, controls, or is under common control
with, Tenant) (an “Affiliate”), shall not require Landlord’s consent (and shall
not be subject to the Transfer Premium) provided that Tenant notifies Landlord
of any such Transfer and promptly supplies Landlord with any documents or
information reasonably requested by Landlord regarding such Transfer or such
entity, and further provided that (1) Tenant is not in Default under this Lease,
and (2) in the case of a Successor by purchase, the Successor shall acquire all
or substantially all of the stock or assets of Tenant’s business or, in the case
of a Successor by merger, consolidation or reorganization, the continuing or
surviving entity shall own all or substantially all of the assets of Tenant, and
(3) in the case of a Successor, the continuing or surviving entity shall have a
net worth which is at least equal to Tenant’s net worth at the date of this
Lease. If requested by Landlord, Tenant’s Successor shall sign a commercially
reasonable form of assumption agreement. “Control,” as used in this Section
12.7, shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person or entity,
whether by the ownership of voting securities, by contract or otherwise.

 

13. Insurance.

 

13.1 Landlord’s Fire and Casualty Insurance. Landlord shall insure the Building
(including the Building Structure and Building Systems) and the Project during
the Term against loss or damage due to fire and other casualties covered within
the classification of fire and extended coverage, vandalism coverage and
malicious mischief, sprinkler leakage, water damage and special extended
coverage. Such coverage shall be in such amounts, from such companies, and on
such other terms, as Landlord may from time to time reasonably determine,
provided that to the extent consistent with the practices of landlords of the
Comparable Buildings, such coverage shall (i) be for full replacement of the
Building and the Project in compliance with all then existing Laws; (ii) provide
for rent continuation insurance equal to twelve months rent; and (iii) be with
companies and have policies meeting the criteria set forth in Section 13.4(iii)
in this Lease. Additionally, at the sole option of Landlord, such insurance
coverage may include the risks of earthquakes and/or flood damage and additional
hazards (including terrorism insurance), a rental loss endorsement and one or
more loss payee endorsements in favor of the holders of any mortgages or deeds
of trust encumbering the interest of Landlord in the Building or the ground or
underlying lessors of the Building, or any portion thereof. Notwithstanding the
foregoing terms of this Section 13.1, the coverage and amounts of insurance
(including the amount of deductible) carried by Landlord in connection with the
Building shall at a minimum be comparable to the coverage and amounts of
insurance (including the amount of deductible) carried by reasonably prudent
landlords of Comparable Buildings. Upon inquiry by Tenant, from time to time,
Landlord shall inform Tenant of all such insurance carried by Landlord. Tenant
shall, at Tenant’s expense, except with respect to the Building Structure and
Building Systems governed by Section 7.1 of this Lease, comply with all
reasonable and customary insurance company requirements pertaining to the use of
the Premises. If Tenant’s conduct or use of the Premises other than for the
Permitted Use causes any increase in the premium for any of Landlord’s insurance
policies then Tenant shall reimburse Landlord for any such increase. Tenant, at
Tenant’s expense, shall comply with all rules, orders, regulations or
requirements of the American Insurance Association (formerly the National Board
of Fire Underwriters) and with any similar body.

 

13.2 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts.

 

13.2.1 Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage (including loss of
use thereof) arising out of Tenant’s operations, and contractual liabilities
(with respect to the contractual liabilities only, covering the performance by
Tenant of its indemnity agreements under Section 14.2, relating to damage to
property and/or injury or death to persons) including a Broad Form endorsement
covering the insuring provisions of this Lease, for limits of liability not less
than $5,000,000 each occurrence and $5,000,000 annual aggregate for bodily
injury and property damage liability, and not less than $5,000,000 each
occurrence and $5,000,000 annual aggregate for personal injury liability.

 

13.2.2 Physical Damage Insurance covering (i) all office furniture, business and
trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant’s property on the Premises
installed by, for, or at the expense of Tenant, (ii) the Tenant Improvements (as
defined in the Work Letter), excluding the Base Building, and (iii) all other
improvements, alterations and additions to the Premises. Such insurance shall be
written on an “all risks” of physical loss or damage basis, for the full
replacement cost value (subject to reasonable deductible amounts) new without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance and shall include coverage for
damage or other loss caused by fire or other peril including, but not limited
to, vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion, and providing
business interruption coverage for a period of one year.

 

13.2.3 Worker’s Compensation pursuant to all applicable state and local statutes
and regulations, and Employers Liability Coverage of at least $1,000,000.00 per
occurrence.

 

13.3 Form of Policies. The minimum limits of policies of insurance required of
Tenant and Landlord under this Lease shall in no event limit the liability of
Tenant or Landlord under this Lease. Tenant’s insurance shall (i) name Landlord,
and any other party the Landlord so specifies by written notice to Tenant, as an
additional insured, including Landlord’s managing agent, if any, (ii) be issued
by an insurance company having a rating of not less than A-X in Best’s Insurance
Guide and licensed to do business in the State of California; (iii) be primary
insurance as to

 

-30-



--------------------------------------------------------------------------------

all claims thereunder and provide that any insurance carried by Landlord is
excess and is non-contributing with any insurance requirement of Tenant; (iv) be
in form and content reasonably acceptable to Landlord; and (v) provide that said
insurance shall not be canceled or coverage reduced below the amounts required
under this Section 13 unless thirty (30) days’ prior written notice shall have
been given to Landlord and Tenant and any Lender of Landlord, the identity of
whom has been provided to Tenant in writing. Tenant shall deliver insurance
certificates or other reasonable evidence that such insurance is in place to
Landlord on or before the Commencement Date and at least fifteen (15) days
before the expiration dates thereof. Tenant may fulfill its insurance
obligations under Section 13.3.1, above, through “blanket” insurance. In the
event Tenant shall fail to procure such insurance, or to deliver such policies
or certificate, Landlord may, at its option upon five (5) Business Days written
notice to Tenant, procure such policies for the account of Tenant unless Tenant
provides same within such five (5) day period, and the cost thereof shall be
paid to Landlord within five (5) days after delivery to Tenant of bills
therefor.

 

13.4 Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Term, at Tenant’s sole cost and expense, increased amounts of the
insurance required to be carried by Tenant pursuant to this Section 13 and such
other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant’s operations therein, as may be reasonably
requested by Landlord, but in no event in excess of the amounts and types of
insurance then being required by landlords of other Comparable Buildings.
Notwithstanding anything to the contrary contained in this Lease, in the event
of any termination of this Lease pursuant to Sections 15.1 or 15.2 below, Tenant
shall assign and deliver to Landlord (or to any party designated by Landlord)
all insurance proceeds payable to Tenant based upon the insurance carried by
Tenant under Section 13.3.2 of this Lease for the value of the Tenant
Improvements (to the extent paid for with the Tenant Improvement Allowance)
(“Landlord’s TI Proceeds”).

 

13.5 Waiver of Claims and Subrogation. Landlord and Tenant intend that their
respective property loss risks shall be borne by reasonable insurance carriers
to the extent above provided, and Landlord and Tenant hereby agree to look
solely to, and seek recovery only from, their respective insurance carriers in
the event of a property loss to the extent that such coverage is agreed to be
provided hereunder or if higher, to the extent such insurance has been obtained.
The parties each hereby waive all rights and claims against each other for such
losses, and waive all rights of subrogation of their respective insurers,
including all rights of recovery, claims, actions or causes of action arising
out of the negligence of Landlord or any Landlord Parties or the negligence of
Tenant, any Tenant Parties or any of Tenant’s contractors, visitors, patrons,
guests, invitees, licensees or subtenants, provided such waiver of subrogation
shall not affect the right to the insured to recover thereunder from the
insurer. The parties agree that their respective insurance policies are now, or
shall be, endorsed such that the waiver of subrogation shall not affect the
right of the insured to recover thereunder. If Landlord or Tenant fail to carry
the amounts and types of insurance required to be carried pursuant to this
Section 13, in addition to any remedies Landlord or Tenant may have under this
Lease, such failure shall be deemed to be a covenant and agreement by the party
failing to carry such insurance to self-insure with respect to the type and
amount of insurance such party so failed to carry, with full waiver of
subrogation with respect thereto.

 

14. Indemnity and Waiver of Claims.

 

14.1 Indemnification of Landlord. To the fullest extent permitted by Law, Tenant
shall defend (with attorneys reasonably acceptable to Landlord), indemnify,
protect, save and hold harmless Landlord, its members, principals, affiliates,
beneficiaries, partners, officers, directors, employees and agents
(collectively, “Landlord Parties”) from and against from and against any and all
third party claims or liability for bodily injury to or death of any person or
damage to any property arising before or after the Commencement Date from
Tenant’s use or occupancy of the Premises or the Project, or from the conduct of
its business, or from any activity, work, or thing done, permitted or suffered
by Tenant or its members, principals, beneficiaries, partners, officers,
directors, employees and agents (collectively, “Tenant Parties”) or any of
Tenant’s contractors, visitors, patrons, guests, invitees, licensees or
subtenants in or about the Premises or the Project. Tenant’s obligations under
this Section 14.1 shall not apply to the extent that (i) the claim or liability
is caused by the negligence or willful misconduct of Landlord or its agents or
employees, or (ii) the claim or liability is for property damage addressed in
Section 13.5. Such indemnity shall include all reasonable costs, attorneys’ fees
and expenses incurred in the defense of any such claim or any action or
proceeding brought thereon, and will be applicable to a claim only if the
Landlord: (i) notifies Tenant of the claim or liability in writing within one
hundred one hundred eighty (180) days after Landlord receives notice of the
claim or liability; (ii) permits Tenant to defend or settle against the claim or
liability (so long as such settlement provides for no cost or liability to
Landlord); and (iii) reasonably cooperates with Tenant in any defense or
settlement against the claim or liability.

 

14.2 Indemnification of Tenant. To the fullest extent permitted by Law (but
subject to the express limitations on liability contained in this Lease,
including, without limitation, the provisions of Section 14.3), Landlord shall
indemnify, defend (with attorneys reasonably acceptable to Tenant), protect,
save and hold harmless Tenant and the Tenant Parties from and against any and
all third party claims or liability arising before or after the Commencement
Date for bodily injury to or death of any person or damage to any property
arising out of Landlord’s conduct, or from any activity, work, or thing done,
permitted or suffered by Landlord or its agents or employees in or about the
Project Common Areas, except: (i) claims and liabilities to the extent
occasioned by the negligent acts or omissions of Tenant or any Tenant Parties or
any of Tenant’s Transferees, contractors, visitors, patrons, guests, invitees or
licensees, or (ii) claims and liabilities for property damage addressed in
Section 13.5. Such indemnity shall include all reasonable costs, attorneys’ fees
and expenses incurred in the defense of any such claim or any action or
proceeding brought thereon. This indemnity will be applicable to a claim only if
the Tenant: (i) notifies Landlord of the claim or liability in writing within
one hundred eighty (180) days after the Tenant receives notice of the claim or
liability; (ii) permits Landlord to defend or settle against the claim or
liability (so long as such settlement provides for no cost or liability to
Tenant); and (iii) cooperates with Landlord in any defense or settlement against
the claim or liability.

 

 

-31-



--------------------------------------------------------------------------------

14.3 Landlord Not Liable. Landlord and the Landlord Parties shall not be liable
for, and Tenant waives, all claims for loss or damage to Tenant’s business or
loss, theft or damage to Tenant’s Property or the property of any person
claiming by, through or under Tenant resulting from: (1) wind or weather; (2)
the failure of any sprinkler, heating or air-conditioning equipment, any
electric wiring or any gas, water or steam pipes; (3) the backing up of any
sewer pipe or downspout; (4) the bursting, leaking or running of any tank, water
closet, drain or other pipe; (5) rain, water or other elements upon or coming
through the roof, skylight, stairs, doorways, windows, walks or any other place
upon or near the Building; and (6) any causes not reasonably within the control
of Landlord. Tenant shall insure itself against such losses under Section 13
above. Should Landlord provide or Tenant elect to receive any service or
products from a concessionaire, licensee or third party tenant of Landlord,
Landlord shall have no liability for any services or products so provided or for
any breach of contract by such third party provider. This Section 14.3 shall not
limit any of Landlord’s maintenance or repair obligations pursuant to this Lease
or the provisions of Section 13.5 or Section 18.

 

14.4 Survival. The indemnification obligations set forth in this Section 14
shall survive the expiration or earlier termination of this Lease.

 

15. Casualty Damage.

 

15.1 Repair of Damage to Premises by Landlord. To the extent Landlord does not
have actual knowledge of same, Tenant shall promptly notify Landlord of any
damage to the Premises resulting from fire or any other casualty. If the
Premises, the Building Structure, the Building Systems, or any Common Areas
(including the Parking Facilities) serving or providing ingress/egress to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control, and subject to all other terms of
this Section 15, restore the Base Building (inclusive of the Building Structure
and Building Systems) and such Common Areas. Such restoration shall be to
substantially the same condition of the Base Building and the Common Areas prior
to the casualty, except for modifications required by zoning and building codes
and other Laws or by the holder of a mortgage on the Building or Project or any
other modifications to the Common Areas deemed desirable by Landlord, which are
consistent with the character of the Project, provided that ingress/egress to
the Premises and the Parking Facilities shall not be materially impaired. Upon
the occurrence of any damage to the Premises, if this Lease is not terminated,
Tenant shall, at its sole cost and expense, repair any injury or damage to the
Tenant Improvements and subsequent Alterations installed in the Premises and
shall return such Tenant Improvements and subsequent Alterations to
substantially the same condition as existed immediately prior to the casualty;
provided that if the cost of such repair by Tenant exceeds the amount of
insurance proceeds received by Tenant from Tenant’s insurance carrier, the
incremental cost differential of such repairs shall be paid by Tenant. As long
as the Tenant Improvements in the Premises are rebuilt, Tenant shall be entitled
to retain any portion of the proceeds of the insurance described in Section
13.2.2 (ii) and (iii) in excess of the cost of such restoration, or, if this
Lease terminates, Tenant will receive all of such insurance proceeds to the
extent such proceeds exceed Landlord’s TI Proceeds. Prior to the commencement of
reconstruction, if this Lease does not terminate pursuant to Section 15.2, or
for any other reason, Tenant shall submit to Landlord, for Landlord’s review and
approval, all plans, specifications and working drawings relating thereto, and
the provisions of Section 9.4 shall apply to all such improvement work. Landlord
shall not be liable for any inconvenience or annoyance to Tenant Parties or any
of Tenant’s contractors, visitors, patrons, guests, invitees, licensees or
subtenants, or injury to Tenant’s business resulting in any way from such damage
or the repair thereof; provided however, that if such fire or other casualty
shall have damaged the Premises or Common Areas necessary for Tenant to
reasonably conduct Tenant’s Permitted Use, or if the repair of the Premises or
Common Areas prevents Tenant from reasonably conducting Tenant’s Permitted Use
in the Premises, and the Premises are not occupied by Tenant as a result
thereof, Landlord shall allow Tenant a proportionate abatement of Rent, during
the time and to the extent the Premises are unfit for occupancy for the purposes
permitted under this Lease, and are not occupied by Tenant as a result thereof.
Tenant’s right to rent abatement pursuant to the preceding sentence shall
terminate as of the date Tenant should have completed repairs to the Premises
assuming Tenant used reasonable due diligence in connection therewith (which
date shall be subject to extension for delays attributable to Force Majeure
Events).

 

15.2 Landlord’s Option to Repair. Notwithstanding the terms of Section 15.1,
Landlord may elect not to rebuild and/or restore the Premises or the Building,
and instead terminate this Lease, by notifying Tenant in writing of such
termination within sixty (60) days after the date of damage, such notice to
include a termination date giving Tenant ninety (90) days to vacate the
Premises, which ninety (90) day period is subject to extension due to Force
Majeure Events, but Landlord may so elect only if the Building or the Project
facilities serving the Building shall be damaged by fire or other casualty or
cause, whether or not the Premises are affected, and one or more of the
following conditions is present: (i) in Landlord’s reasonable judgment, repairs
cannot reasonably be completed within one (1) year after the date of discovery
of the damage (when such repairs are made without the payment of overtime or
other premiums); (ii) the holder of any mortgage on the Building or Project or
ground lessor with respect to the Building or Project shall require that the
insurance proceeds or any portion thereof in excess of Landlord’s Contribution
(hereinafter defined) be used to retire the mortgage debt; (iii) the costs of
repair of the damage is not covered by Landlord’s insurance (or by the insurance
Landlord is required to carry under this Lease) in excess of the sum of the
deductible plus Landlord’s Contribution, and (a) Tenant does not agree to fund
the amount in excess of Landlord’s Contribution plus the deductible required to
complete the appropriate repairs, (b) Landlord elects not to commence rebuilding
or reconstructing within one (1) year from the date of such damage and
destruction and (c) Landlord elects to terminate the leases of all other tenants
of the Project similarly affected by the damage and destruction; or (iv) the
damage occurs during the last twelve (12) months of the Lease Term; provided,
however, that if Landlord does not elect to terminate this Lease pursuant to
Landlord’s termination right as provided above, and either (1) the repairs
cannot, in the reasonable opinion of an architect or contractor mutually and
reasonably agreed upon by Landlord and Tenant, be completed within one (1) year
after the damage or destruction is discovered (which period shall not be subject
to extension as a result of any Force Majeure Event), or (2) the damage occurs
during the last twelve (12) months of the Lease Term, Tenant may elect, no
earlier than forty-five (45) days after the date of the damage and not later
than ninety (90) days after the date of such damage, to terminate this Lease by
written notice to

 

-32-



--------------------------------------------------------------------------------

Landlord effective as of the date specified in such notice (Tenant, however,
shall not have the right to terminate this Lease if the damage was caused by the
negligence or intentional misconduct of Tenant, Tenant Parties or any of
Tenant’s transferees, contractors or licensees). At any time, from time to time,
after the date occurring forty-five (45) days after the date of the damage,
Tenant may request that Landlord provide Tenant with a certificate from the
architect or contractor described above setting forth such architect’s or
contractor’s reasonable opinion of the date of completion of the repairs and
Landlord shall respond to such request within fifteen (15) Business Days. For
purposes of this Section 15.2, “Landlord’s Contribution” shall mean Five Hundred
Thousand and No/100 Dollars ($500,000.00); provided, however, that such amount
shall be reduced by an amount equal to $8,333.33 on the first day of each month
following the last day of the fifth (5th) year of the initial Term.

 

15.3 Waiver of Statutory Provisions. The provisions of this Lease, including
this Section 15, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

 

16. Condemnation. If the whole or any part of the Premises, the Building, the
Parking Facilities or the Project shall be taken by power of eminent domain or
condemned by any competent authority for any public or quasi-public use or
purpose, or if any adjacent property or street shall be so taken or condemned,
or reconfigured or vacated by such authority in such manner as to require the
use, reconstruction or remodeling of any part of the Premises, the Building or
Project and if as a result thereof Tenant cannot conduct its business operations
in substantially the same manner such business operations were conducted prior
to such taking while still retaining substantially the same material rights and
benefits it bargained to receive under this Lease, or if Landlord shall grant a
deed or other instrument in lieu of such taking by eminent domain or
condemnation as a result thereof, Landlord and Tenant shall each have the option
to terminate this Lease on ninety (90) days written notice to the other party
effective as of the date possession is required to be surrendered to the
authority. Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant’s personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, for moving expenses, and for any other
amount to which Tenant may be entitled pursuant to applicable Law that does not
reduce Landlord’s award, and provided such claim is payable separately to Tenant
or is otherwise separately identifiable. All Rent shall be apportioned as of the
date of such termination. If any part of the Premises shall be taken, and this
Lease shall not be so terminated, the Rent shall be proportionately abated.
Tenant hereby waives any and all rights it might otherwise have pursuant to
Section 1265.130 of The California Code of Civil Procedure. Notwithstanding
anything to the contrary contained in this Article 13, in the event of a
temporary taking of all or any portion of the Premises for a period of one
hundred and eighty (180) days or less, then this Lease shall not terminate but
the Base Rent and the Additional Rent shall be abated for the period of such
taking in proportion to the ratio that the amount of rentable square feet of the
Premises taken bears to the total rentable square feet of the Premises. Landlord
shall be entitled to receive the entire award made in connection with any such
temporary taking.

 

17. Events of Default.

 

17.1 Events of Default. The occurrence of any of the following shall constitute
a default of this Lease by Tenant (a “Default”):

 

17.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due, or to provide any portion
of the Security Deposit when required pursuant to the terms of this Lease,
unless such failure is cured within five (5) Business Days after Tenant’s
receipt of written notice thereof; or

 

17.1.2 Any failure by Tenant to observe or perform any other provision, covenant
or condition of this Lease to be observed or performed by Tenant where such
failure continues for thirty (30) days after Tenant’s receipt of written notice
thereof; provided that if the nature of such default is such that the same
cannot reasonably be cured within a thirty (30) day period, Tenant shall not be
deemed to be in default if it diligently commences such cure within such period
and thereafter diligently proceeds to rectify and cure such default; or

 

17.1.3 The failure by Tenant to observe or perform according to any of the
material provisions of Sections 8, 10, 12, 13 or 21 of this Lease, where such
failure continues for more than ten (10) Business Days after Tenant’s receipt of
written notice thereof; or

 

17.1.4 Tenant defaults beyond any notice and cure period under any Other Lease
covering space in excess of 5,000 rentable square feet; or

 

17.1.5 (i) Tenant or Guarantor makes a general assignment or general arrangement
for the benefit of creditors; (ii) a petition for adjudication of bankruptcy or
for reorganization or rearrangement is filed by or against Tenant or Guarantor
and is not dismissed within ninety (90) days; (iii) a trustee or receiver is
appointed to take possession of substantially all of Tenant’s or Guarantor’s
assets or of Tenant’s interest in this Lease and possession is not restored
within ninety (90) days; or (iv) substantially all of Tenant’s or Guarantor’s
assets or Tenant’s interest in this Lease is subjected to attachment, execution
or other judicial seizure which is not discharged within ninety (90) days.

 

-33-



--------------------------------------------------------------------------------

17.1.6 Guarantor or any other guarantor of this Lease revokes, rescinds, denies
or otherwise terminates or purports to revoke, rescind, deny or otherwise
terminate, any guaranty of all or any portion of Tenant’s obligations under this
Lease.

 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by Law.

 

17.2 Remedies Upon Default. Upon the occurrence of a Default by Tenant, Landlord
shall have, in addition to any other remedies available to Landlord at law or in
equity (all of which remedies shall be distinct, separate and cumulative), the
option to pursue any one or more of the following remedies, each and all of
which shall be cumulative and nonexclusive, without any notice or demand
whatsoever.

 

17.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, and after due process of law, enter upon and take possession of the
Premises and expel or remove Tenant and any other person who may be occupying
the Premises or any part thereof, without being liable for prosecution or any
claim or damages therefor; and Landlord may recover from Tenant the following:

 

(i) The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

 

(ii) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

(iii) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

 

(iv) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

 

(v) At Landlord’s election, but subject to the provisions of this Lease, such
other amounts in addition to or in lieu of the foregoing as may be permitted
from time to time by applicable law.

 

The term “rent” as used in this Section 17.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant to Landlord pursuant to
the terms of this Lease. As used in Paragraphs 17.2.1(i) and (ii), above, the
“worth at the time of award” shall be computed by allowing interest at the rate
set forth in Article 25 of this Lease, but in no case greater than the maximum
amount of such interest permitted by law. As used in Paragraph 17.2.1(iii)
above, the “worth at the time of award” shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus one percent (1%).

 

17.2.2 Landlord shall have the remedy described in California Civil Code Section
1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any Default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

 

17.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 17.2.1 and 17.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

 

17.3 Subleases of Tenant. Whether or not Landlord elects to terminate this Lease
on account of any Default by Tenant, as set forth in this Section 17, Landlord
shall have the right to terminate any and all subleases, licenses, concessions
or other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may, in Landlord’s sole discretion, succeed to
Tenant’s interest in such subleases, licenses, concessions or arrangements. In
the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

 

17.4 Waiver of Jury Trial. TENANT AND LANDLORD HEREBY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING
OUT OF OR RELATING TO THIS LEASE.

 

17.5 Landlord’s Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 17.1, above, then upon three (3) additional days
notice from Landlord, Landlord may, but shall not be obligated to, make any such
payment or perform any such act on Tenant’s part without waiving its rights
based upon any Default of Tenant and without releasing Tenant from any

 

-34-



--------------------------------------------------------------------------------

obligations hereunder. Except as may be specifically provided to the contrary in
this Lease, Tenant shall pay to Landlord, upon delivery by Landlord to Tenant of
statements therefore, sums equal to expenditures reasonably made and obligations
incurred by Landlord in connection with the remedying by Landlord of Tenant’s
Defaults pursuant to the provisions of this Lease. Tenant’s obligations under
this Section 17.5 shall survive the expiration or sooner termination of the
Term.

 

17.6 Landlord Default.

 

17.6.1. General. Notwithstanding anything to the contrary set forth in this
Lease, Landlord shall be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease if (i) in the event
a failure by Landlord is with respect to the payment of money, Landlord fails to
pay such unpaid amounts within five (5) Business Days of written notice from
Tenant that the same was not paid when due; (ii) if the failure by Landlord is
other than (i) above, Landlord fails to perform such obligation within a
reasonable time period with the expenditure of diligent efforts, but in no event
more than thirty (30) days after the receipt of written notice from Tenant to
Landlord (and to any Lenders whose address Landlord has supplied to Tenant)
specifying in detail Landlord’s failure to perform; provided, however, if the
nature of Landlord’s obligation is such that more than thirty (30) days are
reasonably required for its performance, then Landlord shall not be in default
under this Lease if Landlord commences such performance within such thirty (30)
day period and thereafter diligently pursue the same to completion. Upon any
such default by Landlord under this Lease, Tenant may, except as otherwise
specifically provided in this Lease to the contrary, exercise any of its rights
provided at law or in equity; provided, however, that in no event may Tenant
terminate this Lease or abate rent except as specifically set forth in this
Lease, and provided, further, that notwithstanding any contrary provision in
this Lease, neither Landlord nor the Landlord Parties shall be liable under any
circumstances for injury or damage to, or interference with, Tenant’s business,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring, except to the extent a court of competent jurisdiction (or an
arbitrator pursuant to Section 27.28) ultimately determines the same to be
attributable to the gross negligence or willful misconduct of Landlord.

 

17.6.2. Abatement of Rent. If Tenant is prevented from using, and does not use,
the Premises or any portion thereof, as a result of (i) any repair, maintenance
or alteration which Landlord failed to perform after the Lease Commencement Date
and required by Landlord to perform pursuant to this Lease, which substantially
interferes with Tenant’s use of or ingress to or egress from the Premises or
Parking Facilities; (ii) any failure to provide services, utilities or ingress
to and egress from the Premises or Parking Facilities as required by this Lease;
or (iii) the cleanup or remediation activities in connection with Hazardous
Materials not brought on the Premises by Tenant Parties, (iv) any closure of the
Building pursuant to Section 22.1 below, or (v) any default by Landlord under
Sections 22.2 or 27.20 (any such set of circumstances as set forth in items (i)
through (v), above, to be known as an “Abatement Event”), then Tenant shall give
Landlord written notice of such Abatement Event, and if such Abatement Event
continues for three (3) consecutive Business Days after Landlord’s receipt of
any such notice (the “Eligibility Period”), then the Base Rent and Tenant’s
Share of Direct Expenses shall be abated or reduced, as the case may be, after
expiration of the Eligibility Period for such time that Tenant continues to be
so prevented from using, and does not use, the Premises, or a portion thereof,
in the proportion that the rentable area of the portion of the Premises that
Tenant is prevented from using, and does not use bears to the total rentable
area of the Premises. Notwithstanding the foregoing, if Tenant is prevented from
using the Premises due to an Abatement Event resulting from interference with
Tenant’s use of or ingress to or egress from the Parking Facilities as described
above (a “Parking Abatement Event”), Landlord shall use commercially reasonable
efforts to provide to Tenant, at Landlord’s sole cost and expense, to the extent
reasonably available, substitute parking spaces reasonably acceptable to Tenant
(including, if such substitute parking is offsite, reasonably acceptable shuttle
services between such offsite substitute parking and the Building for Tenant and
Tenant’s business invitees), and no Parking Abatement Event shall be deemed to
exist during such times as Landlord provides such substitute parking. Such right
to abate Base Rent and Tenant’s Share of Direct Expenses shall be Tenant’s sole
and exclusive remedy at law or in equity for an Abatement Event; provided,
however, that nothing in this Section 17.6.2 shall impair Tenant’s rights under
Section 17.6.1.

 

17.7 Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant.

 

18. Limitation of Liability. The liability of Landlord or the Landlord Parties
to Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Project (including any sales, financing, condemnation, or
insurance proceeds which Landlord receives). Neither Landlord, nor any of the
Landlord Parties shall have any personal liability therefor, and Tenant hereby
expressly waives and releases such personal liability on behalf of itself and
all persons claiming by, through or under Tenant. The limitations of liability
contained in this Section 18 shall inure to the benefit of Landlord’s and the
Landlord Parties’ present and future partners, beneficiaries, officers,
directors, trustees, shareholders, agents and employees, and their respective
partners, heirs, successors and assigns.

 

19. Holding Over. If Tenant holds over after the expiration of the Lease Term or
earlier termination thereof, with or without the express or implied consent of
Landlord, such tenancy shall be from month-to-month only, and shall not
constitute a renewal hereof or an extension for any further term, and in such
case Rent shall be payable at a monthly rate equal to (i) the Rent applicable
during the last rental period of the Lease Term under this Lease, and (ii)
during the first thirty (30) days of such holdover, one hundred ten percent
(110%), and thereafter, one hundred fifty percent (150%) (the “Rent Premium”).
Such month-to-month tenancy shall be subject to every other applicable

 

-35-



--------------------------------------------------------------------------------

term, covenant and agreement contained herein. Nothing contained in this Section
19 shall be construed as consent by Landlord to any holding over by Tenant, and
Landlord expressly reserves the right to require Tenant to surrender possession
of the Premises to Landlord as provided in this Lease upon the expiration or
other termination of this Lease. The provisions of this Section 19 shall not be
deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein or at law. If Tenant fails to surrender the Premises
upon the termination or expiration of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys’ fees) and liability resulting from such failure, including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender and any lost profits to Landlord
resulting therefrom; provided that the foregoing shall not apply during or with
respect to any period for which Landlord has accepted a Rent Premium. In
addition to the payment of the amounts provided above, if Landlord is unable to
deliver possession of the Premises to a new tenant, or to perform improvements
for a new tenant, as a result of Tenant’s holdover and Tenant fails to vacate
the Premises within fifteen (15) days after Landlord notifies Tenant of
Landlord’s inability to deliver possession, or perform improvements, Tenant
shall be liable to Landlord for all damages, including, without limitation,
consequential damages, that Landlord suffers from the holdover.

 

20. Surrender of Premises.

 

20.1 Surrender; Removal of Tenant’s Property and Required Removables. At the
expiration or earlier termination of this Lease or Tenant’s right of possession,
Tenant shall remove Tenant’s Property from the Premises, and quit and surrender
the Premises to Landlord, broom clean, and in good order, condition and repair,
ordinary wear and tear excepted. Tenant shall also be required to remove the
“Required Removables” (as defined and in accordance with the Work Letter) and
the Alterations that Landlord has notified Tenant will be required to be removed
pursuant to Section 9.5. If Tenant fails to remove any of Tenant’s Property
within five (5) Business Days after the termination of this Lease or of Tenant’s
right to possession, Landlord, at Tenant’s sole cost and expense, shall be
entitled (but not obligated) to remove and store Tenant’s Property. Landlord
shall not be responsible for the value, preservation or safekeeping of Tenant’s
Property. Tenant shall pay Landlord, upon demand, the actual expenses and
storage charges incurred for Tenant’s Property. In addition, if Tenant fails to
remove Tenant’s Property from the Premises or storage, as the case may be,
within 30 days after written notice, Landlord may deem all or any part of
Tenant’s Property to be abandoned, and title to Tenant’s Property shall be
deemed immediately vested in Landlord.

 

20.2 Removal of Lines…Unless Landlord requires the Lines (as defined in Section
27.9) to remain, Tenant shall have the right, but not the obligation, to remove
such Lines prior to the expiration or earlier termination of this Lease. At
least 60 days prior to the expiration of the end of the Term, Tenant shall
advise Landlord if it desires to remove the Lines. If Tenant provides such
notice, then upon receipt of 24-hour advance notice from Landlord to Tenant at
least 14 days prior to the end of the Term, the Lines will be made available for
inspection by Landlord to determine if Landlord will require Tenant to leave the
Lines at the Premises upon the end of the Term. If Landlord elects not to
require the Lines to remain, Tenant may (but shall not be obligated) to remove,
at Tenant’s expense, all of the Lines. Such Lines shall be removed by Tenant
before the Termination Date, provided that upon prior written notice to
Landlord, Tenant may remain in the Premises for up to five (5) days after the
Termination Date for the sole purpose of removing the Lines. Tenant’s possession
of the Premises shall be subject to all of the terms and conditions of this
Lease, including the obligation to pay Rent on a per diem basis at the rate in
effect for the last month of the Term. Tenant shall repair damage caused by
Tenant’s installation or removal of Lines and, if Tenant elects to remove Lines
as provided herein, Tenant shall cause the Lines to be removed and disposed of
in accordance with all applicable Laws. If Tenant fails to make such repairs in
a timely manner, Landlord, at Tenant’s expense, may perform the required repairs
and Tenant, within thirty (30) days after receipt of an invoice, shall reimburse
Landlord for the reasonable costs incurred by Landlord.

 

21. Subordination; Estoppel Certificate.

 

21.1 Subordination. Landlord shall deliver to Tenant a commercially reasonable
subordination and non-disturbance agreement (“SNDA”, whether one or more) in
favor of Tenant from all ground lessors, mortgage holders or lien holders of
Landlord encumbering the Building (“Lender”, whether one or more), or who later
come into existence with respect to the Building at any time prior to the
expiration of the Term, and such delivery shall be in consideration of, and a
condition precedent to Tenant’s agreement to be bound by the terms of this
Section 2.1. Tenant shall, within ten (10) days of request by Landlord from time
to time, execute and deliver to Landlord any such commercially reasonable SNDA
delivered by Landlord. Tenant acknowledges and agrees that any such SNDA shall,
among other things, recognize that: (i) Lender (which term shall include any
purchaser at a foreclosure sale) shall not be liable for, nor subject to, any
offsets or defenses which Tenant may have by reason of any act or omission of
Landlord under this Lease; (ii) Lender shall not be liable for the return of any
sums which Tenant may have paid to Landlord under this Lease as and for security
deposits, advance rentals or otherwise, except to the extent that such sums are
actually delivered by Landlord to Lender; and (iii) Lender shall not be bound by
any amendment to this Lease made without Lender’s consent. Tenant and Landlord
acknowledge that the form of SNDA attached hereto as Exhibit H is a commercially
reasonable SNDA. Subject to Tenant’s receipt of an SNDA from the applicable
Lender as described above, (i) this Lease shall be subject and subordinate to
the ground lease, mortgage, trust deed or other encumbrances and to all
renewals, extensions, modifications, consolidations and replacements thereof,
and to all advances made upon the security thereof, described in the applicable
SNDA, unless the applicable Lender requires in writing that this Lease be
superior thereto, (ii) Tenant covenants and agrees in the event any proceedings
are brought for the foreclosure of any such mortgage or deed in lieu thereof (or
if any ground lease is terminated), to attorn to the Lender or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof, if so
requested to do so by such purchaser or Lender, and to recognize such purchaser
or Lender as the lessor under this Lease, provided such Lender, purchaser or
successor shall agree to accept this Lease and not disturb Tenant’s occupancy so
long as Tenant timely pays the Rent and observes and performs the terms,
covenants and conditions of this Lease to be observed and performed by Tenant,
and (iii) Tenant waives the provisions of any current or future statute, rule or
law which may give or purport to give Tenant any right or election to terminate
or

 

-36-



--------------------------------------------------------------------------------

otherwise adversely affect this Lease and the obligations of the Tenant
hereunder in the event of any foreclosure proceeding or sale. Landlord’s
interest herein may be assigned as security at any time to any Lender. Tenant
shall, within ten (10) Business Days of request by Landlord, execute such
further instruments or assurances as Landlord may reasonably deem necessary to
evidence or confirm the subordination or superiority of this Lease to any such
mortgages, trust deeds, ground leases or underlying leases in accordance with
the provisions of this Section 21.1. If Tenant fails to return to Landlord the
executed SNDA (or other commercially reasonable instrument/assurances described
in the preceding sentence) within the required ten (10) day period, Landlord
shall make a second request to Tenant, and if Tenant fails to deliver the
executed SNDA (or other commercially reasonable instrument/assurances described
in the preceding sentence) within five (5) Business Days thereafter, in addition
to Landlord’s other rights and remedies provided in this Lease, Tenant shall pay
to Landlord a late fee of $500.00 for each day beyond such five (5) Business Day
period that Tenant fails to deliver the executed SNDA (or other commercially
reasonable instrument/assurances described in the preceding sentence) to
Landlord.

 

21.2 Estoppels. Landlord and Tenant shall each, within ten (10) days after
receipt of a written request from the other, execute and deliver an estoppel
certificate to those parties as are reasonably requested by the other (including
a Lender or prospective purchaser). The estoppel certificate shall include a
statement certifying that this Lease is unmodified (except as identified in the
estoppel certificate) and in full force and effect, describing the dates to
which Rent and other charges have been paid, representing that, to such party’s
actual knowledge, there is no default (or stating the nature of the alleged
default) and indicating other matters with respect to the Lease that may
reasonably be requested. If Tenant fails to return to Landlord an executed
estoppel certificate within the foregoing ten (10) day period, Landlord shall
make a second request to Tenant, and if Tenant fails to deliver an executed
estoppel certificate within five (5) days thereafter, in addition to Landlord’s
other rights and remedies provided in this Lease, Tenant shall pay to Landlord a
late fee of $500.00 for each day beyond such 5 day period, that Tenant fails to
deliver an executed estoppel certificate to Landlord. If Landlord fails to
return to Tenant an executed estoppel certificate within the foregoing ten (10)
day period, Tenant shall make a second request to Landlord, and if Landlord
fails to deliver an executed estoppel certificate within five (5) days
thereafter, in addition to Tenant’s other rights and remedies provided in this
Lease, Landlord shall pay to Tenant a late fee of $500.00 for each day beyond
such 5 day period, that Landlord fails to deliver an executed estoppel
certificate to Tenant.

 

22. Landlord’s Development Rights.

 

22.1 Development of Project. Except as otherwise expressly set forth in this
Lease, Landlord excepts and reserves exclusively to itself the use of: (1) roofs
(subject to Section 22.3), (2) telephone, electrical and janitorial closets, (3)
equipment rooms, Building risers or similar areas that are used by Landlord for
the provision of Building services, (4) rights to the land and improvements
below the floor of the Premises, (5) the improvements and air rights above the
Premises, (6) the improvements and air rights outside the demising walls of the
Premises, and (7) the areas within the Premises used for the installation of
utility lines and other installations serving occupants of the Building.
Notwithstanding the foregoing, at Tenant’s request, and subject to the other
terms and conditions of this Lease and such reasonable conditions as Landlord
may impose, Landlord shall permit Tenant the non-exclusive use of the telephone,
electrical and janitorial closets and the equipment rooms, Building risers or
similar areas as reasonably required for Tenant’s business operations. Any such
use, and any additional installation, maintenance, insurance or repair costs
resulting from such use, shall be at Tenant’s sole cost and expense. Landlord
also has the right to make such other changes to the Project and the Building as
Landlord deems appropriate, provided the changes do not materially affect
Tenant’s ability to use the Premises for the Permitted Use. Landlord shall also
have the right (but not the obligation) to temporarily close the Building if
Landlord reasonably determines that there is an imminent danger of significant
damage to the Building or of personal injury to Landlord’s employees or the
occupants of the Building. The circumstances under which Landlord may
temporarily close the Building shall include, without limitation, electrical
interruptions, hurricanes and civil disturbances. A closure of the Building
under such circumstances shall not constitute a constructive eviction nor
entitle Tenant to an abatement or reduction of Rent (except as specifically set
forth in Section 17.6.2).

 

22.2 Subdivision of Project. Landlord reserves the right to further subdivide
all or a portion of the Project. Tenant agrees to execute and deliver, upon
demand by Landlord and in the form requested by Landlord, any additional
documents needed to conform this Lease to the circumstances resulting from such
subdivision. If portions of the Project or property adjacent to the Project
(collectively, the “Other Improvements”) are owned by an entity other than
Landlord, Landlord, at its option, may enter into an agreement with the owner or
owners of any or all of the Other Improvements to provide (i) for reciprocal
rights of access and/or use of the Project and the Other Improvements, (ii) for
the common management, operation, maintenance, improvement and/or repair of all
or any portion of the Project and the Other Improvements, (iii) for the
allocation of a portion of the Operating Expenses to the Other Improvements and
the operating expenses and taxes for the Other Improvements to the Project, and
(iv) for the use or improvement of the Other Improvements and/or the Project in
connection with the improvement, construction, and/or excavation of the Other
Improvements and/or the Project; provided, however, that the foregoing shall not
(A) materially adversely increase or affect Tenant’s monetary or non-monetary
obligations with respect to the Premises or the Project, or (B) materially
adversely interfere with Tenant’s use of, or ingress to or egress from the
Premises or the Parking Facilities. Nothing contained herein shall be deemed or
construed to limit or otherwise affect Landlord’s right to convey all or any
portion of the Project or any other of Landlord’s rights described in this
Lease. Tenant acknowledges that portions of the Project and/or the Other
Improvements will be under construction following Tenant’s occupancy of the
Premises, and that such construction will result in levels of noise, dust,
obstruction of access, etc. which are in excess of that present in a fully
constructed project. Tenant hereby waives any and all rent offsets or abatement
(except as specifically set forth in Section 17.6.2) or claims of constructive
eviction that may arise in connection with such construction.

 

22.3 Telecommunications Equipment. At any time during the Lease Term, Tenant may
install, at Tenant’s sole cost and expense, telecommunication equipment upon the
roof of the Building in up to two thousand (2,000) square feet of space on the
roof of the Building, without the payment of Base Rent or Operating Expenses or
any charge by Landlord therefor, except utilities necessary to Tenant’s
operation of the telecommunication equipment. The

 

-37-



--------------------------------------------------------------------------------

physical appearance and location of any such installation and the size of the
equipment shall be subject to Landlord’s reasonable approval, and Landlord may
require Tenant to install screening around such equipment, at Tenant’s sole cost
and expense, as reasonably designated by Landlord. Tenant shall maintain such
equipment, at Tenant’s sole cost and expense. If Tenant elects to exercise its
right to install telecommunication equipment as set forth in this Section 22.3,
then Tenant shall give Landlord prior written notice thereof and Landlord and
Tenant shall execute a Telecommunication Agreement in substantially the form as
Exhibit K, covering the installation and maintenance of such equipment, Tenant’s
indemnification of Landlord with respect thereto, Tenant’s obligation to remove
such equipment upon the expiration or earlier termination of this Lease, and
other related matters.

 

23. Signage.

 

23.1 Project Name and Project Signage. Subject to the later provisions hereof,
from and after the Commencement Date, the name of the Project (the “Project
Name”) shall be “Impac Center,” or such other name as Tenant may reasonably
request in writing that is not an Objectionable Name (hereinafter defined), and
if during such time Landlord refers to the Project by name in its marketing
materials, Landlord shall use the Project Name. Tenant shall be entitled to
modify, at Tenant’s sole cost and expense, but not more than two (2) times
during the Term, the Project name so long as Tenant’s New Name is not an
Objectionable Name (hereinafter defined). Notwithstanding the foregoing, if at
any time during the Term (as the same may be extended), Tenant ceases to lease
either (i) all of the rentable space in the Building, or (ii) an aggregate of at
least 200,000 rentable square feet in the Project, Landlord shall have the right
to change the name of the Project from time to time to such name as Landlord may
elect in its sole discretion, and Tenant’s rights under this Section 23.1 shall
expire and Tenant shall have no further Project naming rights under this Lease.
Except as otherwise set forth in this Section 23, Landlord shall have the right
to install, affix and maintain any and all signs on the exterior and on the
interior of the Project or Project Buildings as Landlord may, in Landlord’s sole
discretion, desire. Tenant shall not use pictures or illustrations of the
Project or the Building in advertising or other publicity or for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed. Landlord shall have the right
to change the address of the Project and/or the Project Buildings from time to
time upon prior written notice to Tenant; provided, however, that Landlord shall
reimburse Tenant for all out-of-pocket costs reasonably incurred by Tenant in
connection with such change (including, without limitation, reprinting business
cards and letterhead).

 

23.2 Full Floors. Subject to Landlord’s prior written approval, in its
reasonable discretion, and provided all signs are in keeping with the quality,
design and style of the Building and the Project and applicable Law, Tenant, if
the Premises comprise one or more entire floors, at its sole cost and expense,
may install identification signage anywhere in the Premises, including in the
elevator lobby of such floor(s), provided that such signs must not be visible
from the exterior of the Building.

 

23.3 Multi-Tenant Floors. If other tenants occupy space on the floor on which
the Premises is located, Tenant’s identifying signage shall be provided by
Landlord, at Tenant’s cost, and such signage shall be comparable to that used by
Landlord for other similar floors in the Building and shall comply with
Landlord’s Building standard signage program.

 

23.4 Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed upon ten (10) Business Days notice by
Landlord at the sole expense of Tenant. Tenant may not install any signs on the
exterior or roof of the Project or the Common Areas, except as provided in this
Section 23. Any signs, window coverings, or blinds (even if the same are located
behind the Landlord-approved window coverings for the Building), or other items
visible from the exterior of the Premises or Building, shall be subject to the
prior approval of Landlord, in its reasonable discretion.

 

23.5 Building Directory...If Landlord elects to construct a lobby directory
board for the Building, Tenant shall be entitled to display on the Building’s
lobby directory board, at no additional cost to Tenant, its name and location in
the Building.

 

23.6 Monument Signage. Tenant shall be entitled, at its sole cost and expense,
to non-exclusive identification signage on the monument sign that Landlord may
construct for the Project (the “Project Monument”), as well as non-exclusive
identification signage on the monument sign that Landlord may construct for the
Building (the “Building Monument”), and which shall be located in the Common
Area as selected by Landlord (individually and collectively, the “Monument”).
The space offered to Tenant for Tenant’s signage on each Monument shall not be
smaller than the space offered on such Monument to any other tenant at the
Project. Landlord shall have the right, at Landlord’s sole cost and expense, at
any time to replace, refurbish, redesign, or relocate (collectively, “Change”)
the Monument, subject to the prior approval of Tenant, which approval shall not
be unreasonably withheld, conditioned or delayed. All aspects of Tenant’s
signage for the Monument or Change monument, including, but not limited to,
quality, design, style, lighting and size, as applicable, shall be (a) subject
to Landlord’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed, and (b) in compliance with all applicable
Laws. Tenant shall be responsible, at its sole cost and expense, for the
maintenance, repair, and replacement of Tenant’s signage on the Monument or
Change monument. Landlord shall be responsible, at its sole cost and expense,
for the maintenance and repair of the Monument or Change monument. Should the
name of Tenant be legally changed to another name (the “New Name”), Tenant shall
be entitled to modify, at Tenant’s sole cost and expense, Tenant’s name on the
Monument to reflect Tenant’s New Name, so long as Tenant’s New Name is not an
Objectionable Name. The term “Objectionable Name” shall mean any name that
relates to an entity that is of a character or reputation, or is associated with
a political orientation or faction, which is inconsistent with the quality of
the Project, or which would otherwise reasonably offend a landlord of Comparable
Buildings. Landlord agrees that the area granted to Tenant upon the Monument or
Change monument shall be greater than or equal to the area granted to any other
tenant upon the applicable Monument or Change monument. Upon the expiration or
earlier termination of this Lease, or upon Tenant’s loss of its Project Monument
rights or Building Monument Rights as

 

-38-



--------------------------------------------------------------------------------

hereinafter provided, Tenant shall promptly, at Tenant’s sole cost and expense,
remove Tenant’s signage from the applicable Monument or Change monument and
repair any damage resulting therefrom. Notwithstanding the foregoing, (A) if at
any time during the Term (as the same may be extended), Tenant ceases to lease
either (i) all of the rentable space in the Building, or (ii) an aggregate of at
least 200,000 rentable square feet in the Project, Tenant’s rights under this
Section 23.1 with respect to the Project Monument shall expire and Tenant shall
have no further Project Monument rights under this Lease; and (B) if at any time
during the Term (as the same may be extended), Tenant ceases to lease at least
25% of all of the rentable space in the Building, Tenant’s rights under this
Section 23.1 with respect to the Building Monument shall expire and Tenant shall
have no further Building Monument rights under this Lease.

 

23.7 Building Top Signage. Tenant shall be entitled, at its sole cost and
expense, to exclusive identification signage on the top of the Building (the
“Building Top Signage”). All aspects of Tenant’s Building Top Signage,
including, but not limited to, quality, design, style, lighting and size, as
applicable, shall be (a) subject to Landlord’s prior written approval, which
shall not be unreasonably withheld, conditioned or delayed, and (b) in
compliance with all applicable Laws. The Building Top Signage may be lighted and
include other features as provided in Exhibit I. Tenant shall be responsible, at
its sole cost and expense, for the construction, installation, maintenance,
repair and replacement of Tenant’s Building Top Signage (which shall be
installed in accordance with Section 9.4). Should the name of Tenant be legally
changed to a New Name, Tenant shall be entitled to modify, at Tenant’s sole cost
and expense, Tenant’s name on the Building Top Signage to reflect Tenant’s New
Name, so long as Tenant’s New Name is not an Objectionable Name. Upon the
expiration or earlier termination of this Lease, Tenant shall, at Tenant’s sole
cost and expense, remove Tenant’s Building Top Signage from the Building and
repair any resulting damage. Tenant’s signage rights contained in this Section
23.7 may only be exercised by Original Tenant (and any approved Transferee) and
only if Original Tenant or such Transferee occupies at least fifty percent (50%)
of the rentable square feet of the Building.

 

23.8 Transferability. Tenant’s signage rights contained in this Section 23 may
only be exercised by Original Tenant (and any approved Transferee) if Original
Tenant or such Transferee occupies at least fifty percent (50%) of the Building,
provided that any such transfer of Tenant’s signage rights must be a transfer of
all of the rights contained in Sections 23.6 and 23.7, together, and such rights
may not be divided among entities; provided further, that such Transferee’s
signage may not contain any Objectionable Name; and provided further that the
rights under Section 23.1 shall be restricted solely to Original Tenant and
shall be subject to the additional restrictions of Section 23.1.

 

23.9 Signage Maintenance. Tenant’s maintenance and use of the Building Top and
Monument Signage as set forth in this Section 23 shall be subject to the terms
of Exhibit I.

 

24. Parking. Tenant shall have the right to rent from Landlord, from time to
time during the Term, commencing on the Commencement Date, the amount of parking
passes (the “Parking Passes”) determined as set forth in Section 1.20, on a
monthly basis throughout the Term, which Parking Passes shall pertain to the
parking facility located in the Building (the “Building Parking Facility”) and
the parking facility to be constructed at the Project as generally shown on the
Site Plan (the “Project Parking Facility”) in the following manner: Tenant shall
be entitled to rent five (5) parking passes for every one thousand (1,000)
rentable square feet of the Premises, a portion of which shall be allocated to
all of the parking spaces available in the Building Parking Facility (not
including the handicapped spaces or any spaces retained by Landlord for service
vehicles), which parking spaces shall be reserved to Tenant (the “Reserved
Parking Passes”) and the remainder of which shall be allocated to the unreserved
parking in the Project Parking Facility (the “Unreserved Parking Passes”). For
purposes of this Lease, the Building Parking Facility, the Project Parking
Facility and any other parking structures or areas servicing the Premises shall
be referred to herein collectively, as the “Parking Facilities”. As of the
Commencement Date, Tenant has elected to rent all of the Unreserved Parking
Passes and all of the Reserved Parking Passes. Tenant may change the number of
parking passes rented pursuant to this Section 24 upon at least thirty (30) days
prior written notice to Landlord, provided that in no event shall Tenant be
entitled to rent more than the amount of parking passes determined pursuant to
this Section 24 in the Building Parking Facility or Project Parking Facility.
Tenant shall pay to Landlord for the Parking Passes at the following rates:

 

Unreserved Parking Passes:    Months 1-48    $0      Months 49-60    $50 per
Parking Pass per month      Months 61-120    $65 per Parking Pass per month
Reserved Parking Passes:    Months 1-48    $0      Months 49-60    $120 per
Parking Pass per month      Months 61-120    $140 per Parking Pass per month

 

The rates for Parking Passes during any renewal Term shall be on a monthly basis
at the prevailing rate charged by Landlord or the parking operator from time to
time at the Project, except that such rates shall be not less than the rate
charged in the last month of the initial Term (provided, however, that such
parking charges shall be considered in determining the Fair Market Rental Rate
for the extended Term(s)). Notwithstanding anything in this Lease to the
contrary, if Tenant leases any additional space pursuant to any of the
provisions of Section 3, then (i) if Rent for the additional space is determined
at the Fair Market Rental Rate, then the parking ratios and parking rates for
such space shall be determined as part of the fair market rate process, (ii) if
Rent for the additional space is to be on the same terms as this Lease, then
Tenant shall be entitled to the same parking pass ratio and parking rates as
specified above. During the Term and any Option Term, Tenant shall have the
right to purchase parking validation stickers (or Tenant may validate visitor
parking by such other method or methods as Landlord may establish from time to
time) at the prevailing validation rate charged by Landlord or the parking
operator from time to time at the Project generally applicable to visitor
parking.

 

-39-



--------------------------------------------------------------------------------

In addition, Tenant shall be responsible for the full amount of any taxes
imposed by any governmental authority in connection with the renting of such
Parking Passes by Tenant or the use of the Parking Facilities by Tenant. Tenant
shall comply, and shall cooperate with Landlord to attempt to require that
Tenant Parties and any of Tenant’s visitors, patrons, guests, invitees,
licensees or subtenants comply, with the Parking Rules and Regulations set forth
in Exhibit B and any reasonable modifications thereto which are prescribed by
Landlord from time to time for the orderly operation and use of the parking
facility. Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Parking Facilities
and any other parking areas at the Project and improvements (provided that
Tenant’s parking rights are not reduced as a result thereof and as long as
Tenant’s obligations are not materially or unreasonably increased as a result
thereof and such change(s) do not create a material security risk for Tenant) at
any time and Tenant acknowledges and agrees that Landlord may, without incurring
any liability to Tenant and without any abatement of Rent under this Lease
(except as specifically set forth in Section 17.6.2), from time to time,
close-off or restrict access to the Parking Facilities and any other parking
areas at the Project for purposes of permitting or facilitating any such
construction, alteration or improvements, provided that such modifications may
only be made by Landlord to the extent required by applicable Law, or as
reasonably necessary on a temporary basis in the event of damage, destruction or
new construction. Landlord shall use commercially reasonable efforts to cause
any such work to be conducted in a manner that will minimize any inconvenience
to Tenant and to provide alternative parking during such periods. Landlord may
delegate its responsibilities hereunder to a parking operator in which case such
parking operator shall have all the rights of control and obligations attributed
hereby to the Landlord but such delegation shall not relieve Landlord of its
liabilities hereunder. The Parking Passes rented by Tenant pursuant to this
Section 24 are provided to Tenant solely for use by Tenant’s own personnel and
such Parking Passes may not be transferred, assigned, subleased or otherwise
alienated by Tenant, except to any Transferee permitted by Section 12 of this
Lease. Landlord shall provide handicapped parking in the Parking Facilities and
any other parking areas at the Project separate and apart from the Parking
Passes rented by Tenant pursuant to this Section 24.

 

25. Compliance With Laws. Tenant shall not do anything or suffer anything to be
done in or about the Premises or the Project that will in any way conflict with
any Laws, provided that no violation of Law regarding Tenant’s employment
practices shall be a Default under this Lease. At its sole cost and expense,
Tenant shall promptly comply with all such governmental measures to the extent
that such governmental measures relate to Tenant’s use of the Premises, the
Tenant Improvements located in the Premises, or any Alterations thereof,
provided that Tenant shall have the right, to the extent allowed at law, to
postpone such compliance during any period in which Tenant is contesting the
validity or applicability of such Law, subject to reasonable bonding or other
requirements or Landlord. Should any standard or regulation now or hereafter be
imposed on Landlord or Tenant by a state, federal or local governmental body
charged with the establishment, regulation and enforcement of occupational,
health or safety standards for employers, employees, landlords or tenants, then
Tenant agrees, at its sole cost and expense, to comply promptly with such
standards or regulations to the extent such standards or regulations relate to
Tenant’s use of the Premises, the Tenant Improvements located in the Premises,
or any Alterations thereof; provided that Landlord shall comply with any
standards or regulations which relate to the Base Building or the Building
Systems, unless such compliance obligations are triggered by the Tenant
Improvements or Alterations in the Premises or required because of Tenant’s use
of the Premises for other than normal and customary business office operations,
in which event such compliance obligations shall be at Tenant’s sole cost and
expense The judgment of any court of competent jurisdiction or the admission by
either party hereto in any judicial action, regardless of whether this other
party is a party thereto, that such party has violated any of said governmental
measures, shall be conclusive of that fact as between Landlord and Tenant.
Landlord shall comply with all Laws relating to the Project, Base Building and
Building Systems, provided that compliance with such Laws is not the
responsibility of Tenant under this Lease, and provided further that Landlord’s
failure to comply therewith would prohibit Tenant from obtaining or maintaining
a certificate of occupancy for the Premises, or would unreasonably and
materially affect the safety of Tenant’s Parties or create a significant health
hazard for Tenant’s Parties or otherwise materially interfere with or materially
affect Tenant’s Permitted Use and enjoyment of the Premises. Landlord shall be
permitted to include in Operating Expenses any costs or expenses incurred by
Landlord under this Section 25 to the extent consistent with, and amortized to
the extent required by, the provisions of Section 5.2.

 

26. Notices. If a demand, request, approval, consent or notice (collectively
referred to as a “notice”) shall or may be given to either party by the other,
the notice shall be in writing and shall be (A) sent by United States certified
or registered mail, postage prepaid, return receipt requested (“Mail”), (B)
transmitted by telefacsimile, if such telefacsimile is promptly followed by a
notice sent by Mail, (C) delivered by an overnight or same day courier, or (D)
delivered by hand. Any Notice shall be sent, transmitted, or delivered, as the
case may be, to the party’s respective Notice Address(es) set forth in Section
1.1, except that if Tenant has vacated the Premises (or if the Notice Address
for Tenant is other than the Premises, and Tenant has vacated such address)
without providing Landlord a new Notice Address, Landlord may serve notice in
any manner described in this Section or in any other manner permitted by Law.
Any notice will be deemed to have been received or given (i) three (3) days
after the date it is posted if sent by Mail, (ii) the date of transmission of
the telex or fax transmission or other form of electronic transmission, if such
transmission is prior to 3:00 p.m. in the recipient’s time zone (if after 3:00
p.m., the notice shall be effective at 9:00 a.m. on the next business day after
such transmission), or (iii) on the earlier to occur of actual delivery or the
date on which delivery is refused, if sent by courier or by hand. Either party
may, at any time, change its Notice Address by giving the other party written
notice of the new address in the manner described in this Section. If Tenant is
notified of the identity and address of Landlord’s Lender, Tenant shall give to
such Lender written notice of any default by Landlord under the terms of this
Lease by registered or certified mail.

 

27. Miscellaneous.

 

27.1 Governing Law. This Lease and the rights and obligations of the parties
shall be interpreted, construed and enforced in accordance with the Laws of the
State of California and Landlord and Tenant hereby irrevocably consent to the
jurisdiction and proper venue of such state. If any term or provision of this
Lease shall to any extent be invalid or unenforceable, the remainder of this
Lease shall not be affected, and each provision of this Lease shall be valid and
enforced to the fullest extent permitted by Law. The headings and titles to the
Sections of this Lease are for convenience only and shall have no effect on the
interpretation of any part of the Lease.

 

-40-



--------------------------------------------------------------------------------

27.2 Recordation. Upon Tenant’s delivery of the first month’s Base Rent and
Security Deposit pursuant to this Lease, Landlord shall execute, in recordable
form, and deliver to Tenant a Memorandum of Lease in the form of Exhibit L, and
Tenant shall have the right to record such Memorandum at Tenant’s expense in the
Official Records of Orange County, California. Tenant shall, from time to time,
execute and deliver to Landlord, within ten (10) days after Landlord’s request
therefor, such documents and instruments as Landlord may reasonably require to
reflect changes in circumstances that may have occurred regarding the Lease
(including, upon termination of this Lease, a quitclaim from Tenant releasing
the Memorandum of Lease and quitclaiming all right, title and interest in and to
the Premises and Building)

 

27.3 Attorneys’ Fees. In the event of any arbitration or suit under this Lease,
reasonable attorneys’ fees and costs shall be awarded by a court or arbitrator
to the prevailing party (as determined by the trier of fact) and are to be
included in any judgment or award. In addition, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and costs incurred in enforcing
any judgment arising from a suit or arbitration under this Lease including but
not limited to post judgment motions, contempt proceedings, garnishment, levy
and debtor and third party examinations, discovery and bankruptcy litigation,
without regard to schedule or rule of court purporting to restrict such award.
This post judgment or award of attorneys’ fees and costs provision shall be
severable from any other provisions of this Lease and shall survive any
judgment/award on such suit or arbitration and is not to be deemed merged into
the judgment/award or terminated with the Lease. For the purpose of this
provision, the term “attorneys’ fees” or “attorneys’ fees and costs” shall mean
the fees and expenses of legal counsel (including external counsel and, to the
extent fulfilling functions of an attorney at law, excluding de minimis
administrative activities of, in-house counsel) to the parties hereto, which
include printing, photocopying, duplicating, mail, overnight mail, messenger,
court filing fees, cost of discovery, fees billed for law clerks, paralegals,
investigators and other persons not admitted to the bar but performing services
under the supervision or direction of an attorney. For the purpose of
determining in-house counsel fees, the same shall be considered as those fees
normally applicable to a partner in a law firm with like experience in such
field.

 

27.4 Force Majeure. Whenever a period of time is prescribed for the taking of an
action by Landlord or Tenant, the period of time for the performance of such
action shall be extended by the number of days that the performance is actually
delayed due to strikes, acts of God, shortages of labor or materials, war, civil
disturbances and other causes beyond the reasonable control of the performing
party (“Force Majeure Events”). However, Force Majeure Events shall not extend
any period of time for the payment of Rent or other sums payable by either party
or any period of time for the written exercise of an option or right by either
party.

 

27.5 Landlord Transfer. Landlord shall have the right to transfer and assign, in
whole or in part, all of its rights and obligations under this Lease and/or in
the Building and/or Project referred to herein, and upon such transfer and if
the transferee assumes the applicable obligations, Landlord shall automatically
be released from all liability (to the extent such obligations are assumed by
the transferee ) under this Lease not accrued as of the date of the transfer,
and Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of transfer, and Tenant shall
attorn to such transferee.

 

27.6 Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 1.16 (the “Brokers”), and that they know of no other real
estate broker or agent who is entitled to a commission in connection with this
Lease. Landlord shall pay all fees due the Brokers pursuant to a separate
written agreements between Landlord and the Brokers (each, a “Written
Agreement”). Each party agrees to indemnify and defend the other party against
and hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party. The provisions of this Section 27.6 shall survive
the expiration or earlier termination of the Term.

 

27.7 Confidentiality. Landlord and Tenant each hereby acknowledge that the
contents of this Lease and any related documents are confidential information.
Each of the parties shall keep such confidential information strictly
confidential and shall not disclose such confidential information to any person
or entity other than Landlord’s or Tenant members, officers, directors,
administrators, consultants, financial, legal, and space planning consultants a
prospective or current purchaser, mortgagee, or ground or underlying lessor of
the Building or the Project, a prospective Transferee, and except as required by
Law or in connection with a dispute or litigation hereunder or as required by a
subpoena. Any press releases or announcements made in connection with the
contents of this Lease and/or any related documents shall be subject to the
mutual approval of Landlord and Tenant.

 

27.8 Hazardous Materials. For purposes of this Lease, the following definitions
shall apply: “Hazardous Material(s)” shall mean any substance or material that
is described as a toxic or hazardous substance, waste, material, pollutant,
contaminant or infectious waste, or any matter that in certain specified
quantities would be injurious to the public health or welfare, or words of
similar import, in any of the Environmental Laws (hereinafter defined), or any
other words which are intended to define, list or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity or reproductive toxicity and includes, without
limitation, asbestos, petroleum (including crude oil or any fraction thereof,
natural gas, natural gas liquids, liquefied natural gas, or synthetic gas usable
for fuel, or any mixture thereof), petroleum products, polychlorinated
biphenyls, urea formaldehyde, radon gas, radioactive matter, medical waste, and
chemicals which may cause cancer or reproductive toxicity. “Environmental Laws”
shall mean all federal, state, local and quasi-governmental laws (whether under
common law, statute or otherwise), ordinances, decrees, codes, rulings, awards,
rules, regulations and guidance documents now or hereafter be enacted or
promulgated as amended from time to time, in any way relating to or regulating
Hazardous Materials. Landlord covenants that during the Term, Landlord shall
comply with

 

-41-



--------------------------------------------------------------------------------

all Environmental Laws in accordance with, and as required by, the terms of this
Lease. Landlord shall indemnify, defend, protect and hold harmless the Tenant
Parties from any and all claims of liability asserted against Tenant by a third
party, including without limitation any agency or instrumentality of the
federal, state or local government, for bodily injury, including death, physical
damage to or loss of use of property or cleanup activities to the extent
required by applicable law (remedial or removal), arising from any Hazardous
Materials (collectively, “Hazardous Materials Claims”) to the extent placed in,
on, under or about the Project by Landlord or Landlord Parties or Landlord’s
contractors or consultants, or to the extent such materials existed in the
Premises prior to the Commencement Date, which an applicable governmental
authority, if it had knowledge of such materials prior to the Commencement Date
and if such materials were not subject to a variance or a
grandfathered/grandmothered code waiver exception, would have then deemed such
materials to be Hazardous Materials pursuant to then-current applicable Law,
including, but not limited to then-current Environmental Laws, in their form
existing as of the Commencement Date. Tenant agrees to indemnify, defend,
protect and hold harmless Landlord and the Landlord Parties from any and all
Hazardous Materials Claims arising from any Hazardous Materials to the extent
placed in, on, under or about the Premises or the Project by Tenant or Tenant
Parties and any of Tenant’s visitors, patrons, guests, invitees, licensees or
subtenants.

 

27.9 Communications and Computer Lines. Tenant may install, maintain, replace,
remove or use any electronic, phone, data and communication cabling and lines
and related switches and transmission lines (collectively, “Lines”) at the
Project in or serving only the Premises or space leased by Tenant pursuant to
Other Leases, provided that (i) Tenant shall obtain Landlord’s prior written
consent which shall be granted unless a Design Problem arises, use an
experienced and qualified contractor approved in writing by Landlord, and comply
with all of the other provisions of Section 9.4 of this Lease, (ii) an
acceptable number of Lines and space for additional Lines shall be maintained
for existing and future occupants of the Project, as determined in Landlord’s
reasonable opinion, (iii) the Lines therefor (including riser cables) shall be
appropriately insulated to prevent excessive electromagnetic fields or
radiation, and shall be surrounded by a protective conduit reasonably acceptable
to Landlord, (iv) any new or existing Lines servicing the Premises shall comply
with all applicable Laws, (v) as a condition to permitting the installation of
new Lines, Landlord may require that Tenant remove existing Lines located in or
serving the Premises and repair any damage in connection with such removal, and
(vi) Tenant shall pay all costs in connection therewith. Landlord reserves the
right to require that Tenant remove any Lines located in or serving the Premises
which are installed in violation of these provisions, or which are at any time
in violation of any Laws or represent a dangerous or potentially dangerous
condition.

 

27.10 Binding Effect. Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Section 12 of this Lease.

 

27.11 No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

 

27.12 Modification of Lease. Should any current or prospective Lender for the
Building or Project require a modification of this Lease, which modification
will not cause an increased cost or expense to Tenant or in any other way
materially and adversely change the rights or obligations of Tenant hereunder,
then and in such event, Tenant agrees that this Lease may be so modified and
agrees to execute whatever documents are reasonably required therefor and to
deliver the same to Landlord within twenty (20) days following a request
therefor. At the request of Landlord or any Lender, Tenant agrees to execute a
short form of Lease and deliver the same to Landlord within twenty (20) days
following the request therefor.

 

27.13 Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.

 

27.14 Application of Payments. Unless Tenant, upon written notice to Landlord,
specifically restricts how such payment is to be applied, Landlord shall have
the right to apply payments received from Tenant pursuant to this Lease,
regardless of Tenant’s designation of such payments, to satisfy any obligations
of Tenant hereunder, in such order and amounts as Landlord, in its sole
discretion, may elect. Notwithstanding the foregoing, however, while Landlord
must accept payments made under protest, Landlord is not obligated to accept a
payment made with other restrictions, and such payment, if not accepted by
Landlord, shall be returned to Tenant within five (5) Business Days of demand by
Tenant.

 

27.15 Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor. Whenever
in the Lease a payment is required to be made by one party to the other, but a
specific date for payment is not set forth or a specific number of days within
which payment is to be made is not set forth, or the words “immediately,”
“promptly,” and/or “on demand,” or their equivalent, are used to specify when
such payment is due, then such payment shall be due fifteen (15) days after the
date that the party which is entitled to such payment sends written notice to
the other party demanding such payment.

 

27.16 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Project, and
Landlord may seek to lease space in the Project to a prospective Transferee of
Tenant even if Tenant is then negotiating with such Transferee. Tenant does not
rely on the fact, nor does Landlord represent, that any specific tenant or type
or number of tenants shall, during the Lease Term, occupy any space in the
Building or Project.

 

-42-



--------------------------------------------------------------------------------

27.17 Intentionally Omitted.

 

27.18 Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

 

27.19 Transportation Management. Tenant shall fully comply with all present or
future governmentally mandated programs intended to manage parking,
transportation or traffic in and around the Project, and in connection
therewith, Tenant shall take responsible action for the transportation planning
and management of all employees located at the Premises by working directly with
Landlord, any governmental transportation management organization or any other
transportation-related committees or entities.

 

27.20 Building Renovations. It is specifically understood and agreed that
Landlord has made no representation or warranty to Tenant and has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, the Building, or any part thereof and that no
representations respecting the condition of the Premises, the Building have been
made by Landlord to Tenant except as specifically set forth herein or in the
Work Letter. However, Tenant hereby acknowledges that Landlord may during the
Lease Term renovate, improve, alter, or modify (collectively, the “Renovations”)
the Project, the Building and/or the Premises including without limitation the
Parking Facilities, Common Areas, systems and equipment, roof, and structural
portions of the same, which Renovations may include, without limitation, (i)
modifying the Common Areas and tenant spaces to comply with applicable Laws,
including regulations relating to the physically disabled, seismic conditions,
and building safety and security, and (ii) installing new floor covering,
lighting, and wall coverings in any Building common areas, and in connection
with any Renovations, Landlord may, among other things, erect scaffolding or
other necessary structures in the Building, limit or eliminate access to
portions of the Project, including portions of the Common Areas, or perform work
in the Building, which work may create noise, dust or leave debris in the
Building. Tenant hereby agrees that such Renovations and Landlord’s actions in
connection with such Renovations shall in no way constitute a constructive
eviction of Tenant nor entitle Tenant to any abatement of Rent; provided,
however, that nothing in this Section 27.20 shall impair Tenant’s rights under
Section 17.6.2. Landlord shall have no responsibility or for any reason be
liable to Tenant for any direct or indirect injury to or interference with
Tenant’s business arising from the Renovations, nor shall Tenant be entitled to
any compensation or damages from Landlord for loss of the use of the whole or
any part of the Premises or of Tenant’s personal property or improvements
resulting from the Renovations or Landlord’s actions in connection with such
Renovations, or for any inconvenience or annoyance occasioned by such
Renovations or Landlord’s actions. Notwithstanding the foregoing, Landlord shall
perform all Renovations in a commercially reasonable manner and whenever
appropriate, after Building Hours, and in a manner, whenever reasonably
possible, to minimize any material, adverse or unreasonable interference with
Tenant’s business operations and Permitted Uses and, whenever reasonably
possible, Landlord shall provide Tenant with reasonable prior notice of such
Renovations. If any Renovations will materially affect Tenant’s use of the
Premises, such Renovation shall only be performed in accordance with a schedule
mutually agreed upon by Landlord and Tenant.

 

27.21 No Violation. Tenant and Landlord hereby respectively warrant and
represent to the other that neither its execution of nor performance under this
Lease shall cause Tenant or Landlord, as appropriate, to be in violation of any
agreement, instrument, contract, law, rule or regulation by which Tenant or
Landlord, as appropriate, is bound, and Tenant or Landlord, as appropriate,
shall protect, defend, indemnify and hold the other harmless against any claims,
demands, losses, damages, liabilities, costs and expenses, including, without
limitation, reasonable attorneys’ fees and costs, arising from Tenant’s or
Landlord’s, as appropriate, breach of this warranty and representation.

 

27.22 Calendar Days. All references made in this Lease to the word “days,”
whether for Notices, schedules or other miscellaneous time limits, shall at all
times herein be deemed to mean calendar days, unless specifically references as
“Business Days.”

 

27.23 Assistance in Litigation. Upon written request from the other party,
Landlord or Tenant, as the case may be, shall disclose to the requesting party
any cause of action arising under this Lease which is likely to have a material
affect upon the requesting party. Such disclosure shall contain the name and
address of the claimant, place and circumstances of the alleged incident and the
addresses and identities of any known witnesses.

 

27.24 Survival of Provisions Upon Termination of Lease. Any term, covenant or
condition of this Lease that requires the performance of obligations or
forbearance of an act by either party hereto after the termination of this Lease
shall survive such termination of this Lease. Such survival shall be to the
extent reasonably necessary to fulfill the intent thereof, or if specified, to
the extent of such specification, as the same is reasonably necessary to perform
the obligations and/or forbearance of an act set forth in such term, covenant or
condition. Notwithstanding the foregoing in the event a specific term, covenant
or condition is expressly provided for in such a clear fashion as to indicate
that such performance of an obligation or forbearance of an act is no longer
required, then the specific shall govern over this general provision of this
Lease.

 

27.25 Financial Statements. Tenant, within 15 days after request, shall provide
Landlord with Tenant’s and Guarantor’s current financial statement (which may be
consolidated) and such other information as Landlord may reasonably request.
Landlord, however, shall not require Tenant to provide such information unless
Landlord is requested to produce the information in connection with a proposed
financing or sale of the Building or unless required by Landlord’s Lender. Upon
written request by Tenant, Landlord shall enter into a commercially reasonable
confidentiality agreement covering any confidential information that is
disclosed by Tenant. So long as Guarantor is a publicly traded company,
Guarantor’s most recent 10-K and 10-Q reports filed with the Securities and
Exchange Commission, consolidated with Tenant, shall serve to satisfy the
requirement for a current financial statement from Tenant and Guarantor.

 

27.26 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the

 

-43-



--------------------------------------------------------------------------------

contrary and agrees that if Landlord fails to perform its obligations set forth
herein, Tenant shall not be entitled to make any repairs or perform any acts
hereunder at Landlord’s expense or to any setoff of the Rent or other amounts
owing hereunder against Landlord except as specifically set forth in this Lease.

 

27.27 Quiet Enjoyment. Tenant shall, and may peacefully have, hold and enjoy the
Premises, subject to the terms of this Lease, provided Tenant pays the Rent and
fully performs all of its covenants and agreements under this Lease. This
covenant and all other covenants of Landlord shall be binding upon Landlord and
its successors only during its or their respective periods of ownership of the
Building, and shall not be a personal covenant of Landlord or the Landlord
Parties.

 

27.28 Arbitration.

 

27.28.1. General Submittals to Arbitration. The submittal of all matters to
arbitration in accordance with the provisions of this Section 27.28 is the sole
and exclusive method, means and procedure to resolve any and all claims,
disputes or disagreements arising under this Lease, including, but not limited
to any matter relating to Landlord’s failure to approve a Transfer under Section
12 of this Lease, any other defaults by Landlord, or any Tenant Default, except
for (i) all claims by either party which (A) seek anything other than
enforcement of rights under this Lease, or (B) are primarily founded upon
matters of fraud, willful misconduct, bad faith or any other allegations of
tortious action, and seek the award of punitive or exemplary damages, (ii)
claims relating to Landlord’s exercise of any unlawful detainer rights pursuant
to California law or rights or remedies used by Landlord to gain possession of
the Premises or terminate Tenant’s right of possession to the Premises, which
disputes shall be resolved by suit filed in the Superior Court of Orange County,
California, the decision of which court shall be subject to appeal pursuant to
applicable Law, or (iii) claims by either party for injunctive relief. The
parties hereby irrevocably waive any and all rights to the contrary and shall at
all times conduct themselves in strict, full, complete and timely accordance
with the provisions of this Section 27.28 and all attempts to circumvent the
provisions of this Section 27.28 shall be absolutely null and void and of no
force or effect whatsoever. As to any matter submitted to arbitration (except
with respect to the payment of money) to determine whether a matter would, with
the passage of time, constitute a Default, such passage of time shall not
commence to run until any such affirmative arbitrated determination, as long as
it is simultaneously determined in such arbitration that the challenge of such
matter as a potential Tenant Default or Landlord default was made in good faith.
As to any matter submitted to arbitration with respect to the payment of money,
to determine whether a matter would, with the passage of time, constitute a
Default, such passage of time shall not commence to run in the event that the
party that is obligated to make the payment does in fact make the payment to the
other party. Such payment can be made “under protest,” which shall occur when
such payment is accompanied by a good faith notice stating the reasons that the
party has elected to make a payment under protest. Such protest will be deemed
waived unless the subject matter identified in the protest is submitted to
arbitration as set forth in this Section 27.28.

 

27.28.2. JAMS. Any dispute to be arbitrated pursuant to the provisions of this
Section 27.28 shall be determined by binding arbitration before a retired judge
of the Superior Court of the State of California (the “Arbitrator”) under the
auspices of Judicial Arbitration & Mediation Services, Inc. (“JAMS”). Such
arbitration shall be initiated by the parties, or either of them, within ten
(10) days after either party sends written notice (the “Arbitration Notice”) of
a demand to arbitrate to the other party and to JAMS. The Arbitration Notice
shall contain a description of the subject matter of the arbitration, the
dispute with respect thereto, the amount involved, if any, and the remedy or
determination sought. The parties may agree on a retired judge from the JAMS
panel. If they are unable to promptly agree, JAMS will provide a list of three
available judges and each party may strike one. The remaining judge (or if there
are two, the one selected by JAMS) will serve as the Arbitrator. In the event
that JAMS shall no longer exist or if JAMS fails or refuses to accept submission
of such dispute, then the dispute shall be resolved by binding arbitration
before the American Arbitration Association (“AAA”) under the AAA’s commercial
arbitration rules then in effect. Each party shall split the costs and expenses
of the Arbitration until such time as an Arbitration Award is made, at which
time all or any portion of the Arbitrator’s fees and costs shall be paid by the
non-prevailing party as determined by the Arbitrator in his discretion, as
further provided in Section 27.28.3(b) below.

 

27.28.3. Arbitration Procedure.

 

(a) Pre-Decision Actions. The Arbitrator shall schedule a pre-hearing conference
to resolve procedural matters, arrange for the exchange of information, obtain
stipulations, and narrow the issues. The parties will submit proposed discovery
schedules to the Arbitrator at the pre-hearing conference. The scope and
duration of discovery will be within the sole discretion of the Arbitrator. The
Arbitrator shall have the discretion to order a pre-hearing exchange of
information by the parties, including, without limitation, production of
requested documents, exchange of summaries of testimony of proposed witnesses,
and examination by deposition of parties and third-party witnesses. This
discretion shall be exercised in favor of discovery reasonable under the
circumstances.

 

(b) The Decision. The arbitration shall be conducted in Orange County,
California. Any party may be represented by counsel or other authorized
representative. In rendering a decision(s), the Arbitrator shall determine the
rights and obligations of the parties according to the substantive and
procedural laws of the State of California and the provisions of this Lease. The
Arbitrator’s decision shall be based on the evidence introduced at the hearing,
including all logical and reasonable inferences therefrom. The Arbitrator may
make any determination, and/or grant any remedy or relief (an “Arbitration
Award”) that is just and equitable. The decision must be based on, and
accompanied by, a written statement of decision explaining the factual and legal
basis for the decision as to each of the principal controverted issues. The
decision shall be conclusive and binding, and it may thereafter be confirmed as
a judgment by the Superior Court of the State of California, subject only to
challenge on the grounds set forth in the California Code of Civil Procedure
Section 1286.2. The validity and enforceability of the Arbitrator’s decision is
to be determined exclusively by the California courts pursuant to the provisions
of this Lease. The Arbitrator shall award costs, including without limitation
attorneys’ fees, and expert and witness costs, to the

 

-44-



--------------------------------------------------------------------------------

prevailing party as defined in California Code of Civil Procedure Section 1032,
if any, as determined by the Arbitrator in his discretion. All or any portion of
the Arbitrator’s fees and costs shall be paid by the non-prevailing party as
determined by the Arbitrator in his discretion. A party shall be determined by
the Arbitrator to be the prevailing party if its proposal for the resolution of
dispute is the closer to that adopted by the Arbitrator.

 

27.29 Entire Agreement. This Lease and the following exhibits and attachments
constitute the entire agreement between the parties and supersede all prior
agreements and understandings related to the Premises, including all lease
proposals, letters of intent and other documents. Neither party is relying on
any warranty, statement or representation not contained in this Lease.

 

27.30 Modification. This Lease may be modified only by a written agreement
signed by Landlord and Tenant.

 

27.31 No Offer to Lease. Landlord has delivered a copy of this Lease to Tenant
for Tenant’s review only, and the delivery of it does not constitute an offer to
Tenant or an option. This Lease shall not be effective against any party hereto
until an original copy of this Lease has been signed and delivered by such
party.

 

27.32 Anti-Terrorism Representations. Tenant is not, and shall not during the
Term of this Lease become, a person or entity with whom Landlord is restricted
from doing business with under the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001. H.R. 3162, Public Law 107-56 (commonly known as the “USA Patriot Act”) and
Executive Order Number 13224 on Terrorism Financing, effective September 24,
2001 and regulations promulgated pursuant thereto (collectively, “Anti-Terrorism
Laws”), including without limitation persons and entities named on the Office of
Foreign Asset Control Specially Designated Nationals and Blocked Persons List
(collectively “Prohibited Persons”). Tenant will not during the Term of this
Lease knowingly engage in any transactions or dealings, or be otherwise
associated with, any Prohibited Persons in connection with the use or occupancy
of the Premises. A breach of these representations by Tenant shall constitute a
material breach of this Lease and shall entitle Landlord to any and all remedies
available hereunder, or at law or in equity.

 

27.33 Guaranty of Lease. As a material inducement to Landlord to enter into this
Lease, Tenant shall cause to be delivered to Landlord (and it shall be a
condition precedent to the effectiveness of this Lease, for the benefit of
Landlord, that Landlord be delivered) concurrently with the execution and
delivery of this Lease, a fully executed Guaranty of Lease from the Guarantor
set forth in Section 1.21, which Guaranty of Lease shall be in the form of
Exhibit J.

 

[No Further Text On This Page]

 

-45-



--------------------------------------------------------------------------------

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

LANDLORD: SCHOLLE JAMBOREE PROPERTY DEVELOPMENT I LLC, a California limited
liability company     By:  

/s/ Robert W. Scholle

--------------------------------------------------------------------------------

    Name:   Robert W. Scholle     Title:   Manager TENANT: IMPAC FUNDING
CORPORATION, a California corporation     By:  

/s/ R. Morrison

--------------------------------------------------------------------------------

    Name:   R. Morrison     Title:   Exec. V.P.

 

*NOTE:

 

Concurrently with the execution of this Lease, each party shall deliver to the
other a certified copy of a corporate resolution in a form reasonably acceptable
to the other party authorizing the signatory(ies) to execute this Lease.

 

-46-



--------------------------------------------------------------------------------

EXHIBIT A

 

SITE PLAN

 

[image]

 

EXHIBIT A

-1-



--------------------------------------------------------------------------------

EXHIBIT B

 

RULES AND REGULATIONS

 

Subject to the terms and conditions of the Lease, Tenant shall faithfully
observe and comply with the following Rules and Regulations. Landlord shall not
be responsible to Tenant for the nonperformance of any of said Rules and
Regulations by or otherwise with respect to the acts or omissions of any other
tenants or occupants of the Building.

 

Building Rules and Regulations

 

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
written consent. All re-keying or new locks or bolts must be done by Landlord’s
locksmith and must be consistent with the master keying system for the Building.
Tenant shall bear the cost of any lock changes or repairs required by Tenant.
Two keys or electronic key cards will be furnished by Landlord for the Premises,
and any additional keys or electronic key cards required by Tenant must be
obtained from Landlord at a reasonable cost to be established by Landlord;
provided, however, that Landlord shall provide Tenant with a $5,000 credit to be
used toward the cost of such additional keys or electronic key cards required by
Tenant.

 

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises, unless electrical hold
backs have been installed.

 

3. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for Comparable
Buildings. Tenant, its employees and agents must be sure that the doors to the
Building are securely closed and locked when leaving the Premises if it is after
the normal hours of business for the Building. Any tenant, its employees, agents
or any other persons entering or leaving the Building at any time when it is so
locked, or any time when it is considered to be after normal business hours for
the Building, may be required to sign the Building register when so doing.
Access to the Building may be refused unless the person seeking access has
proper identification or has a previously arranged pass for access to the
Building. The Landlord and his agents shall in no case be liable for damages for
any error with regard to the admission to or exclusion from the Building of any
person. In case of invasion, mob, riot, public excitement, or other commotion,
Landlord reserves the right to prevent access to the Building during the
continuance of same by any means it deems appropriate for the safety and
protection of life and property.

 

4. Landlord shall have the right to prescribe the weight, size and position of
all safes and other heavy property brought into the Building. Safes and other
heavy objects shall, if considered necessary by Landlord, stand on supports of
such thickness as is necessary to properly distribute the weight. Landlord will
not be responsible for loss of or damage to any such safe or property in any
case. All damage done to any part of the Building, its contents, occupants or
visitors by moving or maintaining any such safe or other property shall be the
sole responsibility of Tenant and any expense of said damage or injury shall be
borne by Tenant.

 

5. No furniture, freight, packages, supplies, equipment or merchandise will be
brought into or removed from the Building or carried up or down in the
elevators, except upon prior notice to Landlord, and in such manner, in such
specific elevator, and between such hours as shall be designated by Landlord.
Tenant shall provide Landlord with not less than 24 hours prior notice of the
need to utilize an elevator for any such purpose, so as to provide Landlord with
a reasonable period to schedule such use and to install such padding or take
such other actions or prescribe such procedures as are appropriate to protect
against damage to the elevators or other parts of the Building. If the Building
is a multi-tenant building, in no event shall Tenant’s use of the elevators for
any such purpose be permitted during the hours of 7:00 a.m. - 9:00 a.m., 11:30
a.m. - 1:30 p.m. and 4:30 p.m. - 6:30 p.m.

 

6. Landlord shall have the right to control and operate the public portions of
the Building, the public facilities, the heating and air conditioning, and any
other facilities furnished for the common use of tenants, in such manner as is
customary for Comparable Buildings.

 

7. The requirements of Tenant will be attended to only upon application at the
office location designated by Landlord. Employees of Landlord shall not perform
any work or do anything outside their regular duties unless under special
instructions from Landlord.

 

8. Tenant shall not disturb, solicit, or canvass any occupant of the Building
and shall cooperate with Landlord or Landlord’s agents to prevent same.

 

9. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose employees or agents, shall have caused it.

 

10. Tenant shall not overload the floor of the Premises, nor mark, drive nails
or screws, or drill into the partitions, woodwork or plaster or in any way
deface the Premises or any part thereof without Landlord’s consent first had and
obtained.

 

EXHIBIT B

-1-



--------------------------------------------------------------------------------

11. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines of any description other than
fractional horsepower office machines shall be installed, maintained or operated
upon the Premises without the written consent of Landlord.

 

12. Tenant shall not use or keep in or on the Premises or the Building any
kerosene, gasoline or other inflammable or combustible fluid or material.

 

13. Tenant shall not use any method of heating or air conditioning other than
that which may be supplied by Landlord, without the prior written consent of
Landlord.

 

14. Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors, or vibrations, or interfere
in any way with other Tenants or those having business therein.

 

15. Tenant shall not bring into or keep within the Building or the Premises any
animals, birds, bicycles or other vehicles.

 

16. No cooking shall be done or permitted by any tenant on the Premises, nor
shall the Premises be used for the storage of merchandise, for lodging or for
any improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages, provided that such use is in accordance with all applicable federal,
state and city laws, codes, ordinances, rules and regulations, and does not
cause odors which are objectionable to Landlord and other Tenants.

 

17. Landlord will approve where and how telephone and telegraph wires are to be
introduced to the Premises. No boring or cutting for wires shall be allowed
without the consent of Landlord. The location of telephone, call boxes and other
office equipment affixed to the Premises shall be subject to the approval of
Landlord.

 

18. Landlord reserves the right to exclude or expel from the Building any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

 

19. Tenant, its employees and agents shall not loiter in the entrances or
corridors, nor in any way obstruct the sidewalks, lobby, halls, stairways or
elevators, and shall use the same only as a means of ingress and egress for the
Premises.

 

20. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls. This includes the closing of exterior blinds,
disallowing the sun rays to shine directly into areas adjacent to exterior
windows.

 

21. Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the city in
which the Building is located without violation of any law or ordinance
governing such disposal. All trash, garbage and refuse disposal shall be made
only through entry-ways and elevators provided for such purposes at such times
as Landlord shall designate.

 

22. Tenant shall cooperate with Landlord’s trash recycling programs and the
orderly sorting of trash materials to facilitate such programs.

 

23. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

24. Tenant shall assume any and all responsibility for protecting the Premises
from theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed, when the Premises are not occupied.

 

25. Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules or Regulations against any or all tenants of the Building.

 

26. No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord. No curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises without the prior written consent of
Landlord. All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Building must be fluorescent and/or of a quality, type, design
and bulb color approved by Landlord.

 

27. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other Sections be placed on the windowsills.

 

EXHIBIT B

-2-



--------------------------------------------------------------------------------

28. The washing and/or detailing of or, the installation of windshields, radios,
telephones in or general work on, automobiles shall not be allowed on the
Project, except by concessionaires of Landlord.

 

29. Food vendors appropriately licensed by the appropriate authorities shall be
allowed in the Building upon twenty-four (24) hour advance receipt of a written
request from the Tenant. The food vendor shall service only the tenants that
have a written request on file in the Project management office. Under no
circumstance shall the food vendor display their products in a public or common
area including corridors and elevator lobbies. Any failure to comply with this
rule shall result in immediate permanent withdrawal of the vendor from the
Building.

 

30. Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.

 

31. Tenant shall comply with any non-smoking ordinance adopted by any applicable
governmental authority. There is no smoking permitted in any of the buildings
comprising the Project. In addition, Landlord reserves the right to designate,
in Landlord’s sole discretion, the only outside areas in the Project where
smoking shall be permitted.

 

32. No antenna, aerial, discs, dishes or other such device shall be erected or
placed on the roof of the Building or anywhere else outside the Premises,
without the written consent of the Landlord in each instance. Any device so
installed without such written consent shall be subject to removal without
notice at any time.

 

33. Landlord reserves the right at any time to change or rescind any one or more
of these Rules and Regulations, or to make such other and further reasonable
Rules and Regulations as in Landlord’s judgment may from time to time be
necessary for the management, safety, care and cleanliness of the Premises and
Building, and for the preservation of good order therein, as well as for the
convenience of other occupants and tenants therein. Landlord shall not be
responsible to Tenant or to any other person for the nonobservance of the Rules
and Regulations by another tenant or other person. Tenant shall be deemed to
have read these Rules and Regulations and to have agreed to abide by them as a
condition of its occupancy of the Premises.

 

Parking Rules and Regulations

 

  1. Tenant shall at all times comply with all applicable Laws respecting the
use of the Parking Facilities. Landlord may refuse to permit any person who
violates such rules to park in the Parking Facilities, and any violation of the
rules shall subject the car to removal from the Parking Facilities.

 

  2. Unless specified to the contrary in the Lease, the parking spaces hereunder
shall be provided on a non-designated “first-come, first-served” basis. Tenant
acknowledges that Landlord has no liability for claims arising through acts or
omissions of any independent operator of the Parking Facilities. Landlord shall
have no liability whatsoever for any damage to items located in the Parking
Facilities, nor for any personal injuries or death arising out of any matter
relating to the Parking Facilities, and in all events, Tenant agrees to look
first to its insurance carrier and to require that Tenant’s employees look first
to their respective insurance carriers for payment of any losses sustained in
connection with any use of the Parking Facilities. Tenant hereby waives on
behalf of its insurance carriers all rights of subrogation against Landlord or
Landlord’s agents. Landlord reserves the right to assign specific parking
spaces, and to reserve parking spaces for visitors, small cars, handicapped
persons and for other tenants, guests of tenants or other parties, which
assignment and reservation or spaces may be relocated as determined by Landlord
from time to time, and Tenant and persons designated by Tenant hereunder shall
not park in any location designated for such assigned or reserved parking
spaces. Tenant acknowledges that the Parking Facilities may be closed entirely
or in part in order to make repairs or perform maintenance services, or to
alter, modify, re-stripe or renovate the Parking Facilities, or if required by
casualty, strike, condemnation, act of God, governmental law or requirement or
other reason beyond the operator’s reasonable control. In such event, Landlord
shall refund any prepaid parking rent hereunder, prorated on a per diem basis.

 

  3. If Tenant shall breach any of the Parking Rules and Regulations, the
operator shall have the right to remove from the Parking Facilities any vehicles
hereunder which shall have been involved or shall have been owned or driven by
parties involved in causing such default, without liability therefor whatsoever.

 

  4. Parking Facilities hours shall be 7:00 a.m. to 8:00 p.m. Tenant shall not
store or permit its employees to store any automobiles in the Parking Facilities
without the prior written consent of the operator. Except for emergency repairs,
Tenant and its employees shall not perform any work on any automobiles while
located in the Parking Facilities, or on the Project. If it is necessary for
Tenant or its employees to leave an automobile in the Parking Facilities
overnight, Tenant shall provide the operator with prior notice thereof
designating the license plate number and model of such automobile.

 

  5. Cars must be parked entirely within the stall lines painted on the floor,
and only small cars may be parked in areas reserved for small cars.

 

  6. All directional signs and arrows must be observed.

 

  7. The speed limit shall be 5 miles per hour.

 

  8. Parking spaces reserved for spaces for handicapped persons must be used
only by vehicles properly designated.

 

EXHIBIT B

-3-



--------------------------------------------------------------------------------

  9. Parking is prohibited in all areas not expressly designated for parking,
including without limitation: (a) areas not striped for parking, (b) aisles, (c)
where “no parking” signs are posted, (d) ramps, loading zones.

 

  10. Parking stickers, key cards or any other devices or forms of
identification or entry supplied by the operator shall remain the property of
the operator. Such device must be displayed as requested and may not be
mutilated in any manner. The serial number of the parking identification device
may not be obliterated. Parking spaces and devices are not transferable and any
pass or device in the possession of an unauthorized holder will be void.

 

  11. Monthly fees shall be payable in advance prior to the first day of each
month. Failure to do so will automatically cancel parking privileges and a
charge at the prevailing daily parking rate will be due. No deductions or
allowances from the monthly rate will be made for days on which the Parking
Facilities is not used by Tenant or its designees.

 

  12. Parking Facilities managers or attendants are not authorized to make or
allow any exceptions to these Rules.

 

  13. Every parker is required to park and lock his/her own car.

 

  14. Loss or theft of parking pass, identification, key cards or other such
devices must be reported to Landlord and to the Parking Facilities manager
immediately. Any parking devices reported lost or stolen found on any authorized
car will be confiscated and the illegal holder will be subject to prosecution.
Lost or stolen spaces and devices found by Tenant or its employees must be
reported to the office of the garage immediately.

 

  15. Washing, waxing, cleaning or servicing of any vehicle by the customer
and/or his agents is prohibited except by Landlord or Landlord’s vendors or
concessionaires. Parking spaces may be used only for parking automobiles.

 

  16. Tenant agrees to acquaint all persons to whom Tenant assigns a Parking
Pass with these Rules.

 

  17. TENANT ACKNOWLEDGES AND AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY
LAW, LANDLORD SHALL NOT BE RESPONSIBLE FOR ANY LOSS OR DAMAGE TO TENANT OR
TENANT’S PROPERTY (INCLUDING, WITHOUT LIMITATIONS, ANY LOSS OR DAMAGE TO
TENANT’S AUTOMOBILE OR THE CONTENTS THEREOF DUE TO THEFT, VANDALISM OR ACCIDENT)
ARISING FROM OR RELATED TO TENANT’S USE OF THE PARKING FACILITY OR EXERCISE OF
ANY RIGHTS UNDER THIS PARKING AGREEMENT, WHETHER OR NOT SUCH LOSS OR DAMAGE
RESULTS FROM LANDLORD’S ACTIVE NEGLIGENCE OR NEGLIGENT OMISSION. THE LIMITATION
ON LANDLORD’S LIABILITY UNDER THE PRECEDING SENTENCE SHALL NOT APPLY HOWEVER TO
LOSS OR DAMAGE ARISING DIRECTLY FROM LANDLORD’S WILLFUL MISCONDUCT.

 

EXHIBIT B

-4-



--------------------------------------------------------------------------------

EXHIBIT C

 

COMMENCEMENT LETTER

(EXAMPLE)

 

Date:                     

 

Tenant Address:   __________________________________    
__________________________________     __________________________________    
__________________________________

 

  Re: Commencement Letter with respect to that certain                  Lease
dated as of the              day of                 ,             , by and
between             , a                     , as Landlord, and
                                                                             
            , as Tenant, for                                  rentable square
feet (                 usable square feet) on the
                                 floor of the Building located at
                                                                         .

 

Dear                     :

 

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

 

  1. The Commencement Date of the Lease is                                     ;

 

  2. The Termination Date of the Lease is
                                                     ; and

 

  3. The Premises contain                  rentable square feet.

 

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing 3 originals of this Commencement Letter in the space
provided below and returning 2 fully executed originals to my attention.

 

Sincerely,

 

--------------------------------------------------------------------------------

Agreed and Accepted: Tenant:  

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

EXHIBIT C

-1-



--------------------------------------------------------------------------------

EXHIBIT D

 

WORK LETTER

 

This Work Letter (this “Work Letter”) sets forth the terms and conditions
relating to the planning, construction and completion of Landlord’s Work at the
Project and the Tenant Improvements at the Premises. All references in this Work
Letter to “the Lease” or Sections of “the Lease” shall mean the relevant
portions of the body of the Lease to which this Work Letter is attached as
Exhibit D and of which this Work Letter forms a part, and all references in this
Work Letter to Sections of “this Work Letter” shall mean the relevant portion of
this Work Letter. Capitalized terms used and not otherwise defined herein shall
have the meaning given in the Lease.

 

SECTION 1

 

LANDLORD’S WORK

 

1.1 Landlord’s Work. Pursuant to this Work Letter, Landlord shall cause to be
constructed at the Project, at Landlord’s sole cost and expense, the following
(collectively, “Landlord’s Work”):

 

(A) the “Base Building Improvements”, which for purposes hereof means the
Building Structure and Building Systems of Building II (a seven-story office
building containing approximately 200,000 rentable square feet), as more
particularly described in Schedule 1 attached hereto. The Base Building
Improvements shall be constructed by Landlord at the Project in the “Building
II” area generally depicted on the Site Plan and in substantial accordance with
the Base Building Plans (hereinafter defined) prepared by
architect(s)/engineer(s) selected by Landlord (collectively, “Landlord’s
Architect”) and approved by the applicable city, county and other governmental
agencies, departments and authorities with jurisdiction over the Project
(“Governmental Entities”) and by Tenant as provided herein; and

 

(B) the “Essential Site Improvements”, which for purposes hereof means those
certain portions of the exterior Common Area improvements at the Project as
described in Schedule 1 attached hereto. The Essential Site Improvements shall
be constructed by Landlord at the Project in the areas generally depicted on the
Site Plan (subject to Landlord’s Site Plan modification rights set forth in the
Lease) and in substantial accordance with plans and specifications prepared by
Landlord’s Architect and approved by the Governmental Entities and by Tenant as
provided herein.

 

1.2 Cooperation. Landlord and Tenant shall cooperate in good faith and shall use
reasonable efforts to accommodate the other’s reasonable comments and proposed
revisions, if any, to the various drawings, plans and specifications
contemplated by this Work Letter for the Base Building Improvements and the
Tenant Improvements (hereinafter defined). To that end, Tenant shall cause
Tenant’s selected architect or space planner reasonably approved by Landlord
(“Tenant’s Architect”), and Landlord shall cause Landlord’s Architect, to
collaborate and cooperate with each other and with Landlord and Tenant and each
of their contractors and consultants to the extent reasonably necessary to
properly perform the work required of them hereunder, consistent with good
design and construction practices, and to keep the other parties informed of the
progress in completing the space plans, drawings, construction documents,
changes to plans, meetings and communications with the applicable Governmental
Entities and assisting each other in obtaining all required information and
approvals. In that regard, Landlord’s Architect and Tenant’s Space Planner have
met and have developed an estimated schedule for the architectural design of the
Base Building Improvements, a copy of which is attached hereto as Schedule 2 (as
the same may be amended from time to time, the “Design Schedule”). To the extent
the time periods set forth in this Work Letter for the preparation, approval and
submittal of plans and specifications conflict with the time periods for such
items set forth in the Design Schedule, the time periods set forth in the Design
Schedule shall control.

 

1.3

D&D Drawings. By or before the date that is forty-five (45) days after execution
of the Lease, Landlord shall deliver to Tenant a full set of developed design
drawings (“D&D Drawings”) for Landlord’s Work, prepared by Landlord’s Architect
in substantial accordance with Schedule 1 for Tenant’s review and comment. The
D&D Drawings shall include such Base Building elements as structure, perimeter
wall design, column spacing detail, mechanical, electrical and plumbing point of
connection and schematic layout of the above (Landlord and Tenant hereby
agreeing that the HVAC units, chiller plant, and other mechanical, electrical
and plumbing systems serving the Premises shall be installed in locations
reasonably determined by Landlord to the extent consistent with other Comparable
Buildings and do not materially and adversely interfere with Tenant’s use of, or
ingress to or egress from, the Premises or the Parking Facilities), and such
design elements as wall sections, bracings and elevations. Within ten (10) days
following receipt by Tenant, Tenant shall either approve the D&D Drawings or
disapprove same, in which latter case, Tenant shall concurrently with such
disapproval provide Landlord with a full set of comments and proposed revisions,
if any, to the D&D Drawings based on Tenant’s preliminary space planning,

 

EXHIBIT D

-1-



--------------------------------------------------------------------------------

 

including its programmatic layout, utilities points of connection requirements,
and location of any Tenant supplemental HVAC system. If Tenant fails to either
approve or disapprove the D&D Drawings within the ten (10) day period, Tenant
shall be deemed to have approved the D&D Drawings. Landlord shall revise the D&D
Drawings within ten (10) days following its receipt of Tenant’s comments and
proposed revisions, and the above cooperative process shall be continued until
the D&D Drawings have been finally completed and approved.

 

1.4 Base Building Plans. Within sixty (60) days from the finalizing of the D&D
Drawings, Landlord shall cause Landlord’s Architect to prepare and deliver to
Tenant Base Building construction plans and specifications (“Base Building
Plans”). Within ten (10) days of Tenant’s receipt of the Base Building Plans,
Tenant shall either approve the Base Building Plans or disapprove same, in which
latter case, Tenant shall concurrently with such disapproval provide Landlord
with a full set of comments and proposed revisions, if any, to the Base Building
Plans based on the D&D Drawings; provided, however, that Tenant’s comments and
proposed revisions shall be limited to any non-conformity of the Base Building
Plans with the final D&D Drawings. If Tenant fails to either approve or
disapprove the Base Building Plans within the ten (10) day period, Tenant shall
be deemed to have approved the Base Building Plans. Landlord shall use
reasonable efforts to accommodate Tenant’s reasonable comments and proposed
revisions, if any, to the Base Building Plans. Landlord shall revise the Base
Building Plans within ten (10) days following its receipt of Tenant’s comments
and proposed revisions and the above process shall be continued until the Base
Building Plans have been finally completed and approved.

 

1.5 Changes to Base Building Plans. Once the Base Building Plans are finalized
in accordance with the process set forth above, all subsequent revisions
requested by Tenant will be accommodated by Landlord only to the extent
accommodation would be reasonably practicable and only if such revisions would
not materially delay the completion of Landlord’s Work or the Tenant
Improvements or any of the remainder of the Project or constitute a Material
Change (hereinafter defined), and provided that Tenant shall bear all of the
expenses and increased costs associated with such revisions. Unless (a) required
by applicable Governmental Entities, or (b) approved by Tenant (which approval
shall not be unreasonably withheld), Landlord shall make no material changes to
the approved Base Building Plans. Changes that would delay or increase the cost
of the Tenant Improvements in any material respect, that would alter the facade
design, including materials and structure, and/or alter the layout of the
Building or the Essential Site Improvements in any significant respect, shall be
deemed “material” for purposes hereof. If material changes are required by
applicable Governmental Entities, Landlord shall consult with Tenant with
respect to such required changes and the parties shall use all reasonable
efforts to cooperate in effectuating such changes in a mutually agreeable
manner.

 

1.6 Performance of Landlord’s Work; Schedule of Milestones. Landlord shall cause
Landlord’s Work to be performed by one or more duly licensed contractors
selected by Landlord in substantial accordance with the approved final plans and
specifications therefor, pursuant to validly issued permits, and in compliance
with all applicable Laws. Landlord’s Work shall be performed in a good and
workmanlike manner, with reasonable diligence, and Landlord shall use
commercially reasonable diligent good faith efforts to complete the various
components of the Base Building Improvements in accordance with the “Schedule of
Milestones” attached hereto as Schedule 3 (the parties hereby agreeing that all
milestone dates set forth in Schedule 3 shall be subject to extension for delays
attributable to Force Majeure Events and Tenant Delays) and otherwise in
accordance with good construction practices. If Landlord fails to perform and/or
substantially complete those items of Landlord’s Work set forth in Schedule 3 by
the applicable milestone date for such item of Landlord’s Work set forth in
Schedule 3, and Landlord has not consistently and diligently performed
Landlord’s Work in good faith after receipt of all necessary permits, Tenant
shall be entitled to: (i) deliver a written notice to Landlord specifying those
items of Landlord’s Work which Tenant believes have not been substantially
completed by the applicable milestone date and (ii) if such items are not
substantially completed within fifteen (15) days after delivery of such notice
(or, if such work cannot reasonably be completed with fifteen (15) days, then
within a reasonable time provided that Landlord promptly commences work on such
items and diligently prosecutes the same to completion), then Tenant shall have
the right, as Tenant’s sole remedy (subject to Tenant’s right to terminate as
set forth in Section 3.1 of the Lease), to pursue an action or actions for
specific performance of Landlord’s obligations hereunder, and/or for actual
damages caused by Landlord’s failure to perform and/or substantially complete
Landlord’s Work, cumulatively or alternatively, singularly or in combination;
provided, however, in no event shall Landlord be liable to Tenant for any
speculative, punitive or special damages.

 

SECTION 2

 

TENANT IMPROVEMENTS

 

2.1

Description; General Requirements. As more fully set forth below, Landlord shall
cause to be constructed, at Tenant’s sole cost and expense, all improvements in
and to the Premises, other than Landlord’s Work and Tenant’s Work (as
hereinafter defined), required pursuant to this Work Letter to prepare the same
for Tenant’s initial use and occupancy (collectively, the “Tenant
Improvements”), including, by way of example and not by limitation, interior
walls and movable floor to ceiling partitioning; interior doors and door
hardware; fire sprinkler system drops and heads; interior drop ceilings;
interior plumbing; distribution of HVAC extensions beyond the trunk

 

EXHIBIT D

-2-



--------------------------------------------------------------------------------

 

line distribution/main HVAC shaft; HVAC pneumatic or DDC controls; electrical
distribution from the main electrical room on each floor; elements and
requirements necessary to satisfy the project LEED requirements for tenant
improvements; emergency generators and UPS system (if any); carpeting; floor
covering; interior painting; security systems for the Premises; data and
telephone distribution beyond the main riser on each floor; acoustic insulation;
signage of any type (including exit signage except at exit doors into exit
stairwells, restrooms and elevator lobbies); panic hardware (except at exit
doors into exit stairwells or into elevator lobbies, which Landlord shall
provide as part of the Base Building to the extent required by code);
contractor’s fees; architect’s fees; engineer’s fees; building permit fees;
utility connection fees (not including sewer connection “tap in” fees) for
utilities to or serving the Premises. Attached hereto as Schedule 4 are
specifications for the Building standard components to be used in the
construction of the Tenant Improvements in the Premises (collectively, the
“Standard Improvement Package”). The Standard Improvement Package shall be
reasonably consistent with the quality and type of building standard
improvements provided at other Comparable Buildings. The quality of Tenant
Improvements shall be equal to or of greater quality than the quality set forth
in the Standard Improvement Package; provided, however, that Landlord may, at
Landlord’s option, require the Tenant Improvements to comply with certain
aspects of the Standard Improvement Package and Landlord may make reasonable
changes to the Standard Improvement Package from time to time, so long as such
changes are with the quality and type of building standard improvements provided
at other Comparable Buildings and that such changes do not materially and
adversely affect Tenant’s use of, or ingress to and egress from, the Premises or
the Parking Facilities. In that regard, Tenant acknowledges that Building II is
currently contemplated to be constructed and, at Landlord’s option, shall be
constructed and operated, in accordance with the U.S. Green Building Council’s
Leadership in Energy and Environmental Design Program’s standards, as the same
are amended, supplemented or replaced from time to time, and, at Landlord’s
option, any similar standards (“LEED”). Landlord currently intends that Building
II, upon completion, will be certified as a “certified” level structure and will
be operated in an environmentally responsible and energy-efficient manner in
accordance with LEED. Tenant shall cooperate with Landlord in obtaining and
maintaining the LEED “certified” level as provided in the Lease.

 

2.2 Space Planning. On or before the “Space Plan Delivery Date” set forth in the
Design Schedule, Tenant shall cause Tenant’s Architect to prepare a final space
plan for the Tenant Improvements in the Premises (collectively, the “Space
Plan”) and shall deliver the Space Plan to Landlord for Landlord’s approval. The
Space Plan shall include a description of the Tenant Improvements, as well as a
layout and designation of all offices, rooms and other partitioning, their
intended use, and equipment to be contained therein, all of which shall be
consistent with the D&D Drawings and Section 2.1 of this Work Letter. Within ten
(10) days of Landlord’s receipt of the Space Plan, Landlord shall either approve
the Space Plan or disapprove same, in which latter case, Landlord shall
concurrently with such disapproval provide Tenant with a full set of comments
and proposed revisions, if any, to the Space Plan. Landlord may disapprove the
Space Plan only if it will (i) affect the exterior appearance of the Building;
(ii) adversely affect the Building Structure; (iii) adversely affect the
Building Systems; (iv) unreasonably interfere with any other potential
occupant’s normal and customary office operation, if any, (v) fail to comply
with Law, (vi) involve the use of hazardous materials, (vii) be materially
inconsistent with the D&D Drawings, (viii) have a material adverse affect on the
quality or efficiency of Landlord’s Work, (ix) reduce the quality of the Tenant
Improvements to a quality lower than set forth in the Standard Improvement
Package, or (x) materially delay completion of Landlord’s Work, all as
determined by Landlord in its reasonable discretion (each, a “Material Change”).
If Landlord fails to either approve or disapprove the Space Plan within the ten
(10) day period, Landlord shall be deemed to have approved the Space Plan.
Tenant shall use reasonable efforts to accommodate Landlord’s reasonable
comments and proposed revisions, if any, to the Space Plan. Tenant shall revise
the Space Plan within ten (10) days following its receipt of Landlord’s comments
and proposed revisions and the above process shall be continued until the Space
Plan has been finally completed and approved.

 

2.3 Preliminary Cost Estimate. Within ten (10) Business Days after the Space
Plan has been approved, Landlord shall provide Tenant with a cost estimate in
accordance with the approved Space Plan, which cost estimate shall include, as
nearly as reasonably possible, the estimated cost of all Tenant Improvement
Allowance items to be incurred by Tenant in connection with the design and
construction of the Tenant Improvements (the “Preliminary Cost Estimate”).
Within ten (10) days of Tenant’s receipt of the Preliminary Cost Estimate,
Tenant shall deliver to Landlord in writing any comments or disapprovals Tenant
has relating to the Preliminary Cost Estimate. Tenant’s failure to deliver any
comments or disapprovals within such time shall be deemed Tenant’s approval
thereof. If Tenant reasonably disapproves the Preliminary Cost Estimate,
Landlord and Tenant shall negotiate in good faith to reach agreement on the
items contained in the Preliminary Cost Estimate, provided that Landlord shall
not be obligated to approve any change proposed by Tenant to the Preliminary
Cost Estimate (or the approved Space Plan) that constitutes a Material Change.
Upon approval of the Preliminary Cost Estimate, Tenant shall promptly modify the
Space Plan as necessary to conform to any agreed changes therein and Landlord
shall be released by Tenant to purchase any of the items set forth in the
Preliminary Cost Estimate and to commence the construction relating to such
items; provided, however, that the parties acknowledge that the Preliminary Cost
Estimate is an estimate only and shall not limit Tenant’s obligations to pay for
the design and construction of the Tenant Improvements as provided in this Work
Letter.

 

EXHIBIT D

-3-



--------------------------------------------------------------------------------

2.4 Tenant Improvement Plans. Within sixty (60) days after approval of the
Preliminary Cost Estimate and final Space Plan, Tenant shall cause Tenant’s
Architect to prepare construction plans and specifications for the Tenant
Improvements in a form which is sufficient to allow contractors to bid on the
work and to obtain all applicable permits (“Tenant Improvement Plans”) and shall
deliver same to Landlord for approval. The Tenant Improvement Plans shall be
based on the final Space Plan and the requirements of Section 2.1 of this Work
Letter. Tenant and Tenant’s Architect shall verify, in the field, the dimensions
and conditions as shown on the relevant portions of the Base Building plans, and
Tenant and Tenant’s Architect shall be solely responsible for verifying the
same, and Landlord shall have no responsibility in connection therewith. Within
ten (10) days of Landlord’s receipt of the Tenant Improvements Plans, Landlord
shall either approve the Tenant Improvement Plans or disapprove same, in which
latter case, Landlord shall concurrently with such disapproval provide Tenant
with a full set of comments and proposed revisions, if any, to the Tenant
Improvement Plans. If Landlord fails to either approve or disapprove the Tenant
Improvement Plans within the ten (10) day period, Landlord shall be deemed to
have approved the Tenant Improvement Plans. Tenant shall revise the Tenant
Improvement Plans within ten (10) days following its receipt of Landlord’s
comments and proposed revisions and the above process shall be continued until
the Tenant Improvement Plans have been finally completed and approved.
Landlord’s review of the Tenant Improvement Plans shall not imply Landlord’s
review of the same, or obligate Landlord to review the same, for quality,
design, code compliance or other like matters. Accordingly, notwithstanding that
the Tenant Improvement Plans are reviewed by Landlord or its architect,
engineers and consultants, Landlord shall not be responsible for any omissions
or errors contained in the Tenant Improvement Plans.

 

2.5 Changes to Tenant Improvement Plans. Once the Tenant Improvement Plans are
finalized in accordance with the process set forth above, all subsequent
revisions requested by Tenant will be accommodated by Landlord only to the
extent that such revisions will not constitute a Material Change, and provided
that Tenant shall bear all of the expenses and increased costs and delays
associated with such revisions. Landlord shall use reasonable efforts to provide
Tenant with an estimate of such increased costs and delays within ten (10) days
after receipt of Tenant’s request for such revisions, and Tenant shall either
direct Landlord to proceed with such revisions or withdraw its request for such
revisions within ten (10) days after receipt of Landlord’s cost increase/delay
estimate. Landlord shall not be required to suspend work pending the resolution
of the revision request process described above. Unless (a) required by
applicable Governmental Entities, or (b) approved by Tenant (which approval
shall not be unreasonably withheld), Landlord shall make no material changes to
the approved Tenant Improvement Plans. Changes that would materially delay or
increase the cost of the Tenant Improvements in any material respect or that
would alter the materials and/or the layout of the Tenant Improvements in any
significant respect shall be deemed “material” for purposes hereof. If material
changes are required by applicable Governmental Entities, Landlord shall consult
with Tenant with respect to such required changes and the parties shall use all
reasonable efforts to cooperate in effectuating such changes in a mutually
agreeable manner.

 

2.6

Bid Process; Construction of Tenant Improvements. As soon as reasonably possible
after approval of the Tenant Improvement Plans, Landlord shall solicit bids for
the Tenant Improvement Work from the base building contractor (or an affiliate
of same) selected by Landlord (the “First Chance Contractor”). Landlord shall
prepare a bid package, the contents and substance of which shall be subject to
Tenant’s prior written approval (not to be unreasonably withheld), and which
shall, at a minimum, contain the approved Tenant Improvement Plans and the form
of proposed contract that the successful bidder will be asked to sign (the “TI
Contract”). In that regard, Landlord shall deliver a draft of the proposed TI
Contract to Tenant prior to submittal of the bid package. Within ten (10) days
of Tenant’s receipt of the TI Contract, Tenant shall deliver to Landlord in
writing any comments or disapprovals Tenant has relating to the TI Contract.
Tenant’s failure to deliver any comments or disapprovals within such time shall
be deemed Tenant’s approval thereof. If Tenant reasonably disapproves the TI
Contract, Landlord and Tenant shall negotiate in good faith to reach agreement
on the disapproved items. Landlord may specify acceptable subcontractors for the
major trades (electrical, mechanical, fire and life safety, and plumbing), so
long as such subcontractors are reasonably acceptable to Tenant and charge
competitive market rates. The First Chance Contractor shall have not more than
thirty (30) days from receipt of the bid package to submit its bid to Landlord,
with a copy to Tenant. Upon receipt of the First Chance Contractor’s bid,
Landlord shall meet with Tenant to review the bid and to determine whether to
proceed with the First Chance Contractor. If the First Chance Contractor’s bid
is not acceptable to Landlord or Tenant, then Landlord shall solicit bids from
not less than two (2) other responsible contractors, one of which shall be
selected by Landlord (subject to Tenant’s reasonable approval) and one of which
may be selected by Tenant (subject to Landlord’s reasonable approval; Landlord
hereby approves Burge as a Tenant-selected contractor for such purpose). Each
proposed contractor shall have not more than thirty (30) days after receipt of
the bid package to submit its bid to Landlord, with a copy to Tenant. Landlord
and Tenant shall meet to compare and reconcile the bids, and Landlord shall
select the lowest qualified bidder therefrom (including any re-bid by the First
Chance Contractor) to construct the Tenant Improvements, after consultation with
Tenant (except that Landlord may, with Tenant’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed, select any other
bidder whose bid is not more than 5% higher than the lowest qualified bidder if
Landlord has reasonable grounds to do so). Landlord shall notify Tenant of the
identity of the contractor so selected by Landlord to perform the Tenant
Improvement work (the “TI Contractor”), together with a revised cost estimate
for the design and construction of the

 

EXHIBIT D

-4-



--------------------------------------------------------------------------------

 

Tenant Improvements based on the bid (the “Final Cost Estimate”). Upon approval
of the TI Contract and upon Tenant’s delivery of the Over-Allowance Amount (as
described in Section 2.7 of this Work Letter), Landlord shall enter into the TI
Contract and shall cause the TI Contractor to construct and complete the Tenant
Improvement Work in accordance with the approved final Tenant Improvement Plans,
the TI Contract and this Work Letter.

 

2.7 Tenant Improvement Allowance; Over-Allowance Amount. Tenant shall be
entitled to a one-time tenant improvement allowance (the “Tenant Improvement
Allowance”) in the amount of Forty-Three Dollars ($43.00) per rentable square
foot of the Premises for the costs relating to the design and construction of
the Tenant Improvements. In no event shall Landlord be obligated to make
disbursements with respect to the Tenant Improvements pursuant to this Work
Letter in a total amount that exceeds the Tenant Improvement Allowance. All
Tenant Improvements for which the Tenant Improvement Allowance has been made
available shall be deemed Landlord’s property under the terms of this Lease.
Within ten (10) days after Landlord notifies Tenant of the Final Cost Estimate,
Tenant shall deliver to Landlord cash in an amount (the “Over-Allowance Amount”)
equal to the difference between (i) the Final Cost Estimate, and (ii) the amount
of the Tenant Improvement Allowance. The Over-Allowance Amount shall be
disbursed by Landlord prorata with the disbursement of any then remaining
portion of the Tenant Improvement Allowance, and such disbursement shall be
pursuant to the same procedure as the Tenant Improvement Allowance (by way of
example only, if the Over-Allowance Amount is 10% of the Final Cost Estimate,
then each disbursement will be 90% from the Tenant Improvement Allowance and 10%
from the Over-Allowance Amount). If any revisions, changes, or substitutions
shall be made to the Tenant Improvement Plans or the Tenant Improvements as
permitted by this Work Letter, any additional costs which arise in connection
with such revisions, changes or substitutions or any other additional costs
shall be paid by Tenant to Landlord within ten (10) days after Landlord’s
request as an addition to the Over-Allowance Amount. As soon as reasonably
possible following Substantial Completion, Landlord shall provide Tenant with
the final breakdown of the actual cost of the Tenant Improvement work (the
“Actual Cost”) together with reasonable supporting documentation (the “Actual
Cost Notice”). If the Actual Cost is less than the Tenant Improvement Allowance
plus any Over-Allowance Amounts paid by Tenant, then Landlord shall refund that
difference to Tenant within twenty (20) Business Days following delivery of the
Actual Cost Notice. If, however, the Actual Cost is greater than the Tenant
Improvement Allowance plus any Over-Allowance Amounts paid by Tenant, then
Tenant shall pay that deficiency to Landlord as additional Rent within twenty
(20) Business Days following delivery of the Actual Cost Notice.

 

2.8 Disbursement of the Tenant Improvement Allowance. Except as otherwise set
forth in this Work Letter, the Tenant Improvement Allowance shall be disbursed
by Landlord (each of which disbursements shall be made pursuant to Landlord’s
disbursement process) for costs related to the construction of the Tenant
Improvements and for the following items and costs (collectively, the “Tenant
Improvement Allowance Items”): (i) payment of the fees of Tenant’s Architect and
the fees of Landlord’s Architect and other fees incurred by, and the cost of
documents and materials supplied by, Landlord and Landlord’s consultants in
connection with the preparation and review of the Space Plans and the Tenant
Improvement Plans; (ii) the cost of obtaining any and all permits for the
construction of the Tenant Improvements; (iii) the cost of any changes in the
Tenant Improvements when such changes are required by the Tenant Improvement
Plans; and (iv) the cost of any changes to the Tenant Improvement Plans or
Tenant Improvements required by applicable Laws. Tenant agrees to pay Landlord
for the costs of design and construction of the Tenant Improvements incurred in
excess of the Tenant Improvement Allowance; provided, however, Tenant shall in
no event be required to pay for:

 

  (i) Construction costs in excess of amounts payable under the approved TI
Contract or in excess of change orders approved in writing by Tenant;

 

  (ii) Any cost or expense incurred in connection with or arising out of the
construction of the Landlord Work;

 

  (iii) Any supervision or administration fees or charges of Landlord for
supervising the Tenant Improvement work, and any salaries, payroll, taxes,
unemployment insurance contributions, social security taxes and other
assessments, fringe benefits, and related compensation for Landlord’s employees
for their time spent supervising or administering the Tenant Improvement work;

 

  (iv) Expenses of Landlord’s offices, including, but not limited to, Landlord’s
overhead or general expenses of any kind;

 

  (v) Any part of the Landlord’s financing expenses, including interest on the
Landlord’s capital employed in constructing the Tenant Improvement Work;

 

  (vi) Costs due to the negligence, willful acts or misconduct of Landlord or
Landlord’s Architect or the TI Contractor, including, but not limited to, the
correction of any defective or nonconforming Tenant Improvement work, disposal
of materials and equipment wrongly supplied, or making good any damage to
property;

 

EXHIBIT D

-5-



--------------------------------------------------------------------------------

  (vii) Any and all expenses, including, but not limited to attorneys’ fees and
costs, incurred in defending against mechanic’s lien, stop notice, and/or
payment bond claims (other than those caused by Tenant); or

 

  (viii) Any and all costs incurred by Landlord’s Architect to prepare the Base
Building Plans or the development of drawings and specifications for the
construction of any of the Landlord Work.

 

2.9 Required Removables. Landlord, by written notice to Tenant given at least
twelve months prior to the Termination Date, may require Tenant to remove, at
Tenant’s expense, any Tenant Improvements that are performed by or for the
benefit of Tenant and, in Landlord’s reasonable judgment, are of a nature that
would require removal and repair costs that are materially in excess of the
removal and repair costs associated with standard office improvements
(collectively referred to as “Required Removables”). Without limitation, it is
agreed that Required Removables include internal stairways, raised floors,
personal baths and showers, vaults, rolling file systems and structural
alterations and modifications of any type. The Required Removables designated by
Landlord shall be removed by Tenant before the Termination Date, provided that
upon prior written notice to Landlord, Tenant may remain in the Premises for up
to five (5) days after the Termination Date for the sole purpose of removing the
Required Removables. Tenant’s possession of the Premises shall be subject to all
of the terms and conditions of this Lease, including the obligation to pay Rent
on a per diem basis at the rate in effect for the last month of the Term. Tenant
shall repair damage caused by the installation or removal of Required
Removables. If Tenant fails to remove any Required Removables or perform related
repairs in a timely manner, Landlord, at Tenant’s expense, may remove and
dispose of the Required Removables and perform the required repairs. Tenant,
within fifteen (15) days after receipt of an invoice, shall reimburse Landlord
for the reasonable costs incurred by Landlord.

 

2.10 Contractor’s Warranties and Guaranties. Landlord shall obtain customary
warranties from the TI Contractor to the extent provided in the TI Contract and
from the manufacturers of equipment included as part of the Tenant Improvements,
provided such warranties are provided at no extra cost (unless Tenant agrees to
pay the extra cost). If repairs are required to be made to any portion of the
Tenant Improvements, Tenant shall notify Landlord (and Tenant may also, at its
election, notify the TI Contractor), and if such repairs are items for which
Landlord may have obtained a warranty, Landlord shall assign such warranty to
Tenant (or, at Landlord’s option, enforce such warranty for Tenant’s benefit)
upon request. Tenant hereby waives all claims against Landlord relating to, or
arising out of the construction of, the Tenant Improvements, except for defaults
by Landlord of its obligations under this Work Letter or the Lease. Following
completion of the Tenant Improvements, Landlord shall assemble and provide to
Tenant copies of all warranties relating to the Tenant Improvements.

 

SECTION 3

 

SUBSTANTIAL COMPLETION

 

3.1 Ready for Occupancy. The Premises shall be deemed “Ready for Occupancy” upon
the earlier of the date upon which Tenant commences business operations from the
Premises or the date of Substantial Completion. For purposes of this Lease,
“Substantial Completion” shall be deemed to mean the date when all of the
following shall have occurred: (i) Landlord shall have delivered to Tenant a
certificate of occupancy issued by the City of Irvine for the Premises, or
Tenant is legally entitled to occupy the Premises for the operation of its
business without violating any law or regulation or voiding or adversely
affecting its insurance coverage, whether pursuant to a temporary certificate of
occupancy or otherwise (such as complete sign off on all building inspection
cards); and (ii) Landlord’s Work and the Tenant Improvements have been completed
in accordance with the terms hereof, except for normal so-called “punch-list” or
“pick-up list” items which do not unreasonably interfere with Tenant’s use of
the Premises or the Project (which shall be completed as set forth in Section
3.2 of this Work Letter); (iii) all sewer, water, electrical and other utility
services have been connected, are available and in good working order, and have
sufficient capacity to service the Premises are required by the Lease, (iv)
Tenant is provided with reasonable access to the Premises, with the Essential
Site Improvements in a reasonably clean and safe condition and open and
available for use by Tenant, its employees, guests, customers and invitees; and
(v) Landlord’s Architect delivers its statement to Tenant that Landlord’s Work
and the Tenant Improvements have been substantially completed in accordance with
the approved plans and specifications. Landlord shall use commercially
reasonable efforts to give Tenant not less than thirty (30) days advance written
notice of the likely date upon which Substantial Completion is to be achieved.
Landlord currently anticipates that Substantial Completion will occur on or
before March 1, 2006 (the “Estimated Commencement Date”).

 

3.2

Punch List. Within twenty (20) days after Substantial Completion, Tenant shall
prepare and submit to Landlord a list of those items of Landlord’s Work and the
Tenant Improvements requiring correction and/or completion (a “Punch List”). If
Landlord shall object to any item set forth on such Punch List, Landlord shall
give Tenant written notice thereof within five (5) business days after
Landlord’s receipt of the Punch List, setting forth in reasonable detail the
item or items to which Landlord objects and the grounds for such objection. If
Landlord shall fail to so

 

EXHIBIT D

-6-



--------------------------------------------------------------------------------

 

notify Tenant within such five (5) business day period, then Landlord shall be
deemed to have accepted the Punch List and agreed to correct and/or complete (as
the case may be) all items set forth thereon as provided below. Conversely, if
Landlord shall so notify Tenant within such five (5) business day period, then:
(i) if Landlord shall fail to object to all of the items set forth in the Punch
List, then Landlord shall be deemed to have accepted those items on the Punch
List as to which Landlord shall not have objected and agreed to correct and/or
complete (as the case may be) such items as provided in below; and (ii) with
respect to those items set forth on the Punch List as to which Landlord has so
objected: (x) Landlord and Tenant shall attempt in good faith to resolve the
dispute within ten (10) days thereafter, and, to the extent that the parties
shall agree as to any item(s) to which Landlord has objected, they shall confirm
such agreement in writing; and (y) to the extent that the parties are unable to
resolve their dispute as to one or more items on the Punch List and join in such
a confirmatory writing within such ten (10) day period, either party shall have
the right, at any time thereafter prior to such a resolution, to submit the
dispute to arbitration as set forth in Section 27.28 of the Lease. Landlord
shall correct and/or complete all items on each Punch List with reasonable
diligence but, in any event, within thirty (30) days after Landlord’s receipt of
the same or, if Landlord shall object to one or more items on the Punch List as
and when provided in paragraph (a) above, as to those items within sixty (60)
days (subject to extension for Force Majeure Events) after Landlord’s objection
has been resolved as provided therein. If Landlord fails to correct and/or
complete any of such items within such sixty (60) day period, and Landlord has
not been diligently working to correct and/or complete such Punch List items,
then (i) in the case of any portion of such Punch List items which are within
the Premises, have the same done for the account of Landlord without any further
notice or cure period, the cost of which shall be paid by Landlord to Tenant
within fifteen (15) days after Tenant’s written demand therefor and delivery of
copies of invoices and other reasonable back up documentation, or (ii) in the
case of all other unperformed Punch List Items, Tenant shall be entitled to
pursue an arbitration action or actions pursuant to Section 27.28 of the Lease
for specific performance of Landlord’s obligations hereunder, and/or for actual
damages caused by Landlord’s failure to perform and/or substantially complete
Landlord’s Work, cumulatively or alternatively, singularly or in combination;
provided, however, in no event shall Landlord be liable to Tenant for any
speculative, punitive or special damages.

 

3.3 Delay in Substantial Completion of the Premises. Except as provided in this
Section 5.2, the Commencement Date shall occur as set forth in the Lease and
Section 5.1, above. If there shall be a delay or there are delays in the
Substantial Completion of the Premises or in the occurrence of any of the other
conditions precedent to the Commencement Date, as set forth in the Lease, to the
extent resulting from the following (collectively, “Tenant Delays”):

 

  (a) Tenant’s failure to comply with the Design Schedule;

 

  (b) Tenant’s failure to timely approve any matter requiring Tenant’s approval
(provided Tenant receives all reasonable information to make such
determination);

 

  (c) A material breach by Tenant of the terms of this Work Letter or the Lease;

 

  (d) Changes in any of the Base Building Plans or Tenant Improvement Plans due
to Tenant’s acts or omissions after approval of the same by Landlord and Tenant;

 

  (e) Tenant’s request for changes in the Approved Tenant Improvement Plans
(which actually delays substantial completion);

 

  (f) Tenant’s requirement for materials, components, finishes or improvements
which are not available in a commercially reasonable time given the anticipated
date of Substantial Completion of the Premises, as set forth in the Lease, or
which are different from, or not included in, the Standard Improvement Package;

 

  (g) Changes to the Base Building Plans required by the approved Tenant
Improvement Plans; or

 

  (h) Any other acts or omissions of Tenant, or its agents, or employees;

 

then, notwithstanding anything to the contrary set forth in the Lease or this
Work Letter and regardless of the actual date of Substantial Completion of the
Premises, the Commencement Date shall be deemed to be the date the Commencement
Date would have occurred if no Tenant Delay or Delays, as set forth above, had
occurred; provided that any such delays are not due to the acts, delays or
omissions of Landlord. Landlord shall notify Tenant of any act or omission that
Landlord considers a Tenant Delay within a reasonable time after Landlord
actually becomes aware of such Tenant Delay.

 

SECTION 4

 

MISCELLANEOUS

 

4.1

Tenant’s Work In Premises Prior to Substantial Completion. Landlord and Tenant
acknowledge and agree that certain work required for Tenant’s occupancy of the
Premises, including but not

 

EXHIBIT D

-7-



--------------------------------------------------------------------------------

 

limited to the procurement and installation of furniture, fixtures, equipment,
artwork and interior signage are beyond the scope of the Tenant Improvements and
shall be performed by Tenant or its contractors at Tenant’s sole cost and
expense. Provided that Tenant and its agents do not interfere with Contractor’s
work in the Building and the Premises and complies with the requirements set
forth below, Landlord shall allow (and shall direct the TI Contractor to allow)
Tenant access to the Premises prior to Substantial Completion for the purpose of
performing such work (“Tenant’s Work”). Landlord shall not charge Tenant for
utilities or elevator service used by Tenant in connection with Tenant’s Work.
Prior to Tenant’s entry into the Premises as permitted by the terms hereof,
Tenant shall submit a schedule to Landlord and the TI Contractor, for their
approval, which schedule shall detail the timing and purpose of Tenant’s entry,
and shall perform Tenant’s Work in such a way as not to hinder or delay the
operations of Landlord or the TI Contractor in the Building. Tenant shall
promptly pay to Landlord any costs incurred by Landlord as a result of any
interference with Landlord’s operations by Tenant or its contractors. Landlord
shall make all reasonable efforts to notify Tenant of any such interference of
which Landlord has actual knowledge, but failure to provide such notice shall in
no way limit Landlord’s right to demand payment for such costs. Tenant’s
contractors shall be subject to Landlord’s prior written approval, which shall
not be unreasonably withheld, conditioned or delayed, and to the administrative
supervision of the TI Contractor. All items of Tenant’s Work shall constitute
Tenant’s Property. Tenant’s Work shall comply with all of the following
requirements:

 

(a) Tenant’s Work shall not proceed until Landlord has approved in writing: (i)
Tenant’s contractors, (ii) proof of the amount and coverage of public liability
and property damage insurance carried by Tenant’s contractors in the form of an
endorsed insurance certificate naming Landlord, the Contractor, and the agents
of Landlord and the Contractor as additional insureds, in an amount not less
than two million dollars, and (iii) the plans and specifications for Tenant’s
Work.

 

(b) Tenant’s Work shall be performed in conformity with a valid permit when
required, a copy of which shall be furnished to Landlord before such work is
commenced. In any event, all Tenant’s Work shall comply with all applicable
Laws. Landlord shall have no responsibility for Tenant’s failure to comply with
such applicable Laws. Any and all delay in obtaining a certificate of occupancy
due to Tenant’s vendors is the responsibility of Tenant and shall be a Tenant
Delay. In connection with Tenant’s Work, Tenant or its contractors shall arrange
for any necessary hoisting or elevator service with Landlord and shall pay such
reasonable costs for such services as may be charged by Landlord.

 

(c) Tenant shall promptly pay Landlord upon demand for any extra expense
incurred by Landlord by reason of faulty work done by Tenant or its contractors,
by reason of damage to existing work caused by Tenant or its contractors, or by
reason of inadequate cleanup by Tenant or its contractors.

 

4.2 Freight Elevators. Landlord shall make the freight elevator reasonably
available to Tenant, at no additional cost to Tenant, in connection with initial
decorating, furnishing and moving into the Premises.

 

4.3 Tenant’s Representative. Tenant has designated Kathy Murray as its sole
representative (“Tenant’s Representative”) with respect to the matters set forth
in this Work Letter, who, until further notice to Landlord, shall have full
authority and responsibility to act on behalf of the Tenant as required in this
Work Letter. Tenant shall have the right, at Tenant’s sole cost and expense, to
keep Tenant’s Representative at the Project at such times as it may deem
necessary during the period of construction of Landlord’s Work and the Tenant
Improvement work, to assist in the supervision thereof, and to verify that all
work is being done in accordance with the approved plans and specifications. If
Tenant’s Representative determines that the construction is not proceeding in
accordance with the approved plans and specifications and the requirements of
this Work Letter, Tenant’s Representative shall have the right, but not the
obligation, to require Landlord to immediately take all steps necessary to
correct the non-complying work, at Landlord’s sole cost and expense. If Landlord
fails to correct defective work, Tenant, upon five (5) days’ prior written
notice, may order Landlord to stop the work, or any portion thereof, until the
cause for such order has been eliminated; however, this right of Tenant to stop
the work shall not give rise to any duty on the part of Tenant to exercise this
right for the benefit of Landlord or any other person or entity. Neither
Tenant’s failure to inspect the work, nor Tenant’s failure to require the
correction of any defective work, shall result in any liability to Tenant
whatsoever.

 

4.4

Landlord’s Representative. Landlord has designated Greg Galletly as its sole
representative (“Landlord’s Representative”) with respect to the matters set
forth in this Work Letter, who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Work Letter. Landlord shall have the right, at Landlord’s sole cost and
expense, to keep Landlord’s Representative at the Premises at such times as it
may deem necessary during the period of Tenant’s Work, to assist in the
supervision thereof, and to verify that all work is being done in accordance
with the approved plans and specifications. If Landlord’s Representative
determines that Tenant’s Work is not proceeding in accordance with the approved
plans and specifications and the requirements of this Work Letter, Landlord’s
Representative shall have the right, but not the obligation, to require Tenant
to immediately take all steps necessary to correct the non-complying work, at
Tenant’s sole cost and expense. If Tenant fails to correct

 

EXHIBIT D

-8-



--------------------------------------------------------------------------------

 

defective work, Landlord, upon five (5) days’ prior written notice, may order
Tenant to stop the work, or any portion thereof, until the cause for such order
has been eliminated; however, this right of Landlord to stop the work shall not
give rise to any duty on the part of Landlord to exercise this right for the
benefit of Tenant or any other person or entity. Neither Landlord’s failure to
inspect the work, nor Landlord’s failure to require the correction of any
defective work, shall result in any liability to Landlord whatsoever.

 

4.5 Builder’s Risk Insurance. Landlord shall obtain, at its cost, and maintain
in full force and effect during the course of construction of Landlord’s Work
and the Tenant Improvement work, “all risk” property insurance covering
Landlord’s Work and the Tenant Improvements for the full cost of replacement
thereof at the time of any loss.

 

4.6 As-Built Plans; Notice of Completion. Upon completion of the Tenant
Improvements, Landlord shall deliver to Tenant a set of “as-built” plans and
specifications of the Tenant Improvements, and within ten (10) days after
completion, Landlord shall cause a Notice of Completion to be recorded in the
office of the Recorder of the County of Orange in accordance with Section 3093
of the Civil Code of the State of California or any successor statute

 

4.7 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter, if a Default by Tenant under the
Lease or a default under this Work Letter has occurred at any time on or before
the Substantial Completion, then (i) in addition to all other rights and
remedies granted to Landlord pursuant to the Lease, Landlord shall have the
right to withhold payment of all or any portion of the Tenant Improvement
Allowance and/or Landlord may cause the applicable contractor(s) to cease
construction (in which case, Tenant shall be responsible for any delay in
Substantial Completion caused by such work stoppage as set forth in this Work
Letter), and (ii) all other obligations of Landlord under the terms of this Work
Letter shall be forgiven until such time as such default is cured pursuant to
the terms of the Lease.

 

4.8 Lease Provisions. The indemnification provisions set forth in the Lease
shall apply to activities by Landlord and Tenant under this Work Letter.

 

4.9 Books and Records. Landlord shall prepare and maintain or cause to be
prepared and maintained detailed and accurate operating and financial records
for the Tenant Improvements. Tenant shall have the right to inspect such records
at the offices of Landlord in Southern California during normal business hours
and to make copies thereof at Tenant’s sole cost and expense. Landlord shall
preserve, or cause its agents to preserve, copies of all books and records
relating to the Tenant Improvements for a period of three (3) years after the
completion of the Tenant Improvements.

 

4.10 Governmental Approvals. Landlord shall be responsible for obtaining all
necessary agreements with governmental agencies and utility companies relating
to access, traffic control, availability of utility services and other similar
entitlements affecting the construction of Landlord’s Work and the Tenant
Improvements.

 

4.11 Permits; Compliance with Law. In addition to Landlord’s obligations under
Section 4.10 above, Landlord shall be responsible for obtaining, or causing the
TI Contractor to obtain, all building permits and other governmental approvals,
permits and land use entitlements required to complete Landlord’s Work and the
Tenant Improvements. Landlord shall perform or cause Landlord’s Work to be
performed in compliance with all current applicable Laws governing completion of
the Landlord Work, including, without limitation, the requirements of the ADA
and Title 24 in effect as of the Commencement Date, except to the extent such
compliance results from Tenant’s unique design or requirements not typical of a
large general office user or from Tenant’s particular manner of use of the
Premises. If Landlord’s Work does not comply with current applicable Laws as
described above and the cost to complete the design and/or construction of the
Tenant Improvements increases above that which would have been incurred had
Landlord’s Work been constructed in compliance with the then current applicable
Laws, then such costs shall not be charged against the Tenant Improvement
Allowance and Landlord shall be responsible for the same. In furtherance of the
foregoing, the parties acknowledge and agree that the installation of the Tenant
Improvements in the Premises will require certain work within the Premises
(including work to the Base Building) that is not required to be completed until
the installation of such Tenant Improvements (such as, for example, the fire
sprinkler distribution work) that will be required as the Tenant Improvements
are being installed in the Premises; this type of work shall not be considered
to be Landlord’s responsibility pursuant to the foregoing sentence.

 

4.12 Status Reports. Landlord and Tenant shall schedule weekly status
conferences to discuss the progress of the design and construction of Landlord’s
Work and the Tenant Improvements. Landlord shall inform Tenant of any problems
or developments with respect to such design or construction that may have an
adverse impact on the completion of Landlord’s Work or the Tenant Improvements
promptly after Landlord becomes aware of such problems or developments.

 

EXHIBIT D

-9-



--------------------------------------------------------------------------------

Schedules to be attached:

 

SCHEDULE 1      Landlord’s Work Description (Base Building and Essential Site
Improvements) SCHEDULE 2      Design Schedule SCHEDULE 3      Schedule of
Milestones for Base Building SCHEDULE 4      Building Standard Tenant
Improvement Specifications

 

EXHIBIT D

-10-



--------------------------------------------------------------------------------

SCHEDULE 1 TO WORK LETTER

 

BASE BUILDING AND ESSENTIAL SITE IMPROVEMENTS

 

A. GENERAL

 

The “Base Building” and the “Essential Site Improvements” as referenced in the
Work Letter to which this Schedule is attached shall be constructed materially
in accordance with the architectural drawings prepared by Ware & Malcomb
Architects and mutually approved by Landlord and Tenant, including the
improvements described below.

 

B. STRUCTURE; CONCRETE FLOORS

 

1. The Building shall be a seven-story structural steel building with floor
plates ranging from approximately 24,800 rentable square feet to 31,200 rentable
square feet. The foundations for the Building shall be typical for a Building of
this size and character and shall have been professionally designed in
accordance with the soil and geological conditions of the site.

 

2. A subterranean parking area shall be provided beneath the Building providing
between fifty and sixty-five total full size vehicle parking stalls serving the
Building (including handicap spaces and handicap access as required by code).

 

3. The majority of each floor shall accommodate a minimum 12’ finished ceiling
height, except as otherwise deemed necessary by Landlord to accommodate
stairwells or Building systems or equipment.

 

4. The concrete floors of the Premises within the Building shall be finished in
accordance with the plans and specifications for the Building and shall be ready
to accept Tenant’s carpeting and hard surface floor covering with ordinary floor
preparation by the tenant improvement contractor. The concrete floors shall be
designed and constructed to support the following loads:

 

(a) Partition Load - (20) twenty lbs./sf.

 

(b) Live Load - (50) fifty lbs./sf. in accordance with the current Uniform
Building Code. Subject to live load redistribution calculations, Landlord’s
architect will work with Tenant to identify and provide areas of the Building
that will accommodate heavier loads to accommodate additional loading
requirements of special areas (e.g., File Room).

 

C. EXTERIOR GLASS

 

1. Exterior glass shall be energy efficient, tinted and shall be free from
nicks, cracks and marring.

 

2. The glass and glass framing system shall be designed, constructed and sealed
to assure the integrity of the exterior wall system and protect against moisture
penetration.

 

3. The interior window mullions and or metal frames shall be free from adhesive,
punctures, screw holes and dents and shall be painted or finished so as to
provide a like new appearance.

 

D. ROOFING MEMBRANE AND STRUCTURE

 

1. The roof type and design shall incorporate a single ply roof membrane.

 

2. Landlord shall utilize the services of a professional roofing consultant to
provide mutually approved formal specifications and to assure the integrity of
the installation.

 

3. Landlord shall provide in accordance with local code, rooftop equipment
screening adequate for initial and future Building rooftop equipment.

 

E. COMMON AREAS, COLUMNS, PERIMETER CONDITIONS AND BUILDING CORE

 

1. Service core shall be complete with finished elevators, vertical stairwell,
exit shafts as required by code, ventilation shafts, electrical/telephone rooms,
and mechanical room(s). Exit stairwells to be painted. Exterior wall and columns
shall be finished by Tenant.

 

2. All exterior doors, door closer and locking devices as necessary.

 

EXHIBIT D

-11-



--------------------------------------------------------------------------------

3. Tenant shall be responsible for the cost of Building main and floor lobby
area improvements (e.g., flooring, wall finishes, ceiling and lighting
treatments), which shall be installed by Landlord as part of the Tenant
Improvement work and paid for out of the Tenant Improvement Allowance.

 

F. WASTE WATER AND VENT SYSTEM (PLUMBING)

 

Landlord shall provide a minimum of two points of access to domestic water,
sanitary waste and vent for Tenant’s distribution shall be provided on each
floor.

 

G. HVAC SYSTEM

 

1. Landlord shall provide a quality heating, ventilating and air conditioning
(HVAC) System with service available on a year round basis. Tenant shall be
permitted to use after-hours HVAC service. The Base Building shall be provided
with the “main loop” in place. All distribution shall be installed by Landlord
at Tenant’s cost as part of the Tenant Improvement work and paid for out of the
Tenant Improvement Allowance.

 

2. Base Building HVAC system to furnish conditioned clean supply air through the
medium pressure base building air ducts, in sufficient capacities and quantities
and at temperatures and pressures as required to maintain conditions as noted
below:

 

(a) Indoor winter conditions: 72 dg. F. Dry bulb; Indoor summer conditions: 78
dg F. Dry bulb; with 50% Maximum Relative Humidity.

 

(b) Outdoor summer and winter design conditions in accordance with ASHRAE
publication #SPCDX, Climatic Data for Region Ten, 5th Edition, May 1982.

 

(c) Summer Design Condition – 0.5% Column, Winter Design Condition - Median of
Extremes.

 

(d) Population Density - 1/100 usf.

 

(e) Cooling Load: 3 watts/usf dissipated heat for lighting and equipment (not
including rooms with supplemental cooling such as computer and print rooms or
Base Building equipment).

 

(f) Minimum zoning requirements:

 

(1) Open areas - one (1) zone per 1,500 usable square feet.

 

(2) Private offices - five (5) per zone.

 

(3) Separate zones for (i) special rooms with 2 exposures, and (ii)
conference/meeting rooms.

 

3. The Base Building HVAC system furnished to the Premises shall be a digitally
controlled water source DX/VAV system.

 

4. Base Building HVAC controls to be of adequate capacity and size to
accommodate the criteria specified herein.

 

5. Supply air requirements shall have a maximum efficiency rating value (“MERV”)
of 14 in accordance with ASHRAE 52.2.

 

6. Outside air requirements shall be consistent with ASHRAE Standard 62-1989.

 

7. The energy management system shall be capable of allowing Tenant to request
floor by floor after hours HVAC and lighting via direct telephone interface, 24
hours daily.

 

H. ELECTRICAL AND POWER SYSTEM

 

1. Electrical services shall be in accordance with serving utility requirements
including but not limited to all substructures, backboards, and switchgear, for
complete operating systems.

 

2. Landlord shall provide the main power service from utility provider to the
entry point of the Building, which shall be at 277/480 volts, three-phase, four
wire located in a room within the Building.

 

3. Landlord shall furnish on the floors occupied by Tenant all electrical
feeders, transformers, distribution panels and branch circuit breaker panels to
support the following load requirements:

 

(a) Connected Load / 208V/120V Utility Power: 8 watts/rsf with the number of
branch circuits provided on the basis of one (1) 20 ampere, single pole,
120-volt circuit breaker per 100 rsf.

 

EXHIBIT D

-12-



--------------------------------------------------------------------------------

(b) 227V/480V lighting power: 1.5 watts/rsf with the number of branch circuits
based on a load of 3000 watts per 20 ampere, 277 volt branch circuit.

 

(c) Power for HVAC: As required by Building to support stated electrical demand
load.

 

4. Demand Load (Consumed): An average of 8 watts/rsf] consumed power on a
monthly basis, such average calculated based on Normal Business Hours (excluding
power for HVAC).

 

5. Emergency Power: Landlord shall provide emergency power to operate all
essential building services per codes including but not limited to:

 

(a) Emergency elevator service;

 

(b) Egress lighting;

 

(c) Fire life safety systems;

 

(d) Mechanical Smoke Control Equipment.

 

I. TOILET ROOMS

 

1. Women’s and men’s toilet rooms, on the floors occupied by Tenant, shall be
designed and constructed in compliance, as to the Base Building, with current
(as of the Commencement Date) code requirements and laws for size and quantity,
including the Americans with Disabilities Act. The minimum level of design and
finish (subject to Tenant’s approval rights in the Work Letter) shall not be
less than the following:

 

(a) City water shall be provided for all toilet rooms.

 

(b) All vertical wetwalls shall be finished with full height ceramic tile.

 

(c) Floors shall be finished with ceramic tile and include recessed floor
drains.

 

(d) The ceilings shall be painted drywall.

 

(e) Metal toilet partitions shall be floor mounted with concealed latch and coat
hooks.

 

(f) Urinal partitions shall be wall mounted.

 

(g) Urinals shall be wall mounted in all rest rooms.

 

(h) All fixtures and accessories shall be stainless steel and meet current
governmental laws, codes and regulations, including without limitation, the
Americans with Disabilities Act and shall include, but shall not be limited to:

 

(1) Recessed seat cover dispenser.

 

(2) Recessed paper towel dispenser/waste receptacles.

 

(3) Recessed feminine napkin vendor.

 

(4) Partition mounted roll toilet tissue dispensers.

 

(5) Handicap grab bar as required by code.

 

(6) Lavatory soap dispensers.

 

2. The layout of each restroom facility within the Building shall be in
accordance with applicable laws and codes.

 

J. FIRE AND LIFE SAFETY SYSTEMS

 

1. Base Building fire and life safety systems shall meet all applicable code
requirements, including but not limited to California State Title 24 and
Americans with Disabilities Act, as of the Commencement Date, including the
following improvements for the Building Common Areas (exit stairwells, exit
corridors, lobbies):

 

(a) Exit signs.

 

EXHIBIT D

-13-



--------------------------------------------------------------------------------

(b) Fire extinguishers and cabinets.

 

(c) Life safety speakers/strobe lights and smoke detectors.

 

2. Fire sprinkler loop with points of connection within Tenant space including a
main loop and branch distribution piping, including mains and laterals (drops
and heads to be at Tenant’s cost as part of the Tenant Improvement work), as
required by local code on each floor.

 

3. Standpipe branch connection into Premises for code-required tenant hose
valves stations within Premises.

 

4. Capacity only for fire alarm inputs and control outputs and for fire alarm
sounding devices as required to be audible throughout the Premises and strobe
light capacity in accordance with current code (as of the Commencement Date).

 

K. SECURITY ACCESS SYSTEMS

 

1. Card access devices provided at all Building entrances and exits, Building
elevators, and entrances and exits to parking areas. Such system shall include
recording and monitoring devices located within a central location, to be
determined by Landlord and Tenant, in the Building.

 

2. All Building security equipment and devices may be separable from Tenant’s
security system(s), and Landlord and Tenant will work cooperatively to design
their security systems to be compatible.

 

L. COMMUNICATION SYSTEMS & TELECOMMUNICATIONS ACCESS

 

1. A main telephone terminal room in the Building shall be provided with
multiple feeder ducts and service from the telephone company. Landlord shall
provide conduits from this terminal room in the Building to the main telephone
risers and conduits that service the Premises. Fire resistant plywood telephone
backboards shall be provided in each telephone room and/or riser closet.

 

2. Fire sealed floor openings shall be provided in the telephone room on each
floor of the Building for additional risers, conduits and cables.

 

M. ELEVATORS

 

1. 4 passenger elevators. Elevator cars in the Building shall be equipped with
security card readers. All elevator cars, lobby call lanterns and call buttons
shall be in compliance with all applicable Laws in effect on the Commencement
Date.

 

2. One (1) separate swing service elevator (deeper than it is wide) with
adequate size and weight capabilities to accommodate the efficient loading and
unloading of building materials and standard office equipment. This elevator
shall provide access to all floors of the Building and basement levels of the
Building and have a rear access door on each floor into a service lobby.

 

3. Passenger elevator speed shall be a minimum average of 350’ per minute.

 

N. LOADING DOCK; TRASH AREAS

 

Tenant shall have full use of the Building’s loading dock bays. All loading dock
activity shall be operated and maintained by Landlord on a nondiscriminatory
basis.

 

O. WALLS AND WINDOWS

 

  1. Curtain walls shall be installed and sealed.

 

  2. Exterior windows shall be installed and sealed.

 

  3. Landlord shall provide “Mecco” window blinds or the equivalent.

 

EXHIBIT D

-14-



--------------------------------------------------------------------------------

P. SOUND ATTENUATION

 

Floor assemblies and the Building structure shall be constructed with sufficient
provisions for thermal insulation and acoustic control to limit noise
transmission generated from Building equipment.

 

Q. ESSENTIAL SITE IMPROVEMENTS

 

The “Essential Site Improvements” as referenced in the Work Letter shall consist
of the following:

 

  1. Building I as shown on the Site Plan;

 

  2. 6-Level Parking Structure with a minimum capacity for 1,000 stalls;

 

  3. A main driveway from the signalized intersection at Jamboree Road, crossing
the project and connecting to Fairchild Road;

 

  4. A secondary driveway (which may include a valet station);

 

  5. A service driveway with access to the sub-grade parking below the Building
(the service drive will include a trash enclosure, loading dock, emergency
generator and pads for Tenant supplied back-up generators);

 

  6. Landscape and hardscape of common areas surrounding the Building, including
outdoor smoking areas away from the primary Building entries, seating and waste
containers and assembly area (amphitheatre). All landscaped areas to be
irrigated with electrically controlled automatic systems.

 

  7. Storm drainage connected to the City storm system main, underground
sanitary sewer laterals connected to the City sewer main utility service
laterals, domestic water mains connected to the city water main, gas and
electrical lines connected to the utility mains, curbs, gutters, sidewalks and
exterior lighting per code.

 

EXHIBIT D

-15-



--------------------------------------------------------------------------------

Schedule 2 to Work Letter

 

Design Schedule

 

DESIGN DEVELOPMENT

 

•      Design Development

   3/4/05-4/18/05

•      Tenant Review

   4/18/05-4/27/05

•      Complete Design Development

   4/27/05-5/6/05

 

CONSTRUCTION DOCUMENTS

 

•      Construction Documents

   5/6/05-7/6/05

•      Tenant Review

   7/6/05-7/18/05

•      Complete Construction Documents

   7/18/05-7/28/05

 

PERMITS

 

•      Architectural Plan Check

   6/6/05-7/21/05

•      Plan Check Corrections

   7/21/05-8/4/05

•      Shell Permit

   8/4/05-8/15/05

 

 

EXHIBIT D

-16-



--------------------------------------------------------------------------------

Schedule 3 to Work Letter

 

Schedule of Milestones

 

GRADING

 

•      Grading Permit

   4/6/05-6/1/05

•      Grading/Basement Excavation

   6/1/05-6/13/05

 

FOUNDATION

 

•      Foundation Permit

   5/6/05-6/13/05

•      Foundation/Grade Beams

   6/13/05-7/11/05

 

STEEL

 

•      Complete Mill Order Design

   3/15//05-4/15/05

•      Steel Fabrication

   5/23/05-7/8/05

•      Steel Erection

   7/11/05-8/15/05

 

EXTERIOR SKIN

 

•      Precast/Glazing

   8/15/05-10/26/05

•      Roof deck

   8/15/05-10/3/05

 

EXHIBIT D

-17-



--------------------------------------------------------------------------------

SCHEDULE 4 to EXHIBIT D

 

TENANT IMPROVEMENT STANDARDS

 

NOTE: THESE ITEMS HAVE NOT YET BEEN REVIEWED FOR LEED COMPLIANCE ISSUES AND THUS
ARE SUBJECT TO CHANGE.

 

TENANT AREA

 

1. Demising Partitions

 

  A. 3 5/8” x 20 ga metal studs at 16” oc. extended full height to underside of
floor or roof deck with deflection slip track at top. Fire caulk top track to
deck.

 

  B. 5/8” type ‘X’ gypsum wallboard full height, one layer each side of wall.

 

  C. Full height R-13 batt insulation.

 

  D. Partitions to be taped smooth and sanded to receive paint or wallcovering
finish.

 

  E. Straight line termination at building columns and window mullions with
sound seal neoprene gasket closure/fillers.

 

  F. Stagger electrical outlets and other gang box wall penetrations.

 

  G. Caulk entire partition perimeter along floor line, top of wall to deck
intersection and at perimeter columns and window mullion intersected surfaces.

 

  H. Sound boots at HVAC penetrations.

 

  I. Full height tenant demising walls to be reviewed by Owner’s smoke
management engineer for compatibility with Base Building smoke management report
and event matrix.

 

2. Interior Partitions

 

  A. 3 5/8 x 20 ga. metal studs at 24” or 16” oc (L/240 deflection criteria),
braced to structure above.

 

  B. 5/8” type ‘X’ gypsum wallboard, one layer each side of wall.

 

  C. Partition taped smooth to receive paint or wall covering.

 

  D. Sound sealed gasket closure at mullion terminations. Do not anchor to
window wall system.

 

3. Perimeter Wall Furring

 

  A. 2 1/2” x 20 ga. metal studs at 24” oc, braced to structure above.

 

  B. 5/8” type ‘X’ gyp-board taped smooth to receive paint or wall covering.

 

  C. R-8 batt insulation.

 

  D. Sound sealed gasket closure at mullion terminations. Do not anchor to
window wall system.

 

4. Perimeter Window Wall Sill Furring

 

  A. Custom gypsum wallboard adapter with clear anodized finish to match window
wall system.

 

Tenant to purchase custom adapter, if needed, from Building Owner’s supplier.

 

  B. 1 5/8” x 20 ga in-fill furring at 24” oc punched for utility conduits. R-8
batt insulation.

 

  C. One layer of 5/8” type ‘X’ gyp-board taped smooth to receive paint or wall
covering.

 

EXHIBIT D

-18-



--------------------------------------------------------------------------------

5. Doors

 

  A. Size: 3’-0” x 8’-10”

 

  B. Finish: Quarter sliced cherry (or equivalent) wood veneer with clear gloss
finish.

 

  C. 20 minute label where required.

 

6. Door Frames

 

  A. Interior Tenant Space: Western Integrated clear anodized aluminum frame,
factory finish, 1 3/4” profile.

 

  B. 20 minute label where required.

 

7. Door Hardware

 

  A. Lockset / Latchset / Cylinder / Strike: Schlage L9000 series, 626 satin
chromium finish.

 

  B. Lever: Schlage L–17A, 626 satin chromium finish. 40” mtg. Ht.

 

  C. Hinges: 4 1/2” x 4 1/2” Hager BB1279, satin finish (4 per door).

 

  D. Closers: Norton 8500 series, 652 satin chromium finish, with ADA
calibrator.

 

  E. Stops: Trimco W1276 CCS, satin finish.

 

8. Ceilings

 

A. Ceiling Tiles: Armstrong Cirrus Open Plan #558 w/ beveled tegular edge
profile NRC – 0.75, AC – 170 (or the equivalent), 24” x 24” x 7/8” tile. Color:
white finish.

 

B. Ceiling Grid: Armstrong Silhouette XL 9/16” bolt-slot system w/ 1/8” reveal
(or the equivalent). Color: white finish.

 

C. Ceiling Heights: 1st Floor: 15’-0”

                    2nd thru 7th Floor: 12’-0”

 

9. Flooring

 

A. Carpeting: Shaw, Cypress Point II 32oz (or the equivalent). Installation:
Over 3/8” Nova pad (or the equivalent). Color: Selected by Tenant from Mfr.’s
standard range.

 

B. VCT: Armstrong Excelon (or the equivalent). Color: Selected by Tenant from
Mfr.’s standard range.

 

C. Base: Burke 2 1/2” (or the equivalent) coveless in carpeted areas, coved in
hard surface areas. Color: Selected by Tenant from Mfr.’s standard range.

 

10. Exterior Window Wall Coverings

 

A. Mechanism: MechoShade Systems Mecho III Bracket, manually chain operated,
maximum shade height 12’-0” (ground floor 15’). Use MechoShade Extended Bracket
(where required) for shade heights exceeding 12’-0” (ground floor 15’) or shades
with blackouts exceeding 8’-0”. (or equivalent)

 

Installation: Recessed / Flush ceiling installation with removable Mecho
Snap-Loc Fascia enclosure plates and end fillers. Bracket assembly anchored to
metal stud framing suspended from structure above.

 

Fascia Type: Closure assembly as required for gyp-board or lay-in ceiling tile
installation.

 

Fascia / Closure Assembly Finish: Clear anodized to match window wall system.

 

Shade Material: MechoShade EuroVeil, Dense Basket Weave, 5% openness. Color /
Pattern: # 5306 Silver Birch. (or equivalent)

 

EXHIBIT D

-19-



--------------------------------------------------------------------------------

B. Fry-Reglet, ‘Z’ edge molding (where required) between Mecho Bracket and
window wall system for Bracket alignment. Clear anodized finish to match window
wall system. Do not anchor to window wall system. Z molding to be mounted
integral with Mecho shade assembly. Where used, ‘Z’ molding to run continuous
between partitions or columns

 

11. Painting

 

  A. Two coats of finish paint over primer. Dunn-Edwards (or the equivalent).
Color selected by Tenant from Mfr’s. standard color range.

 

12. Lighting Fixtures

 

A. Peerless – Peerlite – Cerra 7 suspended light fixtures with two (2), 28 watt
T5 lamps. (or equivalent). Fixtures at perimeter building wall spaces (alignment
and direction) to be approved by Building Owner. Lighting fixtures to meet title
24 requirements.

 

13. Lighting Controls

 

A. Motion Sensors: Novitas model 01-100 series. White finish cover plate.

 

B. Wall Switch Light Controls: General Electric or equal, white finish cover
plate. Vertically mounted 40” AFF. Switched / paired in double gang box to meet
title 24 requirements.

 

14. Electrical Wall Outlets

 

A. General Electric or equal, self grounding duplex type, white finish cover
plate. Vertically mounted 15” AFF

 

15. Telephone, Computer Data and Cable Wall Outlets

 

  A. Single gang box, white finish cover plate. Vertically mounted 15” AFF

 

16. HVAC

 

A. 2’ x 2’ perforated diffusers in accessible ceiling areas, linear diffusers in
drywall ceiling areas. Color: White finish.

 

B. Thermostats located per title 24 zone requirements. Mounted 40” AFF. White
finish cover.

 

C. Tenant’s HVAC design to be compatible with Base Building system and smoke
management requirements. Tenant’s design to be reviewed and approved by Building
Owner’s mechanical and smoke control engineers.

 

17. Fire Extinguisher Cabinets

 

  A. Potter-Roemer, satin stainless steel finish frame, clear glass view.

 

18. Sprinklers / Smoke & Fire Detectors / Life Safety Devices

 

  A. Sprinklers: Semi-recessed chrome heads in ceiling areas. Type: Quick
response compatible with Base Building smoke management and event matrix report.

 

  B. Smoke / Fire Detectors: Compatible with Building smoke management and event
matrix report. White finish cover housing where visible.

 

  C. All life / safety features to be reviewed by Owner’s smoke control engineer
for compatibility with Base Building design.

 

19. Exit Signs

 

  A. Isolite, 2040-50-20, self-illuminated emergency type. White finish frame
with green letters.

 

EXHIBIT D

-20-



--------------------------------------------------------------------------------

EXHIBIT E

 

JANITORIAL SPECIFICATIONS

 

Janitorial Requirements

Lobby

 

SERVICE

--------------------------------------------------------------------------------

   Daily


--------------------------------------------------------------------------------

   Weekly


--------------------------------------------------------------------------------

   Monthly


--------------------------------------------------------------------------------

   Quarterly


--------------------------------------------------------------------------------

   Yearly


--------------------------------------------------------------------------------

Vacuum all carpeted areas

   ·                    

Spot clean carpets

   ·                    

Sweep, damp mop all floored surfaces

   ·                    

Buff floored areas to insure high luster appearance

             ·          

Clean ledges and moldings

   ·                    

Clean security station

   ·                    

Clean chrome/anodized metal finishes

   ·                    

Clean entry glass (inside and out) up to 10’

   ·                    

Clean entry thresholds

   ·                    

Dust mullions and sills

   ·                    

Clean baseboards with detergent and water

        ·               

Empty waste receptacles

   ·                    

Police entrance (int and ext) for trash and debris

   ·                    

Sweep all stairwells and corridors

   ·                    

Clean and dust stairwell railings

   ·                    

Strip and wax tile floors

             ·          

Dust furnishings

   ·                    

Dust artwork

        ·               

Polish wood furnishings

             ·          

 

EXHIBIT E

-1-



--------------------------------------------------------------------------------

Janitorial Requirements

 

Work Areas

 

SERVICE

--------------------------------------------------------------------------------

   Daily


--------------------------------------------------------------------------------

   Weekly


--------------------------------------------------------------------------------

   Monthly


--------------------------------------------------------------------------------

   Quarterly


--------------------------------------------------------------------------------

   Yearly


--------------------------------------------------------------------------------

Empty waste baskets and replace liners as needed

   ·                    

Vacuum carpeted areas, to include around and beneath desks

   ·                    

Spot clean doors, frames and switchplates

   ·                    

Dust horizontal, including artwork and furnishings, surfaces (up to 6’)

   ·                    

Dust baseboards

   ·                    

Spot clean carpet

   ·                    

Dust all surfaces (higher than 6’)

        ·               

Spot clean partitions, walls glass and windows

        ·               

Clean chrome/anodized metal finishes

   ·                    

Wash vinyl and metal door kick plates

   ·                    

Vacuum/clean ceiling air supply and exhaust diffusers/grills

                  ·     

Clean ledges and moldings

   ·                    

Polish wood furnishings

             ·          

Dust mullions and sills

   ·                    

 

EXHIBIT E

-2-



--------------------------------------------------------------------------------

Janitorial Requirements

 

Rest Rooms

 

SERVICE

--------------------------------------------------------------------------------

   Daily


--------------------------------------------------------------------------------

   Weekly


--------------------------------------------------------------------------------

   Monthly


--------------------------------------------------------------------------------

   Quarterly


--------------------------------------------------------------------------------

   Yearly


--------------------------------------------------------------------------------

Clean, disinfect and polish toilets and urinals

   ·                    

Damp wipe/disinfect ledges, counters, stalls, and smooth surfaces

   ·                    

Sweep and mop with germicide floored surfaces

   ·                    

Clean, disinfect and polish mirrors, soap dispensers and chrome fixtures

   ·                    

Clean, disinfect and polish sinks and faucets

   ·                    

Clean and disinfect dispensers

   ·                    

Furnish/refill soap, paper and product dispensers

   ·                    

Clean, disinfect and replace liners in trash and product waste receptacles

   ·                    

Clean all baseboards with a germicidal cleanser

   ·                    

Remove and clean urinal screens*

                        

Clean and flush floor drains*

                        

Vacuum ceiling air supply and exhaust diffusers/grills

                  ·     

Strip, disinfect and wax floored surfaces

                  ·     

Vacuum/clean ceiling air supply and exhaust diffusers/grills*

                  ·     

Polish chrome and porcelain surfaces

             ·          

--------------------------------------------------------------------------------

* Replaced as needed.

 

EXHIBIT E

-3-



--------------------------------------------------------------------------------

Janitorial Requirements

 

Lounge, Copy and Conference Rooms

 

SERVICE

--------------------------------------------------------------------------------

   Daily


--------------------------------------------------------------------------------

   Weekly


--------------------------------------------------------------------------------

   Monthly


--------------------------------------------------------------------------------

   Quarterly


--------------------------------------------------------------------------------

   Yearly


--------------------------------------------------------------------------------

Dust/polish conference tables

   ·                    

Vacuum chairs

             ·          

Empty trash receptacles

   ·                    

Clean, remove any remaining food or beverage/trash

   ·                    

Vacuum carpeted areas

   ·                    

Clean/disinfect counter surfaces

   ·                    

Mop/disinfect floored surfaces

   ·                    

Spot clean doors, frames and switchplates

   ·                    

Empty waste receptacles and replace liners as needed

   ·                    

Dust horizontal surfaces (up to 6’)

   ·                    

Clean baseboards with detergent and water

   ·                    

Spot clean carpet

   ·                    

Sweep, damp mop floored surfaces

   ·                    

Buff floored areas

                  ·     

Strip, disinfect and wax floors

             ·          

Clean refrigerator*

             ·          

Vacuum ceiling air supply and exhaust diffusers and grills

                  ·     

--------------------------------------------------------------------------------

* Only if requested by Tenant. Extra cost to be charged directly to Tenant.

 

[to be supplied]

 

EXHIBIT E

-4-



--------------------------------------------------------------------------------

EXHIBIT F

 

INTENTIONALLY OMITTED

 

EXHIBIT F



--------------------------------------------------------------------------------

EXHIBIT G

 

RECORDING REQUESTED BY

AND WHEN RECORDED RETURN TO:

 

RECOGNITION OF COVENANTS,

CONDITIONS, AND RESTRICTIONS

 

This Recognition of Covenants, Conditions, and Restrictions (this “Agreement”)
is entered into as of the      day of                     , 200    , by and
between                                               (“Landlord”), and
                                         (“Tenant”), with reference to the
following facts:

 

A. Landlord and Tenant entered into that certain Office Lease (Building II)
dated                     , 2005 (the “Lease”). Pursuant to the Lease, Landlord
leased to Tenant and Tenant leased from Landlord space (the “Premises”) located
in an office building on certain real property described in Exhibit A attached
hereto and incorporated herein by this reference (the “Property”).

 

B. The Premises are located in an office building located on real property which
is part of an area owned by Landlord containing approximately             
(    ) acres of real property located in the City of Irvine, California (the
“Project”), as more particularly described in Exhibit B attached hereto and
incorporated herein by this reference.

 

C. Landlord or its predecessor in interest, as declarant, has previously
recorded, or proposes to record concurrently with the recordation of this
Agreement, a Declaration of Covenants, Conditions, and Restrictions (the
“Declaration”), dated                     ,     , in connection with the
Project.

 

D. Tenant is agreeing to recognize and be bound by the terms of the Declaration,
and the parties hereto desire to set forth their agreements concerning the same.

 

NOW, THEREFORE, in consideration of (a) the foregoing recitals and the mutual
agreements hereinafter set forth, and (b) for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Tenant’s Recognition of Declaration. Notwithstanding that the Lease has been
executed prior to the recordation of the Declaration, Tenant agrees to recognize
and by bound by all of the terms and conditions of the Declaration.

 

2. Miscellaneous.

 

  2.1 This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, estates, personal representatives,
successors, and assigns.

 

  2.2 This Agreement is made in, and shall be governed, enforced and construed
under the laws of, the State of California.

 

  2.3 This Agreement constitutes the entire understanding and agreements of the
parties with respect to the subject matter hereof, and shall supersede and
replace all prior understandings and agreements, whether verbal or in writing.
The parties confirm and acknowledge that there are no other promises, covenants,
understandings, agreements, representations, or warranties with respect to the
subject matter of this Agreement except as expressly set forth herein.

 

  2.4 This Agreement is not to be modified, terminated, or amended in any
respect, except pursuant to any instrument in writing duly executed by both of
the parties hereto.

 

  2.5 In the event that either party hereto shall bring any legal action or
other proceeding with respect to the breach, interpretation, or enforcement of
this Agreement, or with respect to any dispute relating to any transaction
covered by this Agreement, the losing party in such action or proceeding shall
reimburse the prevailing party therein for all reasonable costs of litigation,
including reasonable attorneys’ fees, in such amount as may be determined by the
court or other tribunal having jurisdiction, including matters on appeal.

 

  2.6 All captions and heading herein are for convenience and ease of reference
only, and shall not be used or referred to in any way in connection with the
interpretation or enforcement of this Agreement.

 

  2.7 If any provision of this Agreement, as applied to any party or to any
circumstance, shall be adjudged by a court of competent jurisdictions to be void
or unenforceable for any reason, the same shall not affect any other provision
of this Agreement, the application of such provision under circumstances
different form those adjudged by the court, or the validity or enforceability of
this Agreement as a whole.

 

EXHIBIT G

1



--------------------------------------------------------------------------------

  2.8 Time is of the essence of this Agreement.

 

  2.9 The Parties agree to execute any further documents, and take any further
actions, as may be reasonable and appropriate in order to carry out the purpose
and intent of this Agreement.

 

  2.10 As used herein, the masculine, feminine or neuter gender, and the
singular and plural numbers, shall each be deemed to include the others whenever
and whatever the context so indicates.

 

EXHIBIT G

2



--------------------------------------------------------------------------------

SIGNATURE PAGE OF RECOGNITION OF

COVENANTS, CONDITIONS AND RESTRICTIONS

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

“Landlord”:

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

“Tenant”:

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

3



--------------------------------------------------------------------------------

EXHIBIT H

 

FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL

TO:

 

    VALLEY INDEPENDENT BANK     74-199 El Paseo Drive, Suite 102     Palm
Desert, California 92260    

Attn: Steve Stearman, Regional Vice President

 

   

Space above for Recorder’s Use

 

SUBORDINATION, NONDISTURBANCE,

AND ATTORNMENT AGREEMENT

 

This Subordination, Nondisturbance, and Attornment Agreement (“Agreement”) is
entered into as of                     , 2005, by and among Valley Independent
Bank, a California corporation (“Bank”), Scholle Jamboree Property Development I
LLC, a California limited liability company, as landlord (“Landlord”), and Impac
Funding Corporation, a California corporation (“Tenant”).

 

RECITALS

 

A. Landlord and Tenant have entered into a certain Office Lease (Building II)
dated February     , 2005 (the “Lease”) covering certain premises (“Demised
Premises”), located at the corner of Jamboree and Fairchild Roads, Irvine,
California (“Property”). The Property is more particularly described in Exhibit
A attached hereto and incorporated herein.

 

B. Bank is or will be the beneficiary of a deed of trust (“Deed of Trust”)
encumbering the Property, which secures a note payable to Bank in the original
principal amount of Twenty Nine Million Dollars ($29,000,000.00).

 

C. On the terms and conditions in this Agreement, the parties desire to
subordinate Tenant’s leasehold interest in the Demised Premises to the lien of
the Deed of Trust and to assure Tenant possession of the Demised Premises for
the entire term of the Lease, even though Bank may foreclose the lien of the
Deed of Trust before expiration of the Lease.

 

Therefore, in consideration of the mutual covenants and agreements contained in
this Agreement, the parties agree as follows:

 

Section 1. Subordination

 

The Lease (including any rights of first refusal or purchase options contained
therein) shall be subject and subordinate to the lien of the Deed of Trust and
to any renewals, modifications, consolidations, replacements and extensions of
the Deed of Trust to the full extent of the principal sum secured by the Deed of
Trust, including any interest.

 

Section 2. Nondisturbance.

 

So long as Tenant is not in default, beyond any period given to Tenant to cure a
default, in the payment of rent or in the performance of any of the terms,
covenants, or conditions of the Lease, Tenant’s possession of the Demised
Premises and Tenant’s rights and privileges under the Lease, including any
extensions or renewals, shall not be diminished or interfered with by Bank
during the term of the Lease or any extensions or renewals. So long as Tenant is
not in default, beyond any period given Tenant to cure such default, in the
payment of rent or in the performance of any of the terms, covenants, or
conditions of the Lease, Bank will not join Tenant as a party for the purpose of
termination or otherwise affecting Tenant’s interest under the Lease, in any
action of foreclosure or other proceeding brought by Bank to enforce any rights
arising because of any default under the Deed of Trust. Bank may, however, join
Tenant as a party if joinder is necessary under any statute or law to secure the
remedies available to Bank under the Deed of Trust, but joinder shall be for
that purpose only and not for the purpose of terminating the Lease or affecting
Tenant’s right to possession of the Demised Premises.

 

Section 3. Attornment

 

Tenant hereby agrees that if Bank elects at any time to have the Lease superior
to its Deed of Trust and gives notice of its election to Tenant, then the Lease
shall be superior to the lien of any such Deed of Trust and all renewals,
modifications, extensions, substitutions, replacements and/or consolidations
thereof, whether the Lease is dated or recorded before or after the Deed of
Trust. If Bank shall become the owner of the Demised Premises, or if the Demised
Premises shall be sold by reason of foreclosure or other proceedings brought to
enforce the Deed of Trust, or if the Demised Premises shall be transferred by
deed in lieu of foreclosure, Tenant shall attorn to Bank or

 

EXHIBIT H

1



--------------------------------------------------------------------------------

any other such owner as its Landlord, said attornment to be effective and self
operative without the execution of any further instruments. From and after
Bank’s or other such owner’s succession to the interest of Landlord under the
Lease, Tenant shall have the same remedies against Bank or such other owner for
the breach of any covenant contained in the Lease that Tenant might have had
under the Lease against Landlord, except that neither Bank nor any other such
owner shall be:

 

(a) liable for any act or omission of, or for the performance of the obligation
of, any prior lessor (including Landlord) under the Lease (except to the extent
Bank continues such act or omission after Bank succeeds to Landlord’s interest
in the Demised Premises; provided, however, that the foregoing exception shall
not apply to any unperformed construction obligations of Landlord under the
Lease, as to which Bank shall have no responsibility even after succeeding to
Landlord’s interest in the Property); or

 

(b) subject to any offsets or defenses which Lessee might have against any prior
landlord (including Landlord); or

 

(c) bound by any prepayment of rent or additional rent which Tenant might have
paid for more than the current month or by payment of any security deposits to
any prior landlord (including Landlord), except such security deposits as have
actually been received by Bank; or

 

(d) bound by any amendment or modification of the Lease or by any waiver or
forbearance on the part of any prior tenant (including Tenant) made or given
without the written consent of Bank or any subsequent holder of the Deed of
Trust; or

 

(e) bound by any representations or warranties of Landlord under the Lease.

 

Section 4. Bankruptcy of Landlord

 

In the event of the bankruptcy of Landlord and the termination of the Lease in
connection with such proceeding, Tenant shall, upon the request of Bank (or any
other owner of the Demised Premises), enter into a new lease for the Demised
Premises on substantially the same terms and conditions as the Lease.

 

Section 5. Definitions.

 

The term “Bank” or any similar term shall include Bank, the trustee under any
deed of trust affecting the Demised Premises, and any agents, heirs, successors
or assigns, including any party that succeeds to Landlord’s interest by
foreclosure of the Deed of Trust, of the deed in lieu of foreclosure, or of a
sale under a private power contained in the Deed of Trust or by any other
proceeding. The term “Deed of Trust” or any similar term shall include the Deed
of Trust and any amendments or addenda. The term “Landlord” shall include
Landlord and its successors and assigns. The term “Tenant” shall include Tenant
and the successors, assigns, and sublessees of Tenant. This Agreement shall
inure to the benefit of and be binding upon all successors, assigns and
sublessees. The term “Lease” shall include the Lease and all amendments,
addenda, extensions, and renewals.

 

Section 6. No Change in Lease.

 

Landlord and Tenant agree not to materially change, alter, amend or otherwise
modify the Lease without the prior written consent of Bank, which consent shall
not be unreasonably withheld or delayed. Any material change, alteration,
amendment, or other modification to the Lease without the prior written consent
of Bank shall be void as to Bank.

 

Section 7. Insurance and Condemnation Proceeds.

 

In the event of a casualty to any improvements on the Demised Premises or a
condemnation or taking under a power of eminent domain of all or any portion of
the Demised Premises or any of the improvements on the Demised Premises all
payments and settlements of insurance claims or condemnation awards (except for
any payments and settlements derived from Tenant’s insurance policies that
Tenant is entitled to retain pursuant to the Lease) shall be paid to the Bank
for the use and application pursuant to the terms and provisions of the Deed of
Trust.

 

Section 8. Assignment of Lease or Rents.

 

Landlord will by a separate assignment (“Assignment”) assign its interest in the
rents and payments due under the Lease to Bank as security for repayment of the
Loan. If in the future there is a default by the Landlord in the performance and
observance of the terms of the Deed of Trust, the Bank may, at its option under
the Assignment, require that all rents and other payments due under the Lease be
paid directly to it. Upon notification to that effect by the Bank, Landlord
hereby authorizes and directs Tenant and the Tenant agrees to pay the rent and
any payments due under the terms of the Lease to Bank. Landlord hereby
acknowledges and agrees that Tenant shall have the right to rely on any notice
by Bank that all rents and other payments due under the terms of the Lease shall
be paid to Bank. The Assignment does not diminish any obligations of the
Landlord under the Lease nor impose any such obligations on the Bank.

 

EXHIBIT H

2



--------------------------------------------------------------------------------

Section 9. Landlord Default; Notice to Bank

 

Tenant shall promptly provide Bank at its address set forth below with a written
notice of any default on the part of the Landlord under the Lease. Bank shall
have the option to cure such default within the time allotted to Landlord under
the Lease plus ten (10) days in the case of a monetary default and thirty (30)
days in the case of a non-monetary default. Tenant shall not invoke any of its
remedies under this Lease or any other remedies available to Tenant at law or in
equity during any period that Bank is proceeding to cure any such default with
due diligence or (if possession of the Demised Premises is necessary for such
cure to be effectuated) during any period that Bank is taking steps with due
diligence to obtain the legal right to enter the Demised Premises and cure any
such default.

 

Section 10. Bank Consent Required

 

Without the prior written consent of Bank, Tenant shall not (a) pay the rent or
any other sums becoming due under the terms of the Lease more than one month in
advance; (b) accept Landlord’s waiver of or release from the performance of any
material obligation under the Lease, (c) assign the Lease as collateral security
or mortgage or otherwise encumber its leasehold interest, or (d) agree with
Landlord to terminate the Lease except as permitted pursuant to the express
terms of the Lease. Landlord’s consent as to items (b) and (c) above shall not
be unreasonably withheld or delayed.

 

Section 11. Notices.

 

In this Agreement, whenever it is required or permitted that notice and demand
be given by any party to another party, that notice or demand shall be given in
writing and forwarded by certified mail, addressed as follows:

 

For Landlord:               Scholle Jamboree Property Development I LLC    
19500 Jamboree Road     Irvine, California 92612     Attn: Robert W. Scholle For
Tenant:   Impac Funding Corporation     1401 Dove Street     Newport Beach, CA
92660     Attention: General Counsel For Bank:   Valley Independent Bank    
74-199 El Paseo Drive, Suite 102     Palm Desert, California 92260     Attn:
Steve Stearman, Regional Vice President

 

Any party may change an address given for notice by giving written notice of
that change by certified mail to all other parties.

 

Section 12. Authority

 

If any party is a corporation, limited liability company or a partnership, all
individuals executing this Agreement on behalf of a corporation, limited
liability company or partnership represent and warrant that they are authorized
to execute and deliver this Agreement on behalf of the corporation, limited
liability company, or partnership and that this Agreement is binding upon the
corporation, limited liability company, or partnership.

 

Section 13. Miscellaneous.

 

This Agreement may not be modified other than by an agreement in writing signed
by the parties or by their respective successors in interest. If any party
commences any action against any other party based on this Agreement, the
prevailing party shall be entitled to recover reasonable attorney fees,
expenses, and costs of suit. This Agreement shall be binding on and inure to the
benefit of the parties and their respective heirs, successors and assigns. The
headings of this Agreement are for reference only and shall not limit or define
any meaning of this Agreement. This Agreement may be executed in one or more
counterparts, each of which is an original, but all of which shall constitute
one and the same instrument. This Agreement shall be construed in accordance
with and governed by California law.

 

[SIGNATURES FOLLOW THIS PAGE]

 

EXHIBIT H

3



--------------------------------------------------------------------------------

The parties have duly executed this Agreement as of the date first above
written.

 

BANK:   VALLEY INDEPENDENT BANK     By:  

 

--------------------------------------------------------------------------------

        Steve Stearman         Regional Vice President LANDLORD:   SCHOLLE
JAMBOREE PROPERTY     DEVELOPMENT I LLC     a California limited liability
company     By:  

 

--------------------------------------------------------------------------------

        Robert W. Scholle     Its:   Manager TENANT:   IMPAC FUNDING
CORPORATION,     a California corporation     By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

 

EXHIBIT H

4



--------------------------------------------------------------------------------

EXHIBIT A

 

PROPERTY DESCRIPTION

 

The real property referred to in this Exhibit is situated in the State of
California, County of Orange, described as follows:

 

PARCEL A:

 

Parcel 2, in the City of Irvine, County of Orange, State of California, as shown
on a Parcel Map filed in Book 47, Page 22 of Parcel Maps, in the office of the
County Recorder of said County.

 

Except all oil, oil rights, minerals, minerals rights, natural gas, natural gas
rights, and other hydrocarbons by whatsoever name known that may be within or
under the Parcel of land hereinabove described. Together with the perpetual
right of drilling, mining, exploring and operating therefor and storing in and
removing the same from said land or any other land, including the right to
whipstock or directionally drill and mine from lands other than those
hereinabove described, oil or gas wells, tunnels and shafts into, through or
across the subsurface of the land hereinabove described, and to bottom such
whipstocked or directionally drilled wells, tunnels and shaft under and beneath
or beyond the exterior limits thereof, and to redrill, retunnel, equip,
maintain, repair, deepen, and operate any such wells or mines, without however,
the right to drill, mine, store, explore and operate through the surface or the
upper five hundred (500) feet of the subsurface of the land hereinabove
described, as reserved by Irvine Industrial Complex, a California Corporation in
deed recorded January 31, 1977 as Instrument No. 40776 in Book 12052, Page 1304
of Official Records.

 

PARCEL B:

 

An easement for the purposes of ingress and egress and sanitary sewer over and
under that portion of Block 50 of Irvine’s Subdivision, in the City of Irvine,
County of Orange, State of California, shown as Parcel 1 on map filed in Book
22, Page 28 of Parcel Maps, in the office of the County Recorder of said County,
described as follows:

 

Commencing at the most Northerly corner of Parcel 1 as shown on a map filed in
Book 22, Page 28 of Parcel Maps, records of Orange County; thence South 49° 21’
34” East 120.0 feet along the Northeast Lot Line of said Parcel 1 to the true
point of beginning; thence South 40° 38’ 26” West 30.00 feet; thence South 49°
21’ 34” East 189.37 feet to a point on the Easterly lot line of said Parcel 1;
thence along said lot line North 6° 59’ 16” West 44.52 feet to the Northeast
corner of said Parcel 1; thence North 49° 21’ 34” West 156.48 feet along the
Northeast lot line of said parcel 1 to the true point of beginning.

 

APN: 445-132-06

 

EXHIBIT H

5



--------------------------------------------------------------------------------

STATE OF CALIFORNIA                    )

                                                                 ) ss.

COUNTY OF                             )

 

On                  , 2005, before me,                                         ,
personally appeared                     , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity, and that by his signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

 

WITNESS my hand and official seal.

 

 

--------------------------------------------------------------------------------

NOTARY PUBLIC

 

STATE OF CALIFORNIA                    )

                                                                 ) ss.

COUNTY OF                             )

 

On                  , 2005, before me,                                         ,
personally appeared                     , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity, and that by his signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

 

WITNESS my hand and official seal.

 

 

--------------------------------------------------------------------------------

NOTARY PUBLIC

 

STATE OF CALIFORNIA                    )

                                                                 ) ss.

COUNTY OF                             )

 

On                  , 2005, before me,                                         ,
personally appeared                     , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity, and that by his signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

 

WITNESS my hand and official seal.

 

 

--------------------------------------------------------------------------------

NOTARY PUBLIC

 

EXHIBIT H

6



--------------------------------------------------------------------------------

EXHIBIT I

 

SIGNAGE MAINTENANCE REQUIREMENTS

 

1. Tenant shall not install the Building Top Signage or thereafter replace or
make alterations to the Building Top Signage until: (a) Landlord has approved in
writing, which approval shall not be unreasonably withheld or delayed, the sign
planner, engineer and installation company and professionally prepared sign
plans submitted by Tenant showing the design, size, content, color, illumination
and quality of materials and placement of the sign, all required engineering,
and (b) Tenant has obtained and submitted to Landlord evidence of the insurance
required hereunder and under the Lease and any permits or approvals required by
law. The original installation work for the Building Top Signage shall be
performed pursuant to a design-build contract between Tenant and a contractor
approved by Landlord, which approval shall not be unreasonably withheld or
delayed. Such work shall be performed in a manner so as to minimize damage to
the Building. Without limiting the generality of the foregoing, Landlord shall
have the right to approve all staging and other construction procedures, which
approval shall not be unreasonably withheld or delayed, and Tenant shall be
responsible for assuring that such installation or other work does not affect
any of Landlord’s then existing warranties and does not damage the Building
(including, without limitation, the roof membrane). All installation or other
work hereunder shall be performed in a good and workmanlike manner, in
accordance with all governmental requirements, and at Tenant’s sole cost and
expense. If Tenant is required to remove any glass or other material from the
Building, Tenant will obtain Landlord’s prior written approval to such removal,
which approval shall not be unreasonably withheld or delayed, (unless such
removal is shown on the plans previously approved by Landlord) and shall store
all such material with appropriate care and replace it when the Building Top
Signage is removed. If the window washing equipment for the Building or any
other Building equipment requires modification to accommodate installation or
repair of the Building Top Signage, Tenant shall perform such modification at
its sole cost and expense, subject to Landlord’s approval of the nature and
scope of such modification. Tenant shall promptly repair, to the extent
reasonably practical, at its sole cost and expense, any and all damage to the
Building and the Project (including damage to any landscaping) caused by the
installation or subsequent removal of the Building Top Signage and Monument
Signage.

 

2. Once installation of the Building Top Signage has commenced, it shall be
completed as soon as possible, and (subject to Force Majeure Events and delays
caused by Landlord) in no event later than one (1) month thereafter.

 

3. The Building Top Signage shall, at all time, be fully and completely
illuminated each night between sunset and sunrise, at Tenant’s sole cost and
expense, based on separate meters (to be installed at Tenant’s sole cost and
expense), and Tenant shall pay any meter-reading charges in connection
therewith. Tenant shall not be permitted to illuminate the Building Top Signage
until the foregoing described separate meters have been installed. Such
illumination shall be in compliance with applicable governmental requirements.

 

4. Tenant shall maintain the Building Top Signage in good, sightly and
first-class appearance, condition and repair, and so as not to detract from the
appearance of the Building. Landlord shall have the right to reasonably approve
the maintenance personnel. If Tenant shall fail to maintain, repair, or
illuminate the Building Top Signage in the condition required hereunder within
five (5) business days after written notice by Landlord, Landlord may, after
written notice to Tenant, so repair, maintain and illuminate the Building Top
Signage, at Tenant’s sole cost and expense (which Tenant shall pay to Landlord
as Additional Rent when billed by Landlord), without limiting Landlord’s other
rights and remedies.

 

5. Landlord does not represent or warrant that installation of the Building Top
Signage and/or Monument Signage hereunder will comply with any applicable
federal, state, county or local law or ordinances or the regulations of any of
their agencies or any quasi-governmental requirements or any other applicable
agreements. Landlord shall use its good faith efforts (without the expenditure
of any money unless paid by Tenant in advance of the required expenditure) to
assist Tenant in obtaining such approvals. Tenant shall at all times comply with
any applicable laws, ordinances, regulations and requirements pertaining to the
Building Top Signage and/or Monument Signage.

 

6. Except to the extent arising out of the negligence or willful misconduct of
Landlord, its agents or employees, Tenant shall defend, indemnify and hold
Landlord harmless from and against any and all loss, cost, claim, damage,
liability or expense which Landlord may incur as a result of the Building Top
Signage and Monument Signage or Tenant’s installation, maintenance or other
activities in connection therewith, including but not limited to Tenant’s use of
the roof. Tenant shall maintain commercial general liability insurance covering
risks of bodily injury, death or property damage arising directly or indirectly
out of the Building Top Signage and

 

EXHIBIT I

1



--------------------------------------------------------------------------------

Monument Signage or Tenant’s installation, maintenance or other activities in
connection therewith, including but not limited to, Tenant’s use of the roof.
Tenant shall provide a certificate of such insurance to Landlord prior to
commencing the installation work for the Building Top Signage and Monument
Signage, and such insurance policy shall not be cancelable without at least
fifteen (15) days’ written notice to Landlord. Except to the extent arising out
of the negligence or willful misconduct of Landlord, its agents and employees,
Landlord shall not be responsible for the Building Top Signage or Monument
Signage in the event of loss or damage thereto from any cause whatsoever.

 

7. Landlord shall have the right to use photographs of the Building, including
the Building Top Signage and Monument Signage, in Landlord’s brochures and other
materials without compensation to Tenant.

 

8. Upon the earlier of termination of the Lease or the termination of Tenant’s
sign rights hereunder, by expiration of the Lease or otherwise, Tenant shall
(and may at any time during the Lease Term upon reasonably prior written notice)
disconnect and remove the Building Top Signage and Monument Signage and repair
and restore the Building and monuments. Tenant shall promptly and properly
repair (or at Landlord’s option, pay Landlord’s reasonable charges for
repairing) during the Lease Term and upon termination of the Lease or the sign
rights hereunder, any roof leaks or other damage or injury to the roof, or the
Building (or any portion thereof, contents thereof or equipment associated
therewith) caused by the Building Top Signage or Monument Signage or their
installation, use, maintenance or removal, except to the extent arising out of
the negligence or willful misconduct of Landlord, its agents or employees. If
Tenant does not commence to repair any such leaks, damage or injury, or does not
commence to remove (after Tenant’s sign rights hereunder have terminated) the
Building Top Signage and Monument Signage within seven (7) business days after
written request, or if Tenant does not thereafter proceed to diligently complete
such work, Tenant hereby authorizes Landlord, after written notice to Tenant, to
make such repairs or remove the Building Top Signage and Monument Signage, and
Tenant shall promptly pay Landlord’s reasonable charges for doing so as
Additional Rent. With respect to any property so removed by Landlord, Landlord
shall comply with applicable law.

 

 

EXHIBIT I

2



--------------------------------------------------------------------------------

EXHIBIT J

 

FORM OF GUARANTY OF LEASE

 

THIS LEASE GUARANTY (this “Guaranty”) is made on                     , 2005, by
IMPAC MORTGAGE HOLDINGS, INC., a Maryland corporation (“Guarantor”), for the
benefit of SCHOLLE JAMBOREE PROPERTY DEVELOPMENT I LLC, a California limited
liability company (“Landlord”), with reference to the following facts:

 

A. A certain Office Lease (Building II) (the “Lease”) dated
                    , 2005 has been, or will be, executed between Landlord and
IMPAC FUNDING CORPORATION, a California corporation (“Tenant”), covering certain
premises located at 19500 Jamboree Road in the City of Irvine, County of Orange,
State of California (the “Premises”). For purposes hereof and as used herein,
the term “Tenant” shall also mean, as the case may be, any successor to Impac
Funding Corporation, succeeding to its interest as the “Tenant” under the Lease;

 

B. Guarantor has a financial interest in Impac Funding Corporation and, for
business reasons significantly beneficial to Guarantor has a financial interest
in Tenant, desires that Landlord enter into the Lease with Tenant.

 

C. Landlord requires as a condition to entering into the Lease that Guarantor
guarantee Tenant’s full and timely performance under the Lease on terms and
conditions acceptable to Landlord.

 

D. Guarantor has requested that Landlord accept this Guaranty to induce Landlord
to enter into the Lease, and Landlord is willing to accommodate such request.

 

NOW, THEREFORE, in consideration of Landlord entering into the Lease, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

(1) Guarantor, acting by and through its duly authorized corporate officers,
unconditionally, absolutely and irrevocably guarantees to Landlord (i) the
punctual payment and performance of all of Tenant’s present and future
indebtedness and obligations to Landlord under the Lease, and under all
modifications and amendments thereof, including, without limitation, payment to
Landlord of all rent, additional rent and all other financial, indemnification
and monetary obligations and liabilities due and to become due to Landlord from
Tenant under the Lease in the amounts and at the times provided in the Lease,
and performance and observance of all the terms, covenants, agreements and
conditions of the Lease to be performed by Tenant. All such indebtedness and
obligations are referred to in this Guaranty as the “Indebtedness” and will be
payable and performable by Guarantor to Landlord, or order, immediately on
demand in the event of any default by Tenant with respect to the Indebtedness or
any part thereof, without deduction, offset, defense or counterclaim. All
payments shall be made to Landlord in lawful money of the United States. Time is
of the essence in the performance by Guarantor under this Guaranty. This
Guaranty is an absolute, unconditional and irrevocable guaranty of payment and
performance of the Indebtedness (and not merely of collection) pursuant to the
terms, conditions and covenants herein.

 

(2) Guarantor assumes the full responsibility for being and keeping itself
informed of the financial condition and assets of Tenant and of all other
circumstances bearing upon the risk of nonpayment of the Indebtedness which
diligent inquiry would reveal. Landlord shall have no duty to advise Guarantor
of information known to Landlord regarding such condition or any such
circumstances, regardless of whether Landlord has reason to believe that (i) any
such information materially increases the risk beyond that which Guarantor
intends to assume or (ii) such information is unknown to Guarantor, and
regardless of whether Landlord has a reasonable opportunity to communicate such
information to Guarantor. By executing this Guaranty, Guarantor knowingly
accepts the full range of risks encompassed within a contract of continuing
guaranty, which risks Guarantor acknowledges include the possibility that Tenant
will incur additional Indebtedness for which Guarantor will be liable after
Tenant’s financial condition or ability to pay such Indebtedness has
deteriorated.

 

(3) Guarantor authorizes Landlord, without notice or demand and without
affecting or impairing Guarantor’s liability hereunder, from time to time to do
one or more of the following: (a) renew, compromise, settle, extend, increase,
accelerate or otherwise change the time for payment, discharge or performance of
the Indebtedness or any part thereof; (b) change the terms of the Indebtedness
or any part thereof, including increase or decrease the rate of interest thereon
or the rent under the Lease; (c) take and hold security for the payment of the
Indebtedness or any part thereof or any guarantee thereof, and subordinate,
exchange, modify, vary, enforce, waive, release (intentionally or
unintentionally), renew or abstain from perfecting or taking advantage of any
security; or (d) release, substitute or add any one or more cosigners, endorsers
or other guarantors of the Indebtedness.

 

(4) Guarantor waives: (a) all presentments, demands for performance, notices of
nonperformance, protests, and all other notices, including notices of all of the
following: protest, dishonor, acceptance of this Guaranty, any default, partial
payment or nonpayment of all or any part of the Indebtedness and the existence,
creation or incurring of new or additional Indebtedness; (b) any right to
require Landlord to proceed against Tenant or any other person, to proceed
against or exhaust any security held from Tenant or any other person for the
Indebtedness, to proceed against or exhaust any security held from Guarantor or
any other person for this

 

EXHIBIT J

1



--------------------------------------------------------------------------------

Guaranty or to pursue any other remedy in Landlord’s power whatsoever; (c) the
benefits of any laws which provide that the obligation of a guarantor must
neither be larger in amount nor in other respects more burdensome than that of
the principal or which reduce a guarantor’s obligation in proportion to the
principal obligation; (d) any defense arising by reason of the invalidity,
illegality or lack of enforceability of the Indebtedness or any part thereof, or
by reason of any incapacity, lack of authority, death, disability or other
defense of Tenant or any other person, or by reason of the failure of Landlord
to file or enforce a claim against the estate (in administration, bankruptcy or
any other proceeding) of Tenant or any other person, or by reason of the
cessation from any cause whatsoever of the liability of Tenant or any other
person with respect to all or any part of the Indebtedness, or by reason of any
act or omission of Landlord or others which directly or indirectly results in
the discharge or release of Tenant or any other person or any Indebtedness or
any security therefor, whether by operation of law or otherwise; (e) any defense
based upon: (i) any failure of Landlord to give Tenant or Guarantor notice of
any sale or other disposition of any property securing any or all of the
Indebtedness or any guarantee thereof, or (ii) any modifications or amendments
to the Lease (regardless of how extensive and regardless of whether those
modifications or amendments materially increase Tenant’s rent or other
obligations) or extension of the Lease or change in the size or location of the
space leased; (f) any defense based upon or arising out of any bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, liquidation or
dissolution proceeding commenced by or against Tenant or any other person,
including any discharge of, or bar against collecting, any of the Indebtedness
(including any interest thereon), in or as a result of any such proceeding; (g)
any defense based on any dissolution or termination of, or increase, decrease or
change in membership of any guarantor or Tenant which is a partnership; and (h)
any defense based upon termination of the Lease except as expressly permitted
pursuant to the terms of the Lease.

 

(5) Landlord may, at its election, but without obligation to do so, exercise any
right or remedy it may have against Tenant or any other person or any real or
personal property security it holds for the Indebtedness or any part thereof or
any guarantee thereof, including foreclosing a trust deed, mortgage or other
instrument judicially or nonjudicially or taking a deed, assignment or transfer
in lieu of foreclosure as to any such property, without affecting or impairing
in any way the liability of Guarantor hereunder except to the extent the
Indebtedness has been paid, even if the effect of such action is to destroy or
diminish Guarantor’s subrogation rights, Guarantor’s right to proceed against
Tenant for reimbursement, Guarantor’s right to recover contribution from any
other guarantor or any other right or remedy or any such security, and Guarantor
waives all rights and defenses arising out of an election of remedies by
Landlord, even though that election of remedies, such as a nonjudicial
foreclosure with respect to any security that may be given for the Indebtedness,
has destroyed Guarantor’s rights of subrogation and reimbursement against Tenant
by the operation of Section 580d of the California Code of Civil Procedure or
otherwise.

 

(6) Until all Indebtedness of Tenant to Landlord shall have been paid and
performed in full, even though such Indebtedness may be in excess of Guarantor’s
liability hereunder, and all periods within which any amount paid on account of
the Indebtedness may be required to be restored or returned by Landlord upon the
bankruptcy, insolvency or reorganization of Tenant, any other guarantor or any
other person have expired, Guarantor shall have no right of subrogation, and
waives any right to enforce any remedy which Landlord now has or may hereafter
have against Tenant, and waives any benefit of, and any right to participate in,
any security now or hereafter held by Landlord.

 

(7) Without in any manner limiting the generality of any other provision of this
Guaranty, Guarantor waives all benefits and defenses under the provisions of
Civil Code sections 2809 (which provides generally that the liability of a
surety must be neither larger in amount nor more burdensome than that of the
principal), 2810 (which provides generally that a surety is not liable if the
principal had no liability at the time of the execution of a contract or
thereafter ceases to be liable), 2819 (which provides generally that a surety is
exonerated if the original obligation of the principal is altered in any
respect, or the remedies or rights of a creditor against the principal are in
any way impaired or suspended without the consent of the surety), 2839 (which
provides generally that performance of the principal obligation, or an offer of
such performance, exonerates a surety), 2845 (which provides generally that a
surety may require a creditor to proceed against the principal, or to pursue any
other remedy in the creditor’s power which the surety cannot pursue; and if the
creditor neglects to do so, the surety is exonerated to the extent the surety is
thereby prejudiced), 2847, 2848 and 2849 (which generally provide a surety with
rights of subrogation or reimbursement against a principal, rights of
subrogation or reimbursement against any collateral or security provided to
secure the obligations of the principal, and rights of contribution against any
other guarantor or pledgor), 2850 (which provides generally that whenever
property of a surety is hypothecated with property of the principal, the surety
is entitled to have the property of the principal first applied to the discharge
of the obligation), 2899 and 3433 (which relate generally to marshalling assets
and the order in which liens may be foreclosed), and any similar or analogous
statutes of this or any other jurisdiction.

 

(8) The obligations of Guarantor hereunder are independent of the obligations of
Tenant. A separate action or actions may be brought and prosecuted against
Guarantor without first proceeding against Tenant or any other person or any
security held by Landlord and without pursuing any other remedy and without
joining Tenant or any other person in any such action or actions. Guarantor
waives the benefit of any statute of limitations affecting his liability
hereunder or the enforcement thereof. Any payment of any Indebtedness or other
act which shall toll any statute of limitations applicable thereto shall also
operate to toll such statute of limitations applicable to Guarantor’s liability
hereunder.

 

(9) It is not necessary for Landlord to inquire into the powers of Tenant or of
the officers, directors, partners or agents acting or purporting to act on its
behalf, and any Indebtedness made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

 

(10) Guarantor agrees to pay reasonable attorneys’ fees and all other costs and
expenses which may be incurred by Landlord in any effort to collect or enforce
the Indebtedness or this Guaranty.

 

EXHIBIT J

2



--------------------------------------------------------------------------------

(11) The liability of Guarantor hereunder shall be reinstated and revived, and
the rights of Landlord shall continue, with respect to any amount at any time
paid on account of the Indebtedness which shall thereafter be required to be
restored or returned by Landlord upon the bankruptcy, insolvency or
reorganization of Tenant, or otherwise, all as though such amount had not been
paid.

 

(12) On Landlord’s request, Guarantor will provide complete and current
financial statements, in a form reasonably satisfactory to Landlord, and such
other financial information about Guarantor as Landlord may reasonably require.
Upon written request by Guarantor, Landlord shall enter into a commercially
reasonable confidentiality agreement covering any confidential information that
is disclosed by Guarantor. So long as Tenant is a publicly traded company,
Guarantor’s most recent 10-K and 10-Q reports filed with the Securities and
Exchange Commission shall serve to satisfy the requirement for a current
financial statement.

 

(13) This Guaranty shall inure to the benefit of Landlord, its successors and
assigns, and shall bind the heirs, executors, administrators, successors and
assigns of Guarantor. This Guaranty is assignable by Landlord without notice
with respect to all or any portion of the Indebtedness hereby guaranteed, and
when so assigned, Guarantor shall be liable to the assignees under this Guaranty
without in any manner affecting the liability of Guarantor hereunder with
respect to any Indebtedness retained by Landlord.

 

(14) This Guaranty shall be governed by and construed according to the laws of
the State of California. Whenever the context so requires, the singular includes
the plural. As used herein, “any other person” shall include, without
limitation, any other guarantor of the Indebtedness or any part thereof, any
endorser thereof or any co-maker thereof, “including” shall not be limiting, and
“or” shall not be exclusive. If this Guaranty is executed by more than one
Guarantor, their obligations hereunder shall be joint and several. The
invalidity or unenforceability of any one or more provisions of this Guaranty
will not affect any other provision. Any legal action with respect to this
Guaranty may be brought in the courts of the State of California, with venue in
the County of Orange, or in the United States District Court in California, with
venue in the County of Orange, as Landlord may elect. Guarantor submits to each
such jurisdiction and waives any and all objections that it may have as to
jurisdiction or venue in either of the above courts, and Guarantor hereby
irrevocably appoints Tenant as its agent in Orange County, California for
service of process.

 

(15) This Guaranty constitutes the entire agreement of Guarantor and Landlord
with respect to the subject matter hereof and there are no promises, statements
or representations of any kind or nature whatsoever other than those herein
contained. No delay or failure by Landlord to exercise any right or remedy
against Guarantor will be construed as a waiver of that right or remedy. The
terms and provisions of this Guaranty may not be waived, altered, modified or
amended except by written instrument executed by Guarantor and Landlord. All
rights and remedies of Landlord against Guarantor are cumulative and not
exclusive and may be exercised successively or concurrently. No exercise of any
right or remedy shall be deemed to be an election of remedies and preclude
exercise of any other right or remedy.

 

(16) If a demand, request, approval, consent or notice (collectively referred to
as a “notice”) shall or may be given to either party by the other, the notice
shall be in writing and shall be (A) sent by United States certified or
registered mail, postage prepaid, return receipt requested (“Mail”), (B)
transmitted by telefacsimile, if such telefacsimile is promptly followed by a
notice sent by Mail, (C) delivered by an overnight or same day courier, or (D)
delivered by hand. Any Notice shall be sent, transmitted, or delivered, as the
case may be, to the party’s respective notice address(es) set forth below. Any
notice will be deemed to have been received or given (i) three (3) days after
the date it is posted if sent by Mail, (ii) the date of transmission of the
telex or fax transmission or other form of electronic transmission, if such
transmission is prior to 3:00 p.m. in the recipient’s time zone (if after 3:00
p.m., the notice shall be effective at 9:00 a.m. on the next business day after
such transmission), or (iii) on the earlier to occur of actual delivery or the
date on which delivery is refused, if sent by courier or by hand. Either party
may, at any time, change its Notice Address by giving the other party written
notice of the new address in the manner described in this Section. If Tenant is
notified of the identity and address of Landlord’s Lender, Tenant shall give to
such Lender written notice of any default by Landlord under the terms of this
Lease by registered or certified mail.

 

(17) Guarantor represents and warrants to Landlord as follows:

 

  (i) Guarantor is the parent company of Tenant, and expects to derive a direct
and substantial benefit from the Lease/

 

  (ii) Guarantor has the full power, authority and legal right to execute and
deliver this Guaranty and to perform, fulfill and observe all the provisions of
this Guaranty, including but not limited to payment of all monies which
Guarantor is obligated to pay hereunder.

 

  (iii) This Guaranty constitutes the legal, valid and binding obligation of
Guarantor, enforceable in accordance with its terms.

 

  (iv) Neither the execution, nor delivery of this Guaranty, nor the compliance
with or the performance of the terms and provisions hereof, conflict or will
conflict with or result in a breach of any of the terms, conditions or
provisions of any law, order, writ, injunction or decree of any court or
governmental authority, or of any agreement or instrument to which Guarantor is
a party or by which it is bound.

 

  (v) Guarantor has read the Lease and is fully familiar with its contents.

 

EXHIBIT J

3



--------------------------------------------------------------------------------

(18) It is an express condition precedent to the granting, execution and
delivery of the Lease by Landlord that Guarantor execute and deliver this
Guaranty.

 

“GUARANTOR”:

IMPAC MORTGAGE HOLDINGS, INC.,

a Maryland corporation

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

Guarantor’s Addresses for Notice:

Impac Mortgage Holdings, Inc.

1401 Dove Street

Newport Beach, CA 92660

Attention: General Counsel

Fax: 949-475-3967

Note: Guarantor shall deliver to Landlord a certified copy of a corporate
resolution in a form reasonably acceptable to Landlord authorizing the
signatory(ies) to execute this Guaranty.

 

EXHIBIT J

4



--------------------------------------------------------------------------------

EXHIBIT K

 

FORM OF TELECOMMUNICATIONS AGREEMENT

 

This Telecommunications Agreement (this “Agreement”) is entered into as of
                         , 200   by and between                             , a
                            , (“Landlord”), and                             , a
                             (“Tenant”).

 

R E C I T A L S

 

This Agreement is made with regard to the following facts:

 

A. Landlord and Tenant entered into that certain Office Lease (Building II)
dated                     , 2005 (the “Lease”), under which Tenant leases
approximately 200,000 rentable square feet (the “Premises”) in that certain
office building located at 19500 Jamboree Road, Irvine, California (the
“Building”).

 

B. In connection with the Lease, Tenant desires to use up to 2,000 square feet
of an additional area located on the roof area of the Building for the purpose
of constructing, installing, operating, repairing, replacing (subject to Section
3 of this Agreement) and maintaining a [INSERT APPROPRIATE EQUIPMENT] microwave,
radio, satellite and other telecommunications equipment as set forth on Schedule
1, attached hereto (individually, a “Transmission Device”, and collectively, the
“Transmission Devices”), and an additional area within the Building’s riser
system for the telecommunications conduits, devices, fiber optics and
electrical, coaxial, and other connections (collectively, the “Connections”)
necessary to connect the Transmission Devices to the Premises. The Transmission
Devices and Connections are sometimes referred to in this Agreement collectively
as the “Telecommunication Devices”. Landlord has agreed to permit Tenant to use
those areas and to construct, install, operate, repair, replace, and maintain
the Telecommunication Devices at Tenant’s sole cost and expense.

 

A G R E E M E N T

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1. License of Transmission Devices Area.

 

1.1 Designation Notice; Transmission Devices Area. On thirty (30) days prior
notice from Tenant to Landlord (the “Designation Notice”), Landlord shall
designate areas on the roof of the Building (the “Roof Location”) that Tenant
may use for the purpose of constructing, installing, operating, repairing,
replacing (subject to Section 3 of this Agreement) and maintaining the
Transmission Devices (collectively, the “Transmission Devices Area”). For
purposes of this Agreement, the Building riser system as used by Tenant for the
Connections shall also be referred to as a part of the Transmission Devices
Area.

 

1.2 Notice of Exercise. Tenant may exercise its right to use that Transmission
Devices Area by written notice delivered to Landlord (the “Notice of Exercise”)
at any time after the delivery of the Designation Notice. The terms of this
Agreement shall be effective upon the date of this Agreement and shall continue
in effect until the expiration or earlier termination of this Agreement as set
forth in Section 1.3, below, or the failure of Tenant to timely deliver a Notice
of Exercise.

 

1.3 License to use the Transmission Devices Area; Exclusive Use. Five (5)
business days following the delivery of the Notice of Exercise, Tenant’s license
to use the Transmission Devices Area to construct, install, operate, repair,
replace (subject to Section 3 of this Agreement) and maintain the
Telecommunication Devices shall commence and shall continue until the earlier of
(i) the expiration or earlier termination of the Lease, (ii) any termination of
this Agreement required by law, governmental authority or quasi-governmental
authority, or (iii) the effective date set forth in a written notice from Tenant
to Landlord electing to terminate this Agreement. Subject to the rights of
Landlord to maintain, operate and repair the Building, Tenant shall have the
exclusive right to use the Roof Location. Landlord shall have the right to use,
and to grant to third parties the right to use, the Building riser system, and
portions of the roof of the Building, other than the Roof Location, so long as
such subsequent use does not unreasonably interfere with Tenant’s use.

 

EXHIBIT K

1



--------------------------------------------------------------------------------

1.4 Access to Telecommunication Devices. During the term of this Agreement, and
subject to Landlord’s reasonable procedures regarding Building access and
security, Tenant, its agents, employees and contractors, will have the right of
access to the Transmission Devices, the Transmission Devices Area, and the
Connections, 24-hours a day. In the event that the Connections are only
accessible through space in the Building leased to other tenants, Tenant may
access such Connections only (i) after giving Landlord at least three (3)
business days’ prior written notice, (ii) if such access is reasonably
necessary, and (iii) if accompanied by an agent of Landlord. In the event of an
emergency, Tenant shall notify Landlord of such emergency and, thereafter,
Landlord shall use its commercially reasonable efforts to respond more quickly
than as set forth in this Section 1.4 to the access needs of Tenant.

 

1.5 Ownership and Removal of Telecommunication Devices. The Telecommunication
Devices shall at all times remain the property of Tenant. Tenant shall have the
right to remove the Telecommunication Devices, or any part thereof, at any
reasonable time upon at least thirty (30) days’ prior written notice to
Landlord; provided that in the event of an emergency, Landlord shall use its
commercially reasonable efforts to allow Tenant to remove such Telecommunication
Devices upon less notice. On or before the expiration or earlier termination of
this Agreement, Tenant will remove, at its own cost and expense, the
Telecommunication Devices and all related facilities in the Transmission Devices
Area (specifically including, but not limited to, (i) any fencing and barriers
securing the Telecommunication Devices, and (ii) any Connections installed by or
on behalf of Tenant in the Building riser system), and return the Transmission
Devices Area (specifically including, but not limited to, the Building riser
system) to its condition existing prior to Tenant’s installation of the
Telecommunication Devices. If Tenant fails to complete such removal or fails to
repair any damage caused by such removal, Landlord may complete such removal and
repair such damage and charge the cost thereof to Tenant, which amounts shall be
immediately payable by Tenant.

 

2. Rent. Tenant is not obligated to pay any base rent for the use of the
Transmission Devices Area. In addition, Tenant shall, however, pay, as
Additional Rent, all costs incurred by Landlord or Tenant for Tenant’s use of
Building utilities in connection with the Telecommunication Device (including
the cost of any separate metering requested by Landlord), including, without
limitation, any electricity, water, gas, or heating, ventilation or air
conditioning. In addition, Tenant shall directly pay for all costs in connection
with the construction, installation, operation, maintenance, repair,
replacement, and insurance of the Telecommunication Devices and the Transmission
Devices Area.

 

3. Installation, Maintenance and Operation of Telecommunication Devices.

 

3.1 Approvals and Permits. During the term of this Agreement and subject to the
terms of Section 3.2, below, Tenant may install and operate the
Telecommunication Devices in the Transmission Devices Area, in the particular
locations as indicated on Schedule 2 for the particular Telecommunication
Devices, provided that: (a) Tenant has obtained Landlord’s prior written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, of the plans and specifications for the Telecommunication Devices and
all working drawings for the installation of the Telecommunication Devices, (b)
Tenant has obtained all required permits and governmental or quasi-governmental
approvals (including satisfying any applicable Federal Communications Commission
and Federal Aviation Administration requirements) to install and operate the
Telecommunication Devices, and (c) Tenant complies with all applicable
governmental and quasi-governmental laws, regulations and building codes in
connection with the Transmission Devices Area and the Telecommunication Devices.
Landlord shall have the right to condition its approval of any Telecommunication
Devices proposed to be installed by Tenant on Tenant, among other things,
erecting fencing or other barriers to secure such devices as required by
applicable Law or as determined by Landlord to be good operational practice.
With regard to Tenant obtaining all required permits and approvals set forth in
Section 3.1(b) above, Landlord shall reasonably cooperate, at Tenant’s sole
cost, with Tenant; provided, however, that Landlord shall not be responsible for
any such approvals. Once Landlord has given its requisite approval, Tenant may
not alter or modify the working drawings, or the actual installation of the
Telecommunication Devices without Landlord’s prior written consent, which
consent shall be granted or withheld in Landlord’s reasonable discretion.

 

3.2 Compatibility with Building Systems and Operations. All Telecommunication
Devices shall be compatible with the Building systems and equipment and shall
not impair window washing or the use of chiller units, the cooling tower, the
emergency generator, elevators, machine rooms, helipads, ventilation shafts, if
any, or any other parts of the Building. If the installation, maintenance,
repair, operation or removal of the Telecommunication Devices require any
changes or modifications to any structural systems or components of the Building
or any of the Building’s systems or equipment, Landlord shall have the right,
after reasonable notice to Tenant, to either (i) perform such changes or
modifications and Tenant shall pay for the costs thereof upon demand or (ii)
require Tenant to perform such changes or modifications at Tenant’s sole cost
and expense. If required by Landlord, in its sole discretion, or any
governmental agency or authority, Tenant shall fully enclose the Transmission

 

EXHIBIT K

2



--------------------------------------------------------------------------------

Devices Area with suitable fencing or other required enclosures, subject to the
terms of Section 3.1, above. Landlord shall have the right to post notices of
non-responsibility in connection with any work performed by Tenant or its agents
or contractors in connection with this Agreement. The terms and conditions of
Section 9.4 of the Lease shall specifically be applicable in connection with any
work performed by Tenant or its agents or contractors in connection with the
Telecommunication Devices or this Agreement.

 

4. Use of Transmission Devices Area. Tenant shall have the right to use the
Building electricity, water, gas and heating, ventilation and air conditioning
located on the roof of the Building for the operation of the Telecommunication
Devices. Tenant will not store any materials in the Transmission Devices Area.
Tenant will use the Transmission Devices Area solely for the Telecommunication
Devices and not for any other purpose. Landlord and its agents may enter and
inspect the Transmission Devices Area after reasonable notice to Tenant (except
in the event of an emergency) and subject to Tenant’s reasonable security
requirements. Concurrently with Tenant’s installation of any locks for the
Transmission Devices Area, Tenant will deliver to Landlord a key for any such
lock. Tenant will not interfere with the mechanical, electrical, heating,
ventilation and air conditioning, or plumbing systems of the Building or the
operation, reception, or transmission of any other satellite, microwave, or
other broadcasting or receiving devices that are, or will be, located on the
roof of, or in, the Building.

 

5. Indemnification and Insurance. Tenant agrees and acknowledges that it shall
use the Transmission Devices Area at its sole risk, and, except to the extent
due to the negligence or wilful misconduct of Landlord or any Landlord Parties,
Tenant absolves and fully releases Landlord and the “Landlord Parties,” as that
term is defined in the Lease, from (i) any and all cost, loss, damage, expense,
liability, and cause of action, whether foreseeable or not, arising from any
cause, that Tenant may suffer to its personal property located in the
Transmission Devices Area, or (ii) that Tenant or Tenant’s officers, agents,
employees, or independent contractors Landlord or the Landlord Parties may
suffer as a direct or indirect consequence of Tenant’s use of the Transmission
Devices Area, the Telecommunication Devices or access areas to the Transmission
Devices Area, or (iii) any other cost, loss, damage, expense, liability, or
cause of action arising from or related to this Agreement. Landlord and Tenant
agree that the mutual indemnification and waiver of claims provisions in Section
14 of the Lease shall apply with respect to the Telecommunication Devices and
the Transmission Devices Area. In addition, Tenant will procure and maintain, at
Tenant’s sole expense, insurance in connection with the Transmission Devices
Area, the Telecommunication Devices and the obligations assumed by Tenant under
this Agreement, in the same amounts and with the same types of coverage as
required to be procured by Tenant under the Lease.

 

6. Defaults. If Tenant fails to cure the breach of any of the covenants set
forth in this Agreement within thirty (30) days following notice from Landlord,
or fails to commence to cure such breach, and diligently pursue such cure to
completion, Landlord shall have the right to terminate this Agreement upon
written notice to Tenant. In addition, at the option of Landlord, breach of any
of the covenants under this Agreement by Tenant will also constitute a Default
by Tenant under the Lease, and a Default by Tenant under the Lease will also
constitute a Default by Tenant under this Agreement (in which event Landlord may
terminate this Agreement concurrently with any early termination of the Lease).

 

7. Notices. Any notice required or permitted to be given under this Agreement by
Tenant or Landlord will be given under the terms of the Lease.

 

8. Incorporation of Lease Provisions. All applicable provisions of the Lease
apply to Tenant’s payment of charges pursuant to this Agreement, and the
Transmission Devices Area and Tenant’s use thereof in the same manner as those
provisions apply to the Premises and are incorporated into this Agreement by
this reference as though fully set forth in this Agreement. In the event of any
conflicts between the provisions of this Agreement and the Lease, in connection
with the interpretation of this Agreement only, the provisions of this Agreement
shall govern.

 

9. No Warranty. Landlord has made no warranty or representation that the
Telecommunication Devices are permitted by law and Tenant assumes all liability
and risk in obtaining all permits and approvals necessary for the installation
and use of the Telecommunication Devices. Landlord does not warrant or guaranty
that Tenant will receive unobstructed transmission or reception to or from the
Telecommunication Devices and Tenant assumes the liability for the transmission
and reception to and from the Telecommunication Devices.

 

10. Assignment. Notwithstanding any contrary provision set forth in this
Agreement above, this Agreement, and Tenant’s rights contained herein, may not
be transferred or assigned to any other person or entity other than an assignee
of the Lease permitted pursuant to the terms of the Lease, and no person or
entity other than Tenant and its employees shall be entitled to use the
Telecommunication Devices or the Transmission Devices Area.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

EXHIBIT K

3



--------------------------------------------------------------------------------

LANDLORD: SCHOLLE JAMBOREE PROPERTY DEVELOPMENT I LLC, a California limited
liability company    

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

TENANT: IMPAC FUNDING CORPORATION, a California corporation    

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

 

Schedule 1 and Schedule 2

 

[to be attached]

 

EXHIBIT K

4



--------------------------------------------------------------------------------

EXHIBIT L

 

FORM OF MEMORANDUM OF LEASE

 

RECORDING REQUESTED BY

AND WHEN RECORDED RETURN TO:

 

MEMORANDUM OF OFFICE LEASE (BUILDING II)

 

THIS MEMORANDUM OF OFFICE LEASE (BUILDING II) (this “Memorandum”) is entered
into as of                     , 2005, by and between SCHOLLE JAMBOREE PROPERTY
DEVELOPMENT I LLC, a California limited liability company (“Landlord”), and
IMPAC FUNDING CORPORATION, a California corporation (“Tenant”).

 

R E C I T A L S :

 

A. Landlord and Tenant hereby covenant and agree that Landlord has leased and
does hereby lease to Tenant and Tenant has leased and does hereby rent from
Landlord, the Premises, as defined in the Lease, located on that certain real
property in the City of Irvine, County of Orange, State of California, more
particularly described in Exhibit A attached hereto and incorporated herein by
this reference (the “Property”) on the terms and conditions and for the
consideration set forth in that certain unrecorded document dated as of March 1,
2005 and entitled “Office Lease (Building II),” which terms and conditions are
incorporated herein by reference (the “Lease”). All capitalized terms not
otherwise defined herein shall have the meaning assigned thereto in the Lease.

 

B. Landlord and Tenant desire to provide notice (i) of Tenant’s lease of the
Premises within that certain building to be constructed at the Property commonly
known as Building II, and (ii) that Tenant has certain rights of first offer to
lease space in those certain buildings constructed or that may be constructed at
the Property commonly known as Building I, Building III and Building IV, (iii)
that Tenant has the option to lease space in Building III, and (iv) that Tenant
has a right of first offer to purchase some or all of the Property, all subject
to and on the terms and conditions as more fully set forth in the Lease.

 

NOW, THEREFORE, in consideration of the fact hereinabove set forth, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

 

A G R E E M E N T :

 

1. Demise of Premises. Landlord leases to Tenant, and Tenant leases from
Landlord, subject to the terms and conditions set forth in the Lease, the
Premises as defined in the Lease. The Lease Commencement Date shall be as set
forth in the Lease, and the term of the Lease shall continue for 120 months
thereafter.

 

2. Extension Option. Landlord has granted to Tenant, subject to the terms and
conditions as set forth in the Lease, two (2) consecutive options of five (5)
years each to extend the term of the Lease, provided the option(s) are exercised
in writing at least twelve (12) months prior to the applicable expiration date.

 

3. Rights to Lease. Landlord has granted to Tenant, subject to the terms and
conditions as set forth in the Lease, (i) certain rights of first offer to lease
space within Building I, Building III and Building IV, and (ii) an option to
lease Building III, provided that such rights and option are exercised by the
time periods and in the manner set forth in the Lease.

 

EXHIBIT L

1



--------------------------------------------------------------------------------

4. Right of First Offer to Purchase. Landlord has granted to Tenant, subject to
the terms and conditions as set forth in the Lease, a right of first offer to
purchase some or all of the entire Property, provided that such right is
exercised by the time periods and in the manner set forth in the Lease.

 

5. Incorporation by Reference; No Modification of Lease. The terms and
conditions of the Lease are incorporated herein by this reference. This
Memorandum is prepared and recorded for the purpose of putting the public on
notice of the Lease, and this Memorandum in no way modifies the terms and
conditions of the Lease. In the event of any inconsistency between the terms and
conditions of this Memorandum and the terms and conditions of the Lease, the
terms and conditions of the Lease shall control.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Memorandum to be
executed the      day of                 , 2005.

 

LANDLORD: SCHOLLE JAMBOREE PROPERTY DEVELOPMENT I LLC, a California limited
liability company    

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

TENANT: IMPAC FUNDING CORPORATION, a California corporation    

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT L

2



--------------------------------------------------------------------------------

STATE OF                                              )

                                                                 ) ss.

COUNTY OF                                         )

 

On                             , before me,                             , a
Notary Public in and for said state, personally appeared
                            , personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument,
the person, or the entity upon behalf of which the person acted, executed the
instrument.

 

WITNESS my hand and official seal.

 

 

--------------------------------------------------------------------------------

Notary Public in and for said State

 

STATE OF                                              )

                                                                 ) ss.

COUNTY OF                                         )

 

On                             , before me,                             , a
Notary Public in and for said state, personally appeared
                            , personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument,
the person, or the entity upon behalf of which the person acted, executed the
instrument.

 

WITNESS my hand and official seal.

 

 

--------------------------------------------------------------------------------

Notary Public in and for said State

 

EXHIBIT L

3



--------------------------------------------------------------------------------

EXHIBIT A TO EXHIBIT L

 

LEGAL DESCRIPTION OF THE PROPERTY

 

The Property is situated in the State of California, County of Orange, and is
described as follows:

 

The real property referred to in this Exhibit is situated in the State of
California, County of Orange, described as follows:

 

PARCEL A:

 

Parcel 2, in the City of Irvine, County of Orange, State of California, as shown
on a Parcel Map filed in Book 47, Page 22 of Parcel Maps, in the office of the
County Recorder of said County.

 

Except all oil, oil rights, minerals, minerals rights, natural gas, natural gas
rights, and other hydrocarbons by whatsoever name known that may be within or
under the Parcel of land hereinabove described. Together with the perpetual
right of drilling, mining, exploring and operating therefor and storing in and
removing the same from said land or any other land, including the right to
whipstock or directionally drill and mine from lands other than those
hereinabove described, oil or gas wells, tunnels and shafts into, through or
across the subsurface of the land hereinabove described, and to bottom such
whipstocked or directionally drilled wells, tunnels and shaft under and beneath
or beyond the exterior limits thereof, and to redrill, retunnel, equip,
maintain, repair, deepen, and operate any such wells or mines, without however,
the right to drill, mine, store, explore and operate through the surface or the
upper five hundred (500) feet of the subsurface of the land hereinabove
described, as reserved by Irvine Industrial Complex, a California Corporation in
deed recorded January 31, 1977 as Instrument No. 40776 in Book 12052, Page 1304
of Official Records.

 

PARCEL B:

 

An easement for the purposes of ingress and egress and sanitary sewer over and
under that portion of Block 50 of Irvine’s Subdivision, in the City of Irvine,
County of Orange, State of California, shown as Parcel 1 on map filed in Book
22, Page 28 of Parcel Maps, in the office of the County Recorder of said County,
described as follows:

 

Commencing at the most Northerly corner of Parcel 1 as shown on a map filed in
Book 22, Page 28 of Parcel Maps, records of Orange County; thence South 49° 21’
34” East 120.0 feet along the Northeast Lot Line of said Parcel 1 to the true
point of beginning; thence South 40° 38’ 26” West 30.00 feet; thence South 49°
21’ 34” East 189.37 feet to a point on the Easterly lot line of said Parcel 1;
thence along said lot line North 6° 59’ 16” West 44.52 feet to the Northeast
corner of said Parcel 1; thence North 49° 21’ 34” West 156.48 feet along the
Northeast lot line of said parcel 1 to the true point of beginning.

 

APN: 445-132-06

 

EXHIBIT L

4



--------------------------------------------------------------------------------

EXHIBIT M

 

FORM OF LETTER OF CREDIT

 

IRREVOCABLE STANDBY LETTER OF CREDIT

 

Number:

 

__________________________________________

Date:

 

__________________________________________

Amount:

 

__________________________________________

Expiration:

 

__________________________________________

 

BENEFICIARY

 

ACCOUNT PARTY

 

We hereby issue our Irrevocable Letter of Credit No.                      in
favor of SCHOLLE JAMBOREE PROPERTY DEVELOPMENT I LLC, a California limited
liability company (“Beneficiary”), its successors and assigns, for the account
of IMPAC FUNDING CORPORATION, a California corporation. We undertake to honor
your sight draft, upon presentation at our office in
                                        , California, for any sum or sums not to
exceed a total of ($             ) in favor of Beneficiary when accompanied by
the original of this Letter of Credit and a written statement signed by an
officer of Beneficiary, stating that such moneys are due and owing to
Beneficiary.

 

Partial and multiple drawings are permitted under this Letter of Credit. In the
event of a partial draw, the amount of the draft shall be endorsed on the
reverse side hereof by the negotiating bank.

 

This Letter of Credit is transferable in its entire undrawn balance to a
successor beneficiary upon presentation by Beneficiary of the original of this
Letter of Credit, together with a written request for transfer executed by
Beneficiary.

 

The amount of each draft must be endorsed on the reverse hereof by the
negotiating bank. We hereby agree that this Letter of Credit shall be duly
honored upon presentation and delivery of the certification specified above

 

It is a condition of this Letter of Credit that it shall remain enforceable
against us for a period of                      from this date and further, that
it shall be deemed automatically extended for successive one-year periods
without amendment thereafter unless thirty (30) days prior to the expiration
date set forth above, or within thirty (30) days prior to the end of any yearly
anniversary date thereafter, you shall receive our notice in writing by
certified mail, return receipt requested, that we elect not to renew this Letter
of Credit for any subsequent year.

 

The draft must be marked “Drawn under                                         
Letter of Credit No.                      dated                     .”

 

There are no other conditions of this letter of credit. Except so far as
otherwise stated, this credit is subject to the International Standby Practices
1998, International Chamber of Commerce Publication No. 590, and is otherwise
governed by the law of the State of California.

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT M

1